Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 1 of 371 PageID #:3575




                                                                                    1
                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

    JOHN SCATCHELL, SR.,                            )
                                                    )
                     Plaintiff,                     )
                                                    )
       vs                                           )   No.
                                                    )   2018cv03989
    VILLAGE OF MELROSE PARK, an                     )
    Illinois Municipal Corporation;                 )
    RONALD D. SERPICO; SAM C.                       )
    PITASSI; MICHAEL CASTELLAN; and                 )
    STEVEN ROGOWSKI,                                )
                                                    )
                     Defendants.                    )



                          The discovery deposition of
      JOHN SCATCHELL, called by the Defendants, for
      examination, pursuant to notice, taken before
      LORI ANN ASAUSKAS, CSR, RPR, a notary public
      within and for the County of Cook and State
      of Illinois, at the Village of Melrose Park,
      1000 N. 25th Street, Melrose Park, Illinois,
      on Wednesday, August 5, 2020, scheduled to
      commence at 1:00 o'clock p.m.
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 2 of 371 PageID #:3576

                                          John Scatchell, Jr.
                                            August 5, 2020
                                                    2                                                              4
 1   A P P E A R A N C E S:                              1               INDEX
 2     LAW OFFICES OF GIANNA SCATCHELL,
       360 West Hubbard Street                           2   THE WITNESS: JOHN SCATCHELL, JR.                 PAGES
 3     Suite 1404                                        3   Direct Examination by Mr. Fowler....... 6 - 231
       Chicago, Illinois 60654
 4     (312) 248-3303                                    4   Cross-Examination by Mr. Casper........231 - 272
       gia@lawfirm.gs                                    5   Redirect Examination by Mr. Fowler.....273 - 285
 5     BY: MS. GIANNA SCATCHELL,
 6          -and-                                        6   Cross-Examination by Mr. Casper........285 - 291
 7     TALON LAW, LLC,                                   7   Cross-Examination by Mr. Bersani.......291 - 293
       105 West Madison Street
 8     Suite 1350                                        8
       Chicago, Illinois 60602                                           EXHIBITS
 9     (312) 702-0627
       ctc@talonlaw.com                                  9                     Marked for
10     BY: CASS T. CASPER,                                                    Identification
11          Appeared on behalf of the Plaintiff;
12                                                      10
13                                                      11   Deposition Exhibit No. 1...............   151
       LANER MUCHIN, LTD.,
14     515 North State Street                           12   Deposition Exhibit No. 3...............   152
       Suite 2800                                       13   Deposition Exhibit No. 4...............   163
15     Chicago, Illinois 60654
       (312) 467-9800                                   14   Deposition Exhibit No. 5...............   165
16     jeffrey.fowler@lanermuchin.com                   15   Deposition Exhibit No. 6...............   166
       BY: MR. JEFFREY S. FOWLER,
17                                                      16   Deposition Exhibit No. 7...............   165
       HERVAS, CONDON & BERSANI, P.C.                   17   Deposition Exhibit No. 8...............   170
18     333 Pierce Road
       Suite 195                                        18   Deposition Exhibit No. 9...............   171
19     Itasca, Illinois 60143                           19   Deposition Exhibit No. 10..............   172
       (630) 773-4774
20     mbersani@hcbattorneys.com                        20   Deposition Exhibit No. 11..............   173
       BY: MR. MICHAEL BERSANI,                         21   Deposition Exhibit No. 12..............   174
21
                 -and-                                  22   Deposition Exhibit No. 13..............   174
22                                                      23   Deposition Exhibit No. 14..............   175
23
24                                                      24   Deposition Exhibit No. 15..............   175

                                                    3                                                              5
 1   A P P E A R A N C E S:                              1             EXHIBITS
 2
       DEL GADO LAW GROUP, LLC,                                                    Marked for
 3     1441 South Harlem Avenue                          2                        Identification
       Berwyn, Illinois 60402                            3   Deposition Exhibit No. 17..............         176
 4     (708) 222-7000
       woerner@dglawgroup.com                            4   Deposition Exhibit No. 18..............         176
 5     BY: MR. TIMOTHY A.M. WOERNER,                     5   Deposition Exhibit No. 19..............         178
 6          Appeared on behalf of the Defendants;        6
 7
                                                             Deposition Exhibit No. 20..............         178
 8                                                       7   Deposition Exhibit No. 21..............          20
       LAW OFFICE OF CHRISTOPHER COOPER,                 8   Deposition Exhibit No. 22..............          21
 9     79 West Monroe Street
       Suite 1213
                                                         9   Deposition Exhibit No. 23..............          23
10     Chicago, Illinois 60603                          10   Deposition Exhibit No. 24..............          24
       (312) 473-2968                                   11   Deposition Exhibit No. 25..............          25
11     cooperlaw3234@gmail.com
       BY: MR. CHRISTOPHER COOPER,
                                                        12   Deposition Exhibit No. 26..............          26
12                                                      13   Deposition Exhibit No. 30..............         184
             Appeared on behalf of the Deponent.        14   Deposition Exhibit No. 33..............         193
13
14   ALSO PRESENT:                                      15   Deposition Exhibit No. 34..............         193
15   Mr. John Scatchell, Sr.                            16   Deposition Exhibit No. 35..............         190
     Ms. Cristina Sabater                               17   Deposition Exhibit No. 36..............         149
16   Mr. Michael Castellan
     Mr. Samuel Pitassi                                 18   Deposition Exhibit No. 36..............         149
17   Mr. Steven Rogowski                                19   Deposition Exhibit No. 40..............         146
18                                                      20   Deposition Exhibit No. 41..............          36
19
20                                                      21   Deposition Exhibit No. 43..............         228
21                                                      22   Deposition Exhibit No. 44..............         228
22                                                      23
23
                                                             Deposition Exhibit No. 47..............          75
24                                                      24


                                                                                        2 (Pages 2 to 5)
                                  L.A. Court Reporters, L.L.C.
                                          312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 3 of 371 PageID #:3577

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                     6                                                     8
  1           MR. FOWLER: This deposition is              1      Q. If at any time you need to take
  2   being taken pursuant to the Federal Rules           2   a break -- I don't know how long the
  3   of Civil Procedure, notice to the parties           3   deposition is going to go today, but if
  4   and subpoena to the witness.                        4   you need to take a break, just let us know
  5               Would you swear him in,                 5   and we'll try to accommodate you.
  6   please?                                             6              The general rule is though
  7           THE COURT REPORTER: Please raise            7   that you should answer a question that's
  8   your right hand.                                    8   pending before you take a break.
  9           THE WITNESS: (Witness complied.)            9              Understand?
 10           THE COURT REPORTER: Do you solemnly        10      A. Okay.
 11   swear that the testimony you are about to give     11      Q. Do you understand the instructions
 12   will be the truth, the whole truth and nothing     12   I've just given you?
 13   but the truth, so help you God?                    13      A. Yeah.
 14           THE WITNESS: I do.                         14      Q. All right. A couple of other quick
 15               (Witness sworn.)                       15   things that we all mess this up because this
 16   WHEREUPON:                                         16   is kind of an unusual process, what we say
 17         J O H N S C A T C H E L L,                   17   is being taken down by a court reporter and
 18   called as a witness herein, having been first      18   so because of that, there's a few things
 19   duly sworn, deposeth and saith as follows:         19   that are different than in normal conversation.
 20       DIRECT EXAMINATION                             20              Number one is that we have
 21               by Mr. Fowler                          21   to communicate in words. Shaking a head,
 22      Q. Would you tell us your name, please?         22   nodding a head, uh-huh, huh-huh, that kind
 23      A. John A. Scatchell.                           23   of stuff doesn't really translate well.
 24      Q. Have you ever had a deposition done          24      A. Okay.

                                                     7                                                     9
  1   before?                                             1      Q. And second it's really kind of
  2      A. Not that I can recall.                        2   important to make sure that we don't speak
  3      Q. The purpose of a deposition is to             3   at the same time. You let whoever is asking
  4   give the lawyers in this case an opportunity        4   questions finish the question before you
  5   to ask you questions to see what you know           5   answer and then we, likewise, should try to
  6   concerning the case itself.                         6   let you finish answering before we ask you
  7               In order for this process               7   another question.
  8   to be useful at all, it's really important          8               You're going to mess that
  9   for us all to follow a few ground rules.            9   up. It happens to everybody. When we point
 10               One is that if you don't               10   it out and ask you to repeat your answer,
 11   hear a question that any of us ask you,            11   don't feel like you're being chastised. It's
 12   will you let us know that before you answer?       12   just something that we're trying to make
 13      A. Okay.                                        13   sure that we have a good record.
 14      Q. All right. If you don't understand           14               Understand?
 15   a question that any of us ask you, will you        15      A. Yes.
 16   let us know that and give us an opportunity        16      Q. A few questions that I have to ask.
 17   to rephrase it before you answer?                  17   I ask it of everybody. Please don't take
 18      A. Yes.                                         18   offense to it.
 19      Q. If you answer a question, then               19               Have you taken any medication
 20   we'll all understand that you heard the            20   or substance that would affect your ability
 21   question, you understood it and you're             21   to give truthful and complete answers to the
 22   doing your best to answer it as truthfully         22   questions that we ask you today?
 23   and accurately as you can, is that fair?           23      A. No.
 24      A. Sounds fair.                                 24      Q. Do you have any medical or


                                                                                 3 (Pages 6 to 9)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 4 of 371 PageID #:3578

                                     John Scatchell, Jr.
                                       August 5, 2020
                                                10                                                     12
  1   psychological condition that would affect       1   commission card doesn't say that.
  2   your ability to give truthful and complete      2               Why would they give me a bad
  3   answers to the questions that we ask you        3   commission card?
  4   today?                                          4     Q. Did you go through an interview process
  5      A. No.                                       5   with the members of the Board of Fire and Police
  6      Q. Is there any reason at all why            6   Commission?
  7   you would not be able to give truthful and      7     A. That was so long ago. I just remember
  8   complete answers to the questions that I        8   Commissioner Esposito being the only -- maybe
  9   ask you today?                                  9   Commissioner Caputo was there, too, for the
 10      A. No.                                      10   earlier interview.
 11      Q. As my colleague Mr. Casper asks,         11     Q. Okay.
 12   did you get a good sleep last night?           12            MR. COOPER: Hey, Jeff, I want
 13      A. Did I get a good sleep?                  13        to interrupt just for a second.
 14      Q. Yeah.                                    14               Is there audio in this
 15      A. Fairly decent.                           15        room?
 16      Q. Ever been convicted of a felony?         16            THE COURT REPORTER: Yes. I have
 17      A. No.                                      17        the audio.
 18      Q. Have you been employed since December    18            MR. COOPER: Not you. Is there --
 19   of 2018?                                       19        is there -- do we know?
 20      A. On and off, I did work for my sister's   20            MR. FOWLER: I understand and
 21   law firm.                                      21        gave instructions that whatever
 22      Q. Any other job?                           22        systems are in here were to be
 23      A. No.                                      23        turned off during periods of these
 24      Q. You became a police officer for the      24        depositions. So there's --


                                                11                                                     13
  1   Village of Melrose Park in 2012, right?         1           MR. COOPER: The video -- the
  2      A. Yes.                                      2       video is going?
  3      Q. Prior to that, no experience as a         3           MR. FOWLER: No. The video is
  4   policeman anywhere?                             4       off.
  5      A. No.                                       5           MR. COOPER: Oh, the video is --
  6      Q. You were hired by the Board of Fire       6       okay. All right. Thanks.
  7   and Police Commissioners?                       7           MR. FOWLER: That's my instructions
  8      A. I was.                                    8       and that's my understanding.
  9      Q. And the members of the board when         9           MR. COOPER: No, I appreciate it.
 10   you were hired are the same members that       10           MR. FOWLER: Okay.
 11   were there in December of '18 --               11   BY MR. FOWLER:
 12      A. No.                                      12     Q. Throughout the time that you were
 13      Q. -- is that true?                         13   employed by the Village of Melrose, you were
 14      A. No.                                      14   a patrol officer?
 15      Q. What was different?                      15     A. Yes.
 16      A. My commission card shows George Leoni.   16     Q. You're right-handed?
 17      Q. Any other difference?                    17     A. Yes.
 18      A. That would be it, I think.               18     Q. You shoot with your right hand?
 19      Q. The three who were there in December     19     A. Yes.
 20   of '18 were also there when you were hired?    20     Q. And if you're firing a shotgun
 21      A. Nope.                                    21   or a rifle, you do it on your right
 22      Q. Your commission card doesn't say         22   shoulder?
 23   anything?                                      23     A. Most generally, yes. I -- I've
 24      A. I don't believe Rauzi was, at least my   24   done some competition shoots where I shoot


                                                                           4 (Pages 10 to 13)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 5 of 371 PageID #:3579

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                  14                                                   16
  1   left-handed just for fun.                         1      Q. During the period of the fall
  2      Q. For waterfowl hunting, you're               2   of -- well, let me ask the question
  3   doing it through your right shoulder?             3   differently. I have a series of questions
  4      A. I would say most generally.                 4   that I'm going to ask about Vito Scavo.
  5      Q. You're familiar with Vito Scavo?            5   You've answered one, that -- your
  6            MR. COOPER: This is where                6   relationship.
  7        I indicated to you, Jeff, that               7                Are there other questions
  8        he's going to take the Fifth. So             8   that you will answer about Vito Scavo or
  9        you're going to have to do that,             9   are you going to assert the Fifth Amendment
 10        John.                                       10   right?
 11            THE WITNESS: Okay.                      11      A. It depends what particular questions
 12   BY MR. FOWLER:                                   12   you have.
 13      Q. So you're familiar with Vito Scavo?        13      Q. Okay. Then I will go through them.
 14      A. I am familiar with him.                    14                During the period of --
 15      Q. And how are you familiar with him?         15   strike that.
 16      A. Life-long family friend.                   16                When did Mr. Scavo get
 17      Q. And, in fact, you consider him like        17   convicted of a felony?
 18   a second father, right?                          18      A. Fifth Amendment.
 19      A. Yes.                                       19      Q. During the period of time in
 20      Q. Okay. In 2000 -- at some point in          20   the fall of 2017, did you go hunting with
 21   time -- well, strike that.                       21   Mr. Scavo?
 22               Are you familiar with a --           22      A. Fifth Amendment.
 23   something called IDecoyem Guide Service?         23      Q. In the -- in December -- strike
 24      A. At this time I invoke my Fifth             24   that.

                                                  15                                                   17
  1   Amendment right.                                  1              In 2017, did you book a
  2      Q. Are you going to invoke your Fifth          2   trip to Mexico with Mr. Scavo?
  3   Amendment right with respect to any questions     3      A. Fifth Amendment.
  4   that I ask you about IDecoyem Guide Service?      4      Q. Did you go on a trip with Mr. Scavo
  5      A. Yes.                                        5   in December of 2017, hunting in Mexico?
  6            MR. FOWLER: Counsel, is that             6      A. Fifth Amendment.
  7        your understanding as well?                  7      Q. You're aware that the police
  8            MR. COOPER: Yeah, yeah.                  8   department has rules concerning the conduct
  9   BY MR. FOWLER:                                    9   of police officers, right?
 10      Q. And based upon that, you're going          10      A. Fifth Amendment.
 11   to refuse to answer any questions at all         11            MR. COOPER: Well, I think
 12   that I ask you about IDecoyem Guide Service?     12        you can answer that question.
 13      A. I'm not refusing. I'm asserting            13        I'm not sure what's going to
 14   my Fifth Amendment right.                        14        follow.
 15      Q. So let me ask it differently.              15            THE WITNESS: Okay.
 16              Based upon your assertion,            16   BY THE WITNESS:
 17   you are not going to answer any questions        17      A. I am aware that there are rules.
 18   that I ask you about IDecoyem Guide Service,     18   Also, I'm also aware that Vito Scavo promoted
 19   is that correct?                                 19   Deputy Chief Castellan, Director Pitassi and
 20      A. My answer is that I'm taking the           20   Deputy Chief Rogowski and hired Deputy Chief
 21   Fifth Amendment.                                 21   Rogowski after he was forced to take a forced
 22      Q. You're familiar that Vito Scavo is         22   resignation from CPD, just to give a little
 23   a convicted felon?                               23   foundation as to who we're talking about.
 24      A. Fifth Amendment.                           24


                                                                            5 (Pages 14 to 17)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 6 of 371 PageID #:3580

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                 18                                                    20
  1   BY MR. FOWLER:                                   1   a thing about convicted felons when every
  2      Q. Anything else you would like to            2   one of them associates with convicted
  3   say?                                             3   felons and for the record, that's Pitassi
  4      A. Eh, over the course of the day             4   and Castellan especially.
  5   maybe.                                           5      Q. Anything else you'd like to say?
  6      Q. The -- so now I'm a little confused.       6      A. No.
  7   You're willing to talk about what Vito Scavo     7               (Document marked as Scatchell
  8   did, but when I ask you questions about --       8                Junior Exhibit No. 21 for
  9      A. As police chief --                         9                identification, 08/05/2020.)
 10      Q. -- Vito Scavo, then you're asserting      10   BY MR. FOWLER:
 11   the Fifth Amendment?                            11      Q. If you would -- I've handed you
 12      A. Yes.                                      12   and your attorney a binder.
 13      Q. So are you going to answer questions      13                If you would take a look at
 14   about Vito Scavo?                               14   Tab 21, that's Deposition Exhibit 21.
 15      A. I'll answer questions about when he       15               (Document tendered
 16   was chief, sure.                                16                to the witness.)
 17      Q. So you're drawing the line of as          17           MR. CASPER: Just a point of
 18   soon as he was not police chief, then you're    18        clarification, Jeff, as we have
 19   not answering any questions?                    19        been segregating the exhibits by
 20      A. That's not where I'm drawing the          20        witness, is this going to be
 21   line. Go ahead and ask questions and I'll       21        Scatchell 21 or just 21?
 22   give you my answer based on what you ask me,    22           MR. FOWLER: We can call it
 23   Jeff.                                           23        Scatchell 21.
 24      Q. So my question to you was you're          24           MR. CASPER: That would be

                                                 19                                                    21
  1   aware that the police department has rules       1        helpful.
  2   concerning the conduct of police officers,       2           MR. BERSANI: Can we call it
  3   right?                                           3        Scatchell Junior 21?
  4           MR. CASPER: Objection,                   4           MR. FOWLER: That probably
  5        foundation.                                 5        makes sense.
  6           MR. COOPER: You could answer.            6           MR. CASPER: So all of these
  7   BY THE WITNESS:                                  7        exhibits will be Scatchell Junior?
  8      A. I am and they're not followed by           8           MR. FOWLER: Yes.
  9   90 percent of the ranks.                         9   BY MR. FOWLER:
 10   BY MR. FOWLER:                                  10      Q. All right. Have you had a chance
 11      Q. You're aware that those rules are         11   to review Scatchell Junior Exhibit 21?
 12   often called SOPs?                              12      A. I have.
 13      A. Yes.                                      13      Q. Is that your signature on the page?
 14      Q. And you received copies of the SOPs       14      A. Appears to be.
 15   periodically while you were employed by the     15      Q. And this has a date of August 31,
 16   department, right?                              16   2012.
 17      A. If you guys want to call that             17               Do you see that?
 18   received copies, that was more like here's      18      A. Yes.
 19   your copy, go read it whenever you have a       19      Q. Did you sign it on or about August 31,
 20   chance. You're rotating shifts. We don't        20   2012?
 21   give a shit about you. Just go read it.         21      A. I would have to say I did.
 22               Here's 500 pages, we didn't         22              (Document marked as Scatchell
 23   underline anything that was changed, but six    23               Junior Exhibit No. 22 for
 24   months before you come after me, you put in     24               identification, 08/05/2020.)


                                                                            6 (Pages 18 to 21)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 7 of 371 PageID #:3581

                                     John Scatchell, Jr.
                                       August 5, 2020
                                                   22                                                       24
  1 BY MR. FOWLER:                                       1              (Document tendered
  2   Q. Taking a look at Scatchell Junior               2               to the witness.)
  3 Exhibit 22, do you see that?                         3   BY THE WITNESS:
  4        MR. COOPER: Jeff, if you                      4      A. Okay.
  5    have another copy, it would                       5   BY MR. FOWLER:
  6    probably go faster if I can                       6      Q. Is that your signature on the
  7    turn -- yeah, I was going to say                  7   officer signature line?
  8    I don't want to be rude.                          8      A. Yes.
  9        MR. FOWLER: So I don't think                  9      Q. And your badge number is 23?
 10    it matters, Chris, but the one you               10      A. It was.
 11    have now is -- has the stickers on               11      Q. Did you sign this on or about
 12    it and just so we're all on the                  12   August 21, 2015?
 13    same page, the one that the witness              13      A. Given the document, I'd have to
 14    has does not have the stickers. It               14   say yes.
 15    has the tab marks. You have the                  15              (Document marked as Scatchell
 16    stickers.                                        16               Junior Exhibit No. 24 for
 17        MR. COOPER: We have stickers.                17               identification, 08/05/2020.)
 18    Do you want to switch?                           18   BY MR. FOWLER:
 19        MR. FOWLER: Yeah, if we can.                 19      Q. Okay. Take a look at Exhibit 24.
 20    Sorry.                                           20               Is that your signature on
 21        MR. COOPER: Who wants the                    21   the officer's signature line?
 22    stickers?                                        22              (Document tendered
 23        MR. FOWLER: Just give it to                  23               to the witness.)
 24    the witness.                                     24

                                                   23                                                       25
  1           MR. COOPER: Here you go.                   1   BY THE WITNESS:
  2   BY MR. FOWLER:                                     2      A. It is.
  3      Q. All right. So looking at Scatchell           3   BY MR. FOWLER:
  4   Exhibit 22, do you see that?                       4      Q. Did you sign this on or about
  5              (Document tendered                      5   June 8, 2016?
  6               to the witness.)                       6      A. I'd have to say yes.
  7   BY THE WITNESS:                                    7             (Document marked as Scatchell
  8      A. I do.                                        8              Junior Exhibit No. 25 for
  9   BY MR. FOWLER:                                     9              identification, 08/05/2020.)
 10      Q. Do you recognize your signature --          10   BY MR. FOWLER:
 11   strike that.                                      11      Q. Taking a look at Exhibit 25 -- and
 12               Whose handwriting is on the           12   by the way, if I refer to an exhibit, unless
 13   lower left of that document?                      13   I say otherwise, we can all understand it's
 14      A. Appears to be mine.                         14   Scatchell Junior Exhibit, fair enough?
 15      Q. And did you receive this on or about        15      A. Okay.
 16   September 26, 2012?                               16           MR. FOWLER: Counsel?
 17      A. I would have to say yes.                    17           MR. CASPER: Yes.
 18              (Document marked as Scatchell          18           MR. COOPER: I agree.
 19               Junior Exhibit No. 23 for             19   BY MR. FOWLER:
 20               identification, 08/05/2020.)          20      Q. Taking a look at Exhibit 25, do you
 21   BY MR. FOWLER:                                    21   recognize this form?
 22      Q. Take a look at Scatchell Junior             22             (Document tendered
 23   Exhibit 23.                                       23              to the witness.)
 24                                                     24


                                                                             7 (Pages 22 to 25)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 8 of 371 PageID #:3582

                                     John Scatchell, Jr.
                                       August 5, 2020
                                                26                                                      28
  1   BY THE WITNESS:                                 1   employment is any employment with anybody
  2      A. I don't recognize it, but I               2   other than the village itself, while you were
  3   see it. One thing stands out Nunzio             3   a police officer, you had to get permission,
  4   Maiello didn't receive this disk.               4   right?
  5   BY MR. FOWLER:                                  5            MR. COOPER: Objection to
  6      Q. Have you seen forms like this             6        the form, specifically anybody.
  7   before?                                         7        You can answer if you understand.
  8      A. Probably.                                 8            MR. CASPER: Join.
  9      Q. If you look on the officer's              9   BY THE WITNESS:
 10   signature line about two-thirds of the way     10      A. Rephrase it, please.
 11   down, is that your signature?                  11   BY MR. FOWLER:
 12      A. Appears to be.                           12      Q. Did you work for anybody else
 13      Q. There is a date beside your signature    13   while you were employed by the village?
 14   of 3/31/17.                                    14            MR. COOPER: Fifth.
 15              Did you sign it on or about         15   BY THE WITNESS:
 16   3/31/17?                                       16      A. Fifth Amendment.
 17      A. I'd be inclined to believe so.           17   BY MR. FOWLER:
 18      Q. Any reason to think you did not?         18      Q. Just to be clear, I'm -- I hear
 19      A. Nope.                                    19   what you're saying. My recollection is
 20             (Document marked as Scatchell        20   and I don't have the detail right at my
 21              Junior Exhibit No. 26 for           21   head, but that you did some security work
 22              identification, 08/05/2020.)        22   for somebody while you were a police officer,
 23   BY MR. FOWLER:                                 23   is that true?
 24      Q. Taking a look at Exhibit 26,             24            MR. COOPER: I'd like for you

                                                27                                                      29
  1   please, is that your signature on the           1        to come back to a question or to
  2   officer's signature line?                       2        withdraw the question and ask it
  3              (Document tendered                   3        in another way. Otherwise, I
  4               to the witness.)                    4        will instruct him to assert his
  5   BY THE WITNESS:                                 5        Fifth Amendment right to remain
  6      A. I really can't tell. It's just two        6        silent.
  7   vague lines.                                    7            MR. FOWLER: I'll stand on
  8   BY MR. FOWLER:                                  8        the question.
  9      Q. Okay. Is the date on that -- do           9            MR. COOPER: Then I would
 10   you recognize that writing?                    10        suggest that you assert your
 11      A. Looks vaguely familiar.                  11        Fifth Amendment right.
 12      Q. Was it yours?                            12   BY THE WITNESS:
 13      A. Could be.                                13      A. Fifth Amendment.
 14      Q. Did you -- you were aware that one       14   BY MR. FOWLER:
 15   of the rules at the village is that you need   15      Q. Did you ever submit a request to
 16   to get permission for secondary employment?    16   your supervisors for permission to work
 17           MR. COOPER: One second.                17   another job?
 18           MR. CASPER: Objection, form.           18            MR. COOPER: Fifth.
 19           MR. COOPER: All right. You             19   BY THE WITNESS:
 20        can answer that.                          20      A. Fifth Amendment.
 21   BY THE WITNESS:                                21   BY MR. FOWLER:
 22      A. Yes, I am.                               22      Q. Are you aware of any other police
 23   BY MR. FOWLER:                                 23   officers employed by the Village of Melrose
 24      Q. And just to be clear, the secondary      24   Park who were involved in a business with


                                                                          8 (Pages 26 to 29)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 9 of 371 PageID #:3583

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                  30                                                     32
  1   a convicted felon?                                1            MR. CASPER: Object to
  2      A. What I'm aware of --                        2        form, foundation.
  3            MR. CASPER: Hang on.                     3   BY THE WITNESS:
  4        Object to form and foundation.               4      A. Fifth Amendment. Fifth Amendment,
  5   BY THE WITNESS:                                   5   I repeat.
  6      A. What I am aware is after you guys           6   BY MR. FOWLER:
  7   served me with charges, Deputy Chief Rogowski     7      Q. So if I ask you any questions
  8   went to all of his buddies that were at the       8   relating to the incident where you were
  9   station and made sure they put extra secondary    9   approached by a conservation officer in
 10   employment forms in. That's what I'm aware       10   November 2017, you're going to assert your
 11   of.                                              11   Fifth Amendment rights?
 12   BY MR. FOWLER:                                   12      A. Fifth Amendment.
 13      Q. So that wasn't the question that           13            MR. CASPER: Objection, assumes
 14   I asked you. The question I asked you is         14        facts not established.
 15   while -- are you aware of any police officer     15            MS. SCATCHELL: Can we take a
 16   employed by the Village of Melrose Park who      16        quick break?
 17   was also working for a convicted felon?          17            MR. COOPER: I don't want to
 18            MR. CASPER: Renew my                    18        do that. Just give me a second.
 19        objection.                                  19               (Brief pause.)
 20            MR. COOPER: I think you need            20            MR. COOPER: Okay. So
 21        to assert the Fifth on this one             21        objection, assumes facts not in
 22        because the way it was asked.               22        evidence and if the record isn't
 23   BY THE WITNESS:                                  23        clear, my client did assert his
 24      A. Fifth.                                     24        Fifth Amendment right during this

                                                  31                                                     33
  1   BY MR. FOWLER:                                    1       time.
  2      Q. Are you aware of any police officers        2               And now this -- if a
  3   employed by the Village of Melrose Park who       3        break is okay for a moment, I'm
  4   went hunting with a convicted felon?              4        okay with it. I just wanted to
  5      A. Fifth.                                      5        clear up any ambiguity around that
  6      Q. Let's talk about November 20th of           6        last question.
  7   2017.                                             7            MR. FOWLER: Sure. If you want
  8               You recall that day, right?           8        to take a break, take a break.
  9           MR. COOPER: Well, object to               9            MR. CASPER: We don't need a
 10        form. If you understand the question,       10        break.
 11        you can answer the question.                11            MS. SCATCHELL: We're fine.
 12           MR. BERSANI: Can I ask the               12            MR. COOPER: You don't?
 13        question to be repeated, please?            13            MR. CASPER: We just talked about
 14           MR. FOWLER: Want to read it              14        it.
 15        back, please, Lori?                         15            MR. COOPER: Okay. Please.
 16              (Whereupon, the requested             16   BY MR. FOWLER:
 17               portion of the record was            17      Q. And just to be clear, you recall
 18               read accordingly.)                   18   sitting for an interrogation with me on or
 19   BY THE WITNESS:                                  19   about January 9, 2018?
 20      A. I recall it was a day in November.         20            MR. COOPER: That's okay.
 21   BY MR. FOWLER:                                   21   BY THE WITNESS:
 22      Q. You recall an occasion in November         22      A. Yes, I do.
 23   of 2017 when you and others were out hunting     23   BY MR. FOWLER:
 24   and were approached by a conservation officer?   24      Q. And during that interrogation,


                                                                            9 (Pages 30 to 33)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 10 of 371 PageID #:3584

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                 34                                                       36
  1   you were given an order to answer the            1        establish the parameters of what
  2   questions that I asked you truthfully?           2        you're going to take the Fifth on
  3      A. Yes.                                       3        or do I have to go through
  4      Q. During that interrogation, I               4        question-by-question everything
  5   asked you a number of questions, right?          5        that happened on November 20th?
  6      A. Yes, you did.                              6        That's my point here.
  7      Q. And you answered to the best of            7   BY MR. FOWLER:
  8   your ability?                                    8      Q. So to the extent that your
  9           MR. COOPER: Objection,                   9   attorney objected based on facts not in
 10       Fifth.                                      10   evidence, you're aware that a transcript
 11   BY THE WITNESS:                                 11   was done of the interrogation?
 12      A. Fifth Amendment.                          12           MR. COOPER: You can answer
 13           MR. COOPER: No objection.               13        that.
 14       Fifth Amendment.                            14   BY THE WITNESS:
 15   BY MR. FOWLER:                                  15      A. I'm not aware of one, but I'm
 16      Q. And do you recall during that             16   sure there was one because there was a
 17   interrogation that you were asked questions     17   court reporter.
 18   about what happened on November 20, 2017?       18   BY MR. FOWLER:
 19           MR. COOPER: You go ahead                19      Q. You never read it?
 20       and take the Fifth.                         20      A. I've read it ages ago, so I don't...
 21   BY THE WITNESS:                                 21              (Document marked as Scatchell
 22      A. Fifth Amendment.                          22               Junior Exhibit No. 41 for
 23   BY MR. FOWLER:                                  23               identification, 08/05/2020.)
 24      Q. So do I understand correctly that         24

                                                 35                                                       37
  1   even though you answered the questions during    1   BY MR. FOWLER:
  2   the interrogation, any question I ask you        2      Q. So if you would take a look at
  3   today based on that incident, you're going       3   Exhibit 41. You will see that the transcript
  4   to assert your Fifth Amendment?                  4   has page numbers on each page. What I'm
  5            MR. COOPER: Objection to                5   referring to is what starts on Page 142 of
  6        reference -- or to the words                6   Exhibit No. 41.
  7        that incident, assumes facts                7      A. (Witness complied.)
  8        not in evidence, misrepresentation          8           MR. BERSANI: You said 42?
  9        of what the deponent has already            9           MR. FOWLER: 142.
 10        testified to. I would take the             10           MR. BERSANI: Thank you.
 11        Fifth.                                     11           MR. COOPER: Okay. Is there
 12            MR. CASPER: I'm going to make          12        a question pending? I'm sorry.
 13        an objection to -- excuse me for           13           MR. FOWLER: Not yet.
 14        this, but to inquire of the witness        14           MR. COOPER: Okay.
 15        in a way in this deposition to get         15   BY MR. FOWLER:
 16        him to adopt statements he made            16      Q. So for the purpose of my question
 17        while he was under a Garrity warning       17   to the extent that your attorney objected
 18        would appear to be a Garrity violation.    18   to facts not in evidence, what I'm referring
 19                I object to this line of           19   to is the incident that starts on Page 142.
 20        questioning on that basis.                 20               Do you see that?
 21            MR. FOWLER: That certainly             21      A. I do.
 22        wasn't the intent and I don't think        22      Q. So is it your position that you're
 23        that that's what I have been doing.        23   not going to answer any questions that
 24                What I need to do is just          24   I ask you relating to the incident that was


                                                                          10 (Pages 34 to 37)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 11 of 371 PageID #:3585

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                 38                                                       40
  1   discussed starting on Page 142 based upon        1       foundation.
  2   Fifth Amendment?                                 2           MR. COOPER: Objection,
  3           MR. COOPER: All right. Object            3       competency which goes to the
  4       to the use of the word incident as           4       decision -- a decision that I
  5       not representative of the witness's          5       would have made as to who would
  6       testimony here today.                        6       testify as a witness.
  7              Jeff, I'm going to instruct           7               However, my client
  8       him that -- or suggest to him it's           8       may answer the question. He's
  9       best that he assert the Fifth unless,        9       welcome to.
 10       of course, you can reword the sentence.     10           THE WITNESS: Can you repeat
 11           MR. FOWLER: I'll stand on it as         11       it one more time? I'm sorry.
 12       I asked it.                                 12              (Whereupon, the requested
 13   BY THE WITNESS:                                 13               portion of the record was
 14     A. Fifth Amendment.                           14               read accordingly.)
 15   BY MR. FOWLER:                                  15   BY THE WITNESS:
 16     Q. Okay. So after November 20th of            16     A. Yes.
 17   2017, did you have any communications with      17   BY MR. FOWLER:
 18   any of your supervisors at the police           18     Q. And you spoke to Mr. Paoletti a
 19   department about having contact with a          19   couple of times before he testified, right?
 20   conservation officer?                           20     A. Fifth Amendment.
 21     A. Fifth Amendment.                           21     Q. You spoke to Mr. Paoletti the evening
 22     Q. You were present during hearings           22   before he testified?
 23   before the board that consists of Mr. Rauzi     23     A. Fifth Amendment.
 24   and Mr. Caputo and Mr. Esposito, right?         24     Q. Isn't it true that Mr. Paoletti

                                                 39                                                       41
  1      A. I was.                                     1   told you that he believed you're likely
  2      Q. And those hearings related to the          2   to get disciplined for misconduct?
  3   charges against you relating for misconduct,     3      A. Fifth Amendment.
  4   right?                                           4      Q. You were present when he testified
  5            MR. CASPER: Object to                   5   though, right?
  6        form, foundation.                           6      A. I was.
  7   BY THE WITNESS:                                  7      Q. You heard him testify that he
  8      A. Have there been any other officers         8   told you the night before that you were
  9   that have gone before the board recently?        9   subject to discipline for misconduct, right?
 10   BY MR. FOWLER:                                  10           MR. CASPER: Objection to
 11      Q. You can answer that question.             11        form, foundation.
 12      A. Repeat it again.                          12           MR. COOPER: Just -- go ahead.
 13            MR. FOWLER: Would you read             13   BY THE WITNESS:
 14        it back, please?                           14      A. Fifth Amendment.
 15              (Whereupon, the requested            15   BY MR. FOWLER:
 16               portion of the record was           16      Q. You're familiar with an Officer
 17               read accordingly.)                  17   Phillip Negron?
 18   BY THE WITNESS:                                 18      A. I am.
 19      A. I believe so.                             19      Q. Did I pronounce that right?
 20   BY MR. FOWLER:                                  20      A. I believe you did.
 21      Q. During that hearing, you -- your          21      Q. You're aware that -- well, strike
 22   attorneys presented the testimony from          22   that.
 23   Mr. Paoletti, correct?                          23               Are you aware that at one
 24            MR. CASPER: Object to                  24   point your father recommended discipline


                                                                          11 (Pages 38 to 41)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 12 of 371 PageID #:3586

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                   42                                                  44
  1   against Officer Negron for abusing sick            1   spoken with your father about Kyll Lavalais?
  2   leave?                                             2      A. I wouldn't put a number on it.
  3           MR. CASPER: Object to                      3      Q. Have you ever had any conversations
  4        foundation.                                   4   with your dad about Kyll Lavalais's
  5           MR. COOPER: Objection,                     5   grievances?
  6        competency. He can't speak for                6      A. I've had conversations with my
  7        his dad. He's able to answer                  7   father about everybody who showed up to vote
  8        the question if he can.                       8   against Kyll that day getting a promotion
  9   BY THE WITNESS:                                    9   and everybody that went against my father
 10      A. I'm aware there was something               10   in the subsequent vote got a promotion and
 11   with Phil, but that was before I even got         11   then everybody else that didn't vote for
 12   on the department, so that's way above my         12   the powers that be, they got to pay the
 13   purview.                                          13   Scatchell tax. You know, that goes around
 14   BY MR. FOWLER:                                    14   the department, the Scatchell tax.
 15      Q. So my question to you is were               15               Yeah. That basically
 16   you aware that your father had recommended        16   means that anybody that was friends with
 17   discipline against him for abuse of sick          17   me, friends with my father, they're either
 18   leave?                                            18   bottom of the sergeant list or told not to
 19           MR. CASPER: Same objection.               19   hang out with me so they don't go to tact
 20   BY THE WITNESS:                                   20   or five other things. It's -- I think you
 21      A. I have no direct knowledge of that,         21   know where I'm going with this, Jeff.
 22   no.                                               22      Q. Anything else you'd like to say?
 23   BY MR. FOWLER:                                    23      A. Eh, not right now.
 24      Q. Have you ever spoken to your father         24            MR. FOWLER: Would you read

                                                   43                                                  45
  1   about Officer Negron?                              1        the question back, please?
  2      A. Just in passing of he's a cool guy           2              (Whereupon, the requested
  3   since I got on the department. I have nothing      3               portion of the record was
  4   but good things to say about Phil despite what     4               read accordingly.)
  5   the administration might have to say, but --       5            MR. COOPER: Objection, asked
  6      Q. Did you ever --                              6        and answered.
  7      A. -- that's about it.                          7               You still can answer.
  8      Q. I'm sorry? I didn't mean to --               8   BY THE WITNESS:
  9      A. I said that's about it that I can            9      A. Yes.
 10   recall at this time.                              10   BY MR. FOWLER:
 11      Q. Have you ever spoken with your              11      Q. When did you talk to your dad
 12   father about Officer Negron abusing sick          12   about Kyll Lavalais's grievances?
 13   leave?                                            13            MR. COOPER: Objection,
 14      A. No, I can't -- I don't believe I            14        asked and answered.
 15   did.                                              15   BY THE WITNESS:
 16      Q. And just to be clear, your father           16      A. Well, it's still an ongoing
 17   is John J. Scatchell?                             17   discussion because that's the basis of the
 18      A. He is.                                      18   entire lawsuit is that they retaliated
 19      Q. He is the plaintiff in this lawsuit?        19   against my father because he took a stand
 20      A. Yes.                                        20   for the only black officer in the department.
 21      Q. Have you ever had any conversations         21   BY MR. FOWLER:
 22   with your father concerning Kyll Lavalais?        22      Q. When is the last time you talked
 23      A. Yes.                                        23   to your dad about Kyll Lavalais's grievances?
 24      Q. How many conversations have you             24      A. I don't know.


                                                                           12 (Pages 42 to 45)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 13 of 371 PageID #:3587

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                    46                                                      48
  1      Q. Where did the conversation take               1        as to witness's past testimony.
  2   place?                                              2        My recollection is that there was
  3      A. Couldn't recall.                              3        more than one conversation.
  4      Q. Who was present?                              4               I think, Jeff, your
  5      A. Me and my dad.                                5        question refers to a single
  6      Q. During that conversation, what                6        conversation.
  7   did you say and what did he say?                    7   BY MR. FOWLER:
  8      A. You're talking about hypothetical             8      Q. I'm certainly referring to the
  9   conversations that spans the course of three        9   one you just told me about, so we're
 10   or four years since Kyll's grievances.             10   talking about that one for right now.
 11   So...                                              11   That's the one that you said you recall,
 12      Q. As you sit here today, do you                12   right?
 13   recall any of the conversations between            13      A. I just recall what was just said.
 14   you and your dad concerning Kyll Lavalais's        14      Q. All right. So what I need to
 15   grievances?                                        15   do is what's called establish a foundation
 16      A. Yeah. I recall Director Pitassi              16   for that conversation. You don't recall
 17   being completely upset about it calling            17   when it took place?
 18   him a nigger and calling him a bunch of            18      A. Whenever Kyll's first grievance
 19   other things. I remember that conversation --      19   was submitted and he wanted to sue, that's
 20      Q. Okay.                                        20   when he made the statement, Pitassi did.
 21      A. -- very well because I was appalled          21      Q. And do you know when that was
 22   by it.                                             22   as you sit here today?
 23      Q. Who was that conversation with?              23      A. No. Again, we're talking about
 24      A. It was with my father.                       24   four years. We're milling through 9 million

                                                    47                                                      49
  1       Q. You were present?                            1   documents. I couldn't tell you exactly when
  2       A. No, he told me about it.                     2   that occurred.
  3       Q. What --                                      3      Q. Anybody present during that
  4       A. And he couldn't wait to tell me              4   conversation?
  5   about it the minute he left there because           5      A. Me and my father.
  6   it's absolutely reprehensible that a police         6      Q. During that conversation, what
  7   chief in this day and age uses that fucking         7   did he say and what did you say?
  8   language. Okay.                                     8      A. I pretty much already said what
  9       Q. So the conversation that we're --            9   he said. He said that Pitassi was irate
 10       A. I'm sorry, a police director. He's          10   because Kyll was suing, referred to him
 11   not a chief anymore. He's a civilian.              11   as a nigger and just completely degraded
 12       Q. Are you finished?                           12   him as a human being because he had the
 13       A. I'm finished.                               13   right to sue because he was discriminated
 14       Q. The conversation that you were              14   against. Let's call it what it is. It's
 15   referring to with you and your dad, where          15   discrimination.
 16   did that conversation take place?                  16               This department discriminates
 17            MR. CASPER: Object to                     17   against black people all the time. It's no
 18         form.                                        18   secret. They fired Angela Williams so they
 19   BY THE WITNESS:                                    19   could hire Gary Montino's kid. Are you kidding
 20       A. I couldn't recall at this time.             20   me? Convicted felon Gary Montino.
 21   BY MR. FOWLER:                                     21      Q. Anything else?
 22       Q. When did it take place?                     22      A. No.
 23       A. Right after it occurred.                    23      Q. Do you recall any other conversations
 24            MR. COOPER: Just an objection             24   between you and your dad about Kyll Lavalais's


                                                                             13 (Pages 46 to 49)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 14 of 371 PageID #:3588

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                  50                                                  52
  1   grievances as you sit here today?                 1   BY MR. FOWLER:
  2           MR. COOPER: Objection,                    2      Q. Anything else?
  3       asked and answered. He said yes.              3      A. No. It's just a tangled web of
  4           MR. CASPER: Join.                         4   nepotism and deceit.
  5   BY MR. FOWLER:                                    5      Q. Who did you hear the rumor from?
  6     Q. You told me about one.                       6      A. All over the station.
  7                Is there any others that             7      Q. Anybody in particular?
  8   you recall?                                       8      A. No, not that I recall at this
  9     A. Not off the top of my head right             9   time.
 10   now.                                             10           MR. CASPER: I'm sorry to
 11     Q. Angela Williams, do you know why            11       interrupt.
 12   she was let go?                                  12              Could we just have the
 13     A. Residency. So --                            13       witness state who Harpo is referring
 14           MR. CASPER: Sorry. I know                14       to on this part of the transcript?
 15       you answered. Object to foundation.          15           THE WITNESS: Harpo is a nickname
 16   BY THE WITNESS:                                  16       for Gary Montino, which was Vito
 17     A. The rumor was residency and the             17       Scavo's deputy chief and Deputy
 18   funny thing about rumors is you happen to        18       Chief Castellan is very good friends
 19   know a lot about the department when you         19       still.
 20   work in patrol and you know who lives in         20           MR. CASPER: Thank you.
 21   town and you know who doesn't and certain        21   BY MR. FOWLER:
 22   people just get promoted up the ladder           22      Q. Did you ever have any conversations
 23   while still living out of town.                  23   with your father concerning the residency
 24                Sergeant Steve Pesch,               24   requirement?

                                                  51                                                  53
  1   because he's Castellan's friend, was allowed      1      A. Plenty.
  2   to live in Carol Stream and Homer Glen before     2      Q. As you sit here today, do you recall
  3   he ever moved here but then they promoted         3   any?
  4   him to sergeant.                                  4      A. Not in particular, but we've discussed
  5               Jerry Manzel, they promoted           5   them.
  6   him to detective and he still doesn't live        6      Q. Did you ever have any conversations
  7   in town, told his neighbor you'll never see       7   with your father about his -- about being
  8   my family here ever because I don't live          8   promoted to deputy chief?
  9   here. How is that allowed? Why? Because           9      A. Yes.
 10   they bought a house from Rosa or Donna           10      Q. When was that?
 11   Serpico or Pitassi. How is that allowed?         11      A. Around the time that it would have
 12   BY MR. FOWLER:                                   12   occurred.
 13      Q. Anything else?                             13      Q. How many conversations did you have?
 14      A. No. Your floor. I yield back.              14      A. Impossible to measure.
 15      Q. Do you have any personal knowledge         15      Q. How many do you recall as you sit
 16   as to why Angela Williams was let go?            16   here today?
 17            MR. COOPER: Objection,                  17      A. Particular conversations, I don't
 18        asked and answered.                         18   recall any. I know we discussed it.
 19   BY THE WITNESS:                                  19      Q. Do you recall what you and he said
 20      A. The rumor was that they wanted to          20   to each other about it?
 21   take care of Harpo for being a good little       21      A. Just that Ronnie promised him
 22   soldier so they gave his kid a job and then      22   the deputy chief position as in Mayor
 23   they -- after that, they put him on the          23   Serpico and I do recall that Director
 24   fire department.                                 24   Pitassi was irate because the rumor got


                                                                          14 (Pages 50 to 53)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 15 of 371 PageID #:3589

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                     54                                                      56
  1   back to him from Dino Dimaio that my dad             1   of times. I just know we discussed it.
  2   wanted his spot which was never the case.            2       Q. Ever have any conversations with
  3                Deputy chief was promised,              3   your father about an incident with fireworks
  4   it was put on the agenda and then it was             4   or some kind of explosive on your driveway?
  5   revoked and given to Deputy Chief Rogowski --        5       A. Yes.
  6   well, at the time Lieutenant Rogowski for            6       Q. When -- how many conversations?
  7   no apparent reason.                                  7       A. Numerous. I don't recall the
  8      Q. How do you know that Director                  8   context of every one of them, but I know
  9   Pitassi was irate?                                   9   there was numerous including that the
 10      A. That was what was told to me.                 10   administration did not do their job at
 11      Q. Who told you?                                 11   all.
 12      A. I can't recall.                               12       Q. Do you recall any of those
 13      Q. You didn't see Director Pitassi               13   conversations as you sit here today?
 14   being irate?                                        14       A. Particulars, no.
 15      A. I did not, no, but I -- I was                 15       Q. Were you present that night when
 16   told also that he ran through the hallways          16   there was -- something happened on the
 17   one day saying they want a war after the            17   driveway, the fireworks or explosion or
 18   article about his kid shooting his gun off          18   whatever?
 19   and then that spawn -- I mean, this is a            19       A. You're going to have to be a
 20   couple months between timeframe because I           20   little more descriptive of something
 21   was off work, you know, I had come back             21   happened.
 22   and guys were actually making songs about           22       Q. Do you recall an occasion where
 23   it. I don't know if you remember that               23   there was a loud bang on your driveway at
 24   song, war, huh, and they were doing                 24   night?

                                                     55                                                      57
  1   impressions of the director, war, huh.               1      A. I recall an occasion where there
  2   God no.                                              2   was dynamite blown up on my driveway, at
  3      Q. Anything else?                                 3   least an M-80 or a half stick. I would have
  4      A. That's it.                                     4   to guess based on the audibility of it and
  5      Q. Any other conversations you recall             5   the way my house shook.
  6   as you sit here today with your father about         6      Q. You were present?
  7   his promotion?                                       7      A. I was present. I was inside my
  8      A. Just the fact that he got stabbed              8   parent's bedroom watching a movie with
  9   in the back.                                         9   them.
 10      Q. When did that conversation take               10      Q. And you heard a loud noise?
 11   place?                                              11      A. I heard an explosion, not a loud
 12      A. Just an overall consensus of what             12   noise, an explosion.
 13   the conversations would have consisted of.          13      Q. And you went out -- did you go
 14   I don't recall any particular conversations.        14   outside?
 15      Q. All right. Ever have any                      15      A. I did.
 16   conversations with your father about an             16      Q. What did you see?
 17   incident involving Mr. Morales?                     17      A. I saw fragments of what looked
 18      A. Yes.                                          18   like M-80 or half sticks because it's all
 19      Q. When did those conversations take             19   red wrapping and frayed firework display
 20   place -- strike that.                               20   of M-80 caliber.
 21               How many conversations                  21              I mean, it was -- you could
 22   did you have with your dad about Morales?           22   see there was a circular tube there the
 23      A. Again, I don't recall specific                23   size of an M-80 but naturally the evidence
 24   conversations and I don't recall the amount         24   technicians didn't take anything so -- and


                                                                              15 (Pages 54 to 57)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 16 of 371 PageID #:3590

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                    58                                                         60
  1   then this guy didn't do any follow-up work,         1   Director Pitassi told him the eyes of Texas
  2   Rogowski.                                           2   are upon you, which by the way is a racist
  3      Q. How do you know that?                         3   statement, has racist connotations but anyhow,
  4      A. He didn't ask me any questions.               4   the eyes of Texas were upon my father -- we
  5   I was a witness. Leonard next door was a            5   had an agreement. I'm going to finish and
  6   witness. He didn't ask him any questions.           6   then you can talk. The eyes of Texas --
  7   Why? Because he is black.                           7      Q. I --
  8      Q. Anything else?                                8      A. Well, you were getting ready.
  9      A. That's it.                                    9               The eyes of Texas were
 10      Q. Any damage to the driveway?                  10   upon my father meantime this other station
 11      A. There is still a stain on the                11   supervisor, his opposite Dino Dimaio, was
 12   driveway, yeah.                                    12   allowed to just go run amok, still, still
 13      Q. Other than the stain, any other              13   runs amok. He's a station supervisor.
 14   damage?                                            14               He gets a personal car
 15      A. It came within three feet of my              15   to run around in, throw the people's elbow
 16   truck, so you could exasperate if the              16   to anybody who's locked up. Oh, we didn't
 17   offender had a better arm, he would have           17   know that?
 18   blown up my truck.                                 18      Q. Anything else?
 19      Q. Was your truck damaged?                      19      A. Go ahead.
 20      A. To my recollection, no.                      20      Q. What's the basis of your statement
 21      Q. And the stain you referred to, was           21   that the words the eyes of Texas are on you
 22   it within three feet of your truck?                22   has racial connotations?
 23      A. Yes.                                         23           MR. CASPER: Object -- go
 24      Q. Any conversations with your dad              24        ahead.

                                                    59                                                         61
  1   about being assigned a station supervisor?          1   BY THE WITNESS:
  2      A. Yes.                                          2      A. I would have to take a break to
  3      Q. As you sit here today, do you                 3   get you the exact verbiage, but it was just
  4   recall any of those?                                4   in the news, Jeffrey.
  5      A. Specific conversations, no. What              5   BY MR. FOWLER:
  6   we discussed, perhaps.                              6      Q. Anything else?
  7      Q. What did you discuss with your dad            7      A. That's it.
  8   about being assigned a station supervisor?          8      Q. Ever have any conversations with
  9      A. That Pitassi did the same thing               9   your dad about him participating in shift
 10   he did to his former best friend, Johnny           10   meetings as the station supervisor?
 11   Simpson, stuffed him in the fucking hole.          11      A. Shift meetings? Could you expound
 12      Q. Anything else?                               12   on what that is?
 13      A. The fact that it was an absolute             13      Q. I don't know. Did you or he ever
 14   travesty because he took away his entire           14   talk about him being involved or not involved
 15   supervision when my dad's shift, in                15   in shift meetings?
 16   everybody's opinion, was the best shift            16      A. Shift meetings, he didn't have
 17   on the department.                                 17   anybody under him. Who is he going to have
 18      Q. Anything else?                               18   a meeting with, himself?
 19      A. Not that I recall, no.                       19      Q. Does that mean no?
 20      Q. Any conversations --                         20      A. They took away his entire -- all
 21      A. Oh, wait. I do recall something.             21   his -- all his supported officers. Who
 22   Can I have the floor back, Jeff?                   22   the hell is he going to have a meeting
 23      Q. Sure.                                        23   with? Let me just type on the computer
 24      A. Okay. I do recall that                       24   and talk to myself.


                                                                             16 (Pages 58 to 61)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 17 of 371 PageID #:3591

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                  62                                                        64
  1      Q. Does that mean, no, you didn't --           1   might get a promotion, they couldn't have
  2      A. It means no.                                2   that because that gets in the way of all
  3      Q. Did you ever have any conversations         3   of their traditions and old ways, the ways
  4   with your dad about him having computer access    4   they learned from Vito Scavo.
  5   once he became station supervisor?                5      Q. When did you have the discussion
  6      A. Yes. He didn't have a computer              6   with your dad about him planning to be
  7   in his office.                                    7   deputy chief for a little bit?
  8      Q. And when did those -- as you sit            8      A. It would have been around the
  9   here today, do you recall any of those            9   time that he was told by Mayor Serpico
 10   conversations?                                   10   that he was going to be promoted.
 11      A. Particular conversations, no.              11      Q. Where did the conversation take
 12      Q. Ever have any conversations with           12   place?
 13   your dad about his retirement plans?             13      A. Jeff, again, specific conversations,
 14      A. Sure.                                      14   I can't tell you three or four years ago
 15      Q. As you sit here today, do you              15   where they took place.
 16   recall any of those?                             16      Q. Anybody else present?
 17      A. Well, he's retired right now               17      A. I doubt it.
 18   loving every second of it.                       18      Q. And when you said it was around
 19      Q. Anything else?                             19   the time, was it after the promotion to
 20           MR. CASPER: Objection. I                 20   deputy chief had been posted or before
 21        move to strike that answer.                 21   then?
 22   BY THE WITNESS:                                  22      A. I wouldn't be able to recall that.
 23      A. As far as retirement goes, he's            23      Q. Okay. During that conversation,
 24   enjoying his retirement.                         24   do you know who was present?

                                                  63                                                        65
  1            MR. CASPER: Object. Move                 1       A. Me and my father.
  2        to strike that answer.                       2       Q. Anybody else?
  3   BY MR. FOWLER:                                    3       A. I don't recall specific conversations
  4      Q. The question that I asked you is            4   so obviously I couldn't recall who was there
  5   did you have any discussions with your dad        5   besides me and my father.
  6   about his retirement plans?                       6       Q. During that conversation that you
  7      A. I said sure, yes.                           7   do recall, what did he say and what did you
  8      Q. As you sit here today, do you               8   say?
  9   recall any of those?                              9       A. Just that he really wanted to
 10      A. Be descriptive as what do you mean         10   right the ship of this department and guys
 11   by plans, after retirement, retiring when?       11   were behind him, guys really wanted him
 12   What do you --                                   12   to be deputy chief and for whatever reason
 13      Q. That's fair. That's fair.                  13   the three men sitting across from me didn't
 14                And as I said at the beginning,     14   like that or at least two of them.
 15   if you don't understand a question I ask you,    15       Q. How do you know that?
 16   please let me know.                              16       A. Because they can't keep their mouth
 17                So prior to his retirement,         17   shut and they tell everybody in town and then
 18   did you have any discussions with your dad       18   it comes back to you.
 19   about when he would plan to retire?              19       Q. So let me go that direction then.
 20      A. We discussed that he planned to be         20               Have you ever heard Deputy
 21   deputy chief for a little bit and he wanted      21   Chief Castellan say anything about your
 22   to right the ship of this department that's      22   father's retirement?
 23   obviously going in a wrong direction and         23       A. About my father's retirement
 24   once the powers that be found out that he        24   specifically?


                                                                           17 (Pages 62 to 65)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 18 of 371 PageID #:3592

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                    66                                                   68
  1       Q. Yes.                                         1      A. I personally heard him run his
  2       A. Just that he's got to be out by 62.          2   snowplow business from his office during
  3       Q. Anything else?                               3   work hours.
  4       A. Not that I recall at this time.              4      Q. Did you hear the question that
  5       Q. And the out by 62 refers to all              5   I asked you?
  6   police officers, doesn't it?                        6      A. And I'm just telling you what I
  7            MR. CASPER: Objection,                     7   personally heard.
  8        foundation.                                    8      Q. Is there a reason why you don't
  9   BY THE WITNESS:                                     9   want to answer the question that I asked
 10       A. That refers to yet another ordinance        10   you?
 11   that was enacted against my father just like       11      A. I'm telling you what I personally
 12   the two gun ordinances were enacted against my     12   heard.
 13   father yet Nunzio Maiello violated it every        13      Q. So my question was did you personally
 14   day by having a gun right here.                    14   hear Deputy Chief Castellan say --
 15                Is it because he's obese?             15      A. No, I just know.
 16   Maybe we should have physical activity where       16      Q. Let me finish my question. Okay?
 17   you have to get a stipend based on if you          17               Did you hear Deputy
 18   could complete physical activities because         18   Chief Castellan say that he couldn't wait
 19   there is a lot of ways to shipshape this           19   to get rid of your father?
 20   department. They don't want to do any of           20      A. No. I just know because that's
 21   it.                                                21   what I was told from everybody that was
 22            MR. CASPER: For the record,               22   around or in his office at the time and,
 23        when the witness said right here,             23   no, I don't recall particular people,
 24        he put his hand up to his chest.              24   but even if I did, which I don't and I'm

                                                    67                                                   69
  1   BY MR. FOWLER:                                      1   not saying I do, but even if I did, you
  2       Q. Anything else?                               2   guys would call them here, ask them a
  3       A. That's it.                                   3   bunch of questions with these three guys
  4            MR. FOWLER: Could you read my              4   staring at them, and for the record,
  5         question back, please?                        5   Deputy Chief Rogowski, Director Pitassi
  6               (Whereupon, the requested               6   and Deputy Chief Castellan staring at
  7                portion of the record was              7   them, intimidating them.
  8                read accordingly.)                     8               They ain't going to say
  9   BY THE WITNESS:                                     9   nothing. They'll look at me and say I
 10       A. Just references that he can't wait          10   don't want to end up like John Scatchell
 11   to get rid of him, can't wait to get the           11   or John Scatchell, Sr. Okay.
 12   thorn out of his side and that was again           12               For three years, you
 13   police station rumor, but when Deputy Chief        13   guys have used me as your punching bag
 14   Castellan wants you to know something, he          14   to get at my father, so I apologize for
 15   is very vocal about it.                            15   the record if I have sworn a few times,
 16                He'll have a whole group in           16   but it's something I'm pretty passionate
 17   his office and he'll purposely say it out          17   about because you guys have had no
 18   loud at roll call just so everybody hears          18   consideration for me from beginning to
 19   it, so he spreads his own rumors. He's his         19   end in this, including you, Mr. Fowler,
 20   own hype man.                                      20   with your ex parte conversations with my
 21   BY MR. FOWLER:                                     21   doctors.
 22       Q. Did you personally hear Deputy              22      Q. Anything else?
 23   Chief Castellan say that he can't wait to          23      A. No.
 24   get rid of your father?                            24      Q. Have you ever heard personally


                                                                            18 (Pages 66 to 69)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 19 of 371 PageID #:3593

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                   70                                                       72
  1   Deputy Chief Castellan say anything about          1   have a cavalier conversation with the deputy
  2   your father?                                       2   chief. When does that ever happen? But
  3      A. Yes.                                         3   then a few months later and right as that's
  4            MR. CASPER: Object. Object                4   happening, you guys are putting in SOPs
  5        to asked and answered.                        5   about convicted felons, this, that and the
  6   BY MR. FOWLER:                                     6   other and not telling anybody.
  7      Q. What did you personally hear                 7               You guys are doing all
  8   Deputy Chief Castellan say about your              8   your little work behind the scenes already
  9   father?                                            9   when -- when all I was doing was doing my
 10      A. At a Cubs game him and I sat next           10   job.
 11   to each other --                                  11            MR. CASPER: Hang on. I
 12      Q. Okay. What did he say about your            12        would object. Now, we're moving
 13   father?                                           13        way beyond the question that was
 14      A. -- at a law enforcement game.               14        asked as a narrative.
 15               Well, he said something               15               I'm going to move to
 16   to the effect of, well, Johnny babes, me          16        strike all of this. This is way
 17   and your father, that's another story for         17        nonresponsive to the question.
 18   another day, but you can rest assured that        18   BY MR. FOWLER:
 19   anything I do in my office is for the             19      Q. Anything else you want to say?
 20   safety of these officers. Really? Really?         20      A. Your floor.
 21               Because anytime something             21            MR. CASS: Jeff, I would
 22   is turned over to him or turned over to           22        like to request a quick break.
 23   Director Pitassi unless it involves me or         23            MR. FOWLER: Sure.
 24   somebody that's close to me or my father,         24            MR. CASS: It's 2:00 o'clock.

                                                   71                                                       73
  1   it just gets, shhhh, shhhh, shhhh, shuffled        1        Thanks.
  2   off.                                               2              (Whereupon, after a short
  3       Q. Anything else?                              3               break was had, the following
  4       A. No.                                         4               proceedings were held
  5       Q. When did that Cubs game take place?         5               accordingly.)
  6       A. That would have been right before           6   BY MR. FOWLER:
  7   everything took place with me. So that would       7      Q. You were just referring to a Cubs
  8   have been, I think, May of 2017. It was the        8   game that you attended along with a number
  9   law enforcement game. The whole -- the whole       9   of other officers and you had a conversation
 10   department went.                                  10   with Deputy Chief Castellan.
 11                And to lay you a little              11               Do you recall that
 12   foundation there, okay, I went to be cordial.     12   discussion?
 13   I didn't like Deputy Chief Castellan as a         13      A. Yes.
 14   person. I didn't like a lot of people as          14      Q. That game was on May 17th of 2017,
 15   persons, but guess what, I was cordial.           15   isn't that right?
 16                I was a good officer. I              16      A. If you're telling me, that means
 17   was nice to everybody. And you know what?         17   you must have researched it, so I'm inclined
 18   After -- that was right after the FOP thing       18   to believe you, but I'm not going to say for
 19   happened. I tried to mend fences. I tried         19   certain that's the date.
 20   to be nice. I grabbed people one-on-one.          20      Q. Any reason to think that was not
 21   Raul, Pesch, Gepetta, Natale. What's your         21   the date?
 22   problem with my father? Why can't we all          22      A. No reason to think not. I'm just
 23   get along here? Why can't things be normal?       23   not certain. It makes sense. It's around
 24                I go to that Cubs game, I            24   the time period.


                                                                            19 (Pages 70 to 73)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 20 of 371 PageID #:3594

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                    74                                                     76
  1      Q. In the fall of 2017, you went                 1     A. Fifth Amendment.
  2   hunting with Vito Scavo, didn't you?                2           MR. CASPER: Same objection.
  3      A. Fifth Amendment.                              3              Continuing objection
  4      Q. In the fall of 2017, you went                 4       as to foundation as to all of
  5   hunting with groups of people that included         5       these questions.
  6   Vito Scavo, right?                                  6   BY MR. FOWLER:
  7      A. Fifth Amendment.                              7     Q. If you take a look at the second
  8      Q. In the fall of 2017, you went                 8   page of Exhibit 47.
  9   hunting from your duck boat or your jon             9           MR. COOPER: If it helps,
 10   boat with Vito Scavo --                            10       we'll stipulate, so you don't have
 11      A. Fifth Amendment.                             11       to go through each one, he's going
 12      Q. -- right?                                    12       to take the Fifth as to each one.
 13      A. Fifth Amendment.                             13   BY MR. FOWLER:
 14      Q. There were occasions when you                14     Q. And just to be clear, the second
 15   were on one end of the boat and Mr. Scavo          15   page of Exhibit 47 that shows you carrying
 16   was on the other end of the boat in 2017,          16   two long gun cases, is that true?
 17   isn't that right?                                  17     A. Fifth Amendment.
 18      A. Fifth Amendment.                             18           MR. COOPER: Jeff, when I
 19      Q. The occasions that you went hunting          19       use the word stipulate, we'll --
 20   in 2017, you sometimes brought a second shotgun,   20       maybe it's a bad choice of words.
 21   true?                                              21              He will take the Fifth
 22      A. Fifth Amendment.                             22       Amendment as to each image. I
 23                                                      23       have looked at them and that's
 24                                                      24       my suggestion.

                                                    75                                                     77
  1              (Document marked as Scatchell            1   BY MR. FOWLER:
  2               Junior Exhibit No. 47 for               2     Q. All right. And just to be clear,
  3               identification, 08/05/2020.)            3   take a look at the third page of Exhibit 47,
  4   BY MR. FOWLER:                                      4   the one that's marked 466 on the lower right
  5      Q. I'm handing you what's been marked            5   corner.
  6   as Deposition Exhibit 47. Here's another            6     A. Is there a question?
  7   one.                                                7           MR. CASPER: Hang on. 466?
  8              (Document tendered                       8           MR. FOWLER: 466. It's actually
  9               to the witness.)                        9       DSC00466, I think.
 10   BY THE WITNESS:                                    10           MR. CASPER: Got it.
 11      A. Same -- same thing, Jeff?                    11   BY MR. FOWLER:
 12   BY MR. FOWLER:                                     12     Q. Do you see that photo?
 13      Q. Yeah, a copy.                                13     A. (Witness nodded.)
 14               So right now I want to look            14     Q. Yes?
 15   at the first page of Exhibit 47.                   15     A. Fifth Amendment.
 16               Do you recognize that as a             16     Q. And that's an image of you carrying
 17   photo of you?                                      17   a box, isn't that true?
 18           MR. CASPER: Object to                      18     A. Fifth Amendment.
 19        foundation.                                   19     Q. If you take a look at the page
 20   BY THE WITNESS:                                    20   that's marked DSC00281, do you recognize
 21      A. Fifth Amendment.                             21   that as an image of the field where you
 22   BY MR. FOWLER:                                     22   have a pit blind that you hunted in 2017?
 23      Q. Who is the other individual in               23     A. Fifth Amendment.
 24   the first page of Exhibit 47?                      24     Q. In 2017 you saw Mr. Scavo shooting


                                                                            20 (Pages 74 to 77)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 21 of 371 PageID #:3595

                                     John Scatchell, Jr.
                                       August 5, 2020
                                                 78                                                   80
  1   from the pit blind, didn't you?                  1   meetings?
  2      A. Fifth Amendment.                           2      A. No, I was told.
  3      Q. In 2017, you saw Mr. Scavo shooting        3      Q. Who told you?
  4   from your boat?                                  4      A. Word around the station.
  5      A. Fifth Amendment.                           5      Q. You don't know?
  6      Q. Okay. So we were talking about             6      A. I can't recall at this time.
  7   conversations involving Deputy Chief             7      Q. Did you ever hear Deputy
  8   Castellan and what I'm really focusing on        8   Chief Castellan say anything about the office
  9   is conversations that you heard Deputy           9   that your father was assigned to as station
 10   Chief Castellan say something. Understand?      10   supervisor?
 11              That if there is a question          11      A. Just that it was referred to as the
 12   about whether you heard something from          12   hole by him and Pitassi.
 13   somebody else, that's going to be a separate    13      Q. Did you hear Deputy Chief Castellan
 14   question.                                       14   say that?
 15              Do you understand?                   15      A. It's been referred to as the hole
 16      A. Okay.                                     16   for many years.
 17      Q. All right. Did you ever hear              17      Q. Have you heard Deputy Chief Castellan
 18   Deputy Chief Castellan say anything about       18   refer to it as the hole?
 19   your father having computer access?             19      A. Over the years, I probably did, yes.
 20      A. No.                                       20      Q. Do you recall any of those occasions
 21      Q. Did you ever hear Deputy                  21   specifically?
 22   Chief Castellan say anything about your         22      A. Specifically, no, but it was a
 23   father's participation in meetings as a         23   well-known fact that that office was
 24   station supervisor?                             24   referred to as the hole since Johnny

                                                 79                                                   81
  1      A. Not direct personal knowledge,             1   Simpson.
  2   but I was told what he said and all of the       2      Q. Anything else?
  3   supervisors except for my father were privy      3      A. No.
  4   to those meetings. He was not invited.           4      Q. Have you ever heard Deputy
  5      Q. Who told --                                5   Chief Castellan make any statements relating
  6      A. Who? That was word amongst all             6   to the incident that you referred to as the
  7   of the supervisors.                              7   M-80 or some other kind of explosion?
  8      Q. You said that you were told. I'm           8            MR. CASPER: Objection,
  9   asking who told you?                             9        misstates the testimony.
 10      A. One of the supervisors. I don't           10   BY THE WITNESS:
 11   remember who, one of my lieutenants at the      11      A. To my recollection, that
 12   time or sergeants.                              12   investigation was given to Deputy Chief
 13      Q. It wasn't Deputy Chief Rogowski or        13   Rogowski and he was derelict in his duties
 14   Director Pitassi?                               14   there.
 15      A. To me?                                    15   BY MR. FOWLER:
 16      Q. Yes.                                      16      Q. My question to you was have you
 17      A. Not that I can recall at this time.       17   ever heard Deputy Chief Castellan make any
 18      Q. Did you ever hear Deputy                  18   statements about that incident?
 19   Chief Castellan say anything about your         19      A. Not that I can recall.
 20   father's assignment as station supervisor?      20      Q. Have you ever heard Deputy
 21      A. Just word of what he would say at         21   Chief Castellan make any statements about
 22   breakfast at Cafe 23 with all his group.        22   the Morales incident involving your father?
 23      Q. So what I'm asking you is did             23      A. To be clear, Deputy Chief Castellan
 24   you hear him say something at those breakfast   24   and I, I would have to put it as the last


                                                                         21 (Pages 78 to 81)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 22 of 371 PageID #:3596

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                    82                                                       84
  1   conversation we ever had face-to-face was           1   saying something about Kyll living out of
  2   probably at that Cubs game, so that might           2   town, how this wasn't going to stand --
  3   preempt a lot of your questions.                    3   again, that was one of his situations where
  4      Q. I still have to ask the questions.            4   he purposely talks loud in roll call so
  5      A. Go ahead.                                     5   everybody hears it and when we were rotating
  6      Q. Does that mean, no, you don't                 6   all three shifts, everybody had their turn
  7   recall any conversations or any statements          7   to be on dayshift. So everybody heard
  8   from Deputy Chief Castellan?                        8   whatever he wanted us to hear at the time.
  9      A. Specifically with Deputy                      9   BY MR. FOWLER:
 10   Chief Castellan, I don't recall at this            10      Q. Okay. The comment that you're
 11   time.                                              11   just referring to, when did that take
 12      Q. Have you ever heard Deputy                   12   place?
 13   Chief Castellan make any statements about          13      A. I couldn't give you a time range.
 14   your father's promotion to deputy chief?           14   I just know it was around -- around that
 15   Sorry.                                             15   time period.
 16      A. Just what I was told around the              16      Q. Around what time period?
 17   station again that he was livid about it,          17      A. When all the -- all the -- when
 18   he was beside himself, this guy is going           18   the start of this whole case occurred, all
 19   to be deputy chief, he is going to come            19   the stuff with Kyll around that time. I
 20   after the patrol division and he wants             20   don't know exactly when it occurred.
 21   what I got, nobody is getting what I got.          21      Q. And where did the statement take
 22               Those were the rumors                  22   place?
 23   that were going around and they come right         23      A. Well, it would have been in roll
 24   from the breakfast table that he sits at.          24   call because you can hear him from his

                                                    83                                                       85
  1   So...                                               1   office when he wants to be loud.
  2      Q. But you never heard Deputy                    2      Q. So you're saying he was in his
  3   Chief Castellan say any of those things?            3   office?
  4      A. I don't recall if I did or not.               4      A. Who, Castellan?
  5      Q. Have you ever heard Deputy                    5      Q. Yes.
  6   Chief Castellan make any statements about           6      A. At the time I would have to say
  7   the residency requirement?                          7   yeah.
  8      A. I mean, a lot of -- or at least               8      Q. Who else was present in the roll
  9   one of his good friends doesn't live in             9   call room --
 10   town or that didn't live in town for at            10      A. Whoever was working --
 11   least ten years. So, I mean, what he               11      Q. -- when you heard that statement?
 12   has to say about the residency requirements        12      A. Whoever was working on that given
 13   is obviously subjective and biased.                13   day --
 14      Q. Is there a reason why you don't              14      Q. Do you recall?
 15   want to answer the question I asked you?           15      A. -- and God help me, I should have
 16      A. That's the best answer I could               16   wrote it down.
 17   give you for that.                                 17      Q. Do you recall who it was?
 18            MR. FOWLER: Read the question             18      A. No. Whoever was on my shift at
 19        back, please.                                 19   the time.
 20              (Whereupon, the requested               20      Q. What exactly did you hear Deputy
 21               portion of the record was              21   Chief Castellan say about residency?
 22               read accordingly.)                     22      A. Just that he was upset about Kyll
 23   BY THE WITNESS:                                    23   violating residency even though he had a
 24      A. I do remember overhearing him                24   federal decree that says he doesn't have


                                                                             22 (Pages 82 to 85)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 23 of 371 PageID #:3597

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                    86                                                       88
  1   to live here. In the meantime, he overlooks         1      Q. When is the first time you recall
  2   everybody else that lives out of town and           2   Deputy Chief Castellan asking about Vito
  3   has lived out of town.                              3   Scavo?
  4      Q. How do you know that there's a                4           MR. COOPER: You can answer
  5   federal decree that says Kyll can live out          5        that.
  6   of town?                                            6   BY THE WITNESS:
  7      A. That was what was told around the             7      A. From the day I got on the job.
  8   station. That's what everybody knew. I was          8   I walked in the building, hey, how's the
  9   told that he got hired along with a fireman         9   chief doing.
 10   at the time under the -- I forget -- you           10   BY MR. FOWLER:
 11   have to forgive me. I forget what the exact        11      Q. Asking that specifically of you?
 12   legal thing was called, but it was a ruling        12      A. Right. And he could have asked
 13   in his favor and the female firefighter and        13   Mayor Serpico, he could have asked Deputy
 14   he stayed on and she, I don't really know          14   Chief Campanili, he could have asked Trustee
 15   what happened to her.                              15   Prignano. They all visited Vito in prison.
 16      Q. So other than a rumor around the             16      Q. But your understanding was that
 17   station, any other basis for your belief           17   he asked you because he knew that you had
 18   that he was allowed to live outside of town        18   a relationship with Mr. Scavo?
 19   pursuant to a federal decree?                      19      A. He had a relationship with
 20      A. Just what I was told.                        20   Mr. Scavo.
 21      Q. By whom?                                     21      Q. So my question to you --
 22      A. From rumors around the station and           22      A. He dug some of the pits that
 23   such.                                              23   Vito hunted out of while he was working.
 24      Q. And other than that statement                24      Q. My question to you is your

                                                    87                                                       89
  1   that relates to Kyll Lavalais's residency,          1   understanding of him -- why he asked
  2   have you ever heard Deputy Chief Castellan          2   you about Mr. Scavo was because Deputy
  3   make any other statements relating to Kyll          3   Chief Castellan knew you had a
  4   Lavalais?                                           4   relationship with Mr. Scavo, correct?
  5      A. Directly to Kyll at this time I               5      A. Yes. And I would ask him how
  6   don't recall any, but I -- I have to think          6   Harpo was because I knew he had a
  7   on that.                                            7   relationship with Harpo.
  8      Q. Have you ever heard Deputy                    8      Q. Now, you referred to a residency
  9   Chief Castellan say anything about Kyll             9   issue involving Deputy Chief Castellan's
 10   Lavalais to someone else?                          10   friend?
 11      A. No, mostly because he wouldn't               11      A. I perceive him to be a friend, yes.
 12   talk in my presence. The only thing he             12      Q. Who is that?
 13   would ever ask me, hey, Johnny babes,              13      A. Steve Pesch. He brings him gifts
 14   how's the chief and he wasn't referring            14   while he's on duty.
 15   to Pitassi. He was referring to Vito               15      Q. Where does Steve Pesch live?
 16   Scavo.                                             16      A. He claims he lives on 22nd, 1500
 17      Q. Anything else?                               17   block, but we all know that's a lie. He
 18      A. That's all.                                  18   lives off Lies Avenue in Carol Stream. I
 19      Q. So your belief was that Deputy               19   think it's Rose Street, something like
 20   Chief Castellan knew about your relationship       20   that.
 21   with Vito Scavo long before --                     21      Q. How do you know that?
 22      A. Fifth Amendment.                             22      A. It's public knowledge. Look it
 23      Q. -- 2017?                                     23   up on Google.
 24      A. Fifth Amendment.                             24      Q. How do you know that?


                                                                            23 (Pages 86 to 89)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 24 of 371 PageID #:3598

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                    90                                                      92
  1      A. I looked it up on Google.                     1      A. (Witness nodded.)
  2      Q. What did you look up on Google?               2      Q. How do you know he lived in
  3      A. Steve Pesch and residency popped              3   Homewood-Flossmoor for ten years?
  4   up.                                                 4      A. It was either Homer Glen or
  5      Q. Anything else?                                5   Homewood-Flossmoor, I'm not sure which
  6      A. Everybody knew he lived in Homer              6   of the two. I know it starts with an
  7   Glen or Homewood-Flossmoor, one of the two          7   H, but that was where he was born I
  8   for ten years before he moved to Carol              8   believe or where he grew up.
  9   Stream, then he bought the house in 2014.           9      Q. How do you know that he lived
 10   Go look that up on Google. It's right              10   there for ten years while he was employed
 11   there.                                             11   by the village?
 12      Q. What house?                                  12      A. Because guys from shift would
 13      A. Black and white. You guys fired              13   go to parties at his house. He invited
 14   Devon Moss while he was in Afghanistan, a          14   me specifically to his house. He invited
 15   good policeman. I was a good policeman             15   many people to his house.
 16   in my opinion. You guys haven't brought            16               It wasn't a secret until
 17   anybody here to say otherwise. You guys            17   they just decided to start firing people
 18   fired Devon Moss while he was overseas             18   for residency and pick and choose and
 19   for residency, but you'll promote Pesch            19   cherry pick what they want to do. It's
 20   and you'll put Jerry Manzel in detectives,         20   called disparate treatment.
 21   the same Jerry Manzel that when Vito Scavo         21      Q. How do you know that Deputy
 22   was indicted fled to Italy so he wouldn't          22   Chief Castellan knew that Steve Pesch was
 23   have to testify, that Jerry Manzel, or             23   not a resident of the village?
 24   Nello Barone who claimed he was insane             24      A. Because he was told so by Pitassi.

                                                    91                                                      93
  1   or some type of disability when Vito                1   They were all told. They knew. Come
  2   Scavo got indicted. I'm not exactly                 2   on. There are many a people that he knew
  3   sure what he did, but he wasn't even                3   lived out of town. He tried to throw Dave
  4   state certified until, what, 2003. He               4   Hilgenberg under the bus for living out of
  5   worked five years on the street without             5   town when he actually lived in town because
  6   state certification and you guys are                6   he didn't like Davie.
  7   worried about pittance of me doing whatever         7      Q. How do you know?
  8   you accuse me of doing. This is a mockery,          8      A. Because Davie told me.
  9   nothing more.                                       9      Q. Anything else?
 10      Q. Anything else?                               10      A. That's it.
 11      A. I said nothing more.                         11      Q. How do you know that Deputy
 12      Q. Okay. You said that Mr. Pesch                12   Chief Castellan knew that Steve Pesch
 13   or Pesch bought a house?                           13   lived out of town?
 14      A. You can call him Sergeant Pesch              14      A. Because the entire department
 15   because he got promoted so go ahead and            15   knew and he was told to his face by people
 16   refer to him as that.                              16   that didn't like Pesch.
 17      Q. Sergeant Pesch you said he bought            17      Q. How do you know that Deputy
 18   a house?                                           18   Chief Castellan --
 19      A. In Carol Stream.                             19      A. Because I said it to him once too.
 20      Q. And when was?                                20      Q. When did you say it to --
 21      A. 2014.                                        21      A. I don't recall when it was, but
 22      Q. And how do you know that?                    22   I said why is this allowed? This guy
 23      A. Google.                                      23   hasn't lived in town ever, ever at that
 24      Q. Anything else?                               24   point.


                                                                             24 (Pages 90 to 93)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 25 of 371 PageID #:3599

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                    94                                                   96
  1      Q. Where did that conversation take              1   except for spending the night. You'll
  2   place?                                              2   never see my family here, the reason
  3      A. Probably in his office because the            3   because I don't live here.
  4   first few years I was on the job, he tried          4      Q. Who told you that?
  5   to play cordial with me. I knew his game.           5      A. I don't recall at this time.
  6   He didn't like me. I really don't care one          6      Q. How do you know that Deputy
  7   way or the other about him, but he would            7   Chief Castellan knew that Jerry Manzel was
  8   try to get little tidbits of information            8   not a resident of Melrose Park?
  9   from me about anything he could.                    9      A. The entire department knew.
 10                Oh, Johnny babes, come                10   Every -- to be clear, everybody here knows
 11   in my office. Oh, hey, look, you got an            11   the score. Everybody knows that Devon got
 12   overtime slip. Oh, you want to work the            12   secured over and Pesch was allowed to stay.
 13   taste, Johnny babes, how's Vito doing,             13   Jeff Juan got screwed over or forced out and
 14   how's this, hey, oh. I don't do small              14   Manzel was allowed to stay.
 15   talk with him because I don't trust him,           15               Lenny Bartemio lived out
 16   never did.                                         16   of town for a long time and that was okay,
 17      Q. When you said that you told                  17   which, hey, I like Lenny, but let's call
 18   him that Pesch lived out of town, was              18   a spade a spade. He lived out of town.
 19   anybody else present?                              19   Okay?
 20      A. Not that I recall.                           20               Davie did live out of
 21      Q. During that conversation as best             21   town at one point. He moved back and
 22   you can recall, what did you say to him            22   Castellan still tried to throw it in his
 23   and what did he say to you?                        23   face, but ignored all the blatant evidence
 24      A. I said how is this allowed. This             24   right in front of him because those are his

                                                    95                                                   97
  1   guy hasn't lived in town for all this time,         1   friends --
  2   but I didn't say this, I should've, is it           2      Q. Anything else?
  3   because he brought you a gift right before          3      A. -- or as they're referred to at
  4   you put him in tact in the power car.               4   the station, the dirty dozen.
  5      Q. Anything else?                                5      Q. Did you ever tell Deputy
  6      A. Just months -- not even -- it                 6   Chief Castellan that Manzel lived out of
  7   wasn't even a month before it, you got a            7   town?
  8   picture of Steve walking into his backyard          8      A. Me personally, I don't think I
  9   with a gift in uniform and then he gets             9   did, but my opinion --
 10   promoted and to be clear Steve Pesch might         10      Q. Were you ever --
 11   be a likable guy, I believe there is a             11      A. -- is Jerry Manzel shouldn't have
 12   lot better candidates to be a sergeant             12   been a police officer still because he fled
 13   than him.                                          13   to avoid having to testify in an indictment.
 14      Q. Was there anything else said in              14      Q. Were you ever present when somebody
 15   that conversation?                                 15   else told Deputy Chief Castellan that Manzel
 16      A. There might have been. I don't               16   was not a resident?
 17   recall at this time.                               17      A. I don't recall at this time.
 18      Q. How do you know that Jerry Manzel            18      Q. Did you ever tell Director Pitassi
 19   was not a resident of Melrose Park?                19   or --
 20      A. Because of Google and because                20      A. I told Director Pitassi hundreds of
 21   somebody spoke to his neighbor who gave            21   things.
 22   me the information of what he told his             22      Q. Let me finish my question. Okay?
 23   neighbor.                                          23      A. Go ahead. Sorry.
 24                You'll never see me here              24      Q. I mean if you want to not only be


                                                                            25 (Pages 94 to 97)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 26 of 371 PageID #:3600

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                   98                                                       100
  1   here all day today but come back another           1               Just like when I presented
  2   day --                                             2   charges against Castellan and nobody wanted
  3      A. Jeff --                                      3   to do anything about it. Oh, we can't hear
  4      Q. -- to finish, certainly, I can do            4   this, we can't do this. Well, you knew about
  5   that.                                              5   it.
  6      A. Jeff, to be clear, I'm a civilian            6               To be clear Rogowski knew
  7   now. My schedule is wide open. Whatever            7   about it, Pitassi knew about it and you know
  8   you want to do.                                    8   what I was told, well, write a complaint
  9      Q. Did you ever tell Director Pitassi           9   form and maybe we'll look at it. You just
 10   that Jerry Manzel was not a resident of Melrose   10   were told about it. What do you need a
 11   Park?                                             11   complaint form? Look into it. You
 12      A. I believe I did.                            12   looked into stuff based on a lot less and
 13      Q. When did you do that?                       13   we know that.
 14      A. I don't know. It would have been            14       Q. Anything else?
 15   a couple years ago when all this -- actually,     15       A. That's it.
 16   I do know when I told him.                        16       Q. Did you ever have any conversations
 17      Q. When was that?                              17   with Deputy Chief Rogowski about Pesch not
 18      A. I can recall exactly when I told            18   being a resident?
 19   him when we were walking out of the senior        19       A. Again, I told you, after I left
 20   center after one of my hearings and I told        20   his shift, he had nothing to do with me --
 21   him to his face you're allowing this guy          21       Q. You referred to --
 22   to live out of town, that guy to live out         22       A. -- because I wasn't one of his
 23   of town. You know what his answer to me was?      23   boys.
 24               Well, you know that's                 24       Q. You referred to Davie.

                                                   99                                                       101
  1   politics, you know, the big guy, calls             1                Who is Davie?
  2   him the big guy and that's in reference            2     A. Hilgenberg.
  3   to Mayor Serpico.                                  3     Q. Hilgenberg?
  4       Q. Anybody else present?                       4     A. Uh-huh.
  5       A. My mom.                                     5     Q. H-I-L-G-E-N --
  6       Q. Anybody else?                               6     A. Something like that.
  7       A. Not that I recall.                          7     Q. -- B-E-R-G?
  8       Q. At that point in time, was Jerry            8     A. And Deputy Chief Castellan for
  9   Manzel a resident?                                 9   years has tried to pin an argument on my
 10       A. No. He still isn't.                        10   dad between him and Hilgenberg and still
 11       Q. Okay. Have you ever had any                11   continues to do it to this day when he sees
 12   conversations with Deputy Chief Rogowski          12   Hilgenberg.
 13   about Jerry Manzel not being a resident?          13     Q. And I -- again, this is something
 14       A. Deputy Chief Rogowski after I              14   that -- please listen to the questions I ask
 15   left his shift wouldn't even look at me           15   you.
 16   or so much as talk to me, so no.                  16     A. I hear the question. Go ahead.
 17       Q. Ever have any conversations with           17     Q. And answer the questions.
 18   Director Pitassi about Steve Pesch not            18     A. I'm answering to the best of my
 19   being a resident?                                 19   ability, Jeff.
 20       A. I said it the same day I said              20     Q. Dave Hilgenberg is a police officer
 21   about Jerry. And I said a lot of other            21   with the Village of Melrose Park?
 22   things which I can't recall, but he knows,        22     A. I believe so, yes.
 23   but he doesn't want to do anything about          23     Q. And how long has he been in that
 24   it.                                               24   position?


                                                                          26 (Pages 98 to 101)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 27 of 371 PageID #:3601

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                102                                                       104
  1      A. Probably 20 years.                         1      Q. Have you ever had any conversations
  2      Q. And is it your position that he's          2   with Director Pitassi about the residency
  3   not a resident?                                  3   requirement?
  4      A. He is resident. My point is                4      A. I just told you I did at that --
  5   Deputy Chief Castellan because he didn't         5   coming from the senior center when I told
  6   like Hilgenberg tried to threaten him by         6   him about Pesch and Jerry.
  7   saying I'm putting you on the list of            7      Q. Any others?
  8   people that live out of town when he knew        8      A. That I can recall, no, because
  9   damn well that Davie lived on 18th, and          9   he would never open his door to me. He's
 10   excuse my language.                             10   supposed to have this open door policy.
 11      Q. Okay. Anybody else who you                11   He has known me since I've about this high
 12   believe was not a resident and was not          12   and I'm indicating about 12 inches off
 13   investigated regarding residency?               13   the ground or 18 inches off the ground.
 14      A. I really don't have to go further         14               I grew up with his son,
 15   beyond the two people that were promoted        15   went to school with his son. He claims
 16   in the last year, Steve Pesch, Jerry Manzel,    16   he has this open door policy, but that's
 17   that's it.                                      17   not the case because he never brought me
 18      Q. Anybody else?                             18   in his office. I wasn't even welcome in
 19      A. That I can recall right now, no,          19   his office. During my grievances, I
 20   but I'm not ruling it out. And firemen,         20   tried to have a confer and meet with him.
 21   who knows.                                      21   He refused.
 22      Q. Have you ever had any conversations       22      Q. Anything else?
 23   with Director Pitassi about Kyll Lavalais?      23      A. That's it.
 24      A. No.                                       24            MR. CASPER: Counsel, may I

                                                103                                                       105
  1      Q. Okay. And have you ever heard              1        take a two-minute break? I've
  2   Director Pitassi make any statements about       2        got something I have to give to
  3   Kyll Lavalais?                                   3        someone outside.
  4      A. Just the statements that I was             4            MR. FOWLER: Sure.
  5   told that I referred to earlier with the         5               (Whereupon, after a short
  6   conversation with my father.                     6                break was had, the following
  7      Q. And to be clear what I'm asking            7                proceedings were held
  8   is have you ever personally heard Director       8                accordingly.)
  9   Pitassi make any comment about Kyll              9   BY MR. FOWLER:
 10   Lavalais?                                       10      Q. Have you ever heard Director
 11      A. If you walk in the station at             11   Pitassi say anything about your father's
 12   like 11:00 o'clock to get the mail run,         12   promotion to deputy chief?
 13   he's screaming about something usually          13      A. Well, to circle back to the
 14   and I'm sure a couple of those times it         14   comment I made earlier about the eyes of
 15   was about Kyll because when he's mad, he        15   Texas are upon him, that comment was made
 16   leaves his door open and what the fuck,         16   to my father relayed to me.
 17   this, that, swears, everything comes out        17                I heard it from my father,
 18   of that office. It doesn't matter. He           18   but that being said to let you understand
 19   doesn't care.                                   19   what the racist connotation was, I guess
 20      Q. On any of those occasions,                20   apparently the University of Texas used
 21   though, you don't know what it was about?       21   to have some type of performances and that's
 22      A. Again, we're talking about three          22   their fight song and when it was performed
 23   years at least in the past, I don't recall      23   early on, it was performed in blackface
 24   at this time.                                   24   and it's so offensive to the current Texas


                                                                      27 (Pages 102 to 105)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 28 of 371 PageID #:3602

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                  106                                                  108
  1   football players that they refuse to take          1      we're going to be here all day,
  2   the field until that song is removed.              2      which could be very expensive.
  3                So it's kind of ironic                3          MR. FOWLER: Chris, I'm
  4   that he uses a statement like that when            4      going to expand on that.
  5   we're talking about the only person that           5          THE WITNESS: You guys have
  6   backup the last remaining black police             6      never had any care about cost
  7   officer in the Melrose Park police force.          7      during this entire proceeding.
  8   Makes kind of perfect sense actually.              8      Now, you do?
  9      Q. Do you have any reason to believe            9          MR. FOWLER: Chris, as you're
 10   that Deputy Chief -- or I'm sorry -- that         10      well aware, transcripts have costs.
 11   Director Pitassi had anything to do with          11      Attorney time has costs. If this
 12   the University of Texas?                          12      continues, we're going to have to
 13      A. No, but I believe he knows or               13      address it with the judge.
 14   should reasonably know what is okay and           14          MR. COOPER: One second.
 15   not okay to say in this day and age and           15          MR. CASPER: Well, you know,
 16   saying nigger, saying the eyes of Texas           16      my co-counsel does make a good
 17   are upon you and any other of the euphemisms      17      point that Mr. Kyra, on Monday,
 18   that he uses regularly in his office are not      18      was repeating my question back
 19   tolerable in today's police force and that's      19      to me ad nauseam infinite number
 20   why you see the situation that's going on         20      of times all day and I did put up
 21   in this country. There's a distrust with          21      with it I thought in a very
 22   our police force and it stems with the            22      gentlemanly fashion.
 23   chief.                                            23             So I would myself prefer
 24            MR. BERSANI: Can we get the              24      Mr. Scatchell listen to the question

                                                  107                                                  109
  1       question answered, please? You                 1     and answer the question, but if
  2       just went off on a narrative.                  2     we're going to talk about going
  3               If you just answer --                  3     to the judge, Monday with him was
  4            THE WITNESS: Excuse me. I                 4     very difficult for me too. So...
  5       don't --                                       5         MR. FOWLER: I don't think
  6            MR. BERSANI: I'm not talking              6     you're suggesting that I have been
  7       to you.                                        7     ungentlemanly toward the witness.
  8            THE WITNESS: Okay. Well, I                8         MR. CASPER: No, you have not
  9       don't interrupt you when I'm talking.          9     been, but for purposes of our
 10            MR. BERSANI: Can we -- can               10     colloquy here --
 11       we have the witness directed to               11         MR. FOWLER: I think that there
 12       just answer the questions?                    12     was a difference between Officer
 13       Otherwise, we are going to be                 13     Kyra's and this, but we'll address
 14       here forever.                                 14     that depending on the result of
 15            MR. CASPER: It's not my --               15     Mr. Cooper's conversations with
 16       it's not my client.                           16     his client.
 17            MR. BERSANI: I'm talking to --           17         MR. COOPER: Well, I certainly
 18       he's not your client?                         18     don't see it that way. I can tell
 19            MR. CASPER: Not for this.                19     you that my client is prepared to
 20       Not for purposes of this.                     20     continue to answer questions.
 21            MR. BERSANI: Then, Chris, I              21 BY MR. FOWLER:
 22       mean, I think he should be answering          22   Q. So the question that I asked you
 23       the question that's asked and not             23 was have you ever heard Director Pitassi say
 24       go off on narratives. Otherwise,              24 anything about your father's promotion?


                                                                       28 (Pages 106 to 109)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 29 of 371 PageID #:3603

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                     110                                                       112
  1      A. And I told you that that was what               1       A. There may have been. There might
  2   I heard through my father but never do I              2   have been the CSO might have heard it. I'm
  3   recall hearing anything specific that I               3   not sure.
  4   recall at this time --                                4       Q. Do you know who else was in the
  5      Q. Okay. So let me phrase the question             5   office?
  6   differently --                                        6       A. I don't recall.
  7      A. -- out of Director Pitassi's mouth.             7       Q. What exactly did you hear
  8      Q. So let me phrase the question                   8   Director Pitassi say at that time?
  9   differently. Have you ever personally                 9       A. Something referring to the jag-off
 10   heard Director Pitassi say anything about            10   in the hole.
 11   your father being promoted to deputy                 11       Q. That's all you heard?
 12   chief?                                               12       A. Yes. I'm sorry, I don't linger
 13      A. Personally, no, just what was                  13   outside of doors and listen, but when I
 14   said.                                                14   hear something, I'm not going to ignore
 15      Q. Have you ever personally heard                 15   it.
 16   Director Pitassi say anything about the              16       Q. Have you ever personally heard
 17   Morales incident?                                    17   Director Pitassi say anything about your
 18      A. Not that I can recall at this                  18   father participating in meetings as station
 19   time.                                                19   supervisor?
 20      Q. Have you ever personally heard                 20       A. No, not Director Pitassi that I
 21   Director Pitassi say anything about the              21   can recall.
 22   M-80 incident?                                       22       Q. Have you ever personally heard
 23      A. I can't recall. My mother might                23   Director Pitassi say anything about your
 24   have said something to him that day when             24   father's access to a computer while he was

                                                     111                                                       113
  1   we were walking from the senior center.               1   station supervisor?
  2   I'm sure she did, but I don't recall it.              2       A. I don't recall ever hearing him
  3      Q. Have you ever personally heard                  3   say it, but if the word was around the
  4   Director Pitassi say anything about your              4   station that my father was shut out of
  5   father's assignment as station supervisor?            5   the computers where everybody was saying
  6      A. I overheard a conversation one                  6   it, I'm sure he knew.
  7   day where he referred to the jag-off in               7       Q. Have you ever personally heard
  8   the hole, so I assumed that he was referring          8   Director Pitassi say anything relating to
  9   to my father because Dino has breakfast with          9   your father's retirement?
 10   him every day, so there is only one person           10       A. Personally, no, but word-of-mouth,
 11   he could be referring to.                            11   yes.
 12      Q. When did that conversation take                12       Q. The word of mouth, was it from
 13   place?                                               13   any of the deputy chiefs or -- of the police
 14      A. Whenever my dad was in the hole.               14   department?
 15   So, 2018, I would have to say.                       15       A. I mean it could have been through
 16      Q. Where did the conversation take                16   who they told.
 17   place at?                                            17       Q. Did you hear it from any of the
 18      A. I overheard it out of his office.              18   deputy chiefs?
 19      Q. Who was present?                               19       A. Personally, no. Again, they
 20      A. Maybe Jojette was there, maybe she             20   don't talk to me. How would I hear it?
 21   wasn't. I'm not sure if she was on lunch or          21       Q. Have you ever personally heard
 22   not. She could hear a lot of stuff that he           22   Director Pitassi say anything about your
 23   says and probably testify to a lot of it.            23   father's age?
 24      Q. Was anybody present with you?                  24       A. Just -- again, nothing personal,


                                                                           29 (Pages 110 to 113)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 30 of 371 PageID #:3604

                                         John Scatchell, Jr.
                                           August 5, 2020
                                                     114                                                 116
  1   but the word of mouth is I can't wait to              1   told you?
  2   get him out of here at 62, but the caveat             2      A. Or people that were sitting at
  3   to that was they had to get rid of Castellan          3   the nearby table told me.
  4   too.                                                  4      Q. Who were they?
  5      Q. So you're saying -- you're aware                5      A. I don't recall at this time.
  6   that Deputy Chief Castellan had to retire             6      Q. Anything else?
  7   at 62?                                                7               Have you ever heard
  8      A. I'm -- I'm hypothesizing. I'm                   8   Director Pitassi -- strike that.
  9   not sure, but he did get another village              9               Have you ever personally
 10   job that wasn't posted anywhere.                     10   heard Director Pitassi say anything about
 11      Q. Have you ever heard Deputy                     11   your dad's EEOC charge?
 12   Chief Castellan say anything about your              12      A. Personally, no, because, again,
 13   father's age?                                        13   he filed the EEOC while I was on vacation.
 14      A. Well, given that the last                      14   I came back and whatever else happened,
 15   discussion I had with him that I told                15   then I came back to work probably four
 16   you earlier was you pinpointed the date              16   or five months after that. So anything
 17   to May 17th, I would say no because that             17   I would have heard would be four or five
 18   would be before that period of time.                 18   months delayed, but I did hear rumors.
 19      Q. Have you ever heard Deputy                     19      Q. Have you ever heard Deputy
 20   Chief Castellan say anything about your              20   Chief Rogowski say anything about your dad's
 21   father filing any EEOC charge?                       21   EEOC charge?
 22      A. Not that I can recall because                  22      A. Not that I can recall.
 23   I believe when my dad filed the EEOC, I              23      Q. Have you ever heard Deputy
 24   was on vacation, but I did hear rumblings            24   Chief Rogowski ever say anything about your

                                                     115                                                 117
  1   that he was not happy, none of them were              1   dad's age?
  2   happy.                                                2      A. Not that I can recall.
  3      Q. Have you ever heard Director                    3      Q. Have --
  4   Pitassi say anything about your father filing         4      A. Again, to be clear, I haven't
  5   any EEOC charge?                                      5   worked with Deputy Chief Rogowski since
  6      A. Yeah, actually -- well, not                     6   probably 2016 at some point and I would
  7   personally but to my grandfather by proxy.            7   ballpark that as the last time I actually
  8      Q. What did -- what is your knowledge              8   had a conversation with him because he
  9   about Director Pitassi saying something to            9   blocked me from his phone, so did Pitassi.
 10   your grandfather about your dad's EEOC?              10                I mean, I don't talk to
 11      A. Director Pitassi used that as the              11   any of them, so I could -- I know you got
 12   rationale to explain to my grandfather why           12   to ask the questions, but I can help you
 13   he wanted to fire me.                                13   out a little bit there.
 14      Q. When did that conversation take                14      Q. So is it fair to say that you
 15   place?                                               15   have not heard Deputy Chief Rogowski make
 16      A. I would have to assume after I was             16   any statements whatsoever to you since,
 17   given the statement of charges, sometime             17   say, January 1, 2017?
 18   therein. I know he broke bread with him at           18      A. Aside from minor, like, hi/bye,
 19   Tom's Steak House, and my uncle.                     19   whatever, yeah, I would say him and I haven't
 20      Q. You were not present, right?                   20   had any kind of conversation.
 21      A. I was not present, no, but they                21      Q. So have you ever heard Deputy
 22   were discussing me.                                  22   Chief Rogowski make any statements to anybody
 23      Q. Whatever you know is something                 23   else about your dad's age?
 24   that either your grandfather or your uncle           24      A. No, but I -- I was told again rumors


                                                                           30 (Pages 114 to 117)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 31 of 371 PageID #:3605

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                 118                                                     120
  1   about things he says and where he wants           1   your dad being in the hole?
  2   to go with that but, again, I don't talk          2      A. In the hallways, yeah, I heard
  3   to them so no.                                    3   him refer to the office as the hole.
  4      Q. Have you ever heard Deputy                  4      Q. When did that happen?
  5   Chief Rogowski make any statements to             5      A. Around the time when my dad
  6   anybody else about your dad's retirement?         6   would have been in the hole.
  7      A. Not that I can recall at this               7      Q. Where did it take place?
  8   time.                                             8      A. Would have been in the hallways
  9      Q. Have you ever heard Deputy                  9   upstairs when he was talking to one of
 10   Chief Rogowski make any statement to             10   those guys coming out of the tact office.
 11   anybody about your dad having computer           11      Q. Who was he talking to?
 12   access?                                          12      A. One of those guys. Again, I don't
 13      A. Well, Deputy Chief Rogowski                13   know. It could have been Pesch. It could
 14   had no supervision over my father at that        14   have been Raul. It could have been Dennis.
 15   time, did he? I thought he was in charge         15   It could have been Natale. It could have
 16   of the specialty division, so why would          16   been any one of the guys that got promoted
 17   he be concerned with the computer?               17   for going against my father --
 18      Q. So is the answer no?                       18      Q. Do you recall --
 19      A. The answer is I don't know. I              19      A. -- and for voting against Kyll.
 20   don't recall.                                    20      Q. Do you recall anybody else who was
 21      Q. Have you ever heard Deputy                 21   present?
 22   Chief Rogowski make any statements about         22      A. Not at this time I don't know, no.
 23   your dad participating in meetings as            23      Q. As best you can recall, what exactly
 24   station supervisor?                              24   did Deputy Chief Rogowski say?

                                                 119                                                     121
  1             MR. CASPER: Object to                   1      A. Just referred to the office as the
  2        form.                                        2   hole.
  3   BY THE WITNESS:                                   3      Q. Anything else?
  4      A. No, but I just know that those              4      A. Shows that he knows that that office
  5   meetings, again, dad was never invited and        5   is a punishment. Everybody knows it's a
  6   even when dad was a lieutenant in charge          6   punishment.
  7   of an entire shift, they purposely scheduled      7      Q. You've seen the office after your
  8   those meetings when they thought he would         8   dad moved into it, haven't you?
  9   be out of town.                                   9      A. Yes.
 10   BY MR. FOWLER:                                   10      Q. And how large is the office?
 11      Q. Have you ever heard Deputy                 11      A. Not very. There's is room for --
 12   Chief Rogowski make any statements about         12   if you had to put two desks back-to-back,
 13   your dad being assigned as station               13   you'd probably not leave enough room to
 14   supervisor?                                      14   get around them.
 15      A. Just in passing again referred             15      Q. There's room for a comfortable
 16   to as the hole. Everybody refers to it           16   leather-ish chair, right?
 17   as the hole because it's like you're doing       17           MR. CASPER: Objection to
 18   time there.                                      18        foundation.
 19                You're -- you're sitting            19   BY MR. FOWLER:
 20   in a little cubicle with no job capacity         20      Q. You saw a leather chair in there,
 21   whatsoever. That's -- that's like --             21   right?
 22   that's -- that's torture bordering on.           22      A. I might have.
 23      Q. Your testimony is that you've              23      Q. Television in there?
 24   heard Deputy Chief Rogowski talk about           24      A. There's a television in every


                                                                       31 (Pages 118 to 121)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 32 of 371 PageID #:3606

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                    122                                                      124
  1   office.                                              1   your father's promotion to deputy chief?
  2      Q. And there was a television in                  2      A. Personally, no.
  3   there?                                               3      Q. Have you ever heard Deputy
  4      A. I believe there was. I can't                   4   Chief Rogowski make any statements about
  5   recall at this time. It wasn't my office             5   residency?
  6   and God knows if you leave it around the             6      A. Personally not at this time
  7   station, they watch the cameras so you               7   that I can recall, but he was in charge of
  8   can't go visit anybody. People got whistled          8   both Pesch and Manzel under his division.
  9   in for going to visit my dad. Why you                9      Q. Have you ever heard Deputy
 10   visiting him? Why you doing this? Just              10   Chief Rogowski make any statements about
 11   like people got whistled in for liking my           11   Kyll Lavalais?
 12   Facebook posts.                                     12      A. That I've got to think about.
 13      Q. How do you know that people got               13   Because I know Steve is -- he's shown his
 14   whistled in for meeting with your dad?              14   temper quite a few times in the office
 15      A. They told us.                                 15   when the cameras aren't on him.
 16      Q. Who?                                          16               And I thought he got into
 17      A. I don't recall particular people,             17   a heated exchange one day with Dino about
 18   but, again, even if I did, and I'm not              18   Kyll. I can't remember what it was about,
 19   covering for anybody, you put them here             19   but, again, just to lay a foundation, I
 20   and they'd deny it because they got to              20   remember one time he spiked his phone across
 21   look at these three standing there, and             21   a desk in his office, spiked his own cell
 22   they're going to say I don't want to end            22   phone.
 23   up like these guys, I'm just going to               23      Q. When did the conversation between
 24   dummy up.                                           24   Dino and Deputy Chief Rogowski take place?

                                                    123                                                      125
  1      Q. Have you ever heard Deputy                     1       A. I couldn't recall. It would
  2   Chief Rogowski make any statements relating          2   have -- it would have been around that
  3   to the M-80 incident?                                3   timeframe 2016/'17, right in there
  4      A. No, because he wouldn't interview              4   before anything came towards me.
  5   me about it.                                         5       Q. Who was present?
  6      Q. Have you ever heard Deputy                     6       A. Whoever would be in the office
  7   Chief Rogowski make any statements or --             7   early, maybe Mark Lockton. I don't know.
  8   regarding the Morales incident?                      8       Q. What did Deputy Chief Rogowski
  9      A. I know he was at seat ticket                   9   say about Kyll Lavalais at that time?
 10   court one time when I was there and he              10       A. Again, I -- I don't remember the
 11   was representing or speaking on the                 11   exact conversation. I know Dino hated Kyll
 12   behalf of Anastacio Morales, which I've             12   and I know that they probably had some
 13   never seen that occur.                              13   argument about whether his residency was
 14      Q. Anything else?                                14   legal or something about the federal decree
 15      A. Nope.                                         15   and who knows because in the department,
 16      Q. What did you hear Deputy                      16   it's well-known that Steve may be a smart
 17   Chief Rogowski --                                   17   guy but he's also --
 18      A. I didn't pay attention --                     18            MR. BERSANI: Look, he was
 19      Q. -- say at that time?                          19         just asking --
 20      A. I didn't pay attention. It wasn't             20            THE WITNESS: I'm answering
 21   my case and I didn't really care about what         21         the question.
 22   he had to say about Anastacio Morales.              22            MR. BERSANI: No, you're not.
 23      Q. Have you ever heard Deputy                    23            THE WITNESS: Okay. You're
 24   Chief Rogowski make any statements about            24         not talking. Mr. Fowler is. I


                                                                          32 (Pages 122 to 125)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 33 of 371 PageID #:3607

                                    John Scatchell, Jr.
                                      August 5, 2020
                                                126                                                 128
  1      don't interrupt you. You haven't              1       MR. COOPER: He's talking to
  2      talked yet, but I'll interrupt                2   Mr. Casper.
  3      you if you want.                              3       MR. CASPER: What is your basis
  4          MR. BERSANI: No. Just answer              4   for saying that I understood it wrong?
  5      the question.                                 5       MR. BERSANI: Because he's not --
  6          THE WITNESS: I am answering the           6       MR. CASPER: Are you in my head?
  7      question. Let me answer it.                   7       MR. BERSANI: Because he's
  8          MR. BERSANI: No, you're not.              8   not -- God, no. He's not answering
  9          THE WITNESS: Let me talk to               9   the question.
 10      Fowler, please.                              10       THE WITNESS: God, no. What
 11          MR. CASPER: He was.                      11   is that implying? What is that
 12          THE COURT REPORTER: I can only           12   implying?
 13      do one at a time.                            13       MR. CASPER: Excuse me. Yeah.
 14          MR. BERSANI: You're answering            14   Are you implying that there is some
 15      in a narrative. I just want him to           15   kind of --
 16      answer the question.                         16       MR. BERSANI: It's a joke. It's
 17          MR. CASPER: Counsel -- counsel,          17   a joke, Cass.
 18      he was answering.                            18       THE WITNESS: Oh, yeah. That
 19          MR. BERSANI: Do you represent            19   was a joke, just like Ronnie was
 20      him?                                         20   going to jump across the table at
 21          MR. CASPER: No, but I'm --               21   him.
 22          MR. BERSANI: Okay. Mr. Cooper?           22       MR. CASPER: John -- John --
 23          MR. CASPER: Excuse me,                   23   Mr. Scatchell.
 24      Mr. Bersani.                                 24       MR. BERSANI: My objection is

                                                127                                                 129
  1           MR. BERSANI: Yes.                        1   the witness is not answering the
  2           MR. CASPER: I'm an attorney              2   question directly and he's wasting
  3      at this deposition. I want to hear            3   everybody's time here. That's my
  4      him finish that answer for the sake           4   objection. I can't keep him from
  5      of --                                         5   answering, but that's my objection,
  6           MR. BERSANI: No, I want him              6   for the record.
  7      to answer the question that's asked.          7       THE WITNESS: Your objection
  8           MR. CASPER: Would you let me             8   is noted.
  9      finish?                                       9       MR. COOPER: John, John, John.
 10           MR. BERSANI: He's wasting --            10       THE WITNESS: Can I please
 11           MR. CASPER: Would you let me            11   have what I said repeated because
 12      finish?                                      12   I don't even -- it got so muddled
 13           MR. BERSANI: He's wasting               13   in Mr. Bersani's nonsense, I don't
 14      everybody's time.                            14   even know what I said anymore.
 15           THE WITNESS: How do you deem            15       MR. COOPER: John, John.
 16      that as a waste?                             16          Jeff, if you're going
 17           MR. CASPER: Stop.                       17   to continue with the questioning
 18              That was responsive as               18   and -- are you okay with the
 19      I was understanding it. I agree with         19   court reporter reading back his
 20      you --                                       20   response?
 21           MR. BERSANI: You understood             21       MR. FOWLER: I think it's --
 22      it's wrong.                                  22       MR. COOPER: Are you going to
 23           THE WITNESS: Really, you know           23   move on or are you going to stick
 24      how my mind works?                           24   with the question?


                                                                 33 (Pages 126 to 129)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 34 of 371 PageID #:3608

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                130                                                   132
  1           MR. FOWLER: I'm going to                 1   make any statements about Kyll Lavalais's
  2       continue questioning, whether it's           2   grievance?
  3       that particular one.                         3      A. To be clear, I probably haven't
  4           MR. COOPER: All right. Well,             4   been in the presence of Mayor Serpico in
  5       then let's -- John, I would suggest --       5   the last five years that I can recall
  6       all right. Go ahead, please.                 6   right now. So --
  7   BY MR. FOWLER:                                   7      Q. Okay. So if I were to --
  8      Q. Is there anything else you recall          8      A. -- my answer would be, no, I
  9   specifically hearing Deputy Chief Castellan      9   don't recall any -- anything hearing
 10   say in his conversation with Dino?              10   from him because I haven't seen him.
 11           MR. BERSANI: Rogowski.                  11      Q. So if I were to go through that
 12           MR. FOWLER: I'm sorry.                  12   whole series of questions relating to
 13       You're right.                               13   Mayor Serpico, you would say no because
 14   BY MR. FOWLER:                                  14   you haven't heard him saying anything
 15      Q. So you were telling us about a            15   at all in five years?
 16   conversation that you overheard between         16      A. Correct. That's what I tried
 17   Deputy Chief Rogowski and Dino, right?          17   to do with Rogowski after 2017.
 18      A. It was fairly heated I remember.          18      Q. Okay. All right. Other than --
 19      Q. Is there anything else you recall         19   I just want us all to be on the same page.
 20   as you sit here today that Deputy Chief         20   You consider your direct supervisors to
 21   Rogowski said about Kyll Lavalais?              21   be sergeants, lieutenants then deputy
 22      A. I don't recall specifics of it.           22   chief and then director, right?
 23   I know the conversation had something to        23      A. If you're going to go by the
 24   do with Kyll.                                   24   chain of command, yeah.

                                                131                                                   133
  1      Q. Have you ever heard Deputy                 1      Q. Is there something other than
  2   Chief Rogowski make any statements about         2   the chain of command?
  3   Kyll Lavalais's grievances?                      3      A. Well, there's senior officers.
  4      A. Not that I can recall at this              4   I mean, especially now there is not a
  5   time.                                            5   lieutenant or sergeant working every day
  6      Q. Have you ever heard Deputy                 6   so --
  7   Chief Castellan make any statements about        7      Q. Okay. So --
  8   Kyll Lavalais's grievance?                       8      A. -- you -- you -- as a subordinate
  9      A. Not that I can recall at this              9   officer, if there is no supervisor, you
 10   time.                                           10   report to the superior officer --
 11      Q. Have you ever heard Director Pitassi      11      Q. Correct.
 12   make any statements about Kyll Lavalais's       12      A. -- whoever the most senior is.
 13   grievance?                                      13      Q. And the superior officers that
 14            MR. COOPER: Objection,                 14   you're referring to are members of the
 15        asked and answered.                        15   same FOP that you were?
 16                You can still answer.              16      A. I believe so. If they opted in
 17   BY THE WITNESS:                                 17   or out, I don't know.
 18      A. Personally, no, not that I can            18      Q. And sergeants and lieutenants
 19   recall at this time.                            19   are the same -- are also members of the
 20   BY MR. FOWLER:                                  20   same FOP that you were?
 21      Q. You're familiar with Mayor Serpico,       21      A. Correct. And that's where it
 22   right?                                          22   stops.
 23      A. I am.                                     23      Q. And deputy chiefs are not,
 24      Q. Have you ever heard Mayor Serpico         24   right?


                                                                      34 (Pages 130 to 133)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 35 of 371 PageID #:3609

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                     134                                                    136
  1      A. Correct. They're not supposed                   1   although sergeants and lieutenants could
  2   to have anything to do with it at all.                2   make recommendations about discipline, they
  3      Q. And so is it your understanding                 3   couldn't do the discipline itself, is that
  4   that deputy chiefs and above are managers             4   right?
  5   of the department whereas lieutenants                 5            MR. COOPER: Are -- so --
  6   below are supervisors to some extent of               6        hold on a second.
  7   daily activities?                                     7               Once again, objection,
  8      A. You could say that.                             8        calls for a legal conclusion. Not
  9      Q. All right. Other than the                       9        to throw around cases, but Vance
 10   deputy -- Deputy Chief Castellan, Deputy             10        versus Ball State is in issue as
 11   Chief Rogowski and Director Pitassi, is              11        to who's defined as a supervisor.
 12   there anyone else at the police department           12               My client just doesn't
 13   who you considered to be a manager?                  13        possess the competency to answer
 14            MR. CASPER: Object to form.                 14        that question. He can tell you
 15            MR. COOPER: My objection                    15        what he knows having been a
 16        is -- and I think I know where                  16        patrolman.
 17        this is going.                                  17   BY MR. FOWLER:
 18                Objection, calls for                    18      Q. And that's what I'm asking is
 19        a legal conclusion.                             19   based on what you know as a patrolman, do --
 20                Therefore, this is an                   20   lieutenants and sergeants have the authority
 21        objection as to his competency.                 21   to recommend discipline, right?
 22        He is not an attorney.                          22      A. Well, my direct observation was
 23   BY MR. FOWLER:                                       23   that my lieutenants at the time issued
 24      Q. You can answer it.                             24   discipline --

                                                     135                                                    137
  1      A. I'm not clear as to what exactly                1      Q. What dis- --
  2   you're asking here.                                   2      A. -- Dimaio and Nunzio.
  3      Q. All right. And that's fair. And                 3      Q. What discipline did your
  4   that's doing what I asked you to earlier              4   lieutenants issue?
  5   is if you don't understand the question,              5      A. If somebody showed up late for
  6   then give me a chance to rephrase it.                 6   work, they'd make you buy food for the
  7                 Do lieutenants have the                 7   entire shift or if you showed up an hour
  8   authority to discipline officers?                     8   late, they would take the day away in
  9             MR. COOPER: Objection, calls                9   the book that was presented as pristine
 10         for a legal conclusion.                        10   and being the actual book and in the
 11                 Again, competency is the               11   other book, they'd reimburse it to you --
 12         issue here.                                    12      Q. Anything else?
 13   BY MR. FOWLER:                                       13      A. -- or vice versa.
 14      Q. Do you know?                                   14      Q. Anything else?
 15      A. So, I mean, they can make                      15      A. No, but my direct --
 16   recommendations. When I was on Lieutenant            16            MR. COOPER: No, no.
 17   Dimaio's shift, there was two separate               17            THE WITNESS: Go ahead.
 18   schedules and the one was the one that got           18            MR. COOPER: This is really
 19   sent to him or Castellan or whoever and              19        a legal issue.
 20   the other one was the double secret schedule         20            THE WITNESS: Yeah.
 21   where you either got punished or reimbursed          21   BY MR. FOWLER:
 22   based on how they felt a ruling went by the          22      Q. Did lieutenants and sergeants
 23   administration.                                      23   have the authority to suspend somebody?
 24      Q. Your understanding is that                     24            MR. COOPER: Again, objection,


                                                                          35 (Pages 134 to 137)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 36 of 371 PageID #:3610

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                   138                                                  140
  1        calls for a legal conclusion. This             1      Q. Have you ever personally heard
  2        witness is not competent to answer             2   any manager or supervisor make any
  3        that question. You can answer what             3   derogatory statements about your father's
  4        you know or what you believe.                  4   support of Kyll Lavalais?
  5   BY THE WITNESS:                                     5            MR. COOPER: Just so the
  6      A. To my knowledge. I mean, they                 6        record --
  7   make recommendations and -- and I've                7            MR. CASPER: Objection, asked
  8   physically seen -- or not physically, but           8        and answered.
  9   I've seen the discipline occur. So I can't          9            MR. COOPER: Just so the record
 10   assume what goes on on the other shifts,           10        is clear, Jeff, these are all --
 11   but I could assume it's probably uniform.          11        Director Pitassi, by example, is a
 12   There's some unwritten rule for every              12        supervisor. So these are other
 13   shift.                                             13        people, right?
 14   BY MR. FOWLER:                                     14            MR. FOWLER: Yeah. So -- and
 15      Q. Have you ever seen a sergeant                15        that's fair.
 16   or lieutenant suspend an officer?                  16   BY MR. FOWLER:
 17      A. I've -- again, off -- off of an              17      Q. We've already talked about those
 18   official document, sure, with the second           18   three and -- actually four. We were talking
 19   schedule.                                          19   about the mayor, so let me ask the question
 20      Q. All right. Anything else?                    20   differently.
 21      A. That's it.                                   21      A. Okay.
 22      Q. Have you ever heard any manager              22      Q. Other than those individuals that
 23   or supervisor at the village make any              23   we've already talked about --
 24   derogatory statements about your father's          24      A. Okay.

                                                   139                                                  141
  1   age?                                                1      Q. -- have you ever personally heard
  2      A. Who -- I'm sorry. Who am I                    2   any manager or supervisor at the village
  3   asking -- who's make the statements?                3   make any derogatory statements about your
  4      Q. In your mind anybody who you                  4   father's support of Kyll Lavalais?
  5   considered to be a manager or supervisor.           5      A. Absolutely.
  6      A. Just what rumors are being thrown             6      Q. Who?
  7   around that --                                      7      A. I can't recall at this time who
  8      Q. So let me ask the question                    8   would have said it, but it was definitely
  9   differently.                                        9   word amongst the supervisors. Dino was
 10      A. Okay.                                        10   not pleased at all. He even said so in the
 11      Q. Have you ever personally heard               11   meeting.
 12   any manager or supervisor at the village           12      Q. What I'm asking is what you heard?
 13   make any derogatory statements about your          13      A. I heard Dino argue in the meeting
 14   father's age?                                      14   with Kyll about his arbitration, something
 15      A. There has been again three or                15   that has nothing to do with Dino.
 16   four years of stuff. There has been                16      Q. Was that -- so what I'm asking is --
 17   comments made. I can't recall them at              17      A. That was at an FOP meeting.
 18   this time.                                         18      Q. -- what did Dino say about your
 19      Q. Have you ever personally heard               19   father in that meeting?
 20   any manager or supervisor at the village           20      A. He didn't say anything in the
 21   make any derogatory statements about your          21   meeting about my father. After the meeting,
 22   father filing an EEOC charge?                      22   he might have.
 23      A. Not that I can recall at this                23      Q. So have you ever personally -- and
 24   time.                                              24   when we say Dino --


                                                                        36 (Pages 138 to 141)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 37 of 371 PageID #:3611

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                    142                                                   144
  1      A. Dimaio.                                        1   presence.
  2      Q. Have you ever heard Dino Dimaio                2      Q. Did you ever hear Dino Dimaio
  3   make any derogatory statements about your            3   make one of those kind of comments to
  4   father's support of Kyll Lavalais?                   4   Deputy Chief Castellan?
  5      A. Yes.                                           5      A. No, but he was explaining the
  6      Q. When was that?                                 6   conversation as if he was having that
  7      A. Just in passing in the parking                 7   conversation with one of the two of them
  8   lot, on the street, he would make a                  8   and you can extrapolate it either occurred
  9   comment whenever he could because that's             9   in one of the two offices or at breakfast
 10   Dino.                                               10   at Cafe 23 where they go every day.
 11      Q. How many times have you heard                 11      Q. And did you ever hear Dino Dimaio
 12   Dino Dimaio make negative comments about            12   make one of those statements that was negative
 13   your father's support of Kyll Lavalais?             13   toward your father's support of Kyll Lavalais
 14      A. I don't think I've heard something            14   to Deputy Chief Rogowski?
 15   positive come out of Dino's mouth about my          15            MR. CASPER: Object as to
 16   father.                                             16        form.
 17      Q. So the question is how many times             17   BY THE WITNESS:
 18   have you heard --                                   18      A. Not that I could recall at this
 19      A. I couldn't put a ballpark on it.              19   time. I don't think Dino and Rogowski
 20      Q. The times that you've heard it,               20   really like each other.
 21   you said it was in passing.                         21   BY MR. FOWLER:
 22               Anybody else present?                   22      Q. You're aware that the police
 23      A. I'm sure there was. Anybody that              23   department had SOPs concerning the use
 24   would have been in the back lot where there         24   or abuse of sick time?

                                                    143                                                   145
  1   is back lot meetings every day.                      1           MR. COOPER: You're okay.
  2      Q. Okay. Do you recall any of                     2   BY THE WITNESS:
  3   those specifically as you sit here today?            3      A. I am.
  4      A. Specifics, no, I do not recall                 4   BY MR. FOWLER:
  5   at this time.                                        5      Q. And you were aware that the
  6      Q. As you sit here today, what                    6   department had an SOP requiring contact
  7   specifically do you recall Dino Dimaio               7   with law enforcement?
  8   saying that was negative towards your                8      A. Fifth Amendment.
  9   father's support of Kyll Lavalais?                   9      Q. You're aware that -- so when
 10      A. Who does he think he is, this                 10   you say Fifth --
 11   is why you guys can't promote him to                11      A. Fifth Amendment.
 12   deputy chief, he's not going to do anything         12      Q. -- you're saying --
 13   you guys want him to do, that's why you             13      A. I'm invoking my Fifth Amendment
 14   guys need to put me deputy chief.                   14   right.
 15      Q. Who was he talking to?                        15      Q. You're aware that the department
 16      A. He was talking to one of his                  16   had a rule requiring officers to be truthful
 17   underlings and they're talking in the               17   during investigations?
 18   context of he's having a conversation               18      A. Fifth Amendment.
 19   with I would assume one of Rogowski --              19      Q. We talked about the interrogation
 20   or not Rogowski, Castellan and Pitassi.             20   earlier and you recall that you received a
 21      Q. During those conversations,                   21   Garrity warning during that interrogation?
 22   did you ever hear Dino Dimaio make those            22      A. Fifth Amendment.
 23   kind of statements to Director Pitassi?             23           MR. CASPER: Object to
 24      A. No, they would never talk in my               24        asked and answered to that


                                                                          37 (Pages 142 to 145)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 38 of 371 PageID #:3612

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                 146                                                     148
  1       question.                                     1   that now to be clear.
  2   BY MR. FOWLER:                                    2      Q. When Deputy Chief Castellan
  3     Q. And then we talked earlier about             3   ordered you to take the stand, at that
  4   you being present for the hearing before          4   point in time you had been sitting at
  5   the board on charges against you, right?          5   a table, you know, 15 feet or so back
  6          MR. CASPER: Object to                      6   away from where the "stand" was, is that
  7       asked and answered.                           7   true?
  8   BY MR. FOWLER:                                    8      A. Fifth Amendment.
  9     Q. You recall that?                             9      Q. When Deputy Chief Castellan
 10     A. Yes.                                        10   ordered you to take the stand, you did
 11     Q. And including on October 22,                11   not rise up out of your seat, did you?
 12   2018, when you were called as a witness,         12      A. Fifth Amendment.
 13   do you recall that?                              13      Q. When Deputy Chief Castellan
 14     A. Fifth Amendment.                            14   ordered you to take the stand, you did
 15     Q. During the October 22, 2018,                15   not walk toward the front of the room
 16   hearing, you were reminded that you had          16   where the commissioners were, did you?
 17   been given the Garrity notice, correct?          17      A. Fifth Amendment.
 18     A. Fifth Amendment.                            18      Q. When Deputy Chief Castellan
 19             (Document marked as Scatchell          19   ordered you to take the stand, you did
 20              Junior Exhibit No. 40 for             20   not take the stand, did you?
 21              identification, 08/05/2020.)          21      A. Fifth Amendment.
 22   BY MR. FOWLER:                                   22      Q. You were aware when you were
 23     Q. Taking a look at Scatchell Junior           23   employed by the village that the police
 24   Deposition Exhibit 40 --                         24   department had very generous sick leave

                                                 147                                                     149
  1           MR. CASPER: Counsel, is this              1   benefits, isn't that true?
  2       Bates 2368?                                   2           MR. CASPER: Object to
  3           MR. FOWLER: Yes, sir.                     3        form.
  4             (Document tendered                      4           MR. COOPER: Object to
  5              to the witness.)                       5        form, the adjective generous.
  6   BY MR. FOWLER:                                    6               Can you rephrase the
  7     Q. Do you see Exhibit 40?                       7        question?
  8     A. Fifth Amendment.                             8   BY MR. FOWLER:
  9     Q. Is the signature on the line that            9      Q. Do you understand the question?
 10   says John Scatchell, Jr. yours?                  10      A. I don't agree with the use of the
 11     A. Fifth Amendment.                            11   word generous.
 12     Q. During the hearing on October               12      Q. Okay. You were aware that the
 13   22nd, you recall that Deputy Chief Castellan     13   police department provided six months of
 14   was present?                                     14   full pay for an off-duty injury?
 15     A. Fifth Amendment.                            15      A. I don't believe that to be true.
 16     Q. And during that hearing, you heard          16   I thought it was three months and then
 17   Deputy Chief Castellan say to you I order        17   approved at the discretion of the director
 18   you to take the stand and answer all questions   18   is what I thought it was, but I'm not
 19   truthfully and honestly?                         19   positive on that.
 20     A. Fifth Amendment.                            20              (Document marked as Scatchell
 21     Q. And when he said that, you                  21               Junior Exhibit No. 36 for
 22   responded "at this time I assert my Fifth        22               identification, 08/05/2020.)
 23   Amendment right"?                                23   BY MR. FOWLER:
 24     A. Fifth Amendment. I'm asserting              24      Q. And -- all right. So let's -- in


                                                                       38 (Pages 146 to 149)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 39 of 371 PageID #:3613

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                 150                                                   152
  1   the book in front of you, look at Scatchell        1   signature?
  2   Junior Exhibit 36.                                 2      A. Fifth Amendment.
  3                And just to be clear,                 3             (Document marked as Scatchell
  4   Exhibit 36 is the agreement between the            4              Junior Exhibit No. 3 for
  5   FOP Lodge 19 and the village, right?               5              identification, 08/05/2020.)
  6               (Document tendered                     6   BY MR. FOWLER:
  7                to the witness.)                      7      Q. Taking a look at Exhibit 3, is
  8   BY THE WITNESS:                                    8   that a note from your doctors that you
  9      A. You'd have to be more specific               9   submitted to the police department?
 10   as to which agreement you're referring to.        10             (Document tendered
 11   BY MR. FOWLER:                                    11              to the witness.)
 12      Q. This agreement was the one that             12   BY THE WITNESS:
 13   went into effect in 2018, right?                  13      A. Fifth Amendment.
 14      A. There is no dates on the last page.         14   BY MR. FOWLER:
 15   I'm looking at Page 11 to be clear, but I         15      Q. You were released to work with
 16   believe this could be the contract. I'm not       16   no restrictions in April 2015, is that
 17   positive.                                         17   right?
 18      Q. Okay.                                       18      A. Fifth Amendment.
 19           MR. CASPER: We'll agree that              19           MR. CASPER: Wait -- wait.
 20        that is the contract if that helps           20       I'm sorry. I do want to address
 21        you at all.                                  21       something with the witness right
 22   BY MR. FOWLER:                                    22       now.
 23      Q. And you were aware that the contract        23              For the record,
 24   that replaced the one from 2014 to 2017 reduced   24       Ms. Scatchell and myself do not

                                                 151                                                   153
  1   sick leave benefits?                               1       represent John Scatchell, Jr. at
  2      A. Fifth Amendment.                             2       this deposition. I have not talked
  3      Q. You had an injury in February of             3       to him at this deposition. I never
  4   2015, is that right?                               4       prepared him for the deposition.
  5      A. Fifth Amendment.                             5              Counsel for Mr. Scatchell,
  6      Q. That injury was to your upper back           6       can you instruct your witness why
  7   and lower neck?                                    7       he's taking the Fifth Amendment
  8      A. Fifth Amendment.                             8       as to some of these like the medical
  9              (Document marked as Scatchell           9       documentation?
 10               Junior Exhibit No. 1 for              10              I just want to avoid a
 11               identification, 08/05/2020.)          11       further issue and I don't understand
 12   BY MR. FOWLER:                                    12       this myself, like Exhibit 3.
 13      Q. And the book in front of you, if            13           MR. COOPER: He doesn't have
 14   you would, take a look at Exhibit 1, Scatchell    14       Garrity protection.
 15   Junior Exhibit 1.                                 15           THE COURT REPORTER: I'm sorry?
 16              (Document tendered                     16           MR. COOPER: Garrity, G-A-R-R-I-T-Y.
 17               to the witness.)                      17           THE COURT REPORTER: I just
 18   BY THE WITNESS:                                   18       couldn't hear you. I'm sorry.
 19      A. (Witness complied.)                         19           MR. COOPER: He doesn't have
 20   BY MR. FOWLER:                                    20       Garrity protection.
 21      Q. Do you see Exhibit 1?                       21           MR. CASPER: As to exhibit --
 22      A. Fifth Amendment.                            22       what was the last question that was
 23      Q. The signature that's on the                 23       asked?
 24   line respectfully submitted, is that your         24           MR. COOPER: He doesn't -- all


                                                                        39 (Pages 150 to 153)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 40 of 371 PageID #:3614

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                  154                                                    156
  1       right. So the starting point is                1     A. Fifth Amendment.
  2       there were questions asked of him              2          MR. COOPER: If I may, just --
  3       in an interrogation a couple years             3      just to -- just so that the record
  4       ago maybe. I don't recall the                  4      is clear to Mr. Casper, to Mr. Casper,
  5       exact date.                                    5      if -- if, in fact, there was not a
  6              At that time he had                     6      Fifth Amendment basis.
  7       Garrity protection. He no longer               7               What I would do is seek
  8       has Garrity protection. So it                  8      court intervention for a limiting
  9       seems prudent that he exercise his             9      instruction as to the questions
 10       Fifth Amendment right to remain               10      that could be asked because this --
 11       silent when necessary.                        11      this deposition -- or I should say
 12           MR. CASPER: Mr. Fowler, may               12      this case concerns John Scatchell,
 13       I make a suggestion?                          13      Sr. and asking questions about
 14              The questions about,                   14      John Scatchell, Jr.'s medical or
 15       for example, Exhibit 3 in your                15      alleged medical issues just seems
 16       binder, is this a question about              16      as a roundabout way to prevail in
 17       that exhibit as it pertains to                17      the pending administrative matter
 18       Mr. Scatchell's response in the               18      before Judge Meyerson in which
 19       interrogation or is this separate             19      John Scatchell, Jr. is challenging
 20       from that entirely?                           20      the board's decision to terminate.
 21              I'm trying to understand               21          MR. CASPER: Okay. I don't --
 22       this Fifth Amendment invocation on            22      I don't see any of that as relevant
 23       these exhibits because I don't know           23      and, frankly, from my perspective,
 24       myself.                                       24      this is why we have separate counsel.

                                                  155                                                    157
  1           MR. COOPER: I'm not trying                 1             Mr. Scatchell, Sr. would
  2       to cut you off, Jeff, if you want              2     like the testimony about, for
  3       to answer, but for me, it doesn't              3     example, these medical records
  4       matter, you know, and if there were            4     that -- like, Scatchell Exhibit 3,
  5       not a Fifth Amendment objection, I             5     we -- we would like this too.
  6       would make a relevance objection,              6             I don't understand the
  7       but we all know that a relevance               7     Fifth Amendment invocation at this
  8       objection in a deposition doesn't              8     point as to that either. I don't
  9       get us very far.                               9     understand that -- I do understand
 10               My client has a legitimate            10     it as to any questions about some
 11       basis to exercise his right to remain         11     of the other stuff, but not as to
 12       silent.                                       12     this.
 13   BY MR. FOWLER:                                    13         MR. COOPER: All right. Let me
 14     Q. Dr. Sandoval was your personal               14     talk to my client.
 15   doctor?                                           15            (Whereupon, after a short
 16     A. Fifth Amendment.                             16             break was had, the following
 17     Q. Nurse Practitioner Paulette                  17             proceedings were held
 18   Feiereisel -- I'm having trouble with             18             accordingly.)
 19   that, I apologize -- do you know how to           19         MR. FOWLER: All right. We
 20   pronounce it?                                     20     are back on.
 21     A. Fifth Amendment.                             21 BY MR. FOWLER:
 22     Q. Just so we're clear, it's                    22   Q. Since April 24th, 2015, you never
 23   F-E-I-E-R-E-I-S-E-L, you're familiar with         23 reported any work-related injury to your
 24   her?                                              24 supervisors, did you?


                                                                        40 (Pages 154 to 157)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 41 of 371 PageID #:3615

                                     John Scatchell, Jr.
                                       August 5, 2020
                                               158                                                        160
  1     A. Fifth Amendment.                            1   BY MR. FOWLER:
  2     Q. The next time you reported anything         2      Q. Do you understand what I'm asking?
  3   was in October -- late October/early November    3      A. Rephrase it, please.
  4   2017, right?                                     4      Q. All right. Up until November 9th
  5     A. Fifth Amendment.                            5   of 2017, did any manager or supervisor do
  6     Q. Now, as of November 9th, 2017,              6   anything to you that you didn't like?
  7   up to that point, have you ever been             7      A. Pitassi when he promised me to
  8   disciplined by anyone at the department?         8   my face I don't know how many times that I
  9           MR. COOPER: You could answer             9   was going to traffic because I was a good
 10       that.                                       10   productive police officer and nobody could
 11           MR. BERSANI: Could you read             11   say otherwise.
 12       back the question, please?                  12      Q. Anything else?
 13             (Whereupon, the requested             13      A. Not that I could recall at this
 14              portion of the record was            14   time.
 15              read accordingly.)                   15      Q. When did Director Pitassi first
 16   BY THE WITNESS:                                 16   say to you that you could go to traffic?
 17     A. No.                                        17      A. That's probably been ongoing since
 18   BY MR. FOWLER:                                  18   the second year I was on the job.
 19     Q. Have you ever been reprimanded by          19      Q. So around 2013?
 20   anyone at the department up until November      20      A. Empty promises -- well, I wouldn't
 21   9th of 2017?                                    21   qualify '13 because up until whatever point
 22           MR. COOPER: Objection as to             22   I was on probation, let's just call it '14
 23       form. The word reprimand seems              23   because no -- in my opinion no officer with
 24       very broad.                                 24   that little experience would deserve a

                                               159                                                        161
  1            MR. CASPER: Join.                       1   promotion, but once you get past your
  2   BY MR. FOWLER:                                   2   probationary period and you know what
  3      Q. You can answer.                            3   you're doing, then I think it's appropriate,
  4      A. Is there a -- somewhere I don't            4   so that's where I'd ballpark it.
  5   know about where reprimands are documented       5      Q. On that issue, is there any
  6   because I don't recall any.                      6   difference in 2016?
  7      Q. So you don't recall any reprimands?        7      A. Meaning?
  8      A. Not off the top of my head at this         8      Q. I don't know. You're saying
  9   time.                                            9   that you didn't get it -- you didn't get
 10      Q. Up until November 9th of 2017, had        10   put -- you wanted to be put in traffic,
 11   you suffered any kind of adverse action of      11   right?
 12   any kind from a supervisor or manager at the    12      A. At one point I did, yeah.
 13   village?                                        13      Q. Did you still want it in 2015?
 14            MR. CASPER: Objection to               14      A. I believe I did. I had put in
 15        form.                                      15   for it all the way until the time that I
 16            MR. COOPER: Objection to               16   ended up on Lieutenant Dimaio's shift I
 17        calls for a legal conclusion,              17   believe.
 18        the phrase adverse action.                 18      Q. When was that?
 19               This witness is not                 19      A. That would have been after I
 20        competent to answer the question           20   left Rogowski's shift so going '16 into
 21        as posed.                                  21   '17 I believe is when that occurred.
 22               Answer if you can                   22      Q. And that's when you stopped
 23        understand it.                             23   putting in for being assigned to traffic?
 24                                                   24      A. Well, I -- I didn't think that


                                                                       41 (Pages 158 to 161)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 42 of 371 PageID #:3616

                                     John Scatchell, Jr.
                                       August 5, 2020
                                               162                                   164
  1   if I put in for it anybody would listen         1
  2   anymore after you guys did whatever you         2
  3   did. So I just stopped putting in for           3
  4   it because nobody -- nobody ever listened       4
  5   to begin with so...                             5
  6       Q. Now --                                   6
  7       A. Although Sam promised me numerous        7
  8   occasions.                                      8
  9       Q. -- going back to the interrogation       9   (Confidential testimony
 10   on January 9th of 2018 or thereabouts, you     10    bound under separate
 11   answered questions about your activities       11    cover.)
 12   while you were on sick leave, right?           12
 13            MR. COOPER: You can answer            13
 14         that.                                    14
 15            MR. CASPER: Objection, asked          15
 16         and answered.                            16
 17   BY THE WITNESS:                                17
 18       A. I believe I did.                        18
 19   BY MR. FOWLER:                                 19
 20       Q. And you said that you were so           20
 21   inactive as a result of the injury that        21
 22   you gained 50 pounds, is that true?            22
 23       A. Fifth Amendment.                        23
 24                                                  24

                                               163                                   165
  1             (Document marked as Scatchell         1
  2              Junior Exhibit No. 4 for             2
  3              identification, 08/05/2020.)         3
  4   BY MR. FOWLER:                                  4
  5     Q. As of -- I'll tell you what, let's         5
  6   make it easy.                                   6
  7              Go to Scatchell Junior               7
  8   Exhibit 4 in the book.                          8
  9             (Document tendered                    9   (Confidential testimony
 10              to the witness.)                    10    bound under separate
 11   BY THE WITNESS:                                11    cover.)
 12     A. (Witness complied.)                       12
 13   BY MR. FOWLER:                                 13
 14     Q. Are you there?                            14
 15     A. I'm here.                                 15
 16     Q. Did you see your doctor on or about       16
 17   August 25th, 2016?                             17
 18     A. Fifth Amendment.                          18
 19                                                  19
 20                                                  20
 21                                                  21
 22                                                  22
 23                                                  23
 24                                                  24


                                                              42 (Pages 162 to 165)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 43 of 371 PageID #:3617

                                     John Scatchell, Jr.
                                       August 5, 2020
                                          166                                        168
  1                                              1
  2                                              2
  3                                              3
  4                                              4
  5                                              5
  6                                              6
  7                                              7
  8                                              8
  9        (Confidential testimony               9     (Confidential testimony
 10         bound under separate                10      bound under separate
 11         cover.)                             11      cover.)
 12                                             12
 13                                             13
 14                                             14
 15                                             15
 16                                             16
 17                                             17
 18                                             18
 19                                             19
 20                                             20
 21                                             21
 22                                             22
 23                                             23
 24                                             24

                                          167                                        169
  1                                              1
  2                                              2
  3                                              3
  4                                              4
  5                                              5
  6                                              6
  7                                              7
  8                                              8
  9        (Confidential testimony               9     (Confidential testimony
 10         bound under separate                10      bound under separate
 11         cover.)                             11      cover.)
 12                                             12
 13                                             13
 14                                             14
 15                                             15
 16                                             16
 17                                             17
 18                                             18
 19                                             19
 20                                             20
 21                                             21
 22                                             22
 23                                             23
 24                                             24


                                                           43 (Pages 166 to 169)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 44 of 371 PageID #:3618

                                     John Scatchell, Jr.
                                       August 5, 2020
                                          170                                        172
  1                                              1
  2                                              2
  3                                              3
  4                                              4
  5                                              5
  6                                              6
  7                                              7
  8                                              8
  9        (Confidential testimony               9     (Confidential testimony
 10         bound under separate                10      bound under separate
 11         cover.)                             11      cover.)
 12                                             12
 13                                             13
 14                                             14
 15                                             15
 16                                             16
 17                                             17
 18                                             18
 19                                             19
 20                                             20
 21                                             21
 22                                             22
 23                                             23
 24                                             24

                                          171                                        173
  1                                              1
  2                                              2
  3                                              3
  4                                              4
  5                                              5
  6                                              6
  7                                              7
  8        (Confidential testimony               8
  9         bound under separate                 9     (Confidential testimony
 10         cover.)                             10      bound under separate
 11                                             11      cover.)
 12                                             12
 13                                             13
 14                                             14
 15                                             15
 16                                             16
 17                                             17
 18                                             18
 19                                             19
 20                                             20
 21                                             21
 22                                             22
 23                                             23
 24                                             24


                                                           44 (Pages 170 to 173)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 45 of 371 PageID #:3619

                                     John Scatchell, Jr.
                                       August 5, 2020
                                          174                                        176
  1                                              1
  2                                              2
  3                                              3
  4                                              4
  5                                              5
  6                                              6
  7                                              7
  8                                              8
  9        (Confidential testimony               9     (Confidential testimony
 10         bound under separate                10      bound under separate
 11         cover.)                             11      cover.)
 12                                             12
 13                                             13
 14                                             14
 15                                             15
 16                                             16
 17                                             17
 18                                             18
 19                                             19
 20                                             20
 21                                             21
 22                                             22
 23                                             23
 24                                             24

                                          175                                        177
  1                                              1
  2                                              2
  3                                              3
  4                                              4
  5                                              5
  6                                              6
  7                                              7
  8                                              8
  9        (Confidential testimony               9     (Confidential testimony
 10         bound under separate                10      bound under separate
 11         cover.)                             11      cover.)
 12                                             12
 13                                             13
 14                                             14
 15                                             15
 16                                             16
 17                                             17
 18                                             18
 19                                             19
 20                                             20
 21                                             21
 22                                             22
 23                                             23
 24                                             24


                                                           45 (Pages 174 to 177)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 46 of 371 PageID #:3620

                                     John Scatchell, Jr.
                                       August 5, 2020
                                          178                                               180
  1                                              1
  2                                              2
  3                                              3
  4                                              4
  5                                              5
  6                                              6
  7                                              7
  8                                              8         (Confidential testimony
  9        (Confidential testimony               9          bound under separate
 10         bound under separate                10          cover.)
 11         cover.)                             11
 12                                             12
 13                                             13
 14                                             14
 15                                             15
 16                                             16
 17                                             17
 18                                             18
 19                                             19
 20                                             20
 21                                             21
 22                                             22
 23                                             23
 24                                             24

                                          179                                               181
  1                                              1         (Confidential testimony
  2                                              2          bound under separate
  3                                              3          cover.)
  4                                              4
  5                                              5
  6                                              6
  7                                              7
  8        (Confidential testimony               8
  9         bound under separate                 9           MR. FOWLER: Thank you. I'm
 10         cover.)                             10        glad you caught that, Cass. I
 11                                             11        forgot.
 12                                             12   BY MR. FOWLER:
 13                                             13      Q. Taking a look at the page that's
 14                                             14   second from the end on the lower right,
 15                                             15   it's marked DSC00312.
 16                                             16               Do you see that page?
 17                                             17      A. Fifth Amendment.
 18                                             18      Q. That's a photograph of you, isn't
 19                                             19   it?
 20                                             20      A. Fifth Amendment.
 21                                             21      Q. You're carrying several different
 22                                             22   geese in that photo, correct?
 23                                             23      A. Fifth Amendment.
 24                                             24      Q. A goose generally weighs on average


                                                               46 (Pages 178 to 181)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 47 of 371 PageID #:3621

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                 182                                                       184
  1   about ten pounds?                                 1      A. Fifth Amendment.
  2          MR. CASPER: Objection.                     2      Q. And while you were in Portland
  3   BY MR. FOWLER:                                    3   in December of 2017, did you go hunting
  4     Q. So what does a goose weigh?                  4   with your grandfather?
  5          MR. COOPER: Fifth Amendment.               5      A. Fifth Amendment.
  6   BY THE WITNESS:                                   6      Q. Taking a look in the binder at
  7     A. Fifth Amendment.                             7   Exhibit 29, so starting with the first page,
  8   BY MR. FOWLER:                                    8   the portion -- you recognize this as text
  9     Q. During the period of time in                 9   messages that you sent or received in May
 10   November of -- between November 9th and          10   and June of 2017?
 11   December 2nd of 2017 -- well, strike that.       11      A. Fifth Amendment.
 12   Let me start over.                               12      Q. Taking a look at the second page,
 13             Prior to November 9,                   13   do you recognize that as a check that was
 14   2017, were you familiar with Tony Scavo?         14   written as a deposit for a hunting trip for
 15     A. Who?                                        15   you and Mr. Scavo?
 16     Q. Sorry. That -- all right. Let               16      A. Fifth Amendment.
 17   me try that one again.                           17             (Document marked as Scatchell
 18             Prior to November 9, 2017,             18              Junior Exhibit No. 30 for
 19   were you familiar -- and if you guys tell        19              identification, 08/05/2020.)
 20   Tony I said that, I'm going to growl at you.     20   BY MR. FOWLER:
 21             Prior to November 9, 2017,             21      Q. Taking a look at Exhibit 30, do
 22   were you familiar with Tony Kyra?                22   you recognize that as a check that was
 23     A. Yes.                                        23   written for the hunting trip for you and
 24     Q. You knew him?                               24   Mr. Scavo in 2017?

                                                 183                                                       185
  1      A. Knew of him.                                1      A. Fifth Amendment.
  2      Q. Had you met him?                            2      Q. During the interrogation on
  3      A. At the station. He worked at the            3   January 9th, 2018, you were asked questions
  4   same station I did.                               4   about recoil of shotguns, isn't that true?
  5      Q. You knew what he looked like?               5      A. Fifth Amendment.
  6      A. Vaguely.                                    6      Q. And after that interrogation, you
  7      Q. During the period in late November          7   created videos of yourself shooting shotguns,
  8   of 2017, were you aware that he was doing         8   didn't you?
  9   surveillance on you?                              9      A. Fifth Amendment.
 10      A. Fifth Amendment.                           10      Q. Were those videos produced to
 11            MR. CASPER: I'm sorry.                  11   your dad's attorneys here -- strike
 12        Mr. Scatchell, do you need to               12   that.
 13        take a break because I'm just               13               Now, one of the attorneys
 14        sitting here and it seems like              14   in the -- let me state that differently.
 15        you and I need to take a break              15               One of attorneys in the
 16        right now?                                  16   board proceedings was Gianna Scatchell,
 17            THE WITNESS: I'm good.                  17   true?
 18   BY MR. FOWLER:                                   18           MR. COOPER: Jeff, if he
 19      Q. During the period in the fall of           19        knows the answer, I don't recall.
 20   2017, did you see Tony Kyra outside of the       20        She's not here. She can't say
 21   police department?                               21        whether or not she filed an
 22      A. Fifth Amendment.                           22        appearance.
 23      Q. In December of 2017, did you do            23               Do you know the answer?
 24   a trip to Portland with your grandfather?        24           THE WITNESS: I don't know.


                                                                       47 (Pages 182 to 185)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 48 of 371 PageID #:3622

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                    186                                                  188
  1          MR. FOWLER: She -- she stepped                1   that any such videos, if they do
  2       up and answered on dates that you                2   exist, be produced right now? I
  3       weren't there identifying herself                3   will talk to co-counsel about it.
  4       as counsel for him.                              4        MR. FOWLER: I mean, whether
  5              Specifically, I think                     5   it's right now, not during the
  6       that was April 22nd.                             6   course of the deposition.
  7          MR. COOPER: If you know the                   7        MR. COOPER: I will have that
  8       answer.                                          8   conversation.
  9   BY THE WITNESS:                                      9        MR. FOWLER: Thank you.
 10     A. I'm not aware of the answer.                   10        THE WITNESS: If you want, we
 11   BY MR. FOWLER:                                      11   can take a break. It's up to you
 12     Q. Gianna Scatchell was aware that                12   guys.
 13   you did videos of shooting shotguns, wasn't         13        MR. FOWLER: If you want to --
 14   she?                                                14        THE WITNESS: I've got to go
 15     A. Fifth Amendment.                               15   to the bathroom. So...
 16          MR. CASPER: I'm going to                     16        MR. FOWLER: That's fine. That's
 17       object to the form and foundation.              17   fine.
 18       Gianna Scatchell was aware?                     18        MR. CASPER: All right. It's
 19   BY MR. FOWLER:                                      19   4:01.
 20     Q. You knew that Gianna Scatchell was             20           (Whereupon, after a short
 21   aware you did the videos?                           21            break was had, the following
 22          MR. CASPER: Same objection.                  22            proceedings were held
 23   BY THE WITNESS:                                     23            accordingly.)
 24     A. Fifth Amendment.                               24        MR. CASPER: Back on the record.

                                                    187                                                  189
  1            MR. COOPER: So you're asking                1   I just talked to my co-counsel, Jeff,
  2       if...                                            2   about the videotapes that you were
  3            MR. FOWLER: Chris -- Chris --               3   asking about and my understanding
  4       hang on. The short of it is that                 4   is those tapes were produced to
  5       those videos have never been                     5   you in the context of the police
  6       produced in this case.                           6   board case.
  7              And my point is counsel                   7       MR. FOWLER: They were produced
  8       had it, so I'm -- I'm not going                  8   in the police board case, I agree
  9       anywhere else with it.                           9   with that. They haven't been produced
 10            MR. COOPER: All right.                     10   in this case and they certainly haven't
 11            MR. FOWLER: Don't sweat it.                11   been produced to the other parties.
 12            MR. COOPER: All right.                     12       MR. CASPER: All right. I was
 13            MR. CASPER: I will -- I will               13   not aware of these tapes and that
 14       say for the record, I am not aware              14   they had not been produced.
 15       of those videos personally. I can               15           I will produce them in
 16       look into that if you want to make              16   this case, but I want to emphasize
 17       an issue of it. You've also never               17   this was an inadvertency on our
 18       brought it to my attention. So...               18   part --
 19            MR. FOWLER: Certainly you should           19       MR. FOWLER: I'm not suggesting
 20       have a conversation if it's -- if he is         20   anything else.
 21       relevant to this case, the videos are           21       MR. CASPER: -- and we'll produce
 22       relevant to this case and so they               22   them in this case.
 23       should be produced.                             23       MR. FOWLER: I'm not suggesting
 24            MR. CASPER: Are you requesting             24   anything else.


                                                                      48 (Pages 186 to 189)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 49 of 371 PageID #:3623

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                 190                                                  192
  1        MR. BERSANI: For the record,                 1   Scatchell in the middle of the page?
  2    that's the first time I ever heard               2     A. I do.
  3    that these tapes even exist. I                   3     Q. She was one of the attorneys who
  4    never heard of that previously.                  4   submitted this answer, right?
  5        MR. CASPER: That candidly                    5            MR. COOPER: Well, yeah, I --
  6    is the first time I ever heard                   6        if he knows, he can answer the
  7    of the existence. So...                          7        question.
  8        MR. FOWLER: And just so                      8   BY THE WITNESS:
  9    we're -- there was a question                    9     A. I mean, it's on a piece of paper.
 10    about whether Ms. Scatchell was                 10   So I'm not sure what that implies, but...
 11    counsel in the police board case                11   BY MR. FOWLER:
 12    and taking a look at Exhibit 35,                12     Q. Okay. And that's the same Gianna
 13    in fact, let me do it with the                  13   Scatchell that's representing your dad here
 14    witness.                                        14   today, right?
 15           (Document marked as Scatchell            15            MR. COOPER: Well -- so the
 16            Junior Exhibit No. 35 for               16        question is is Gianna Scatchell,
 17            identification, 08/05/2020.)            17        mentioned on the page, the same
 18 BY MR. FOWLER:                                     18        Gianna Scatchell here today?
 19  Q. Take a look at Exhibit 35, please.             19            MR. FOWLER: Yes.
 20           (Document tendered                       20            MR. COOPER: He can answer that.
 21            to the witness.)                        21   BY THE WITNESS:
 22 BY THE WITNESS:                                    22     A. I believe so, yes.
 23  A. (Witness complied.)                            23   BY MR. FOWLER:
 24                                                    24     Q. Okay. That's all I'm doing with

                                                 191                                                  193
  1   BY MR. FOWLER:                                    1   that.
  2      Q. Do you recognize this as the answer         2           (Document marked as Scatchell
  3   to the charges that was filed on your behalf      3            Junior Exhibit No. 33 for
  4   in the police board case?                         4            identification, 08/05/2020.)
  5            MR. COOPER: If you know                  5   BY MR. FOWLER:
  6        the answer.                                  6    Q. Take a look at Exhibit 33, please.
  7   BY THE WITNESS:                                   7           (Document tendered
  8      A. It -- I mean, it might have                 8            to the witness.)
  9   been. There has been so much paperwork.           9   BY THE WITNESS:
 10   So...                                            10    A. (Witness complied.)
 11   BY MR. FOWLER:                                   11   BY MR. FOWLER:
 12      Q. And taking a look at the very last         12    Q. What is Exhibit 33?
 13   page.                                            13    A. Fifth Amendment.
 14            MS. SCATCHELL: Jeff, is that            14           (Document marked as Scatchell
 15        the amended answer, too, or just            15            Junior Exhibit No. 34 for
 16        the answer?                                 16            identification, 08/05/2020.)
 17            MR. FOWLER: This is the original.       17   BY MR. FOWLER:
 18        I didn't bring the amended answer.          18    Q. Take a look at Exhibit 34, please.
 19        I'm not using it as an exhibit with         19           (Document tendered
 20        him.                                        20            to the witness.)
 21            MS. SCATCHELL: Okay.                    21   BY THE WITNESS:
 22   BY MR. FOWLER:                                   22    A. (Witness complied.)
 23      Q. So just looking at -- you see the          23   BY MR. FOWLER:
 24   reference to the Law Offices of Gianna           24    Q. What is Exhibit 34?


                                                                       49 (Pages 190 to 193)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 50 of 371 PageID #:3624

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                194                                                       196
  1      A. Fifth Amendment.                            1       it. How does whether or not he
  2      Q. Now, we were talking earlier                2       applied anywhere else have any
  3   about the police board hearing and you            3       bearing on this complaint?
  4   recall that there were half a dozen               4           MR. FOWLER: Same subject
  5   different dates were -- that was up and           5       designed to lead to the discovery
  6   you were present between April and                6       of relevant. So I'm entitled --
  7   November of 2018, right?                          7           MR. CASPER: How does that
  8      A. Fifth Amendment.                            8       answer lead to --
  9      Q. During the police board hearings,           9           THE COURT REPORTER: Wait one
 10   you were aware that there were side              10       second. I can't hear you, Counsel.
 11   conferences between your attorney and the        11           MR. CASPER: Sorry.
 12   attorney for the village?                        12           THE COURT REPORTER: That's okay.
 13      A. Fifth Amendment.                           13           MR. CASPER: How does whether
 14      Q. During that period of time, you            14       or not John Scatchell, Jr. applied
 15   were aware that you had the opportunity          15       or considered employment at other
 16   to resign from your employment with the          16       police entities between I think you
 17   village, isn't that true?                        17       said November 2017 to November 2018
 18      A. Fifth Amendment.                           18       have any bearing on this complaint?
 19      Q. During the period of time from             19           MR. FOWLER: Obviously, we
 20   November of 2017 through December of 2018,       20       disagree. I think it does. So
 21   did you apply for work as a police officer       21       unless you're instructing him not
 22   with any other agency or city or organization?   22       to answer, I'm going to ask him
 23           MR. CASPER: I object to                  23       to answer.
 24        that.                                       24           MR. CASPER: I will allow this

                                                195                                                       197
  1              Go ahead. Sorry. No                    1         to go forward a little bit, but at
  2       objection.                                    2         some point, we're just getting
  3   BY THE WITNESS:                                   3         too far afield, but I will not --
  4      A. Can you repeat the date range once?         4             MR. FOWLER: Do you need the
  5   BY MR. FOWLER:                                    5         question read back?
  6      Q. Between November of 2017 and December       6             MR. CASPER: No. I'm allowing
  7   of 2018.                                          7         him to answer the question. I mean,
  8      A. I have never put in a formal job            8         I'm not --
  9   application anywhere.                             9             MR. COOPER: Okay.
 10      Q. Were you considering or considered         10   BY MR. FOWLER:
 11   for an opportunity in Maywood?                   11       Q. So let me rephrase the question.
 12           MR. CASPER: I'm having a                 12                During the period from
 13       hard time understanding how this             13   November 9th, 2017, to December of 2018,
 14       question and these questions are             14   did -- were you considering an opportunity
 15       relevant to this proceeding.                 15   to accept a position with Elmwood Park?
 16           MR. FOWLER: You put in this              16             MR. COOPER: You can answer
 17       complaint that one of the things             17         that.
 18       that plaintiff is complaining about          18   BY THE WITNESS:
 19       is that John Jr. did not have the            19       A. I entertained it until I found out
 20       opportunity to resign. That's in             20   that Deputy Chief Castellan was close friends
 21       your complaint, in the new one.              21   with Deputy Chief Hock over there and I just
 22           MR. CASPER: Okay. But how                22   thought it's the same exact scenario especially
 23       does whether or not he -- and you            23   if I'm not going to be going over there and
 24       asked that question and he answered          24   bringing my dirty laundry there. Melrose Park


                                                                        50 (Pages 194 to 197)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 51 of 371 PageID #:3625

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                  198                                                   200
  1   can stay in Melrose Park.                          1   at the torn papers was a portion of the stack
  2   BY MR. FOWLER:                                     2   that you had.
  3     Q. So you were the one who decided               3               So what I'm asking you is
  4   not to pursue the opportunity, right?              4   do you recognize Exhibit 42?
  5     A. Absolutely.                                   5            MR. COOPER: You can answer
  6               (Document marked as Scatchell          6        that.
  7                Junior Exhibit No. 42 for             7   BY THE WITNESS:
  8                identification, 08/05/2020.)          8      A. Yes, I do.
  9   BY MR. FOWLER:                                     9   BY MR. FOWLER:
 10     Q. Referring to Exhibit 42, at a                10      Q. And these are the grievances that
 11   glance, it looked to me like Exhibit 42           11   you submitted and the responses to the
 12   was included in the documents that you            12   grievances?
 13   gave --                                           13      A. I don't know if they're all in
 14            MR. FOWLER: And, Cass, I                 14   here. I would have to look through them.
 15        need those documents that he                 15      Q. Take your time and look through.
 16        brought with him today.                      16      A. Even if I did take my time and
 17            THE WITNESS: I think you                 17   look through, I submitted several grievances
 18        still have them.                             18   and none of them were ever truly entertained,
 19            MR. FOWLER: No. They went                19   but I'd say the documents in here I submitted
 20        from him to Cass and I haven't               20   these.
 21        seen them since.                             21      Q. Were there any grievances that you
 22            MS. SCATCHELL: The grievances            22   submitted that are not included in Exhibit
 23        from yesterday?                              23   42?
 24            MR. CASPER: No, no, the stack            24      A. That I can recall off the top of my

                                                  199                                                   201
  1      of documents.                                   1   head, no.
  2          MR. FOWLER: I haven't seen                  2      Q. Are there any responses that you
  3      them yet.                                       3   received that are not included in Exhibit
  4          MS. SCATCHELL: It might not                 4   42?
  5      be relevant.                                    5      A. Verbal responses.
  6          MR. CASPER: Well, hang on.                  6      Q. Okay. Anything else?
  7      Hang on. I thought -- I thought                 7      A. Not that I can recall off the top
  8      you did review those.                           8   of my head at this time.
  9          MR. FOWLER: No. They went                   9      Q. Who did you receive verbal responses
 10      from Mike to you.                              10   from?
 11          MR. BERSANI: I reviewed them.              11      A. Mark Reiger.
 12      You reviewed them.                             12      Q. And he was your direct supervisor?
 13          MR. CASPER: What did you do                13      A. When he was at work.
 14      with those? Are they right there?              14      Q. How many times did he directly
 15      That's it. That's it right there.              15   respond verbally to you about your grievances?
 16      We will gather them.                           16      A. Took me in the car, rode me around,
 17          MR. FOWLER: I need them before             17   explained to me the politics of Melrose Park
 18      I finish.                                      18   and how I should just play the game and just
 19          MR. CASPER: Okay. We'll gather             19   do what they say and it will probably go away,
 20      them.                                          20   stuff like that.
 21          MS. SCATCHELL: Uh-huh.                     21      Q. And when did that conversation take
 22 BY MR. FOWLER:                                      22   place?
 23    Q. So my question what led to that               23      A. Right in the middle of the proceedings,
 24 is I believe that Exhibit 42 when I glanced         24   2018 at some point.


                                                                        51 (Pages 198 to 201)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 52 of 371 PageID #:3626

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                    202                                                   204
  1     Q. You're saying middle of 2018?                   1      Q. Anything else?
  2     A. Some -- at some point in 2018.                  2      A. No.
  3           MR. FOWLER: That's way more                  3      Q. None of your grievances -- strike
  4      than he gave and the only reason                  4   that.
  5      I'm saying that is I don't want                   5               You're aware that the
  6      you to --                                         6   process is that to go to arbitration, it
  7           MS. SCATCHELL: These are all                 7   has to be decided by the FOP, isn't that
  8      the copies. So what happened was                  8   right?
  9      what you saw was one copy from each               9      A. I was never given any decision.
 10      of these. So I already put them                  10      Q. You knew that the FOP was the
 11      back in -- you know, we passed out               11   one that pushes it to arbitration?
 12      copies for you, for us, for him,                 12      A. I would say yeah.
 13      for the court reporter. So that's                13      Q. Okay. And none of your grievances
 14      why you see more copies.                         14   went to arbitration, right?
 15             So when you just look at                  15      A. To my knowledge, no.
 16      it, each one of these top documents,             16      Q. Do you know why?
 17      that's what was reviewed.                        17      A. I was never given an answer.
 18           MR. FOWLER: So here's what                  18   President Gepetta and Vice-President Natale
 19      I'm going to do, since Mike saw                  19   don't like me or at that time those two
 20      these, I'm going to ask Mike to                  20   didn't like me. That's the problem.
 21      go through -- sorry, Mike.                       21      Q. One of the issues in your grievances
 22           MR. BERSANI: Are you paying me              22   is that you didn't receive a day of pay for a
 23      to do this? I'll be happy to do that.            23   birthday or birthday off, something like that,
 24           MR. FOWLER: Thank you, Mike.                24   do you recall that?

                                                    203                                                   205
  1   BY MR. FOWLER:                                       1      A. I believe I recall that.
  2      Q. During that conversation with                  2      Q. And you did receive that in 2018,
  3   Reiger, was anybody else present?                    3   didn't you, after the grievances?
  4      A. No.                                            4      A. I don't recall that.
  5      Q. In that conversation, what exactly             5      Q. You don't recall one way or the
  6   did he say and what did you say?                     6   other?
  7      A. Obviously it's a three-year-old --             7      A. At this time, no.
  8   two-year-old conversation approaching. So            8      Q. Did you ever file a claim with
  9   I'm paraphrasing, but like I said, he said           9   the Illinois Department of Labor about
 10   just play ball, you should stop writing             10   not receiving compensation that was owed
 11   these letters, this ain't helping you,              11   to you?
 12   blah, blah, blah.                                   12      A. I don't recall at this time.
 13               And my response to that was             13      Q. Do you have any personal knowledge
 14   I'm just supposed to take a backseat when           14   of a policy at the Village of Melrose Park
 15   my career is on the line, I'm just supposed         15   of retaliating against people for exercising
 16   to sit here and do nothing.                         16   First Amendment rights?
 17      Q. Anything else?                                17           MR. CASPER: I object to --
 18      A. I mean there were injustices and              18        well, no objection.
 19   I addressed them in these grievances.               19   BY THE WITNESS:
 20   Director Pitassi disagreed and it never             20      A. I'm not aware of the exact policy,
 21   really went any further.                            21   but I know one exits.
 22               I heard a little bit about              22   BY MR. FOWLER:
 23   one going to arbitration and that was it            23      Q. How do you know one exists?
 24   and I never heard nothing since that point.         24      A. That's common sense. First


                                                                          52 (Pages 202 to 205)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 53 of 371 PageID #:3627

                                          John Scatchell, Jr.
                                            August 5, 2020
                                                 206                                                     208
  1   Amendment right is protected speech.              1      A. Let's see. Well --
  2   That's anywhere. This is the United               2            MR. COOPER: Objection,
  3   States of America. So Melrose Park                3        asked and answered.
  4   applies to that. I would assume they              4               Go ahead and answer
  5   have that in the SOPs. That's a pretty            5        again. Same names you gave earlier.
  6   safe assumption.                                  6   BY THE WITNESS:
  7       Q. Okay. So just so I'm clear,                7      A. Yeah. I mean, Jeff Juan, you guys
  8   what you're saying your testimony is              8   forced him out. Devon Moss, he was in
  9   that you're aware that there is a policy          9   Afghanistan, you guys fired him for residency.
 10   of allowing First Amendment speech, is           10   His residency at the time was Afghanistan.
 11   that true?                                       11   So, I mean, let's see. You guys forced out,
 12                Is that what you're saying?         12   Mark Lockton. Who else? Gil Espinosa.
 13            MR. COOPER: Objection, calls            13               Fired Angela Williams, but
 14        for a legal conclusion, the phrase          14   again Steve Pesch arguably still doesn't
 15        First Amendment.                            15   live in town. He mows the lawn occasionally,
 16   BY THE WITNESS:                                  16   puts on a nice show. Jerry Manzel definitely
 17       A. My understanding of your question         17   doesn't live in town right now and claims
 18   is you're asking me is there an SOP that         18   the consensus -- not a -- what do you call
 19   protects First Amendment -- free speech.         19   it decree, a homeowner's exemption on the
 20   I believe there is. I'm not positive on          20   house that he had as out west versus the
 21   it.                                              21   house that he has here. He claimed one on
 22   BY MR. FOWLER:                                   22   both. How do you do that?
 23       Q. Okay. That wasn't actually what           23   BY MR. FOWLER:
 24   I was asking you.                                24      Q. Anybody else?

                                                 207                                                     209
  1     A.   Okay.                                      1      A. No.
  2     Q.   So thank you for --                        2      Q. What did Jeff Juan say or do that
  3     A.   Please be clear about it then for          3   you believe was protected by the First
  4   me.                                               4   Amendment?
  5     Q.     I will certainly try.                    5      A. I believe he told somebody he
  6               Are you aware of any                  6   lived out of town and they told somebody
  7   express policy to retaliate against people        7   else and that's how he got in trouble or
  8   who have exercised their First Amendment          8   invited somebody.
  9   rights?                                           9      Q. Now, do you have any firsthand
 10      A. Is there a policy? Okay. Now,              10   knowledge of that or is that just what
 11   I understand your question. No, but there        11   you're guessing?
 12   is unwritten rules, sure.                        12      A. And that's my belief based on
 13      Q. How do you know that there are             13   conversations I had with people around
 14   unwritten notes?                                 14   the time.
 15      A. Look at my father. He is a prime           15      Q. What firsthand knowledge do you
 16   example.                                         16   have that Devon Moss engaged in First
 17      Q. Anything else?                             17   Amendment protected activity of speech?
 18      A. Look at anybody they forced out            18      A. He was serving our country at
 19   of this town versus the people that were         19   the time that you guys fired him. He told
 20   allowed to stay that did far greater things      20   everybody he lived in town before that and
 21   or far worse things I should say than            21   still you guys fired him. So -- and I know
 22   whatever was accused of anybody in this          22   he lived in town because I actually saw
 23   case.                                            23   him at his house and he used to come and
 24      Q. Who do you believe was forced out?         24   visit me and my neighbor walking.


                                                                       53 (Pages 206 to 209)
                                 L.A. Court Reporters, L.L.C.
                                         312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 54 of 371 PageID #:3628

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                 210                                                    212
  1      Q. Anything else?                              1      A. The old Harlo, the way that the
  2      A. That's all.                                 2   old Harlo was laid out, there was just one
  3      Q. What First Amendment protected              3   consecutive line of seats, so one next to
  4   activity did Mark Lockton engage in?              4   the other next to the other.
  5      A. Free speech.                                5                And I don't think there
  6      Q. What speech?                                6   was anybody sitting between Mark and whoever
  7      A. He was talking about something              7   that -- I believe he was a fireman. I don't
  8   in Harlo about the mayor never promoting          8   think he is there anymore.
  9   him and then it turned into a whole thing         9      Q. That person wasn't part of your
 10   where Pitassi wanted to fire him over it.        10   conversation, but you think they could have
 11      Q. Where did -- how do you know               11   overheard it, is that what you're saying?
 12   that Mark Lockton --                             12      A. Oh, they definitely overheard it
 13      A. Because I was sitting with Mark            13   because they actually made remarks about it.
 14   when he said it.                                 14      Q. Who -- and you don't know who that
 15      Q. Remember you got to let me finish          15   person was?
 16   my question. Okay?                               16      A. He's a fireman. I would remember
 17      A. Okay.                                      17   his face if I saw him. I don't remember.
 18      Q. When did that conversation take            18      Q. A fireman meaning a firefighter
 19   place?                                           19   or --
 20      A. Shortly after Mark retired, took           20      A. A firefighter in the Village of
 21   his forced retirement.                           21   Melrose Park, yes.
 22      Q. Anybody else present?                      22      Q. During that conversation with
 23      A. I forget who the village official          23   Mr. Lockton, what did he say to you and
 24   was, but somebody was sitting two seats down     24   what did you say to him?

                                                 211                                                    213
  1   and it doesn't take a brain surgeon to            1      A. He just talked about how it was
  2   extrapolate what occurred from there.             2   BS that this guy gets promoted, this guy
  3      Q. So this was after Mark Lockton              3   gets promoted, this guy gets promoted and
  4   had retired?                                      4   the mayor has done nothing for me.
  5      A. I'm sorry. I misspoke. This                 5      Q. Anything else?
  6   was before he had officially retired.             6      A. That I can recall, no.
  7   He was still on the books because from            7      Q. What did Gil Espinosa do that
  8   when he retired, his time carried him             8   you believe was protected by the First
  9   to I believe August of that year if my --         9   Amendment?
 10      Q. So if I'm hearing what you're              10      A. Again, told people where he
 11   saying right that he had already put in          11   lived.
 12   the papers for retirement but he was just --     12      Q. Anything else?
 13   this was the interim period that he was          13      A. Made the mistake of trusting
 14   burning up his used time, is that fair?          14   people that he shouldn't have.
 15      A. Correct. I don't know -- I don't           15      Q. Anything else?
 16   have direct knowledge that any papers were       16      A. That I can recall at this time,
 17   submitted at that point. I just know that        17   no.
 18   that was -- he was to be off the books           18      Q. What did Angela Williams do that
 19   around August of that year.                      19   you believe was protected by the First
 20      Q. During -- and you said that there          20   Amendment?
 21   was some village official two seats down.        21      A. She was occupying a job somebody
 22               Was that in a different              22   else wanted.
 23   table or booth or was that part of this          23      Q. Anything else?
 24   same conversation?                               24      A. And again invited people to her


                                                                      54 (Pages 210 to 213)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 55 of 371 PageID #:3629

                                     John Scatchell, Jr.
                                       August 5, 2020
                                                  214                                                     216
  1   house, told people where she lived. None           1      A. I know there's names that I'm
  2   of these instances of residency were               2   forgetting, but, I mean, there's so many
  3   secrets. The only secret that remains              3   names and so much stuff to go over at
  4   is that Steve Pesch and Jerry Manzel               4   this time, I don't recall anybody else.
  5   don't live in town.                                5      Q. What did Mario Trombetta do or
  6      Q. So a minute ago I was asking you             6   say that you believe was covered by the
  7   the questions about a policy, right?               7   First Amendment?
  8               You understood that?                   8      A. What did he do or say? He was
  9      A. (Witness nodded.)                            9   vocal against the mayor and the mayor
 10      Q. And do you believe that there               10   went after him.
 11   is a difference between a policy and a            11      Q. When was that?
 12   custom?                                           12      A. Twenty years ago, whenever that
 13               Do you know what the term             13   lawsuit was. I do believe the mayor lost
 14   "custom" means?                                   14   or the village lost, one of the two.
 15            MR. CASPER: Object to                    15      Q. And do you -- do you have any
 16        foundation.                                  16   personal knowledge of what happened either
 17   BY THE WITNESS:                                   17   with what Mr. Trombetta said or did or the
 18      A. Something that's passed down,               18   mayor's response to it?
 19   traditional or something like that would          19      A. That would have been -- if the
 20   be how I would --                                 20   lawsuit was around the year 2000, I would
 21   BY MR. FOWLER:                                    21   have been 11 or 12 years old. My focus
 22      Q. So if I were to ask you the                 22   wasn't on this stuff.
 23   similar kind of question, do you have             23      Q. So is the answer you do not have
 24   any personal knowledge of a custom within         24   personal knowledge?

                                                  215                                                     217
  1   the village of retaliating against people          1      A. I don't recall at this time.
  2   for First Amendment rights, would that be          2      Q. Jennifer McMillan, who is she?
  3   the same five people that you just gave            3      A. She worked for the village.
  4   me?                                                4      Q. What was her job?
  5      A. I would probably add -- was it               5      A. I know she worked at the desk.
  6   Mario Trombetta to the list.                       6   I don't know exactly what she did here.
  7      Q. Anybody else?                                7   She was here quite sometime and her father
  8      A. And he was the one that had a                8   had just passed away right before all of
  9   lawsuit with the mayor I believe 20 years          9   this stuff happened and a custom -- if
 10   ago.                                              10   you want to ask what customs are, in this
 11      Q. Anybody else?                               11   town, everybody is perceived to have clout
 12      A. At this time -- well, Jennifer              12   or most people are perceived to have what
 13   McMillan. She spoke out against somebody          13   is called clout in this town and the new
 14   sending her from this building, this very         14   custom apparently is once you're perceived
 15   building, sending her a picture of his            15   clout or what people call clout around
 16   genitalia and then shortly thereafter was         16   town dies, then so does your career.
 17   fired.                                            17               And that -- I'm not saying
 18           MR. BERSANI: Could you                    18   that applies to me in any way whatsoever.
 19        read back that answer, please?               19   I'm speaking specifically to Jennifer
 20              (Whereupon, the requested              20   McMillan.
 21               portion of the record was             21      Q. When did she leave village's
 22               read accordingly.)                    22   employment?
 23   BY MR. FOWLER:                                    23      A. She didn't leave. She was fired.
 24      Q. Anybody else?                               24      Q. When was she fired?


                                                                        55 (Pages 214 to 217)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 56 of 371 PageID #:3630

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                 218                                                      220
  1      A. I think it was this year. And               1      A. No, but, I mean, her direct
  2   another -- and another person that I              2   supervisors would have been -- well,
  3   actually do recall now and I don't have           3   Christine is head of HR and the mayor
  4   firsthand knowledge of it, but it's rumors        4   is the mayor. So...
  5   around town would be Jimmy Principe.              5      Q. Who was her direct supervisor?
  6                And the rumor around town            6      A. I wouldn't know. Christine
  7   is he was fired for the mayor's speech            7   Piemonte being head of HR, but aside from
  8   because the mayor was the one referring           8   that, I don't know any of the structure
  9   to him as derogatory terms.                       9   in this particular building. I can't speak
 10      Q. So Jennifer --                             10   to that.
 11      A. They used his -- they used it as           11      Q. Do you have -- so we've talked
 12   saying he had used his free speech, that's       12   about several individuals and other than
 13   why we fired him.                                13   those individuals.
 14      Q. Do you have any personal knowledge         14               Do you have any knowledge
 15   of Jennifer McMillan complaining about           15   of a practice within the Village of Melrose
 16   somebody sending her a picture?                  16   Park of retaliating against people for
 17      A. I heard from many people throughout        17   exercising First Amendment rights?
 18   this town, people that work in this building     18      A. It seems to be a practice, yeah,
 19   or visit this building often. It was a very      19   or a common theme --
 20   well-known fact in this town.                    20      Q. Okay.
 21      Q. Who did you hear it from?                  21      A. -- that if you speak out against
 22      A. I can't recall at this time, many          22   the village, your days are numbered.
 23   people.                                          23      Q. Other than with respect to the
 24      Q. Do you have any firsthand knowledge        24   individuals that you just mentioned, Jeff

                                                 219                                                      221
  1   as to the reasons why she was fired?              1   Juan, Devon Moss, Mark Lockton, Gil Espinosa,
  2      A. No. But I know it was in                    2   Angela Williams, Mark (sic) Trombetta,
  3   retaliation for what she did.                     3   Jennifer McMillan and Jimmy Principe --
  4      Q. How do you know that?                       4      A. I think it was Mario, Mario
  5      A. Because that was the word around            5   Trombetta.
  6   town. You don't go against this town and          6      Q. Mario. Sorry.
  7   expect to work here. That's -- that's what        7      A. No worries.
  8   they've made abundantly clear.                    8      Q. Do you have personal knowledge
  9      Q. Anything else?                              9   of anyone else who you believe was subjected
 10      A. Just like when they sent                   10   to a practice of retaliation?
 11   Attorney Scatchell a letter saying something     11      A. Johnny Simpson, Sr.
 12   to the effect of she took an adverse action      12      Q. Anybody else?
 13   because of Kyll's thing. It's black and          13      A. Sam stuffed him in the hole,
 14   white that if you oppose the village, guess      14   made his shift 8:00 p.m. to 4:00 a.m.
 15   what, your time is running out as to your        15      Q. Anybody else?
 16   employment. You can't have an opinion that       16      A. Not that I can recall at this time.
 17   differs from the village and still work          17      Q. When was -- when you're saying
 18   here.                                            18   Johnny Simpson, Sr. he was made station
 19      Q. Who made the decision to discharge         19   supervisor?
 20   Jennifer McMillan?                               20      A. I believe that was the title given
 21      A. I would have to assume that came           21   to him. Nobody ever called it that.
 22   from either Christine Piemonte or Mayor          22      Q. And your position is that he was
 23   Serpico.                                         23   then assigned to the same office that your
 24      Q. You don't know?                            24   father was assigned to?


                                                                       56 (Pages 218 to 221)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 57 of 371 PageID #:3631

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                222                                                       224
  1      A. Correct. This is --                        1   Carfax and noticed the odometer was way off
  2      Q. When was that?                             2   and that was perfectly evident when you put
  3      A. In the mid-2000s before Simpson            3   the VIN into Carfax, it confirmed that.
  4   retired.                                         4      Q. My question to you is what firsthand
  5      Q. And how do you know that Johnny            5   knowledge do you have of that incident?
  6   Simpson engaged in First Amendment protected     6      A. I was told by somebody who spoke
  7   activity?                                        7   directly to Bobby Anzaldi, Sr.
  8      A. Because he did something that              8      Q. And who told you?
  9   upset Director Pitassi and that was his          9      A. I don't remember who that was at
 10   response and that was a well-known fact         10   this time.
 11   around town and it's something that still       11      Q. You don't have any other firsthand
 12   bothers people as far as how they can           12   knowledge?
 13   trust Pitassi based on how he treated his       13      A. Just Nowicki running around the
 14   best friend.                                    14   station saying do you believe this guy sold
 15      Q. So my question was how do you             15   me a lemon.
 16   know that?                                      16      Q. You never had any conversation with
 17      A. Word-of-mouth.                            17   Anzaldi about it?
 18      Q. Anything else?                            18      A. Senior?
 19      A. That's it.                                19      Q. Whoever the Anzaldi who --
 20      Q. You filed charges against Deputy          20      A. It's Anzaldi, Sr. No, because
 21   Chief Castellan with the Board of Fire and      21   something happened with Greg Salvi with the
 22   Police Commissioners, right?                    22   evidence room and then shortly thereafter
 23      A. I did.                                    23   Robert Anzaldi banished from the face of
 24      Q. One of -- one of the allegations          24   the earth.

                                                223                                                       225
  1   in those charges was that Deputy Chief           1      Q. Have you ever heard Deputy
  2   Castellan had changed an odometer reading        2   Chief Castellan make any statements
  3   on the car that he sold.                         3   regarding that odometer incident?
  4                Do you recall that?                 4      A. I know I heard them talk about
  5      A. I recall something about that.             5   the Jeep. I don't recall anything about
  6      Q. What firsthand knowledge do you            6   the odometer.
  7   have about Deputy Chief Castellan doing          7      Q. Anything else?
  8   anything with an odometer of a vehicle           8      A. No.
  9   that he sold?                                    9      Q. You also made allegations against
 10      A. I believe -- and I'm not clear            10   Deputy Chief Castellan regarding some
 11   exactly how the chain of events worked,         11   ammunition issues.
 12   but -- and I would -- if I had that document    12               Do you recall that?
 13   in front of me, I could read what I wrote,      13      A. Oh, I do.
 14   but I don't have that in front of me, I         14      Q. What personal knowledge do you
 15   believe he had the -- he being Deputy Chief     15   have regarding the ammunition issues?
 16   Castellan had sold the car or the Jeep in       16      A. The on-duty CSO at the time told
 17   question to Robert Anzaldi who used to work     17   me exactly when Castellan and his nephew,
 18   in the evidence room at the station and now     18   Robert Anzaldi, Jr., took the ammunition
 19   I believe is working again for the village      19   out of the CSO office on July 4th when
 20   under Castellan and then it was sold to         20   they knew nobody else would be there besides
 21   Lieutenant Nowicki at the time and I believe    21   the CSO and they told the CSO you didn't
 22   the problem occurred when Lieutenant Nowicki    22   see nothing and then they had the CSO prior
 23   attempted to sell the car and whoever he        23   to that put a note on there do not touch
 24   sold it or tried to sell it to looked up the    24   ammunition per Deputy Chief Castellan.


                                                                      57 (Pages 222 to 225)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 58 of 371 PageID #:3632

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                 226                                                   228
  1      Q. Who was that CSO?                           1            (Document marked as Scatchell
  2      A. I don't recall at this time.                2             Junior Exhibit No. 43 for
  3      Q. Any other firsthand knowledge about         3             identification, 08/05/2020.)
  4   that incident?                                    4   BY MR. FOWLER:
  5      A. Just that it's never, never been            5     Q. Take a look at Exhibit No. 43,
  6   addressed. Nobody has ever said where this        6   please.
  7   ammunition went. All the range guys said          7            (Document tendered
  8   it was missing. It never -- it never showed       8             to the witness.)
  9   up and then all of a sudden ammunition showed     9   BY THE WITNESS:
 10   up one day out of nowhere and everybody found    10     A. (Witness complied.)
 11   that to be quite odd and then they changed       11   BY MR. FOWLER:
 12   the keys. There was all kind of things that      12     Q. Did you receive this on or about
 13   went on with the range.                          13   December 8th, 2017?
 14      Q. And how do you know it was never           14           MR. COOPER: Hold on one
 15   addressed?                                       15       second. I would take the Fifth.
 16      A. Well, if it was, there was obviously       16   BY THE WITNESS:
 17   no transparency which is the exact issue as      17     A. Fifth Amendment.
 18   to why we're here, disparate treatment, zero     18            (Document marked as Scatchell
 19   transparency. You do something wrong, you        19             Junior Exhibit No. 44 for
 20   should expect to be disciplined.                 20             identification, 08/05/2020.)
 21      Q. So you believe --                          21   BY MR. FOWLER:
 22      A. Certain people don't get disciplined.      22     Q. Take a look at Exhibit 44, please.
 23      Q. Okay. So you believe any time any          23            (Document tendered
 24   officer is disciplined no matter what that       24             to the witness.)

                                                 227                                                   229
  1   that should be communicated to everybody in       1   BY THE WITNESS:
  2   the department?                                   2      A. (Witness complied.)
  3      A. Any time that somebody is made              3   BY MR. FOWLER:
  4   an example of, they purposely put that            4      Q. Did you receive Exhibit 44 on
  5   information out there, be it, the to/from         5   or about December 21st or 22nd of 2017?
  6   will be left on desks in roll call or             6      A. Fifth Amendment.
  7   whatever. It's all mind games, so, yes,           7           MR. FOWLER: Let's take five
  8   I believe that information would have             8        minutes.
  9   been outed.                                       9              (Whereupon, after a short
 10      Q. That wasn't what I asked you.              10               break was had, the following
 11      A. Okay. Repeat what you asked me.            11               proceedings were held
 12      Q. What I asked is should it be?              12               accordingly.)
 13      A. Should it be? I think so, yes,             13   BY MR. FOWLER:
 14   absolutely. I think that other officers          14      Q. Mr. Scatchell, is there anything
 15   should know if I screw up in this regard,        15   that you can think of that's relevant to
 16   I have this to look at. Not, oh, this            16   your father's lawsuit that we haven't talked
 17   guy did this, but then I do the same thing       17   about today?
 18   perhaps and I'll get 15 days, he gets nothing    18      A. That I could add at this particular
 19   or I'll get fired and he gets nothing, I'll      19   time, not that I can recall.
 20   get suspended and he gets nothing or vice        20      Q. And that goes right to my next
 21   versa. It just depends who you're friends        21   question. Is there anything that you'd
 22   with.                                            22   like to add to what we talked about today
 23                                                    23   that you feel like you didn't have an
 24                                                    24   opportunity?


                                                                       58 (Pages 226 to 229)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 59 of 371 PageID #:3633

                                     John Scatchell, Jr.
                                       August 5, 2020
                                               230                                                 232
  1           MR. CASPER: Objection to                1   things I do want to follow-up on. Number
  2       the extent it calls for a narrative.        2   one, you mentioned early on in your
  3   BY MR. FOWLER:                                  3   testimony that there was something -- and
  4      Q. You can answer.                           4   I didn't quite understand how this came
  5      A. At this time nothing that comes           5   up, so forgive me.
  6   to mind.                                        6      A. Okay.
  7      Q. There were a few times where I            7      Q. There was something called the
  8   asked you a question and you said you didn't    8   Scatchell tax, your words.
  9   understand or you asked me to rephrase,         9      A. Yes.
 10   right?                                         10      Q. Did you say those words?
 11              Do you recall that?                 11      A. I did.
 12      A. Yes.                                     12      Q. What does that refer to as you were
 13      Q. In all of the other times when           13   using it here today?
 14   you answered it, it was -- you understood      14      A. That refers to and arguably I was
 15   the questions and you were doing your best     15   the founding member of the Scatchell tax
 16   to answer them?                                16   because they came after me because of my
 17      A. I believe I was, yes.                    17   father, but that's what it's referred to
 18      Q. And have I been courteous and            18   at the station.
 19   professional to you throughout this            19                 When they either look
 20   deposition?                                    20    over, treat poorly or do something to
 21      A. You have.                                21   anybody that was either close to me or my
 22           MR. FOWLER: In that case, as           22   father, it's referred to as the Scatchell
 23       they say in Texas, since somebody          23   tax.
 24       talked about Texas, pass the witness.      24      Q. Who have -- who have you heard

                                               231                                                 233
  1           MR. BERSANI: I have no                  1   use that phrase Scatchell tax around Melrose
  2       questions.                                  2   Park police station --
  3           MR. WOERNER: I have nothing             3      A. My entire --
  4       either.                                     4      Q. -- let me finish --
  5           MR. CASPER: I didn't know you           5      A. I'm sorry.
  6       were done, Jeff.                            6      Q. -- when you were working there?
  7               Let me just talk to my              7      A. My entire shift at the time in 2018
  8       co-counsel for a second.                    8   used it. It was actually -- everybody kind
  9           MR. FOWLER: Okay.                       9   of would even bust balls about it, they'd
 10             (Whereupon, after a short            10   say, hey, the Scatchell tax, you guys are
 11               break was had, the following       11   paying the Scatchell tax, right? Yeah, me
 12               proceedings were held              12   too.
 13               accordingly.)                      13      Q. Did you ever hear Deputy Chief
 14        CROSS-EXAMINATION                         14   Michael Castellan use the phrase Scatchell
 15                by Mr. Casper                     15   tax?
 16     Q. Good afternoon, Mr. Scatchell.            16      A. Not personally, no.
 17               I know it's been a long            17      Q. Did you ever hear Mr. Rogowski
 18   day. I don't want to keep you much longer      18   use that phrase?
 19   than you need to be.                           19      A. No, I did not.
 20               You took the Fifth on              20      Q. Did you ever hear Mr. Pitassi
 21   some issues that I was planning on asking      21   use that phrase?
 22   you about. So I'm not going to go into         22      A. Not that I can recall.
 23   those topics.                                  23      Q. How many different dates would
 24               There are a couple of              24   you say, if you could estimate, did you


                                                                    59 (Pages 230 to 233)
                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 60 of 371 PageID #:3634

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                      234                                                      236
  1   hear other officers using the phrase                   1   as you're describing it, that refers to the
  2   Scatchell tax around the police station?               2   administration treating officers badly as
  3      A. I would probably say the entire                  3   a result of their positions being aligned
  4   last year I worked on the street.                      4   with the Scatchells, is that kind of the
  5      Q. And what year would that have                    5   gist of it?
  6   been?                                                  6      A. Right. If you're friends with the
  7      A. 2018.                                            7   Scatchells --
  8      Q. Is that a term -- who came up                    8            MR. BERSANI: Hang on.
  9   with that term, if you know?                           9        Objection --
 10      A. The guys in -- just random guys                 10   BY THE WITNESS:
 11   in the station. I don't know who came up              11      A. If you're friends with --
 12   with it.                                              12            MR. BERSANI: Hang on.
 13      Q. Did you come up with it?                        13            THE WITNESS: I didn't know
 14      A. No.                                             14        if you were done or not.
 15      Q. And was it being used in a joking               15            THE COURT REPORTER: Can
 16   fashion or some other fashion, you tell me?           16        you repeat that for me, please,
 17      A. Both. People that really weren't                17        Mike?
 18   in our party would use it in a joking fashion         18            MR. BERSANI: I'm going to
 19   like, hey, did you pay the Scatchell tax?             19        object to the lack of foundation
 20   Yeah, I didn't get promoted. How about                20        of the question.
 21   you? Nope, not me either. But those were              21   BY MR. CASPER:
 22   guys that never were involved in any of               22      Q. You can answer.
 23   this. More so, it's meant to talk about               23      A. Could you repeat it one more
 24   friends of mine, close friends of mine                24   time?

                                                      235                                                      237
  1   that have been clearly overlooked for                  1            MR. CASPER: Could you read
  2   promotions that they deserve or people                 2        the question back, please?
  3   who were loyal to my father or voted a                 3               (Whereupon, the requested
  4   certain way against Kyll or a certain way              4                portion of the record was
  5   for the election, they were treated poorly.            5                read accordingly.)
  6   Either they were -- I mean --                          6   BY MR. CASPER:
  7      Q. Does that mean Scatchell tax                     7      Q. Let me rephrase that question. It
  8   that those individuals were being treated              8   was awkwardly worded.
  9   poorly by Mr. Scatchell and yourself?                  9                So is the phrase Scatchell
 10      A. No.                                             10   tax, is that referring to officers complaining
 11      Q. Is that -- well --                              11   about being treated badly by the administration
 12      A. It means that --                                12   as a result of being perceived as aligned with
 13      Q. Let me finish the question.                     13   the Scatchells?
 14               Who does it refer to as                   14      A. Yes.
 15   treating them poorly?                                 15            MR. BERSANI: Same objection.
 16      A. The administration/the village.                 16   BY MR. CASPER:
 17            MR. BERSANI: Hold on.                        17      Q. In your own words, can you describe
 18        Objection to the vagueness of                    18   what the Scatchell tax is?
 19        the question.                                    19      A. It's basically you showed support
 20   BY MR. CASPER:                                        20   or friendship for the Scatchells, you're not
 21      Q. You can answer if you understand.               21   going to get anything. You put your feet
 22      A. The administration/village.                     22   up in the air, we're going to fire you
 23      Q. All right. So the Scatchell                     23   just like them.
 24   tax as it's being thrown around by officers,          24      Q. And who is going to be engaging


                                                                            60 (Pages 234 to 237)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 61 of 371 PageID #:3635

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                 238                                                        240
  1   in the punishing acts as officers are using       1   about the fact that the phrase Scatchell
  2   that phrase?                                      2   tax was being bandied about?
  3      A. The administration.                         3      A. They never complained about the
  4            MR. BERSANI: Same objection,             4   phrase. They complained about their
  5        lack of foundation, vague --                 5   treatment.
  6   BY THE WITNESS:                                   6      Q. Okay. And who was subject to
  7      A. The administration --                       7   this Scatchell tax according to what you
  8            MR. BERSANI: -- assumes facts            8   heard?
  9        not in evidence.                             9      A. I remember one of the big people
 10   BY THE WITNESS:                                  10   that I first heard it from was Brian Jarecki.
 11      A. -- particularly Deputy Chief               11      Q. Who?
 12   Castellan at the time and Director Pitassi       12      A. Brian Jarecki.
 13   at the time.                                     13      Q. Could you spell that last name?
 14   BY MR. CASPER:                                   14      A. J-A-R-E-C-K-I.
 15      Q. And how many other of your fellow          15      Q. And did you hear Brian Jarecki
 16   officers when you were working here did you      16   use the phrase Scatchell tax yourself?
 17   use -- did you hear use the phrase Scatchell     17      A. Yes.
 18   tax?                                             18      Q. And where were you when you heard
 19      A. Dozens.                                    19   that?
 20      Q. And was this something you hear on a       20      A. Roll call.
 21   daily basis, weekly basis --                     21      Q. Where was that roll call held?
 22      A. Daily.                                     22      A. Melrose Park police department.
 23      Q. Let me finish the question.                23      Q. Do you remember what month and
 24               Was this something you'd             24   year this was approximately?

                                                 239                                                        241
  1   hear on a daily basis, weekly basis, monthly      1      A. No, I don't.
  2   basis or something else?                          2      Q. Do you remember what shift this
  3      A. Daily.                                      3   was on?
  4      Q. And did you ever hear officers              4      A. It was when my shift would have
  5   use the term Scatchell tax in the presence        5   been starting, I was sitting in roll call
  6   of Mr. Rogowski?                                  6   and Jarecki was walking into the supervisor's
  7      A. Like I said earlier with Mr. Fowler,        7   office talking about the Scatchell tax and
  8   once I left Rogowski's shift, he had nothing      8   how he'll never get promoted because he
  9   to do with me, so him and I were never really     9   voted for my dad.
 10   in the vicinity of each other much. So my        10      Q. All right. Now, what time -- I
 11   answer to that would be, no, I don't recall      11   don't know when that roll call would have
 12   that.                                            12   been held here. You tell me --
 13      Q. Do you recall any officers using           13      A. I --
 14   the phrase Scatchell tax in front of             14      Q. Let me finish the question.
 15   Mr. Castellan?                                   15                What time of day was that
 16      A. Not that I recall, but I'm sure            16   roll call held where you heard Mr. Jarecki
 17   he's well-aware of the phrase.                   17   make that statement?
 18      Q. Did you ever hear any officers             18      A. It would have been -- can you
 19   use the phrase Scatchell tax in front of         19   repeat that one more time? I'm sorry.
 20   Mr. Pitassi?                                     20            MR. CASPER: Can you read
 21      A. Not that I can directly recall             21        the question back, please?
 22   at this time.                                    22               (Whereupon, the requested
 23      Q. Did you ever hear any officers             23                portion of the record was
 24   complaining to sergeants or lieutenants          24                read accordingly.)


                                                                       61 (Pages 238 to 241)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 62 of 371 PageID #:3636

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                  242                                                    244
  1   BY THE WITNESS:                                    1   dad.
  2      A. I would have to guess it was                 2               He was upset at what they
  3   afternoon shift when I was coming into             3   did to him because of his right to vote.
  4   work.                                              4   I mean, just like we're told in roll call
  5   BY MR. CASPER:                                     5   to go early vote because the mayor likes
  6      Q. What range of hours would that               6   it.
  7   have been where you would have been coming         7       Q. Did you hear any responses to
  8   to work?                                           8   that statement by Mr. Jarecki?
  9      A. 4:00 to midnight.                            9       A. Once -- I mean, because like I
 10      Q. And this was close to the beginning         10   said when he made the statement, he was
 11   of the shift when you heard this?                 11   walking into the office, he was mere
 12      A. This was in my roll call. So he             12   inches from me. Once he gets in the
 13   was getting done with his shift as we were        13   office, then the sound becomes a little
 14   starting ours.                                    14   more distorted especially as your supervisors
 15      Q. And how far away from Mr. Jarecki           15   are discussing whatever's going on for
 16   were you when you heard him begin this            16   that day.
 17   conversation?                                     17       Q. So your answer is, no, you didn't
 18      A. Inches. Inches.                             18   hear any other statement made in response
 19      Q. And who else was present at the             19   to Mr. Jarecki's?
 20   time in the immediate vicinity?                   20       A. That I can recall at this time,
 21      A. Whoever was in the supervisor's             21   no.
 22   office and whoever was in roll call because       22       Q. Did you say anything in response
 23   where I used to sit in roll call a lot of         23   to that?
 24   times was the very first chair outside the        24       A. No.

                                                  243                                                    245
  1   supervisor's office.                               1      Q. Were there any other officers
  2      Q. Now, that supervisor's office is             2   in the roll call room at that time?
  3   it appended directly to the roll call room?        3      A. Everybody was working a shift
  4      A. Yes.                                         4   that night.
  5      Q. And was there, in fact, a supervisor         5      Q. And did you hear any other
  6   in that office at that time?                       6   officers in the roll call room make any
  7      A. Several.                                     7   statements in response to what Mr. Jarecki
  8      Q. Do you know by what rank those               8   said?
  9   individuals in there were at that time?            9      A. I remember guys just kind of
 10      A. Sergeants and lieutenants. I don't          10   snickering or -- yeah, the Scatchell tax
 11   remember specifics as to who was in the room.     11   or wolf pack or stuff like that.
 12      Q. But you're certain there were               12      Q. Wolf pack?
 13   sergeants and lieutenants in that room at         13      A. Uh-huh.
 14   that time?                                        14      Q. What's that?
 15      A. He was complaining to his lieutenant.       15      A. That was what the administration
 16      Q. Brian Jarecki was complaining to            16   referred to my dad and his friends as, the
 17   the lieutenant.                                   17   wolf pack.
 18               And what did you hear Brian           18      Q. Who from the administration
 19   Jarecki say at that time?                         19   referred to your dad and his friends as
 20      A. I heard him say I'm going to be             20   the wolf pack?
 21   paying the Scatchell tax for life because         21      A. I believe Castellan and Pitassi
 22   I voted for John in the presidency. I mean,       22   both.
 23   he wasn't -- it wasn't saying it like he          23      Q. Did you ever personally hear them
 24   was upset, he was upset that he voted for         24   use that phrase?


                                                                        62 (Pages 242 to 245)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 63 of 371 PageID #:3637

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                    246                                                  248
  1      A. Yes.                                           1   you have to understand one thing, guys,
  2      Q. What does that mean, the wolf                  2   especially policemen, love to talk.
  3   pack, as far as you understand it?                   3     Q. Okay. I just want to get the
  4      A. I couldn't even really put a                   4   facts here. Okay.
  5   guess. I just assumed that they wanted               5     A. Go ahead.
  6   to put some type of moniker into their --            6     Q. So just answer my question.
  7   what they perceived to be there enemies.             7     A. Uh-huh.
  8      Q. All right. All right. All                      8     Q. What time period did you start
  9   right. How many times did you hear the               9   hearing the Scatchell tax phrase being
 10   phrase wolf pack used by Mr. Castellan              10   used?
 11   in reference to your dad, you personally?           11     A. I would say right around the time
 12      A. I know I heard him say MAC pack               12   period of why my dad showed his support for
 13   versus wolf pack several times.                     13   Kyll.
 14      Q. MAC pack?                                     14     Q. Okay. Can you put a month and
 15      A. Uh-huh. That was his crew.                    15   year on that when you started to hear this?
 16      Q. What's that?                                  16     A. I would say in the 2017 timeframe.
 17      A. That was his crew. Anybody --                 17     Q. And how long after that did you
 18      Q. Whose crew?                                   18   continue to hear the phrase Scatchell tax
 19      A. Deputy Chief Castellan. Anybody               19   being used around the department?
 20   that was in his crew -- to be clear his             20           MR. BERSANI: Object to the
 21   initials are Michael A. Castellan. MAC              21        lack of foundation.
 22   pack stands for M-A-C pack.                         22   BY MR. CASPER:
 23      Q. All right. Going back to the                  23     Q. How long after that?
 24   original question, how many times did you           24     A. Until the last day I worked the

                                                    247                                                  249
  1   hear Mr. Castellan refer to your father              1   street.
  2   and his friends as the wolf pack?                    2       Q. And that was when?
  3      A. Several.                                       3       A. They pulled me off the street
  4      Q. Can you give me any specifics                  4   sometime in November.
  5   about any of those times that you heard              5       Q. Now, this wolf pack thing, can
  6   that?                                                6   you put a month and year when you first
  7      A. I remember, yeah, wolf pack                    7   started hearing that phrase being used
  8   versus MAC pack, we're ready whenever                8   around the police station?
  9   they're ready and just the rah-rah nonsense          9       A. Probably shortly after I got
 10   from his office.                                    10   hired.
 11      Q. Okay. Did you actually hear                   11       Q. When would that have been?
 12   Mr. Castellan make statements along the             12       A. I would say that I first heard
 13   lines of what you just said?                        13   it in the year 2013.
 14      A. For roll call, yeah.                          14       Q. And MAC pack, can you put a
 15      Q. How many times did you hear                   15   month and year when you first heard that?
 16   Mr. Castellan make those kinds of                   16       A. Same timeframe.
 17   statements that you just articulated?               17       Q. All right. Now, wolf pack, was
 18      A. Several.                                      18   that ever used, as you took it, in a
 19      Q. Over what time period?                        19   derogatory fashion towards your father?
 20      A. That same exact time period that              20       A. Absolutely.
 21   I just described, right around when the             21       Q. Okay. In your own words, I
 22   Scatchell tax discussion was going around           22   mean, I don't quite get this, how is wolf
 23   that was -- all these different monikers            23   pack derogatory? Can you explain that
 24   and nicknames were going around because             24   to me?


                                                                          63 (Pages 246 to 249)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 64 of 371 PageID #:3638

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                     250                                                   252
  1      A. Because he was --                               1   a conversation with my dad, he would mock
  2           MR. BERSANI: Hang on.                         2   him like, ah, the wolf pack wants this,
  3           THE WITNESS: Go ahead. I'm                    3   the wolf wants that, the wolf pack wants
  4        sorry. Go ahead. Go ahead.                       4   this.
  5           MR. BERSANI: I want to speak                  5      Q. That would be Mr. Pitassi?
  6        before you answer.                               6      A. That would be Mr. Pitassi.
  7                Object to lack of                        7      Q. And were you ever present to hear
  8        foundation.                                      8   that personally?
  9   BY MR. CASPER:                                        9      A. Yes.
 10      Q. You can answer.                                10      Q. How many times?
 11           THE WITNESS: Can you repeat                  11      A. Any time I was inside the station,
 12        the question one more time? I'm                 12   you could pretty much guarantee you're going
 13        sorry.                                          13   to get some kind of gold nugget from Sam's
 14               (Whereupon, the requested                14   mouth. He -- he literally screams at the
 15                portion of the record was               15   top of his lungs from his office or rants
 16                read accordingly.)                      16   and raves and walks down the hallway past
 17   BY THE WITNESS:                                      17   the CSO office, past the mail room, past
 18      A. Yeah, it's derogatory because he's             18   the traffic office, so there's lots of
 19   pigeonholing anybody that he perceives to be         19   people that hear stuff he says.
 20   a friend of my father into this group which          20      Q. And as long as we're on the
 21   he now has shown that he perceives them              21   subject, you stated early on in your
 22   to be the enemies, the MAC pack versus               22   examination by Mr. Fowler that you heard
 23   the wolf pack.                                       23   Mr. Pitassi use the N word.
 24                What is that supposed to                24                Did I hear you say that?

                                                     251                                                   253
  1   mean? Are we having a backyard fight?                 1      A. I personally have heard him say
  2   BY MR. CASPER:                                        2   a lot of swears. The N word, I was told
  3      Q. And who is the he you're referring              3   that he said that from my father in a meeting
  4   to?                                                   4   with him about Kyll.
  5      A. Deputy Chief Castellan.                         5      Q. Okay. Have you ever personally
  6      Q. Did you ever hear of Mr. Pitassi                6   heard Mr. Pitassi use the N word?
  7   refer to your father as wolf man or wolf              7      A. When I was at his house as a child,
  8   pack?                                                 8   all the time.
  9           MR. BERSANI: Object, wolf                     9      Q. Okay. How many times did you
 10       man was never used.                              10   hear Mr. Pitassi use the N word in that
 11              Mischaracterizes his                      11   capacity?
 12       testimony.                                       12      A. Almost every other word at times.
 13   BY MR. CASPER:                                       13      Q. All right. How long has it been
 14      Q. Okay. Well --                                  14   since you heard Mr. Pitassi use the N word?
 15      A. Yeah, I've heard him say wolf                  15            MR. BERSANI: Object to
 16   pack and stuff like that.                            16         the form, lack of foundation,
 17      Q. And can you recall any specific --             17         vague.
 18           MR. BERSANI: Object to                       18   BY THE WITNESS:
 19       vagueness.                                       19      A. I stopped hanging around with his
 20   BY MR. CASPER:                                       20   kid around 8th grade, so I would say that
 21      Q. Now, can you recall any specific               21   the last time I physically was present to
 22   incidents where you heard Mr. Pitassi refer          22   hear him say the N word would have been
 23   to your father as wolf pack?                         23   around that time, so I don't know, I was
 24      A. In the sense of any time he had                24   14 maybe.


                                                                           64 (Pages 250 to 253)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 65 of 371 PageID #:3639

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                    254                                                  256
  1   BY MR. CASPER:                                       1   issue?
  2      Q. All right. And I just want to                  2      A. It occurred after.
  3   get this clear, when did you hear that               3      Q. How did this conversation between
  4   Mr. Pitassi used the N word in reference             4   you and your father come up?
  5   to Kyll?                                             5      A. Just that do you believe what this
  6      A. As soon as my dad left his office.             6   guy is trying to pull.
  7      Q. Month and year?                                7            MR. BERSANI: Let me object
  8            MR. BERSANI: Wait, wait.                    8        to the lack of foundation as to
  9        Can we get some foundation for                  9        that question, the previous one
 10        this?                                          10        you just asked. Go ahead.
 11            MR. CASPER: I'm doing that.                11   BY MR. CASPER:
 12   BY MR. CASPER:                                      12      Q. How does this conversation
 13      Q. Month and year, please?                       13   between you and your father where your
 14      A. Shortly after he filed his grievance          14   father says Pitassi used the N word,
 15   so that would have been like late 2016.             15   how does this conversation start?
 16      Q. Who filed what grievance?                     16      A. He goes he is trying to fire
 17      A. Kyll filed his grievance.                     17   Kyll when Kyll has every right to not
 18      Q. Okay. So where are you when you               18   live in town according to that decree.
 19   hear this from Mr. Scatchell?                       19      Q. Now, that statement, is that
 20      A. From my father?                               20   something your father said or something --
 21      Q. Yes.                                          21      A. That's something that I'm
 22      A. In the house that we shared together.         22   paraphrasing because I don't really
 23      Q. All right. And do you recall --               23   remember much of the particulars of the
 24   I know Mr. Fowler asked you some of this.           24   conversation.

                                                    255                                                  257
  1   What did you say to your father and what             1              I remember the crux of
  2   did he say to you in this conversation about         2   it was Sam called Kyll a nigger and that's --
  3   the N word?                                          3   I don't know how you remain in police and
  4      A. Again, it was a long time ago.                 4   law enforcement and use that kind of
  5   I just remember what he told me that Pitassi         5   language.
  6   referred to Kyll as a nigger and a bunch of          6      Q. Okay. And did you ever hear
  7   other whatever the hell he said, but that            7   around the station Mr. Lavalais being
  8   was what stuck out to me the most. I                 8   referred to as the N word by any other
  9   mean --                                              9   officers?
 10      Q. Do you remember?                              10      A. Not that I can recall at this
 11      A. -- he's the same person he was                11   time.
 12   when I grew up with his son --                      12      Q. And when you were working at the
 13      Q. Do you remember anything --                   13   police station, how many of your fellow
 14      A. -- didn't change.                             14   officers were African-American, if you know?
 15      Q. Go ahead. I'm sorry.                          15      A. Strike my last answer. I'd like
 16               In this conversation between            16   to reanswer.
 17   you and your father, this occurs in your house,     17      Q. Okay.
 18   do you remember any other words that your           18      A. Dino Dimaio.
 19   father used or that you used to your father         19      Q. What did Dino Dimaio with respect
 20   in this conversation?                               20   to --
 21      A. Not at this time I don't recall.              21      A. Uses the N word constantly.
 22      Q. And did this conversation occur               22      Q. How frequently have you heard
 23   before or after you learned that Kyll               23   Mr. Dimaio --
 24   Lavalais filed a grievance over the residency       24      A. Any time he encounters a black


                                                                         65 (Pages 254 to 257)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 66 of 371 PageID #:3640

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                    258                                                260
  1   subject on a call which are calls he                 1      A. There's not many female officers.
  2   shouldn't be on because he's a station               2      Q. And where were you when this officer
  3   supervisor for the last four years by                3   relays to you this conversation?
  4   the by.                                              4      A. It probably would have been at
  5      Q. My question is how often have                  5   Bakers Square or something like that where
  6   you heard Mr. Dimaio use the N word in               6   we would have -- a lot of time at night on
  7   reference to African-Americans?                      7   the 4:00 to 12:00 shift, we would all get
  8      A. Very often.                                    8   together, we would mark down, we would have
  9      Q. Did that include --                            9   a cup of coffee or something to keep us at
 10      A. It wasn't -- it wasn't restricted             10   our peak performance through the twilight
 11   to just the N word either.                          11   hours of the evening.
 12      Q. Is that -- did you ever hear                  12      Q. And how many officers present for
 13   Mr. Dimaio us the N word in reference to            13   this conversation?
 14   Kyll Lavalais?                                      14      A. It could have been any more --
 15      A. Yes.                                          15   or it could have been up to six to ten
 16      Q. How many times?                               16   officers.
 17      A. At least once.                                17      Q. And do you remember a month and
 18      Q. And was that in your presence?                18   year where this conversation occurs?
 19      A. No. I was told what he said.                  19      A. I'd have to say it was shortly
 20      Q. By whom?                                      20   right after the arbitration hearing. So
 21      A. People who were sitting with him              21   probably right around the time I went to
 22   and Lieutenant Maiello.                             22   Dino's shift and that's when I heard it.
 23      Q. Okay. Lieutenant Nunzio Maiello?              23   So it would be early '17.
 24      A. It is.                                        24      Q. Early '17, is that?

                                                    259                                                261
  1      Q. All right. What did you hear                   1      A. 2017.
  2   about Mr. Dimaio saying with respect to              2      Q. Is that before or after Kyll's
  3   Kyll?                                                3   arbitration hearing?
  4      A. Just after -- it was shortly after             4      A. I believe that's after.
  5   that meeting where him and Kyll had words            5      Q. All right. Well, you testified
  6   over Kyll's arbitration and just talk of if          6   a minute ago about there was some meeting
  7   anybody on our shift supports that nigger,           7   where Dimaio and Lavalais had words?
  8   they're going to have to really fucking pay          8      A. That was at the arbitration
  9   for it --                                            9   hearing --
 10      Q. Okay.                                         10      Q. Okay.
 11      A. -- and that was what I was told.              11      A. -- or when we were discussing a
 12      Q. Someone told you that there was a             12   vote to arbitrate for Kyll.
 13   conversation where that was stated?                 13      Q. Okay. So was your meeting with
 14      A. Yes.                                          14   this individual where you heard about --
 15      Q. Who told you that?                            15   you heard about Dimaio using the N word,
 16      A. Somebody from my shift. I don't               16   was that before or after the FOP meeting
 17   recall.                                             17   discussing voting on Kyll's arbitration?
 18      Q. Who?                                          18      A. After. I believe the timeline
 19      A. I don't recall at this time.                  19   of events was we had a meeting about
 20      Q. Was it an officer?                            20   arbitrating and then another meeting to
 21      A. Definitely.                                   21   vote it. I'm not positive on that.
 22      Q. Okay. A young officer, old officer?           22      Q. So my question is where you
 23      A. I don't recall at this time.                  23   hear this -- it said that Dimaio called
 24      Q. Male or female?                               24   Lavalais -- refer to Lavalais as the


                                                                         66 (Pages 258 to 261)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 67 of 371 PageID #:3641

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                  262                                                       264
  1   N word --                                          1      A. Yes.
  2      A. Uh-huh.                                      2      Q. All right. And is that person a
  3      Q. -- does that happen before the               3   lieutenant or some other officer here at the
  4   first meeting where the -- Kyll's arbitration      4   department?
  5   is discussed or after that meeting?                5      A. He was lieutenant.
  6      A. I believe --                                 6      Q. Is he still here?
  7            MR. BERSANI: Object to lack               7      A. I believe so.
  8        of foundation.                                8      Q. All right. Now, did you ever
  9   BY THE WITNESS:                                    9   hear an allegation that Mr. Maiello was
 10      A. I believe it directly followed              10   accused of hunting while on sick leave?
 11   when him and Kyll argued with each other          11      A. I may have. I don't recall
 12   at that meeting.                                  12   that at this time.
 13   BY MR. CASPER:                                    13      Q. At any point in time, did anyone
 14      Q. What meeting did they argue with            14   at the department ever approach you and
 15   each other?                                       15   state something to the effect that if your
 16      A. It was either the arbitration               16   dad, John Scatchell, Sr. retires, it will
 17   meeting or the meeting before that. I'm           17   save your job?
 18   not sure. Both -- the crux is both meetings       18      A. Yes.
 19   were about Kyll arbitrating.                      19      Q. Okay. So who -- I'm going to lay
 20      Q. All right. Do you understand                20   some foundation now.
 21   there is a difference between an arbitration      21                Where does this conversation
 22   hearing and a union meeting?                      22   occur?
 23      A. Absolutely.                                 23      A. A lot of conversation at the
 24      Q. Okay. Is this a union meeting you           24   department occurs in the back lot behind

                                                  263                                                       265
  1   were referring to?                                 1   the back door.
  2      A. Yes, this is an FOP union meeting.           2      Q. I don't care --
  3      Q. All right. And you're not referring          3      A. I would say that that conversation
  4   to the arbitration hearing when you're talking     4   there took place at the back lot.
  5   about --                                           5      Q. All right. And who is present
  6      A. No.                                          6   for this conversation?
  7      Q. -- when you heard about Dimaio               7      A. I believe I originally heard it
  8   refer -- okay.                                     8   I want to say Chane and Vaughn.
  9               What do you hear about                 9      Q. All right. That's Officer Chane?
 10   Dimaio saying about Lavalais?                     10      A. Fogg.
 11      A. I was told that if anybody shows            11      Q. I'm sorry?
 12   support for this nigger that they're really       12      A. Chane Fogg.
 13   going to pay for it and that's his exact          13      Q. Can you spell that?
 14   words to whoever told me and it went around       14      A. C-H-A-N-E, F-O-G-G.
 15   through our shift.                                15      Q. Is that an officer?
 16      Q. All right. Other than that, have            16      A. Yes.
 17   you ever heard anyone else refer -- heard         17      Q. And who is the other party's
 18   or heard of anyone else referring to Kyll         18   participant?
 19   Lavalais with a racially derogatory term?         19      A. Vaughn, V-A-U-G-H-N.
 20      A. Other than Dino Dimaio, not                 20      Q. Is that an officer?
 21   that I can recall off the top of my head          21      A. Yes.
 22   right now.                                        22      Q. Was anybody else present for this
 23      Q. Now, you mentioned Nunzio Maiello           23   conversation?
 24   a moment ago?                                     24      A. Whoever else was working the shift


                                                                        67 (Pages 262 to 265)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 68 of 371 PageID #:3642

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                  266                                                       268
  1   that night.                                        1   day?
  2      Q. All right. And are you physically            2      Q. That day.
  3   present to hear this conversation?                 3      A. People nodded in agreement that
  4      A. Yes.                                         4   that's what they had heard but nobody else
  5      Q. Where are you standing when you              5   vocalized it.
  6   hear this conversation?                            6      Q. Subsequent to that conversation,
  7      A. Next to them.                                7   did you ever hear words to this effect
  8      Q. And so it's you --                           8   stated again?
  9      A. It's in a circle.                            9      A. Many people have come to me and
 10      Q. Okay. So you guys are in a circle.          10   said that.
 11   Where is the circle?                              11      Q. Such as who?
 12      A. Back door of the station waiting            12      A. People that don't even work in
 13   to leave.                                         13   this town have come to me and said that,
 14      Q. What time of day was this?                  14   you know, Johnny, maybe your father --
 15      A. This would have been whatever               15      Q. Like who?
 16   time we were getting off shift.                   16      A. Again, so many people have said
 17      Q. And what date was this?                     17   it because that was perceived to be the
 18      A. It was sometime after the point             18   truth.
 19   where I was served with a statement of            19      Q. Such as who?
 20   charges, so sometime in 2018 because I            20      A. I know my -- my -- a couple
 21   didn't -- I didn't go back to work until          21   neighbors had said it, something like they
 22   the middle of January I believe of 2018.          22   heard that if your dad retires, it will
 23      Q. Can you give me a month on this             23   save your job and then maybe you can go
 24   in 2018?                                          24   on and still have a career.

                                                  267                                                       269
  1      A. I would say it's January --                  1               I mean, what kind of
  2   well, I heard -- to be clear that was the          2   answer is that -- or what kind of question
  3   first --                                           3   is that?
  4      Q. Just answer my question.                     4      Q. What neighbor said that to
  5      A. I would say that particular one was          5   you?
  6   January of '18 or February of '18, one of the      6      A. I don't know, down the block.
  7   two.                                               7   I can't recall at this time maybe -- maybe
  8      Q. Okay. January or February 2018,              8   Joey Amabile.
  9   you're standing in the circle by the station       9      Q. Did they say where they heard that
 10   with Chane Fogg and Officer Vaughn, do I          10   from?
 11   have this right?                                  11      A. The powers that be.
 12      A. And several other officers that             12      Q. Who would that be?
 13   I can't remember.                                 13      A. The administration, the village
 14      Q. And what do you hear with respect           14   or whoever they talk to by proxy and by
 15   to your job being saved?                          15   proxy I mean a lot of times a message will
 16      A. That the word around from everybody         16   be sent through one person to another so
 17   is if your dad retires, it will save your job     17   as to not implicate the other person.
 18   and that's what they want, they want your dad     18      Q. All right. One other thing I want
 19   out of the picture.                               19   to follow up on and we'll call it quits here
 20      Q. And who stated that?                        20   is the chief. You testified that Vito Scavo
 21      A. Either Fogg or Vaughn, I'm not              21   was being referred to as the chief?
 22   sure.                                             22      A. Yes.
 23      Q. And did anybody else state that?            23      Q. Okay. And you heard Michael
 24      A. Over the course of time or that             24   Castellan refer to him as the chief, is


                                                                        68 (Pages 266 to 269)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 69 of 371 PageID #:3643

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                      270                                                    272
  1   that correct?                                          1   Castellan mention the chief around you in
  2      A. The chief, chiefy babes, Vito the                2   reference to Vito Scavo?
  3   chief.                                                 3      A. Many of -- no other ones that I
  4      Q. All right. Were you ever in                      4   can cite in particular besides that one.
  5   the police station when Michael Castellan              5      Q. That particular one do you
  6   referred to Vito Scavo as the chief?                   6   remember like a month and year of that?
  7      A. Yes.                                             7      A. Probably because he was still
  8      Q. How many times?                                  8   talking to me at the time so 2014-'15ish.
  9      A. Many.                                            9      Q. And did you ever hear Deputy
 10      Q. And would he address you?                       10   Chief Castellan use the phrase the chief
 11      A. We'd be like -- for example, the                11   in reference to Vito Scavo after that?
 12   one that stands out to me is me and him were          12      A. Maybe at the Cubs game and that
 13   walking in the back door -- well, he was              13   would probably be the last time I heard it.
 14   walking in from his garage --                         14      Q. And so as far as you were aware,
 15      Q. You, you and who?                               15   based on that conversation, Deputy Chief
 16      A. Me and Deputy Chief Castellan.                  16   Castellan, Deputy Chief Castellan knew --
 17   I was walking in from where we park the               17   strike that question.
 18   squads which is the same back door. His               18           MR. CASPER: All right.
 19   parking garage, you could pretty much meet --         19        That's all the questions I have.
 20   if you're all going up the stairs, if you             20      REDIRECT EXAMINATION
 21   walk in the same time, you're going to                21               by Mr. Fowler
 22   walk up the same time.                                22      Q. What is Brian Jarecki's position?
 23                So one day, him and I had                23      A. Patrol officer.
 24   a conversation in the hallway in the                  24      Q. What's the process for being

                                                      271                                                    273
  1   stairwell, hey, how's chiefy babes, how's              1   promoted from patrol officer?
  2   he doing, things like that and when he wants           2      A. I believe -- I don't think you
  3   to friendly you up, he refers to everybody             3   have to put in for it. I believe that
  4   as babes, Johnny babes, chiefy babes, this             4   they've promoted people without putting
  5   babes, that babes. I don't trust him.                  5   in for it, but if it's something that you
  6      Q. Is Vito Scavo known as chief by                  6   really want, you should put in a to/from
  7   anyone else?                                           7   for it.
  8      A. Only to people that still show                   8      Q. Isn't there a testing process
  9   him the respect of the position he once                9   with the Board of Fire and Police
 10   held.                                                 10   Commissioners?
 11      Q. Okay. So is that a nickname for                 11            MR. CASPER: Object to
 12   him, chief?                                           12         foundation.
 13      A. I would say.                                    13   BY THE WITNESS:
 14      Q. Do other people call him the chief?             14      A. For which kind of promotion?
 15      A. Some.                                           15   BY MR. CASPER:
 16      Q. Are you certain that when Michael               16      Q. For promotion from patrolman to
 17   Castellan had, for example, that conversation         17   sergeant?
 18   with you that you just mentioned, are you             18      A. Patrolman to sergeant, sure. I
 19   certain that he was referring to Vito Scavo?          19   wasn't saying that's what Jarecki wanted.
 20      A. Absolutely.                                     20      Q. What promotion did he want?
 21      Q. How are you certain of that?                    21      A. He wanted to be put in the tact
 22      A. Because I don't have a personal                 22   division again.
 23   relationship with Chief Pitassi.                      23            MR. BERSANI: Did you say --
 24      Q. And at any other times did Michael              24         what was the last word?


                                                                            69 (Pages 270 to 273)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 70 of 371 PageID #:3644

                                       John Scatchell, Jr.
                                         August 5, 2020
                                                     274                                                  276
  1             (Whereupon, the requested                   1      Q. So --
  2              portion of the record was                  2           MR. BERSANI: '17?
  3              read accordingly.)                         3           THE WITNESS: '16.
  4   BY MR. FOWLER:                                        4   BY MR. FOWLER:
  5     Q. So Jarecki had been in the tact                  5      Q. '16?
  6   division at one point?                                6      A. Yeah, '16. Sorry.
  7     A. Yes.                                             7      Q. So referring to that vote, do
  8     Q. Do you know what -- why he was                   8   you know who voted for and against him?
  9   moved out of the tact division?                       9      A. Based on what people have told
 10     A. Because he testified during Vito's              10   me how they voted, yes.
 11   hearing.                                             11      Q. And it's only based on what people
 12     Q. What personal knowledge do you                  12   said they voted?
 13   have of why he was moved out of tact?                13      A. No.
 14           MR. CASPER: Objection, asked                 14      Q. So how did that vote take place?
 15       and answered.                                    15      A. In the roll call room in the station.
 16   BY THE WITNESS:                                      16      Q. Okay. So in the roll call room.
 17     A. Just what I was told as to why                  17              Was it hands, was it secret
 18   he was removed and that was what I was told.         18   ballot, what was it?
 19   BY MR. FOWLER:                                       19      A. I think it was secret ballot. I
 20     Q. Who told you that?                              20   don't exactly recall right now.
 21     A. Many people.                                    21      Q. So the only way you know who voted
 22     Q. Any of the deputy chiefs tell you               22   for and against was based on what people
 23   that?                                                23   said afterwards about how they voted?
 24     A. No.                                             24      A. No, read the room.

                                                     275                                                  277
  1      Q. Pitassi tell you that?                          1      Q. Okay. Anything else?
  2      A. Not that I recall.                              2      A. There's FOP meetings every month.
  3      Q. How do you know who voted for and               3   All of a sudden every person from the
  4   against your father?                                  4   specialty division, every person that was
  5               Well, let me ask you first,               5   deemed to be a friend of either Castellan,
  6   do you know who voted for and against your            6   Pitassi or Rogowski showed up. It seemed
  7   father?                                               7   like the deck was stacked from the minute
  8      A. Based on --                                     8   he walked in that room, him being my father.
  9            MR. BERSANI: What are we                     9      Q. Now, during that vote, none of
 10        talking about, Jeff?                            10   the deputy chiefs were there, were they?
 11   BY MR. FOWLER:                                       11      A. They shouldn't have been. If
 12      Q. Let me back up. You referred to                12   they were, they hid pretty well.
 13   earlier that the Scatchell tax was paid by           13      Q. You were there, you didn't see
 14   people who voted against your dad, right?            14   them?
 15      A. Voted for my dad.                              15      A. Just because I didn't see them
 16      Q. Voted for your dad?                            16   doesn't mean their presence was there.
 17      A. Showed support for my dad, yes.                17   There was cameras all in that room.
 18      Q. And you're referring to the vote               18      Q. Did you see Pitassi in that room?
 19   whereby he was running for president of              19      A. I didn't.
 20   the FOP and he was replaced, is that it?             20      Q. Any other way you know how people
 21      A. Correct.                                       21   voted during that meeting?
 22      Q. All right. And that was in the                 22      A. Yes, they told me.
 23   fall of 2017, December 2017?                         23      Q. Okay. Anything else?
 24      A. I believe it was fall.                         24      A. Would you like to know who told me?


                                                                           70 (Pages 274 to 277)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 71 of 371 PageID #:3645

                                     John Scatchell, Jr.
                                       August 5, 2020
                                              278                                                     280
  1      Q. Not really.                               1       Q. How do you know he's never going
  2      A. Well, Gene Cacciatore told me he          2   to be promoted above lieutenant?
  3   did, he voted against my dad and he got         3       A. Well, let's revisit the question
  4   promoted. Luis Flores told me he voted          4   in five years and we'll answer it.
  5   against my dad and he got put in tact and       5       Q. Okay. What negative thing happened
  6   then removed. Johnny Amabile told me he         6   to John Menolascino?
  7   voted against my dad and he got promoted        7       A. I know he adamantly wanted the
  8   to tact.                                        8   tactical division because he's one of my
  9      Q. Who voted for your dad -- well,           9   best friends and we had that discussion
 10   strike that.                                   10   many times.
 11              Who told you that they voted        11               And I felt there is no
 12   for your dad?                                  12   better officer in that building still
 13      A. That's a slippery slope, Jeff,           13   qualified to be in that tact division
 14   because then they're going to have to sit      14   than John Menolascino and the only reason
 15   here.                                          15   I figure he wasn't given it was because
 16      Q. So let me ask it this way, who           16   he was my friend. And the rumor was his
 17   told you that they voted for your dad and      17   father was told that.
 18   then suffered an adverse consequence because   18       Q. Anything else?
 19   of it?                                         19       A. That's it.
 20      A. Brian Jarecki.                           20       Q. What negative thing happened to
 21      Q. Anybody else?                            21   Chane Fogg as a result of voting for your
 22      A. Chane Fogg.                              22   father?
 23      Q. Anybody else?                            23       A. Last place on the sergeant's
 24      A. John Menolascino.                        24   list or within the last three spots and

                                              279                                                     281
  1            MR. COOPER: How do you                 1   he's another guy with a ton of seniority,
  2        spell that for the court reporter?         2   ton of knowledge, has no business being
  3   BY THE WITNESS:                                 3   at the bottom of the sergeant list.
  4      A. M-E-N-O-L-A-S-C-I-N-O.                    4      Q. Okay. So walk me through the
  5               And to be clear, he told            5   process of what it takes, what happens
  6   me he voted for my father. I extrapolated       6   when somebody gets put on the sergeant
  7   the rest.                                       7   list.
  8   BY MR. FOWLER:                                  8               Is that a written test?
  9      Q. Okay. Anybody else?                       9   What is it?
 10      A. Joe Urso and I said Brian Jarecki.       10      A. Yeah, you go in for a written test
 11   I'd have to sit and think about this for       11   first.
 12   a second. At this time I can't recall any      12      Q. Who does the written test?
 13   other names, but there are other names         13      A. The police commissioners, the
 14   obviously. He had --                           14   board, I believe.
 15      Q. What negative thing happened to --       15      Q. Other than a written test, is
 16      A. -- seventeen votes.                      16   there anything else part of the process?
 17      Q. What negative thing happened to Joe      17      A. Well, the process changes from
 18   Urso?                                          18   year-to-year or -- well, it's every three
 19      A. Joe Urso is never going to be            19   years but that changes every couple of
 20   promoted anything higher than lieutenant.      20   years. The first time it came about I
 21      Q. He was promoted to lieutenant            21   was able to take the test. They told me
 22   after that meeting, wasn't he?                 22   I could take the test, I took the test, I
 23      A. No, he was not. He was promoted          23   passed, took the oral interview and then
 24   by Scavo.                                      24   I was told I didn't have enough chief


                                                                     71 (Pages 278 to 281)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 72 of 371 PageID #:3646

                                         John Scatchell, Jr.
                                           August 5, 2020
                                                     282                                                        284
  1   points to qualify.                                    1      Q. What facts do you have that Deputy
  2                Whatever, I had a couple                 2   Chief Rogowski had any say in how somebody
  3   years on, I didn't care. A couple of years            3   places on the sergeant's list?
  4   later when the last one came out, I was               4      A. I don't know that he did.
  5   told I wasn't allowed to take the test                5      Q. All right. What facts do you
  6   because I didn't have enough time on the              6   have that Director Pitassi has any say in
  7   job, but then Robert Anzaldi was allowed              7   how somebody places on the sergeant's list?
  8   to take the test because he was Castellan's           8      A. I don't know that too many of
  9   nephew.                                               9   his guys have been promoted. I mean,
 10      Q. Anything else?                                 10   some of them have, but I know that he has
 11      A. And he didn't have five years on               11   a direct oversee of who gets promoted in
 12   him. He transferred from Berkley after I             12   the specialty divisions. His son was
 13   came here, so he had less than five clearly.         13   promoted in the tact division which after
 14      Q. So other than a written test, what             14   what, two years, not even. I don't think
 15   is it in the process that results in how             15   that was warranted. Still don't.
 16   they place on the list?                              16      Q. Did I hear you say that John
 17             MR. COOPER: Asked and                      17   Menolascino had been on the tact unit?
 18         answered. He said oral in addition.            18      A. No, he never was. Brian Jarecki
 19   BY MR. FOWLER:                                       19   was.
 20      Q. Who is the oral with?                          20      Q. And you mentioned that the last
 21      A. Probably the commissioners. When               21   time you heard Director Pitassi use the
 22   I went, it was -- I remember Esposito and            22   N word was when you were about 14.
 23   Caputo being there. I can't recall if Rauzi          23               How old are you now?
 24   was there or not.                                    24      A. Thirty-one.

                                                     283                                                        285
  1      Q. What facts do you have that lead                1      Q. So that was about 17 years ago?
  2   you to believe that Mayor Serpico decides             2      A. Yes. Doesn't change the fact
  3   how somebody places on the sergeant's list?           3   that it occurred over many years and I
  4      A. Look at the list and look at the                4   heard it many times. A tiger doesn't
  5   candidates and look at the candidates that            5   change its stripes.
  6   were passed up or told that they failed.              6             MR. FOWLER: All right. That's
  7   They told Mark Lockton he failed his last             7         all I have.
  8   police test, which he might have, but I               8             MR. BERSANI: I have nothing.
  9   find that hard to believe a 20-year guy               9             MR. WOERNER: Nothing further.
 10   would fail a sergeant test especially when           10        RECROSS-EXAMINATION
 11   they put him as a senior officer I don't             11                 by Mr. Casper
 12   know how many times.                                 12      Q. Based on that, when you used the
 13      Q. Anything else?                                 13   phrase promotion, are you using that to
 14      A. Not that I can recall at this time.            14   refer to transfers from officers to the
 15      Q. What facts do you have that Deputy             15   tact division?
 16   Chief Castellan had a say as to where somebody       16      A. Promotion can mean promotion
 17   placed on the sergeant's list?                       17   from anything from patrol, so patrol to
 18      A. All of his friends are promoted.               18   traffic, patrol to tact, patrol to detectives
 19      Q. Anything else?                                 19   or patrol to rank and file position like
 20      A. Pesch, Natale, Gepetta, anybody                20   sergeant or lieutenant.
 21   that was ever shown to be close to Castellan         21      Q. Okay. But when you refer to a
 22   now has a good position.                             22   promotion as a transfer from patrol to
 23      Q. Anything else?                                 23   tact or those other divisions, that doesn't
 24      A. No.                                            24   have to go through a list process --


                                                                           72 (Pages 282 to 285)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 73 of 371 PageID #:3647

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                  286                                                       288
  1      A. No.                                          1      Q. And they were appointed by who?
  2      Q. -- such the sergeant's list does,            2      A. To my belief, the mayor.
  3   does it?                                           3      Q. Does the mayor have to reappoint
  4      A. No, it doesn't.                              4   those three individuals every so often?
  5      Q. Who's in charge of those                     5      A. He's supposed to do it staggered
  6   "promotions" from, for example, patrol             6   every three years.
  7   to tact?                                           7      Q. Has he ever appointed any other
  8      A. I was always told that that was              8   individuals to that spot other than those --
  9   the deputy chief's role and then when              9   Rauzi, Esposito and Caputo?
 10   Rogowski came in as deputy chief, they            10           MR. BERSANI: Object to lack
 11   subdivided the roles.                             11       of foundation.
 12      Q. So, in other words, the police              12   BY MR. CASPER:
 13   board, the personnel board, the Board of          13      Q. If you know?
 14   Fire and Police Commissioners doesn't have        14      A. Since that point, no.
 15   any control over the "promotion" from             15      Q. So is it always those same three
 16   patrol to tactical?                               16   individuals who are conducting the role
 17      A. Correct.                                    17   interview for an officer to be on the
 18      Q. Okay. That's the deputy chief               18   sergeant's list?
 19   or the chief or the director?                     19      A. Yes.
 20      A. Correct.                                    20      Q. Do you know anything about are
 21      Q. And there is an oral interview              21   those oral interviews open to the public?
 22   that is required in this municipality for         22      A. No.
 23   an officer to be placed on the sergeant's         23      Q. Do you know that?
 24   list, is that true?                               24      A. Well, when I was at my interview,

                                                  287                                                       289
  1      A. Yes.                                         1   there was no public there.
  2      Q. So it's not just a test,                     2      Q. Well, when did you undergo yours?
  3   it's a test plus an interview, is that             3      A. It would have either been 2013 or
  4   true?                                              4   '14 I believe.
  5      A. Yes.                                         5      Q. Who was your oral interview with?
  6      Q. And that interview is conducted              6      A. Caputo and Esposito.
  7   by whom, if you know?                              7      Q. What kinds of questions did they
  8      A. I believe that same board, whatever          8   ask you?
  9   name they go by, but those three individuals.      9      A. Why do you believe that you would
 10      Q. And those individuals, do you know          10   be a good supervisor, what traits, like basic
 11   who they are now?                                 11   background questions as to they want to know
 12      A. As they are now, I believe it's             12   what kind of supervisor you're going to be
 13   Rauzi, Caputo and Esposito.                       13   like if you witness another supervisor doing
 14      Q. And how long have those three               14   this, are you going to keep it to yourself
 15   gentlemen been on that board?                     15   or are you going to tell -- it's like all
 16      A. At least until some point after             16   those kind of questions and there is a panel
 17   I got hired or they might have been there         17   of five people and everybody answers in
 18   when I got hired. All I can tell you is my        18   turn.
 19   commission card showed George Leoni and           19      Q. Oh, there is a five person panel
 20   that was in 2012.                                 20   to conduct the oral interview?
 21      Q. Okay. But Caputo, Rauzi and                 21      A. There's five other officers. So
 22   Esposito have been there since after you          22   I would be there and then four others and
 23   were hired?                                       23   then the same question is posed to all five
 24      A. Yes.                                        24   officers in order.


                                                                        73 (Pages 286 to 289)
                               L.A. Court Reporters, L.L.C.
                                       312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 74 of 371 PageID #:3648

                                     John Scatchell, Jr.
                                       August 5, 2020
                                               290                                                       292
  1      Q. Are the questions preprinted like         1    your father use the term wolf pack?
  2   on a form?                                      2       A. I don't know, a few.
  3      A. I would guess, yes.                       3       Q. More than ten?
  4      Q. Okay. And then Mr. Caputo and             4       A. I wouldn't say that. I -- I
  5   Mr. Rauzi and Mr. Esposito, did they make       5    couldn't give you a firm answer as far
  6   the determination of who goes on that list      6    as numbers because again the term I don't
  7   next?                                           7    believe originated from us and it was
  8      A. I believe they do.                        8    perpetuated by the other side.
  9      Q. Is there -- is that decision made         9       Q. That's not what I asked you,
 10   there and then or sometime later?              10    though. I asked you how many times did
 11      A. Sometime very later.                     11    your father use --
 12      Q. If you know, do they have to get         12       A. And my answer was --
 13   approval from Mayor Serpico to pick who        13            MR. CASPER: Objection,
 14   passes the oral interview process?             14         asked and answer.
 15      A. I believe they do.                       15    BY MR. BERSANI:
 16      Q. What's your basis for that belief?       16       Q. Hang on. Hang on. He objected.
 17      A. That's what's been told around           17    You've got to wait until he finishes. So
 18   town. I mean --                                18    he's done.
 19      Q. Who told that around town?               19               How many times did your
 20      A. It goes around the station and           20    father use the term wolf pack?
 21   then rumor mill in town picks it up pretty     21       A. My recollection would be I don't
 22   quickly, but my point would be that -- go      22    recall how many times because we had many
 23   ahead, next question.                          23    conversations about what Castellan referred
 24           MR. CASPER: No, that's all             24    to us as.

                                               291                                                       293
  1        I have.                                    1      Q. Has he ever used the term wolf
  2            MR. BERSANI: I have a quick            2   pack outside of referencing Mike Castellan?
  3        question.                                  3      A. Not that I can recall at this
  4         CROSS-EXAMINATION                         4   time.
  5                by Mr. Bersani                     5      Q. And have you ever heard -- has
  6      Q. Have you ever heard your father           6   anyone ever told you that your father used
  7   use the term wolf pack?                         7   the term wolf pack?
  8            MR. CASPER: Object to --               8      A. Not that I can recall at this time.
  9        go -- go ahead.                            9          MR. BERSANI: That's it. Thanks.
 10   BY THE WITNESS:                                10          MR. CASPER: That's all.
 11      A. Yeah, exciting that's what we're         11          MR. FOWLER: That's it.
 12   referred to as the wolf pack by them so        12          MR. COOPER: We'll reserve.
 13   instead of just whatever, okay, we're the      13            (Witness excused.)
 14   wolf pack, big deal, call us what you want     14      AND FURTHER THE DEPONENT SAITH NAUGHT...
 15   to call us, it doesn't matter.                 15               -ooOoo-
 16   BY MR. BERSANI:                                16
 17      Q. And how many times have you heard        17
 18   your father use the term wolf pack to refer    18
 19   to his guys?                                   19
 20      A. Not to refer to his guys, to             20
 21   refer to what Castellan would say.             21
 22      Q. In referring to his guys?                22
 23      A. Yeah.                                    23
 24      Q. How many times have you heard            24



                                                                      74 (Pages 290 to 293)
                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 75 of 371 PageID #:3649

                                                           John Scatchell, Jr.
                                                             August 5, 2020
                                                                 294                                                         296
  1                                                                     1         WITNESS ERRATA SHEET Page #2
            UNITED STATES DISTRICT COURT                                2 JOHN SCATCHELL, SR.,            )
  2         NORTHERN DISTRICT OF ILLINOIS                                                   )
               EASTERN DIVISION                                         3         Plaintiff, )
  3                                                                                         )
      JOHN SCATCHELL, SR.,             )                                4     vs              ) No. 2018cv03989
  4                     )                                                                   )
              Plaintiff, )                                              5 VILLAGE OF MELROSE PARK, )
  5                     )                                                 an Illinois Municipal )
         vs               ) No. 2018cv03989                             6 Corporation; RONALD D. )
  6                     )                                                 SERPICO; SAM C. PITASSI; )
      VILLAGE OF MELROSE PARK, )                                        7 MICHAEL CASTELLAN; and )
  7   an Illinois Municipal )                                             STEVEN ROGOWSKI,                )
                                                                        8                   )
      Corporation; RONALD D. )
                                                                                  Defendants. )
  8   SERPICO; SAM C. PITASSI; )                                        9
      MICHAEL CASTELLAN; and )                                             I wish to make the following changes for the
  9   STEVEN ROGOWSKI,                 )                               10 following reasons:
                        )                                              11 Page Line
 10           Defendants. )                                               ____ ____
 11               I hereby certify that I have                         12 Change:_________________________________________
      read the foregoing transcript of my deposition                      Reason: ________________________________________
 12   given on August 5, 2020, at the time and place                   13 Page Line
      aforesaid, consisting of Pages 1 through 293,                       ____ ____
 13   inclusive, and I do again subscribe and make                     14 Change:_________________________________________
      an oath that the same is a true, correct and                        Reason: ________________________________________
 14   complete transcript of my deposition so given                    15 Page Line
      as aforesaid.                                                       ____ ____
 15                                                                    16 Change:_________________________________________
             Please check one:                                            Reason: ________________________________________
 16                                                                    17 Page Line
             _____ I have submitted errata sheet(s)                       ____ ____
 17          _____ No corrections were noted                           18 Change:_________________________________________
 18                                                                       Reason: ________________________________________
             _____________________________                             19 Page Line
 19             JOHN SCATCHELL                                            ____ ____
 20                                                                    20 Change:_________________________________________
    SUBSCRIBED AND SWORN TO                                               Reason: ________________________________________
 21 before me this ____ day                                            21 Page Line
    of _______, A.D., 2020.                                               ____ ____
                                                                       22 Change:_________________________________________
 22
                                                                          Reason: ________________________________________
    _______________________                                            23
 23 Notary Public                                                         (Signed) ________________________
 24                                                                    24



                                                                 295                                                         297
  1         WITNESS ERRATA SHEET Page #1                                1         WITNESS ERRATA SHEET Page #3
  2 JOHN SCATCHELL, SR.,            )                                   2 JOHN SCATCHELL, SR.,            )
                      )                                                                     )
  3         Plaintiff, )                                                3         Plaintiff, )
                      )                                                                     )
  4     vs              ) No. 2018cv03989                               4     vs              ) No. 2018cv03989
                      )                                                                     )
  5 VILLAGE OF MELROSE PARK, )                                          5 VILLAGE OF MELROSE PARK, )
    an Illinois Municipal )                                               an Illinois Municipal )
  6 Corporation; RONALD D. )                                            6 Corporation; RONALD D. )
    SERPICO; SAM C. PITASSI; )                                            SERPICO; SAM C. PITASSI; )
  7 MICHAEL CASTELLAN; and )                                            7 MICHAEL CASTELLAN; and )
    STEVEN ROGOWSKI,                )                                     STEVEN ROGOWSKI,                )
  8                   )                                                 8                   )
            Defendants. )                                                         Defendants. )
  9                                                                     9
     I wish to make the following changes for the                          I wish to make the following changes for the
 10 following reasons:                                                 10 following reasons:
 11 Page Line                                                          11 Page Line
    ____ ____                                                             ____ ____
 12 Change:_________________________________________                   12 Change:_________________________________________
    Reason: ________________________________________                      Reason: ________________________________________
 13 Page Line                                                          13 Page Line
    ____ ____                                                             ____ ____
 14 Change:_________________________________________                   14 Change:_________________________________________
    Reason: ________________________________________                      Reason: ________________________________________
 15 Page Line                                                          15 Page Line
    ____ ____                                                             ____ ____
 16 Change:_________________________________________                   16 Change:_________________________________________
    Reason: ________________________________________                      Reason: ________________________________________
 17 Page Line                                                          17 Page Line
    ____ ____                                                             ____ ____
 18 Change:_________________________________________                   18 Change:_________________________________________
    Reason: ________________________________________                      Reason: ________________________________________
 19 Page Line                                                          19 Page Line
    ____ ____                                                             ____ ____
 20 Change:_________________________________________                   20 Change:_________________________________________
    Reason: ________________________________________                      Reason: ________________________________________
 21 Page Line                                                          21 Page Line
    ____ ____                                                             ____ ____
 22 Change:_________________________________________                   22 Change:_________________________________________
    Reason: ________________________________________                      Reason: ________________________________________
 23                                                                    23
    (Signed) ________________________                                     (Signed) ________________________
 24                                                                    24



                                                                                                75 (Pages 294 to 297)
                                                       L.A. Court Reporters, L.L.C.
                                                               312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 76 of 371 PageID #:3650

                                        John Scatchell, Jr.
                                          August 5, 2020
                                                    298
  1 STATE OF ILLINOIS )
                   ) SS.
  2 COUNTY OF C O O K )
  3
  4       I, LORI ANN ASAUSKAS, a notary public
  5 within and for the County of Cook and State of
  6 Illinois, do hereby certify that heretofore,
  7 to-wit, on the 5th day of August, A.D., 2020,
  8 personally appeared before me at the Village
  9 of Melrose Park, 1000 N. 25th Street, Melrose
 10 Park, Illinois, County of Cook and State of
 11 Illinois, JOHN SCATCHELL, JR., a witness,
 12 called by the Defendants in a certain cause
 13 now pending and undetermined in the United
 14 States District Court, Northern District of
 15 Illinois, Eastern Division wherein JOHN
 16 SCATCHELL, SR., is the plaintiff and VILLAGE
 17 OF MELROSE PARK, an Illinois Municipal
 18 Corporation; RONALD D. SERPICO; SAM C. PITASSI;
 19 MICHAEL CASTELLAN; and STEVEN ROGOWSKI are the
 20 defendants.
 21       I further certify that the said witness,
 22 JOHN SCATCHELL, was by me first duly sworn to
 23 testify the truth, the whole truth and nothing
 24 but the truth in the cause aforesaid; that the


                                                    299
  1 testimony then given by him was by me
  2 reduced to writing by means of shorthand
  3 in the presence of said witness and
  4 afterwards transcribed upon a computer,
  5 and the foregoing is a true and correct
  6 transcript of the testimony so given by
  7 him as aforesaid.
  8        I further certify that the
  9 reading and signing of said deposition was
 10 reserved by the witness.
 11        I further certify that the taking
 12 of the deposition was pursuant to notice,
 13 and that there were present at the taking
 14 of the deposition the aforementioned parties.
 15        I further certify that I am not
 16 counsel for nor in any way related to any
 17 of the parties to this suit, nor am I in
 18 any way interested in the outcome thereof.
 19        In testimony whereof I have
 20 hereunto set my hand and affixed my notarial
 21 seal this 24th day of August, A.D., 2020.
 22            _____________________________
               LORI ANN ASAUSKAS, CSR, RPR.
 23            Notary Public, Cook County, IL
               Illinois License No. 084-002890
 24


                                                              76 (Pages 298 to 299)
                                L.A. Court Reporters, L.L.C.
                                        312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 77 of 371 PageID #:3651

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                       Page 300

         A            226:6,15             255:4 261:6         29:20 32:4,4,11    Angela 49:18
A.D 294:21 298:7    adjective 149:5        263:24 285:1        32:12,24 34:12      50:11 51:16
  299:21            administration       agree 25:18           34:14,22 35:4       208:13 213:18
a.m 3:5 221:14        43:5 56:10           127:19 149:10       38:2,14,21 40:20    221:2
ability 9:20 10:2     135:23 236:2         150:19 189:8        40:23 41:3,14      ANN 1:15 298:4
  34:8 101:19         237:11 238:3,7     agreement 60:5        74:3,7,11,13,18     299:22
able 10:7 42:7        245:15,18            150:4,10,12         74:22 75:21        answer 7:12,17,19
  64:22 281:21        269:13               268:3               76:1,17,22 77:15    7:22 8:7 9:5,10
absolute 59:13      administration/...   ah 252:2              77:18,23 78:2,5     15:11,17,20 16:8
absolutely 47:6       235:16             ahead 18:21 34:19     87:22,24 145:8      17:12 18:13,15
  141:5 198:5       administration/...     41:12 60:19,24      145:11,13,18,22     18:22 19:6
  227:14 249:20       235:22               82:5 91:15          146:14,18 147:8     27:20 28:7
  262:23 271:20     administrative         97:23 101:16        147:11,15,20,23     31:11 34:1
abundantly 219:8      156:17               130:6 137:17        147:24 148:8,12     36:12 37:23
abuse 42:17         adopt 35:16            195:1 208:4         148:17,21 151:2     39:11 40:8 42:7
  144:24            adverse 159:11,18      248:5 250:3,4,4     151:5,8,22 152:2    45:7 62:21 63:2
abusing 42:1          219:12 278:18        255:15 256:10       152:13,18 153:7     68:9 83:15,16
  43:12             affect 9:20 10:1       290:23 291:9        154:10,22 155:5     88:4 98:23
accept 197:15       affixed 299:20       ain't 69:8 203:11     155:16,21 156:1     101:17 107:3,12
access 62:4 78:19   Afghanistan          air 237:22            156:6 157:7         109:1,20 118:18
  112:24 118:12       90:14 208:9,10     aligned 236:3         158:1,5 162:23      118:19 126:4,7
accommodate 8:5     afield 197:3           237:12              163:18 181:17       126:16 127:4,7
accurately 7:23     aforementioned       allegation 264:9      181:20,23 182:5     131:16 132:8
accuse 91:8           299:14             allegations 222:24    182:7 183:10,22     134:24 136:13
accused 207:22      aforesaid 294:12       225:9               184:1,5,11,16       138:2,3 147:18
  264:10              294:14 298:24      alleged 156:15        185:1,5,9 186:15    155:3 158:9
action 159:11,18      299:7              allow 196:24          186:24 193:13       159:3,20,22
  219:12            African-Americ...    allowed 51:1,9,11     194:1,8,13,18       162:13 185:19
activities 66:18      257:14               60:12 86:18         205:16 206:1,10     185:23 186:8,10
  134:7 162:11      African-Americ...      93:22 94:24         206:15,19 207:8     191:2,6,15,16,18
activity 66:16        258:7                96:12,14 207:20     209:4,17 210:3      192:4,6,20 196:8
  209:17 210:4      afternoon 231:16       282:5,7             213:9,20 215:2      196:22,23 197:7
  222:7               242:3              allowing 98:21        216:7 220:17        197:16 200:5
acts 238:1          age 47:7 106:15        197:6 206:10        222:6 228:17        204:17 208:4
actual 137:10         113:23 114:13      Amabile 269:8         229:6               215:19 216:23
ad 108:19             117:1,23 139:1       278:6              America 206:3        230:4,16 235:21
adamantly 280:7       139:14             ambiguity 33:5       ammunition           236:22 239:11
add 215:5 229:18    agency 194:22        amended 191:15        225:11,15,18,24     244:17 248:6
  229:22            agenda 54:4            191:18              226:7,9             250:6,10 257:15
addition 282:18     ages 36:20           Amendment 15:1       amok 60:12,13        267:4 269:2
address 108:13      ago 12:7 36:20         15:3,14,21,24      amount 55:24         280:4 292:5,12
  109:13 152:20       64:14 98:15          16:9,18,22 17:3    Anastacio 123:12     292:14
  270:10              154:4 214:6          17:6,10 18:11       123:22             answered 16:5
addressed 203:19      215:10 216:12        28:16 29:5,11,13   and- 2:6,21          34:7 35:1 45:6


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 78 of 371 PageID #:3652

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                       Page 301

 45:14 50:3,15        282:7              arguably 208:14      assert 16:9 29:4     136:20 137:23
 51:18 70:5         apologize 69:14        232:14               29:10 30:21       Avenue 3:3 89:18
 107:1 131:15         155:19             argue 141:13           32:10,23 35:4     average 181:24
 140:8 145:24       appalled 46:21         262:14               38:9 147:22       avoid 97:13
 146:7 162:11,16    apparent 54:7        argued 262:11        asserting 15:13      153:10
 186:2 195:24       apparently           argument 101:9         18:10 147:24      aware 17:7,17,18
 208:3 230:14         105:20 217:14        125:13             assertion 15:16      19:1,11 27:14
 274:15 282:18      appear 35:18         arm 58:17            assigned 59:1,8      29:22 30:2,6,10
answering 9:6       appearance           article 54:18          80:9 119:13        30:15 31:2
 18:19 101:18         185:22             articulated            161:23 221:23      36:10,15 41:21
 107:22 125:20      appeared 2:11 3:6      247:17               221:24             41:23 42:10,16
 126:6,14,18          3:12 298:8         ASAUSKAS 1:15        assignment 79:20     108:10 114:5
 128:8 129:1,5      Appears 21:14          298:4 299:22         111:5              144:22 145:5,9
answers 9:21 10:3     23:14 26:12        aside 117:18         associates 20:2      145:15 148:22
 10:8 289:17        appended 243:3         220:7              assume 115:16        149:12 150:23
anybody 28:1,6      application 195:9    asked 30:14,14,22      138:10,11          183:8 186:10,12
 28:12 44:16        applied 196:2,14       34:2,5,17 38:12      143:19 206:4       186:18,21
 49:3 52:7 60:16    applies 206:4          45:5,14 50:3         219:21             187:14 189:13
 61:17 64:16          217:18               51:18 63:4 68:5    assumed 111:8        194:10,15 204:5
 65:2 72:6 90:17    apply 194:21           68:9 70:5 72:14      246:5              205:20 206:9
 94:19 99:4,6       appointed 288:1,7      83:15 88:12,13     assumes 32:13,21     207:6 272:14
 102:11,18          appreciate 13:9        88:14,17 89:1        35:7 238:8        awkwardly 237:8
 111:24 117:22      approach 264:14        107:23 109:22      assumption 206:6
 118:6,11 120:20    approached 31:24       127:7 131:15       assured 70:18                B
 122:8,19 139:4       32:9                 135:4 140:7        attempted 223:23    B 4:8 5:1
 142:22,23 162:1    approaching            145:24 146:7       attended 73:8       B-E-R-G 101:7
 203:3 207:18,22      203:8                153:23 154:2       attention 123:18    babes 70:16 87:13
 208:24 210:22      appropriate 161:3      156:10 162:15        123:20 187:18      94:10,13 270:2
 212:6 215:7,11     approval 290:13        185:3 195:24       attorney 20:12       271:1,4,4,4,5,5
 215:24 216:4       approved 149:17        208:3 227:10,11      36:9 37:17        back 29:1 31:15
 221:12,15          approximately          227:12 230:8,9       108:11 127:2       39:14 45:1
 232:21 246:17        240:24               254:24 256:10        134:22 194:11      51:14 54:1,21
 246:19 250:19      April 152:16           274:14 282:17        194:12 219:11      55:9 59:22
 259:7 263:11         157:22 186:6         292:9,10,14        attorneys 39:22      65:18 67:5
 265:22 267:23        194:6              asking 9:3 79:9,23     185:11,13,15       83:19 96:21
 278:21,23 279:9    arbitrate 261:12       88:2,11 103:7        192:3              98:1 105:13
 283:20             arbitrating            125:19 135:2       audibility 57:4      108:18 116:14
anymore 47:11         261:20 262:19        136:18 139:3       audio 12:14,17       116:15 129:19
 129:14 162:2       arbitration            141:12,16          August 1:19 21:15    142:24 143:1
 212:8                141:14 203:23        156:13 160:2         21:19 24:12        148:5 151:6
anytime 70:21         204:6,11,14          187:1 189:3          163:17 211:9,19    157:20 158:12
Anzaldi 223:17        259:6 260:20         200:3 206:18,24      294:12 298:7       162:9 188:24
 224:7,17,19,20       261:3,8,17 262:4     214:6 231:21         299:21             197:5 202:11
 224:23 225:18        262:16,21 263:4    asks 10:11           authority 135:8      215:19 237:2


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 79 of 371 PageID #:3653

                                   John Scatchell, Jr.
                                     August 5, 2020
                                                                                        Page 302

 241:21 246:23        239:1,1,2 290:16      151:1              bit 63:21 64:7       173:10 174:10
 264:24 265:1,4      Bates 147:2          Berkley 282:12         117:13 197:1       175:10 176:10
 266:12,21           bathroom 188:15      Bersani 2:17,20        203:22             177:10 178:10
 270:13,18           bearing 196:3,18       4:7 21:2 31:12     black 45:20 49:17    179:9 180:9
 275:12              bedroom 57:8           37:8,10 106:24       58:7 90:13         181:2
back-to-back         beginning 63:14        107:6,10,17,21       106:6 219:13      box 77:17
 121:12               69:18 242:10          125:18,22 126:4      257:24            boys 100:23
background           behalf 2:11 3:6,12     126:8,14,19,22     blackface 105:23    brain 211:1
 289:11               123:12 191:3          126:24 127:1,6     blah 203:12,12,12   bread 115:18
backseat 203:14      belief 86:17 87:19     127:10,13,21       blatant 96:23       break 8:2,4,8
backup 106:6          209:12 288:2          128:5,7,16,24      blind 77:22 78:1     32:16 33:3,8,8
backyard 95:8         290:16                130:11 158:11      block 89:17 269:6    33:10 61:2
 251:1               believe 11:24          190:1 199:11       blocked 117:9        72:22 73:3
bad 12:2 76:20        26:17 39:19           202:22 215:18      blown 57:2 58:18     105:1,6 157:16
badge 24:9            41:20 43:14           231:1 235:17       board 11:6,9 12:5    183:13,15
badly 236:2           73:18 92:8            236:8,12,18          38:23 39:9         188:11,21
 237:11               95:11 98:12           237:15 238:4,8       146:5 185:16       229:10 231:11
bag 69:13             101:22 102:12         248:20 250:2,5       189:6,8 190:11    breakfast 79:22
Bakers 260:5          106:9,13 114:23       251:9,18 253:15      191:4 194:3,9      79:24 82:24
ball 136:10 203:10    122:4 133:16          254:8 256:7          222:21 273:9       111:9 144:9
ballot 276:18,19      138:4 149:15          262:7 273:23         281:14 286:13     Brian 240:10,12
ballpark 117:7        150:16 161:14         275:9 276:2          286:13,13 287:8    240:15 243:16
 142:19 161:4         161:17,21             285:8 288:10         287:15             243:18 272:22
balls 233:9           162:18 192:22         291:2,5,16         board's 156:20       278:20 279:10
bandied 240:2         199:24 205:1          292:15 293:9       boat 74:9,10,15      284:18
bang 56:23            206:20 207:24       Bersani's 129:13       74:16 78:4        Brief 32:19
banished 224:23       209:3,5 211:9       Berwyn 3:3           Bobby 224:7         bring 191:18
Barone 90:24          212:7 213:8,19      best 7:22 34:7       book 17:1 137:9     bringing 197:24
Bartemio 96:15        214:10 215:9          38:9 59:10,16        137:10,11 150:1   brings 89:13
based 15:10,16        216:6,13 221:9        83:16 94:21          151:13 163:8      broad 158:24
 18:22 35:3 36:9      221:20 223:10         101:18 120:23      books 211:7,18      broke 115:18
 38:1 57:4 66:17      223:15,19,21          222:14 230:15      booth 211:23        brought 74:20
 100:12 135:22        224:14 226:21         280:9              bordering 119:22     90:16 95:3
 136:19 209:12        226:23 227:8        better 58:17 95:12   born 92:7            104:17 187:18
 222:13 272:15        230:17 245:21         280:12             bothers 222:12       198:16
 275:8 276:9,11       256:5 261:4,18      beyond 72:13         bottom 44:18        BS 213:2
 276:22 285:12        262:6,10 264:7        102:15               281:3             buddies 30:8
basic 289:10          265:7 266:22        biased 83:13         bought 51:10 90:9   building 88:8
basically 44:15       273:2,3 275:24      big 99:1,2 240:9       91:13,17           215:14,15
 237:19               281:14 283:2,9        291:14             bound 164:10         218:18,19 220:9
basis 35:20 45:17     287:8,12 289:4,9    binder 20:12           165:10 166:10      280:12
 60:20 86:17          290:8,15 292:7        154:16 184:6         167:10 168:10     bunch 46:18 69:3
 128:3 155:11        believed 41:1        birthday 204:23        169:10 170:10      255:6
 156:6 238:21,21     benefits 149:1         204:23               171:9 172:10      burning 211:14


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 80 of 371 PageID #:3654

                                 John Scatchell, Jr.
                                   August 5, 2020
                                                                                    Page 303

bus 93:4             138:1 159:17       28:8 30:3,18       272:18 273:11         295:7 296:7
business 29:24       206:13 230:2       32:1,13 33:9,13    273:15 274:14         297:7 298:19
 68:2 281:2          258:1              35:12 39:5,24      285:11 288:12       Castellan's 51:1
bust 233:9         cameras 122:7        41:10 42:3,19      290:24 291:8          89:9 282:8
buy 137:6            124:15 277:17      47:17 50:4,14      292:13 293:10       caught 181:10
                   Campanili 88:14      52:10,20 60:23    Cass 2:10 72:21      cause 298:12,24
         C         candidates 95:12     62:20 63:1 66:7    72:24 128:17        cavalier 72:1
C 1:7 2:1 3:1 6:17   283:5,5            66:22 70:4         181:10 198:14       caveat 114:2
  6:17,20 231:14   candidly 190:5       72:11 75:18        198:20              cell 124:21
  272:20 285:10    capacity 119:20      76:2 77:7,10      Castellan 1:8 3:16   center 98:20
  291:4 294:8        253:11             81:8 104:24        17:19 20:4            104:5 111:1
  295:6 296:6      Caputo 12:9          107:15,19          52:18 65:21         certain 50:21
  297:6 298:2,18     38:24 282:23       108:15 109:8       67:14,23 68:14        73:19,23 226:22
C-H-A-N-E            287:13,21 288:9    119:1 121:17       68:18 69:6 70:1       235:4,4 243:12
  265:14             289:6 290:4        126:11,17,21,23    70:8 71:13            271:16,19,21
Cacciatore 278:2 car 60:14 95:4         127:2,8,11,17      73:10 78:8,10,18      298:12
Cafe 79:22 144:10    201:16 223:3,16    128:2,3,6,13,22    78:22 79:19         certainly 35:21
caliber 57:20        223:23             134:14 140:7       80:8,13,17 81:5       48:8 98:4
call 19:17 20:22   card 11:16,22        144:15 145:23      81:17,21,23 82:8      109:17 187:19
  21:2 49:14         12:1,3 287:19      146:6 147:1        82:10,13 83:3,6       189:10 207:5
  67:18 69:2 84:4 care 51:21 94:6       149:2 150:19       85:4,21 87:2,9      certification 91:6
  84:24 85:9         103:19 108:6       152:19 153:21      87:20 88:2 89:3     certified 91:4
  91:14 96:17        123:21 265:2       154:12 156:4,4     92:22 93:12,18      certify 294:11
  160:22 208:18      282:3              156:21 159:1,14    96:7,22 97:6,15       298:6,21 299:8
  217:15 227:6     career 203:15        162:15 182:2       100:2 101:8           299:11,15
  240:20,21 241:5    217:16 268:24      183:11 186:16      102:5 114:3,6,12    chain 132:24
  241:11,16        Carfax 224:1,3       186:22 187:13      114:20 130:9          133:2 223:11
  242:12,22,23     Carol 51:2 89:18     187:24 188:18      131:7 134:10        chair 121:16,20
  243:3 244:4        90:8 91:19         188:24 189:12      135:19 143:20         242:24
  245:2,6 247:14   carried 211:8        189:21 190:5       144:4 147:13,17     challenging
  258:1 269:19     carrying 76:15       194:23 195:12      148:2,9,13,18         156:19
  271:14 276:15      77:16 181:21       195:22 196:7,11    197:20 222:21       chance 19:20
  276:16 291:14    case 7:4,6 54:2      196:13,24 197:6    223:2,7,16,20         21:10 135:6
  291:15             84:18 104:17       198:24 199:6,13    225:2,10,17,24      Chane 265:8,9,12
called 1:13 6:18     123:21 156:12      199:19 205:17      233:14 238:12         267:10 278:22
  14:23 19:12        187:6,21,22        214:15 230:1       239:15 245:21         280:21
  48:15 86:12        189:6,8,10,16,22   231:5,15 235:20    246:10,19,21        change 255:14
  92:20 146:12       190:11 191:4       236:21 237:1,6     247:1,12,16           285:2,5 295:12
  217:13 221:21      207:23 230:22      237:16 238:14      251:5 269:24          295:14,16,18,20
  232:7 257:2      cases 76:16 136:9    241:20 242:5       270:5,16 271:17       295:22 296:12
  261:23 298:12    Casper 2:10 4:4,6    248:22 250:9       272:1,10,16,16        296:14,16,18,20
calling 46:17,18     10:11 19:4         251:2,13,20        277:5 283:16,21       296:22 297:12
calls 99:1 134:18    20:17,24 21:6      254:1,11,12        291:21 292:23         297:14,16,18,20
  135:9 136:8        25:17 27:18        256:11 262:13      293:2 294:8           297:22


                          L.A. Court Reporters, L.L.C.
                                  312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 81 of 371 PageID #:3655

                                   John Scatchell, Jr.
                                     August 5, 2020
                                                                                         Page 304

changed 19:23          106:23 110:12        3:8,11                188:3 189:1         205:10
  223:2 226:11         114:6,12,20        circle 105:13           231:8             competency 40:3
changes 281:17         116:20,24 117:5      266:9,10,11         coffee 260:9          42:6 134:21
  281:19 295:9         117:15,22 118:5      267:9               colleague 10:11       135:11 136:13
  296:9 297:9          118:10,13,22       circular 57:22        colloquy 109:10     competent 138:2
charge 114:21          119:12,24          cite 272:4            come 19:24 29:1       159:20
  115:5 116:11,21      120:24 123:2,7     city 194:22             54:21 82:19,23    competition 13:24
  118:15 119:6         123:17,24 124:1    Civil 6:3               93:1 94:10 98:1   complained 240:3
  124:7 139:22         124:4,10,24        civilian 47:11          142:15 209:23       240:4
  286:5                125:8 130:9,17       98:6                  234:13 256:4      complaining
charges 30:7 39:3      130:20 131:2,7     claim 205:8             268:9,13            195:18 218:15
  100:2 115:17         132:22 134:10      claimed 90:24         comes 65:18           237:10 239:24
  146:5 191:3          134:11 143:12        208:21                103:17 230:5        243:15,16
  222:20 223:1         143:14 144:4,14    claims 89:16          comfortable         complaint 100:8
  266:20               147:13,17 148:2      104:15 208:17         121:15              100:11 195:17
chastised 9:11         148:9,13,18        clarification 20:18   coming 104:5          195:21 196:3,18
check 184:13,22        197:20,21          clear 27:24 28:18       120:10 242:3,7    complete 9:21
  294:15               222:21 223:1,7       32:23 33:5,17       command 132:24        10:2,8 66:18
cherry 92:19           223:15 225:2,10      43:16 76:14           133:2               294:14
chest 66:24            225:24 233:13        77:2 81:23          commence 1:20       completely 46:17
Chicago 2:3,8,15       238:11 246:19        95:10 96:10         comment 84:10         49:11
  3:10                 251:5 269:20,21      98:6 100:6            103:9 105:14,15   complied 6:9 37:7
chief 17:19,20,20      269:24 270:2,3,6     103:7 117:4           142:9               151:19 163:12
  18:9,16,18 30:7      270:16 271:6,12      132:3 135:1         comments 139:17       190:23 193:10
  47:7,11 52:17,18     271:14,23 272:1      140:10 148:1          142:12 144:3        193:22 228:10
  53:8,22 54:3,5       272:10,10,15,16      150:3,15 155:22     commission 11:16      229:2
  63:21 64:7,20        281:24 283:16        156:4 206:7           11:22 12:1,3,6    computer 61:23
  65:12,21 67:13       284:2 286:10,18      207:3 219:8           287:19              62:4,6 78:19
  67:23 68:14,18       286:19               223:10 246:20       Commissioner          112:24 118:11
  69:5,6 70:1,8      chief's 286:9          254:3 267:2           12:8,9              118:17 299:4
  71:13 72:2         chiefs 113:13,18       279:5               commissioners       computers 113:5
  73:10 78:7,10,18     133:23 134:4       clearly 235:1           11:7 148:16       concerned 118:17
  78:22 79:13,19       274:22 277:10        282:13                222:22 273:10     concerning 7:6
  80:8,13,17 81:5    chiefy 270:2 271:1   client 32:23 40:7       281:13 282:21       17:8 19:2 43:22
  81:12,17,21,23       271:4                107:16,18             286:14              46:14 52:23
  82:8,10,13,14,19   child 253:7            109:16,19           common 205:24         144:23
  83:3,6 85:21       choice 76:20           136:12 155:10         220:19            concerns 156:12
  87:2,9,14,20       choose 92:18           157:14              communicate         conclusion 134:19
  88:2,9,14 89:3,9   Chris 22:10          close 70:24 197:20      8:21                135:10 136:8
  92:22 93:12,18       107:21 108:3,9       232:21 234:24       communicated          138:1 159:17
  96:7 97:6,15         187:3,3              242:10 283:21         227:1               206:14
  99:12,14 100:17    Christine 219:22     clout 217:11,13,15    communications      condition 10:1
  101:8 102:5          220:3,6              217:15                38:17             CONDON 2:17
  105:12 106:10      CHRISTOPHER          co-counsel 108:16     compensation        conduct 17:8 19:2


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 82 of 371 PageID #:3656

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                       Page 305

  289:20            contact 38:19          55:5,13,14,16,19     153:19,24 155:1     186:4 187:7
conducted 287:6       145:6                55:21,24 56:2,6      156:2 157:13        190:11 196:10
conducting          context 56:8           56:13 58:24          158:9,22 159:16     299:16
  288:16              143:18 189:5         59:5,20 61:8         162:13 182:5      country 106:21
confer 104:20       continue 109:20        62:3,10,11,12        185:18 186:7        209:18
conferences           129:17 130:2         64:13 65:3           187:1,10,12       County 1:16
  194:11              248:18               69:20 78:7,9         188:7 191:5         298:2,5,10
Confidential        continues 101:11       82:7 99:12,17        192:5,15,20         299:23
  164:9 165:9         108:12               100:16 102:22        197:9,16 200:5    couple 8:14 40:19
  166:9 167:9       Continuing 76:3        104:1 109:15         206:13 208:2        54:20 98:15
  168:9 169:9       contract 150:16        143:21 209:13        228:14 279:1        103:14 154:3
  170:9 171:8         150:20,23            292:23               282:17 293:12       231:24 268:20
  172:9 173:9       control 286:15       convicted 10:16      Cooper's 109:15       281:19 282:2,3
  174:9 175:9       conversation 8:19      15:23 16:17        cooperlaw3234...    course 18:4 38:10
  176:9 177:9         46:1,6,19,23         20:1,2 30:1,17       3:11                46:9 188:6
  178:9 179:8         47:9,14,16 48:3      31:4 49:20 72:5    copies 19:14,18       267:24
  180:8 181:1         48:6,16 49:4,6     Cook 1:16 298:5        202:8,12,14       court 1:1 6:7,10
confirmed 224:3       55:10 64:11,23       298:10 299:23      copy 19:19 22:5       8:17 12:16
confused 18:6         65:6 72:1 73:9     cool 43:2              75:13 202:9         36:17 123:10
connotation           82:1 94:1,21       Cooper 3:8,11        cordial 71:12,15      126:12 129:19
  105:19              95:15 103:6          12:12,18 13:1,5      94:5                153:15,17 156:8
connotations 60:3     111:6,12,16          13:9 14:6 15:8     corner 77:5           196:9,12 202:13
  60:22               115:14 117:8,20      17:11 19:6 22:4    Corporation 1:7       236:15 279:2
consecutive 212:3     124:23 125:11        22:17,21 23:1        294:7 295:6         294:1 298:14
consensus 55:12       130:10,16,23         25:18 27:17,19       296:6 297:6       courteous 230:18
  208:18              143:18 144:6,7       28:5,14,24 29:9      298:18            cover 164:11
consequence           187:20 188:8         29:18 30:20        correct 15:19         165:11 166:11
  278:18              201:21 203:2,5,8     31:9 32:17,20        39:23 89:4          167:11 168:11
conservation          210:18 211:24        33:12,15,20 34:9     132:16 133:11       169:11 170:11
  31:24 32:9          212:10,22            34:13,19 35:5        133:21 134:1        171:10 172:11
  38:20               224:16 242:17        36:12 37:11,14       146:17 181:22       173:11 174:11
consider 14:17        252:1 255:2,16       38:3 40:2 41:12      211:15 222:1        175:11 176:11
  132:20              255:20,22 256:3      42:5 45:5,13         270:1 275:21        177:11 178:11
consideration         256:12,15,24         47:24 50:2           286:17,20           179:10 180:10
  69:18               259:13 260:3,13      51:17 76:9,18        294:13 299:5        181:3
considered 134:13     260:18 264:21        88:4 108:14        corrections         covered 216:6
  139:5 195:10        264:23 265:3,6       109:17 126:22        294:17            covering 122:19
  196:15              265:23 266:3,6       128:1 129:9,15     correctly 34:24     CPD 17:22
considering           268:6 270:24         129:22 130:4       cost 108:6          created 185:7
  195:10 197:14       271:17 272:15        131:14 134:15      costs 108:10,11     crew 246:15,17,18
consisted 55:13     conversations          135:9 136:5        counsel 15:6          246:20
consisting 294:12     43:21,24 44:3,6      137:16,18,24         25:16 104:24      Cristina 3:15
consists 38:23        46:9,13 49:23        140:5,9 145:1        126:17,17 147:1   Cross-Examina...
constantly 257:21     52:22 53:6,13,17     149:4 153:13,16      153:5 156:24        4:4,6,7


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 83 of 371 PageID #:3657

                               John Scatchell, Jr.
                                 August 5, 2020
                                                                                  Page 306

crux 257:1 262:18  115:10 116:11      183:23 184:3        205:9 227:2         96:6 97:5,15
CSO 112:2 225:16   116:20 117:1,23    194:20 195:6        240:22 248:19       99:12,14 100:17
  225:19,21,21,22  118:6 185:11       197:13 228:13       264:4,14,24         101:8 102:5
  226:1 252:17    daily 134:7         229:5 275:23       depending 109:14     105:12 106:10
CSR 1:15 299:22    238:21,22 239:1   decent 10:15        depends 16:11        110:11 113:13
ctc@talonlaw.c...  239:3             decided 92:17        227:21              113:18 114:6,11
  2:9             damage 58:10,14     198:3 204:7        deponent 3:12        114:19 116:19
cubicle 119:20    damaged 58:19      decides 283:2        35:9 293:14         116:23 117:5,15
Cubs 70:10 71:5   damn 102:9         decision 40:4,4     deposeth 6:19        117:21 118:4,9
  71:24 73:7 82:2 date 21:15 26:13    156:20 204:9       deposit 184:14       118:13,21
  272:12           27:9 73:19,21      219:19 290:9       deposition 1:12      119:11,24
cup 260:9          114:16 154:5      deck 277:7           4:11,12,13,14,15    120:24 123:1,6
current 105:24     195:4 266:17      decree 85:24 86:5    4:16,17,18,19,20    123:16,23 124:1
custom 214:12,14  dates 150:14        86:19 125:14        4:21,22,23,24       124:3,9,24 125:8
  214:24 217:9,14  186:2 194:5        208:19 256:18       5:3,4,5,6,7,8,9     130:9,17,20
customs 217:10     233:23            deem 127:15          5:10,11,12,13,14    131:1,6 132:21
cut 155:2         Dave 93:3 101:20   deemed 277:5         5:15,16,17,18,19    133:23 134:4,10
                  Davie 93:6,8       defendants 1:9,13    5:20,21,22,23       134:10,10
        D          96:20 100:24       3:6 294:10          6:1,24 7:3 8:3      143:12,14 144:4
D 1:7 4:1 6:20     101:1 102:9        295:8 296:8         20:14 35:15         144:14 147:13
 272:20 294:7     day 18:4 31:8,20    297:8 298:12,20     75:6 127:3          147:17 148:2,9
 295:6 296:6       44:8 47:7 54:17   defined 136:11       146:24 153:2,3,4    148:13,18
 297:6 298:18      66:14 70:18       definitely 141:8     155:8 156:11        197:20,21
dad 42:7 44:4      85:13 88:7 98:1    208:16 212:12       188:6 230:20        222:20 223:1,7
 45:11,23 46:5,14  98:2 99:20         259:21              294:11,14 299:9     223:15 225:1,10
 47:15 49:24       101:11 106:15     degraded 49:11       299:12,14           225:24 233:13
 54:1 55:22        108:1,20 110:24   DEL 3:2             depositions 12:24    238:11 246:19
 58:24 59:7 61:9   111:7,10 124:17   delayed 116:18      deputy 17:19,20      251:5 270:16
 62:4,13 63:5,18   133:5 137:8       Dennis 120:14        17:20 30:7          272:9,15,16
 64:6 101:10       143:1 144:10      deny 122:20          52:17,17 53:8,22    274:22 277:10
 111:14 114:23     204:22 226:10     department 17:8      54:3,5 63:21        283:15 284:1
 118:11,23 119:5   231:18 241:15      19:1,16 38:19       64:7,20 65:12,20    286:9,10,18
 119:6,13 120:1,5  244:16 248:24      42:12 43:3          67:13,22 68:14     derelict 81:13
 121:8 122:9,14    266:14 268:1,2     44:14 45:20         68:17 69:5,6       derogatory
 192:13 241:9      270:23 294:21      49:16 50:19         70:1,8 71:13        138:24 139:13
 244:1 245:16,19   298:7 299:21       51:24 59:17         72:1 73:10 78:7     139:21 140:3
 246:11 248:12    days 220:22         63:22 65:10         78:9,18,21 79:13    141:3 142:3
 252:1 254:6       227:18             66:20 71:10         79:18 80:7,13,17    218:9 249:19,23
 264:16 267:17    dayshift 84:7       93:14 96:9          81:4,12,17,20,23    250:18 263:19
 267:18 268:22    deal 291:14         113:14 125:15       82:8,9,12,14,19    describe 237:17
 275:14,15,16,17 deceit 52:4          134:5,12 144:23     83:2,5 85:20       described 247:21
 278:3,5,7,9,12   December 10:18      145:6,15 148:24     87:2,8,19 88:2     describing 236:1
 278:17            11:11,19 16:23     149:13 152:9        88:13 89:2,9       descriptive 56:20
dad's 59:15        17:5 182:11        158:8,20 183:21     92:21 93:11,17      63:10


                         L.A. Court Reporters, L.L.C.
                                 312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 84 of 371 PageID #:3658

                                   John Scatchell, Jr.
                                     August 5, 2020
                                                                                         Page 307

deserve 160:24         141:15,18,24       disagreed 203:20       277:4 280:8,13      265:1 266:12
  235:2                142:2,10,12        discharge 219:19       284:13 285:15       270:13,18
designed 196:5         143:7,22 144:2     discipline 41:9,24     294:2 298:15       doors 112:13
desk 124:21 217:5      144:11,19            42:17 135:8        divisions 284:12     double 135:20
desks 121:12           257:18,19            136:2,3,21,24        285:23             doubt 64:17
  227:6                263:20               137:3 138:9        doctor 155:15        dozen 97:4 194:4
despite 43:4         Dino's 142:15        disciplined 41:2       163:16             Dozens 238:19
detail 28:20           260:22               158:8 226:20,22    doctors 69:21        Dr 155:14
detective 51:6       direct 4:3 42:21       226:24               152:8              drawing 18:17,20
detectives 90:20       79:1 132:20        discovery 1:12       document 20:7,15     driveway 56:4,17
  285:18               136:22 137:15        196:5                21:22 23:5,13,18    56:23 57:2
determination          201:12 211:16      discretion 149:17      24:1,13,15,22       58:10,12
  290:6                220:1,5 284:11     discriminated          25:7,22 26:20      DSC00281 77:20
Devon 90:14,18       directed 107:11        49:13                27:3 36:21 75:1    DSC00312 181:15
  96:11 208:8        direction 63:23      discriminates          75:8 138:18        DSC00466 77:9
  209:16 221:1         65:19                49:16                146:19 147:4       duck 74:9
dies 217:16          directly 87:5        discrimination         149:20 150:6       dug 88:22
difference 11:17       129:2 201:14         49:15                151:9,16 152:3     duly 6:19 298:22
  109:12 161:6         224:7 239:21       discuss 59:7           152:10 163:1,9     dummy 122:24
  214:11 262:21        243:3 262:10       discussed 38:1         184:17 190:15      duties 81:13
different 8:19       director 17:19         53:4,18 56:1         190:20 193:2,7     duty 89:14
  11:15 181:21         46:16 47:10          59:6 63:20           193:14,19 198:6    dynamite 57:2
  194:5 211:22         53:23 54:8,13        262:5                223:12 228:1,7
  233:23 247:23        55:1 60:1 69:5     discussing 115:22      228:18,23                   E
differently 15:15      70:23 79:14          244:15 261:11      documentation        E 2:1,1 3:1,1 4:1,8
  16:3 110:6,9         97:18,20 98:9        261:17               153:9                5:1 6:17,20,20
  139:9 140:20         99:18 102:23       discussion 45:17     documented             231:14 272:20
  185:14               103:2,8 104:2        64:5 73:12           159:5                272:20,20
differs 219:17         105:10 106:11        114:15 247:22      documents 49:1         285:10,10 291:4
difficult 109:4        109:23 110:7,10      280:9                198:12,15 199:1    earlier 12:10
Dimaio 54:1            110:16,21 111:4    discussions 63:5       200:19 202:16        103:5 105:14
  60:11 137:2          112:8,17,20,23       63:18              doing 7:22 14:3        114:16 135:4
  142:1,2,12 143:7     113:8,22 115:3,9   disk 26:4              35:23 54:24          145:20 146:3
  143:22 144:2,11      115:11 116:8,10    disparate 92:20        72:7,9,9 88:9        194:2 208:5
  257:18,19,23         131:11 132:22        226:18               91:7,8 94:13         239:7 275:13
  258:6,13 259:2       134:11 140:11      display 57:19          119:17 122:10      early 105:23
  261:7,15,23          143:23 149:17      distorted 244:14       135:4 161:3          125:7 232:2
  263:7,10,20          160:15 203:20      District 1:1,1         183:8 192:24         244:5 252:21
Dimaio's 135:17        222:9 238:12         294:1,2 298:14       223:7 230:15         260:23,24
  161:16               284:6,21 286:19      298:14               254:11 271:2       earth 224:24
Dino 54:1 60:11      dirty 97:4 197:24    distrust 106:21        289:13             Eastern 1:2 294:2
  111:9 124:17,24    dis- 137:1           division 1:2 82:20   Donna 51:10            298:15
  125:11 130:10      disability 91:1        118:16 124:8       door 58:5 103:16     easy 163:6
  130:17 141:9,13    disagree 196:20        273:22 274:6,9       104:9,10,16        EEOC 114:21,23


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 85 of 371 PageID #:3659

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                        Page 308

  115:5,10 116:11   enjoying 62:24         267:16 271:3         4:14,15,16,17,18   explained 201:17
  116:13,21         entertained            289:17               4:19,20,21,22,23   explaining 144:5
  139:22              197:19 200:18      everybody's 59:16      4:24 5:3,4,5,6,7   explosion 56:17
effect 70:16        entire 45:18 59:14     127:14 129:3         5:8,9,10,11,12       57:11,12 81:7
  150:13 219:12       61:20 93:14        evidence 32:22         5:13,14,15,16,17   explosive 56:4
  264:15 268:7        96:9 108:7           35:8 36:10           5:18,19,20,21,22   expound 61:11
Eh 18:4 44:23         119:7 137:7          37:18 57:23          5:23 20:8,14       express 207:7
either 44:17 92:4     233:3,7 234:3        96:23 223:18         21:11,23 22:3      extent 36:8 37:17
  115:24 135:21     entirely 154:20        224:22 238:9         23:4,19,23 24:16     134:6 230:2
  144:8 157:8       entities 196:16      evident 224:2          24:19 25:8,11,12   extra 30:9
  216:16 219:22     entitled 196:6       ex 69:20               25:14,20 26:21     extrapolate 144:8
  231:4 232:19,21   errata 294:16        exact 61:3 86:11       26:24 36:22          211:2
  234:21 235:6        295:1 296:1          125:11 154:5         37:3,6 75:2,6,15   extrapolated
  258:11 262:16       297:1                197:22 205:20        75:24 76:8,15        279:6
  267:21 277:5      especially 20:4        226:17 247:20        77:3 146:20,24     eyes 60:1,4,6,9,21
  289:3               133:4 197:22         263:13               147:7 149:21         105:14 106:16
elbow 60:15           244:14 248:2       exactly 49:1 84:20     150:2,4 151:10
election 235:5        283:10               85:20 91:2           151:14,15,21                F
Elmwood 197:15      Espinosa 208:12        98:18 112:7          152:4,7 153:12     F-E-I-E-R-E-I-...
emphasize 189:16      213:7 221:1          120:23 135:1         153:21 154:15        155:23
employed 10:18      Esposito 12:8          203:5 217:6          154:17 157:4       F-O-G-G 265:14
  13:13 19:15         38:24 282:22         223:11 225:17        163:2,8 184:7,18   face 93:15 96:23
  28:13 29:23         287:13,22 288:9      276:20               184:21 190:12        98:21 160:8
  30:16 31:3          289:6 290:5        examination 1:14       190:16,19            212:17 224:23
  92:10 148:23      establish 36:1         4:3,5 252:22         191:19 193:3,6     face-to-face 82:1
employment            48:15              example 140:11         193:12,15,18,24    Facebook 122:12
  27:16 28:1,1      established 32:14      154:15 157:3         198:7,10,11        fact 14:17 55:8
  30:10 194:16      estimate 233:24        207:16 227:4         199:24 200:4,22      59:13 80:23
  196:15 217:22     euphemisms             270:11 271:17        201:3 228:2,5,19     156:5 190:13
  219:16              106:17               286:6                228:22 229:4         218:20 222:10
Empty 160:20        evening 40:21        exasperate 58:16     exhibits 20:19         240:1 243:5
enacted 66:11,12      260:11             exchange 124:17        21:7 154:23          285:2
encounters          events 223:11        exciting 291:11      exist 188:2 190:3    facts 32:14,21
  257:24              261:19             excuse 35:13         existence 190:7        35:7 36:9 37:18
ended 161:16        everybody 9:9,17       102:10 107:4       exists 205:23          238:8 248:4
enemies 246:7         44:7,9,11 65:17      126:23 128:13      exits 205:21           283:1,15 284:1,5
  250:22              67:18 68:21        excused 293:13       expand 108:4         fail 283:10
enforcement           71:17 84:5,6,7     exemption 208:19     expect 219:7         failed 283:6,7
  70:14 71:9          86:2,8 90:6        exercise 154:9         226:20             fair 7:23,24 25:14
  145:7 257:4         96:10,11 113:5       155:11             expensive 108:2        63:13,13 117:14
engage 210:4          119:16 121:5       exercised 207:8      experience 11:3        135:3 140:15
engaged 209:16        209:20 217:11      exercising 205:15      160:24               211:14
  222:6               226:10 227:1         220:17             explain 115:12       fairly 10:15
engaging 237:24       233:8 245:3        exhibit 4:11,12,13     249:23               130:18


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 86 of 371 PageID #:3660

                                    John Scatchell, Jr.
                                      August 5, 2020
                                                                                           Page 309

fall 16:1,20 74:1,4     250:20 251:7,23       28:14,16 29:5,11   find 283:9             275:5 281:11,20
  74:8 183:19           253:3 254:20          29:13,18,20        fine 33:11 188:16      298:22
  275:23,24             255:1,17,19,19        30:21,24 31:5        188:17             firsthand 209:9
familiar 14:5,13        256:4,13,14,20        32:4,4,11,12,24    finish 9:4,6 60:5      209:15 218:4,24
  14:14,15,22           268:14 275:4,7        34:10,12,14,20       68:16 97:22          223:6 224:4,11
  15:22 27:11           277:8 279:6           34:22 35:4,11        98:4 127:4,9,12      226:3
  41:16 131:21          280:17,22 291:6       36:2 38:2,9,14       199:18 210:15      five 44:20 91:5
  155:23 182:14         291:18 292:1,11       38:21 40:20,23       233:4 235:13         116:16,17 132:5
  182:19,22             292:20 293:6          41:3,14 74:3,7       238:23 241:14        132:15 215:3
family 14:16 51:8     father's 65:22,23       74:11,13,18,22     finished 47:12,13      229:7 280:4
  96:2                  78:23 79:20           75:21 76:1,12,17   finishes 292:17        282:11,13
far 62:23 155:9         82:14 105:11          76:21 77:15,18     fire 11:6 12:5         289:17,19,21,23
  197:3 207:20,21       109:24 111:5          77:23 78:2,5         51:24 115:13       fled 90:22 97:12
  222:12 242:15         112:24 113:9,23       87:22,24 145:8       210:10 222:21      floor 51:14 59:22
  246:3 272:14          114:13 124:1          145:10,11,13,18      237:22 256:16        72:20
  292:5                 138:24 139:14         145:22 146:14        273:9 286:14       Flores 278:4
fashion 108:22          140:3 141:4           146:18 147:8,11    fired 49:18 90:13    focus 216:21
  234:16,16,18          142:4,13 143:9        147:15,20,22,24      90:18 208:9,13     focusing 78:8
  249:19                144:13 229:16         148:8,12,17,21       209:19,21          Fogg 265:10,12
faster 22:6           favor 86:13             151:2,5,8,22         215:17 217:23        267:10,21
father 14:18 41:24    February 151:3          152:2,13,18          217:24 218:7,13      278:22 280:21
  42:16,24 43:12        267:6,8               153:7 154:10,22      219:1 227:19       follow 7:9 17:14
  43:16,22 44:1,7     federal 6:2 85:24       155:5,16,21        firefighter 86:13      269:19
  44:9,17 45:19         86:5,19 125:14        156:1,6 157:7        212:18,20          follow-up 58:1
  46:24 49:5          feel 9:11 229:23        158:1,5 162:23     fireman 86:9           232:1
  52:23 53:7 55:6     feet 58:15,22           163:18 181:17        212:7,16,18        followed 19:8
  55:16 56:3 60:4       148:5 237:21          181:20,23 182:5    firemen 102:20         262:10
  60:10 65:1,5        Feiereisel 155:18       182:7 183:10,22    firework 57:19       following 73:3
  66:11,13 67:24      fellow 238:15           184:1,5,11,16      fireworks 56:3,17      105:6 157:16
  68:19 69:14           257:13                185:1,5,9 186:15   firing 13:20 92:17     188:21 229:10
  70:2,9,13,17,24     felon 15:23 30:1        186:24 193:13      firm 10:21 292:5       231:11 295:9,10
  71:22 78:19           30:17 31:4            194:1,8,13,18      first 6:18 48:18       296:9,10 297:9
  79:3 80:9 81:22       49:20                 228:15,17 229:6      75:15,24 88:1        297:10
  103:6 105:16,17     felons 20:1,3 72:5      231:20               94:4 160:15        follows 6:19
  110:2,11 111:9      felony 10:16 16:17   fight 105:22 251:1      184:7 190:2,6      food 137:6
  112:18 113:4        felt 135:22 280:11   figure 280:15           205:16,24          football 106:1
  114:21 115:4        female 86:13         file 205:8 285:19       206:10,15,19       FOP 71:18 133:15
  118:14 120:17         259:24 260:1       filed 114:23            207:8 209:3,16       133:20 141:17
  139:22 141:19       fences 71:19            116:13 185:21        210:3 213:8,19       150:5 204:7,10
  141:21 142:16       field 77:21 106:2       191:3 222:20         215:2 216:7          261:16 263:2
  207:15 217:7        Fifth 14:8,24 15:2      254:14,16,17         220:17 222:6         275:20 277:2
  221:24 232:17         15:14,21,24 16:9      255:24               240:10 242:24      force 106:7,19,22
  232:22 235:3          16:18,22 17:3,6    filing 114:21           249:6,12,15        forced 17:21,21
  247:1 249:19          17:10 18:11           115:4 139:22         262:4 267:3          96:13 207:18,24


                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 87 of 371 PageID #:3661

                                 John Scatchell, Jr.
                                   August 5, 2020
                                                                                      Page 310

  208:8,11 210:21   Fowler 2:16 4:3,5     151:12,20 152:6    friends 44:16,17    Gene 278:2
foregoing 294:11     6:1,21 12:20         152:14 154:12        52:18 83:9 97:1   general 8:6
  299:5              13:3,7,10,11         155:13 157:19        197:20 227:21     generally 13:23
forever 107:14       14:12 15:6,9         157:21 158:18        234:24,24 236:6     14:4 181:24
forget 86:10,11      18:1 19:10           159:2 160:1          236:11 245:16     generous 148:24
  210:23             20:10,22 21:4,8      162:19 163:4,13      245:19 247:2        149:5,11
forgetting 216:2     21:9 22:1,9,19       181:9,12 182:3,8     280:9 283:18      genitalia 215:16
forgive 86:11        22:23 23:2,9,21      183:18 184:20      friendship 237:20   gentlemanly
  232:5              24:5,18 25:3,10      186:1,11,19        front 96:24           108:22
forgot 181:11        25:16,19 26:5,23     187:3,11,19          148:15 150:1      gentlemen 287:15
form 25:21 27:18     27:8,23 28:11,17     188:4,9,13,16        151:13 223:13     George 11:16
  28:6 30:4 31:10    29:7,14,21 30:12     189:7,19,23          223:14 239:14       287:19
  32:2 39:6 41:11    31:1,14,21 32:6      190:8,18 191:1       239:19            Gepetta 71:21
  47:18 100:9,11     33:7,16,23 34:15     191:11,17,22       fuck 103:16           204:18 283:20
  119:2 134:14       34:23 35:21          192:11,19,23       fucking 47:7        getting 44:8 60:8
  144:16 149:3,5     36:7,18 37:1,9       193:5,11,17,23       59:11 259:8         82:21 197:2
  158:23 159:15      37:13,15 38:11       195:5,16 196:4     full 149:14           242:13 266:16
  186:17 253:16      38:15 39:10,13       196:19 197:4,10    fun 14:1            gia@lawfirm.gs
  290:2              39:20 40:17          198:2,9,14,19      funny 50:18           2:4
formal 195:8         41:15 42:14,23       199:2,9,17,22      further 102:14      Gianna 2:2,5
former 59:10         44:24 45:10,21       200:9 202:3,18       153:11 203:21       185:16 186:12
forms 26:6 30:10     47:21 48:7 50:5      202:24 203:1         285:9 293:14        186:18,20
forward 197:1        51:12 52:1,21        205:22 206:22        298:21 299:8,11     191:24 192:12
found 63:24          61:5 63:3 67:1,4     208:23 214:21        299:15              192:16,18
  197:19 226:10      67:21 69:19          215:23 228:4,11                        gift 95:3,9
foundation 17:23     70:6 72:18,23        228:21 229:3,7             G           gifts 89:13
  19:5 30:4 32:2     73:6 75:4,12,22      229:13 230:3,22    G-A-R-R-I-T-Y       Gil 208:12 213:7
  39:6 40:1 41:11    76:6,13 77:1,8       231:9 239:7          153:16              221:1
  42:4 48:15         77:11 81:15          252:22 254:24      GADO 3:2            gist 236:5
  50:15 66:8         83:18 84:9           272:21 274:4,19    gained 162:22       give 6:11 7:4,16
  71:12 75:19        88:10 105:4,9        275:11 276:4       game 70:10,14         9:21 10:2,7 12:2
  76:4 121:18        108:3,9 109:5,11     279:8 282:19         71:5,9,24 73:8      17:22 18:22
  124:19 186:17      109:21 119:10        285:6 293:11         73:14 82:2 94:5     19:21 22:23
  214:16 236:19      121:19 125:24      fragments 57:17        201:18 272:12       32:18 83:17
  238:5 248:21       126:10 129:21      frankly 156:23       games 227:7           84:13 105:2
  250:8 253:16       130:1,7,12,14      frayed 57:19         garage 270:14,19      135:6 247:4
  254:9 256:8        131:20 134:23      free 206:19 210:5    Garrity 35:17,18      266:23 292:5
  262:8 264:20       135:13 136:17        218:12               145:21 146:17     given 8:12 24:13
  273:12 288:11      137:21 138:14      frequently 257:22      153:14,16,20        34:1 54:5 81:12
founding 232:15      140:14,16          friend 14:16 51:1      154:7,8             85:12 114:14
four 46:10 48:24     144:21 145:4         59:10 89:10,11     Gary 49:19,20         115:17 146:17
  64:14 116:15,17    146:2,8,22 147:3     222:14 250:20        52:16               204:9,17 221:20
  139:16 140:18      147:6 149:8,23       277:5 280:16       gather 199:16,19      280:15 294:12
  258:3 289:22       150:11,22          friendly 271:3       geese 181:22          294:14 299:1,6


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 88 of 371 PageID #:3662

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                     Page 311

glad 181:10           15:17 16:4,9         289:10            guy 43:2 58:1       187:4 199:6,7
glance 198:11         17:13 18:13        Google 89:23 90:1    82:18 93:22        236:8,12 250:2
glanced 199:24        20:20 22:7           90:2,10 91:23      95:1,11 98:21,22   292:16,16
Glen 51:2 90:7        32:10 35:3,12        95:20              99:1,2 125:17     hanging 253:19
  92:4                36:2 37:23 38:7    goose 181:24         213:2,2,3 224:14  happen 50:18
go 8:3 12:4 16:13     44:21 56:19          182:4              227:17 256:6       72:2 120:4
  16:20 17:4          60:5 61:17,22      grabbed 71:20        281:1 283:9        262:3
  18:21 19:19,21      63:23 64:10        grade 253:20        guys 19:17 30:6    happened 34:18
  22:6 23:1 34:19     69:8 72:15         grandfather 115:7    54:22 65:10,11     36:5 56:16,21
  36:3 41:12          73:18 76:11          115:10,12,24       69:2,3,13,17       71:19 86:15
  44:19 50:12         78:13 82:18,19       183:24 184:4       72:4,7 90:13,16    116:14 202:8
  51:16 57:13         82:23 84:2         greater 207:20       90:17 91:6         216:16 217:9
  60:12,19,23         106:20 107:13      Greg 224:21          92:12 108:5        224:21 279:15
  65:19 71:24         108:1,4,12 109:2   grew 92:8 104:14     120:10,12,16       279:17 280:5,20
  76:11 82:5          109:2 112:14         255:12             122:23 143:11     happening 72:4
  90:10 91:15         120:17 122:9,22    grievance 48:18      143:13,14 162:2   happens 9:9 281:5
  92:13 97:23         122:23 128:20        131:8,13 132:2     182:19 188:12     happy 115:1,2
  101:16 102:14       129:16,22,23         254:14,16,17       208:7,9,11         202:23
  107:24 118:2        130:1 132:23         255:24             209:19,21 226:7   hard 195:13 283:9
  122:8 130:6         134:17 143:12      grievances 44:5      233:10 234:10     Harlem 3:3
  132:11,23           160:9 161:20         45:12,23 46:10     234:10,22 245:9   Harlo 210:8 212:1
  137:17 144:10       162:9 182:20         46:15 50:1         248:1 266:10       212:2
  160:16 163:7        186:16 187:8         104:19 131:3       284:9 291:19,20   Harpo 51:21
  184:3 188:14        196:22 197:23        198:22 200:10      291:22             52:13,15 89:6,7
  195:1 197:1         197:23 202:19        200:12,17,21                         hated 125:11
  201:19 202:21       202:20 203:23        201:15 203:19              H         he'll 67:16,17
  204:6 208:4         231:22 236:18        204:3,13,21       H 4:8 5:1 6:17,17   241:8
  216:3 219:6         237:21,22,24         205:3              92:7              head 8:21,22
  231:22 244:5        243:20 244:15      ground 7:9          H-I-L-G-E-N         28:21 50:9
  248:5 250:3,4,4     246:23 247:22        104:13,13          101:5              128:6 159:8
  255:15 256:10       247:24 252:12      group 3:2 67:16     half 57:3,18 194:4  201:1,8 220:3,7
  266:21 268:23       259:8 263:13         79:22 250:20      hallway 252:16      263:21
  281:10 285:24       264:19 270:20      groups 74:5          270:24            hear 7:11 28:18
  287:9 290:22        270:21 278:14      growl 182:20        hallways 54:16      52:5 67:22 68:4
  291:9,9             279:19 280:1       guarantee 252:12     120:2,8            68:14,17 70:7
God 6:13 55:2         289:12,14,15       guess 57:4 71:15    hand 6:8 13:18      78:17,21 79:18
  85:15 122:6        gold 252:13           105:19 219:14      66:24 299:20       79:24 80:7,13
  128:8,10           good 9:13 10:12       242:2 246:5       handed 20:11        84:8,24 85:20
goes 40:3 44:13       10:13 43:4           290:3             handing 75:5        100:3 101:16
  62:23 138:10        51:21 52:18        guessing 209:11     hands 276:17        111:22 112:7,14
  229:20 256:16       71:16 83:9         Guide 14:23 15:4    handwriting         113:17,20
  290:6,20            90:15,15 108:16      15:12,18           23:12              114:24 116:18
going 8:3 9:8 13:2    160:9 183:17       gun 54:18 66:12     hang 30:3 44:19     123:16 127:3
  14:8,9 15:2,10      231:16 283:22        66:14 76:16        72:11 77:7         143:22 144:2,11


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 89 of 371 PageID #:3663

                                 John Scatchell, Jr.
                                   August 5, 2020
                                                                                       Page 312

 153:18 196:10       142:20 147:16      helpful 21:1          115:19 208:20         294:2,7 295:5
 218:21 233:13       190:2,4,6 203:22   helping 203:11        208:21 209:23         296:5 297:5
 233:17,20 234:1     203:24 218:17      helps 76:9 150:20     214:1 253:7           298:1,6,10,11,15
 238:17,20 239:1     225:1,4 232:24     heretofore 298:6      254:22 255:17         298:17 299:23
 239:4,18,23         240:8,10,18        hereunto 299:20      how's 87:14 88:8     image 76:22 77:16
 240:15 243:18       241:16 242:11      HERVAS 2:17           94:13,14 271:1,1      77:21
 244:7,18 245:5      242:16 243:20      hey 12:12 87:13      HR 220:3,7           immediate 242:20
 245:23 246:9        246:12 247:5         88:8 94:11,14      Hubbard 2:2          implicate 269:17
 247:1,11,15         249:12,15            96:17 233:10       huh 54:24 55:1       implies 192:10
 248:15,18 251:6     251:15,22            234:19 271:1       huh-huh 8:22         implying 128:11
 252:7,19,24         252:22 253:1,6     hi/bye 117:18        human 49:12            128:12,14
 253:10,22 254:3     253:14 257:22      hid 277:12           hundreds 97:20       important 7:8 9:2
 254:19 257:6        258:6 260:22       high 104:11          hunted 77:22         Impossible 53:14
 258:12 259:1        261:14,15 263:7    higher 279:20         88:23               impressions 55:1
 261:23 263:9        263:17,17,18       Hilgenberg 93:4      hunting 14:2         inactive 162:21
 264:9 266:3,6       265:7 267:2          101:2,3,10,12,20    16:20 17:5 31:4     inadvertency
 267:14 268:7        268:4,22 269:9       102:6               31:23 74:2,5,9        189:17
 272:9 284:16        269:23 272:13      hire 49:19            74:19 184:3,14      inches 104:12,13
heard 7:20 41:7      284:21 285:4       hired 11:6,10,20      184:23 264:10         242:18,18
 57:10,11 65:20      291:6,17,24          17:20 86:9         hype 67:20             244:12
 68:1,7,12 69:24     293:5                249:10 287:17      hypothesizing        incident 32:8 35:3
 78:9,12 80:17      hearing 39:21         287:18,23           114:8                 35:7 37:19,24
 81:4,17,20 82:12    110:3 113:2        Hock 197:21          hypothetical 46:8      38:4 55:17 56:3
 83:2,5 84:7         130:9 132:9        hold 136:6 228:14                           81:6,18,22
 85:11 87:2,8        146:4,16 147:12      235:17                       I            110:17,22 123:3
 103:1,8 105:10      147:16 194:3       hole 59:11 80:12     IDecoyem 14:23         123:8 224:5
 105:17 109:23       211:10 248:9         80:15,18,24          15:4,12,18           225:3 226:4
 110:2,10,15,20      249:7 260:20         111:8,14 112:10    identification 4:9   incidents 251:22
 111:3 112:2,11      261:3,9 262:22       119:16,17 120:1      5:2 20:9 21:24     inclined 26:17
 112:16,22 113:7     263:4 274:11         120:3,6 121:2        23:20 24:17          73:17
 113:21 114:11      hearings 38:22        221:13               25:9 26:22         include 258:9
 114:19 115:3        39:2 98:20         homeowner's            36:23 75:3         included 74:5
 116:7,10,17,19      194:9                208:19               146:21 149:22        198:12 200:22
 116:23 117:15      hears 67:18 84:5    Homer 51:2 90:6        151:11 152:5         201:3
 117:21 118:4,9     heated 124:17         92:4                 163:3 184:19       including 56:9
 118:21 119:11       130:18             Homewood-Flo...        190:17 193:4,16      69:19 146:11
 119:24 120:2       held 73:4 105:7       90:7 92:3,5          198:8 228:3,20     inclusive 294:13
 123:1,6,23 124:3    157:17 188:22      honestly 147:19      identifying 186:3    indicated 14:7
 124:9 131:1,6,11    229:11 231:12      hour 137:7           ignore 112:14        indicating 104:12
 131:24 132:14       240:21 241:12      hours 68:3 242:6     ignored 96:23        indicted 90:22
 138:22 139:11       241:16 271:10        260:11             IL 299:23              91:2
 139:19 140:1       hell 61:22 255:7    house 51:10 57:5     Illinois 1:1,7,17    indictment 97:13
 141:1,12,13        help 6:13 85:15       90:9,12 91:13,18     1:18 2:3,8,15,19   individual 75:23
 142:2,11,14,18      117:12               92:13,14,15          3:3,10 205:9         261:14


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 90 of 371 PageID #:3664

                                   John Scatchell, Jr.
                                     August 5, 2020
                                                                                        Page 313

individuals          intimidating 69:7    Jarecki 240:10,12      213:21 217:4      Junior 20:8 21:3,7
  140:22 220:12      investigated           240:15 241:6,16      264:17 267:15      21:11,23 22:2
  220:13,24 235:8      102:13               242:15 243:16        267:17 268:23      23:19,22 24:16
  243:9 287:9,10     investigation          243:19 244:8         282:7              25:8,14 26:21
  288:4,8,16           81:12                245:7 273:19       Joe 279:10,17,19     36:22 75:2
infinite 108:19      investigations         274:5 278:20       Joey 269:8           146:20,23
information 94:8       145:17               279:10 284:18      John 1:3,13 3:15     149:21 150:2
  95:22 227:5,8      invited 79:4 92:13   Jarecki's 244:19       4:2 6:23 14:10     151:10,15 152:4
initials 246:21        92:14 119:5          272:22               43:17 69:10,11     163:2,7 184:18
injury 149:14          209:8 213:24       Jeep 223:16 225:5      128:22,22 129:9    190:16 193:3,15
  151:3,6 157:23     invocation 154:22    Jeff 12:12 14:7        129:9,9,15,15      198:7 228:2,19
  162:21               157:7                18:23 20:18          130:5 147:10
injustices 203:18    invoke 14:24 15:2      22:4 38:7 44:21      153:1 156:12,14           K
inquire 35:14        invoking 145:13        48:4 59:22           156:19 195:19     K 298:2
insane 90:24         involved 29:24         64:13 72:21          196:14 243:22     keep 65:16 129:4
inside 57:7 252:11     61:14,14 234:22      75:11 76:18          264:16 278:24       231:18 260:9
instances 214:2      involves 70:23         96:13 98:3,6         280:6,14 284:16     289:14
instruct 29:4 38:7   involving 55:17        101:19 129:16        294:3,19 295:2    keys 226:12
  153:6                78:7 81:22 89:9      140:10 155:2         296:2 297:2       kid 49:19 51:22
instructing          irate 49:9 53:24       185:18 189:1         298:11,15,22        54:18 253:20
  196:21               54:9,14              191:14 208:7       Johnny 59:10        kidding 49:19
instruction 156:9    ironic 106:3           209:2 220:24         70:16 80:24       kind 8:16,22 9:1
instructions 8:11    issue 89:9 135:12      231:6 275:10         87:13 94:10,13      56:4 81:7 106:3
  12:21 13:7           136:10 137:4,19      278:13               221:11,18 222:5     106:8 117:20
intent 35:22           153:11 161:5       Jeffrey 2:16 61:4      268:14 271:4        128:15 143:23
interested 299:18      187:17 226:17      jeffrey.fowler@...     278:6               144:3 159:11,12
interim 211:13         256:1                2:16               Join 28:8 50:4        214:23 226:12
interrogation        issued 136:23        Jennifer 215:12        159:1               233:8 236:4
  33:18,24 34:4,17   issues 156:15          217:2,19 218:10    Jojette 111:20        245:9 252:13
  35:2 36:11           204:21 225:11        218:15 219:20      joke 128:16,17,19     257:4 269:1,2
  145:19,21 154:3      225:15 231:21        221:3              joking 234:15,18      273:14 289:12
  154:19 162:9       Italy 90:22          Jerry 51:5 90:20     jon 74:9              289:16
  185:2,6            Itasca 2:19            90:21,23 95:18     Jr 4:2 147:10       kinds 247:16
interrupt 12:13                             96:7 97:11           153:1 156:19        289:7
  52:11 107:9                 J             98:10 99:8,13,21     195:19 196:14     knew 86:8 87:20
  126:1,2            J 6:17 43:17           102:16 104:6         225:18 298:11       88:17 89:3,6
intervention         J-A-R-E-C-K-I          208:16 214:4       Jr.'s 156:14          90:6 92:22 93:1
  156:8                240:14             Jimmy 218:5          Juan 96:13 208:7      93:2,12,15 94:5
interview 12:4,10    jag-off 111:7          221:3                209:2 221:1         96:7,9 100:4,6,7
  123:4 281:23         112:9              job 10:22 29:17      judge 108:13          102:8 113:6
  286:21 287:3,6     January 33:19          51:22 56:10          109:3 156:18        182:24 183:1,5
  288:17,24 289:5      117:17 162:10        72:10 88:7 94:4    July 225:19           186:20 204:10
  289:20 290:14        185:3 266:22         114:10 119:20      jump 128:20           225:20 272:16
interviews 288:21      267:1,6,8            160:18 195:8       June 25:5 184:10    know 7:5,12,16


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 91 of 371 PageID #:3665

                                   John Scatchell, Jr.
                                     August 5, 2020
                                                                                        Page 314

  8:2,4 12:19         231:5,17 234:9      130:24 131:3,8        261:24 263:10      Leonard 58:5
  44:13,21 45:24      234:11 236:13       131:12 132:1          263:19             Leoni 11:16
  48:21 50:11,14      241:11 243:8        140:4 141:4,14      Lavalais's 44:4         287:19
  50:19,20,21         246:12 253:23       142:4,13 143:9        45:12,23 46:14     let's 31:6 49:14
  53:18 54:8,21,23    254:24 257:3,14     144:13 235:4          49:24 87:1            96:17 130:5
  56:1,8 58:3         268:14,20 269:6     248:13 253:4          131:3,8,12 132:1      149:24 160:22
  60:17 61:13         274:8 275:3,6       254:5,17 255:6      law 2:2,7 3:2,8         163:5 208:1,11
  63:16 64:24         276:8,21 277:20     255:23 256:17         10:21 70:14           229:7 280:3
  65:15 67:14         277:24 280:1,7      256:17 257:2          71:9 145:7         letter 219:11
  68:15,20 71:17      283:12 284:4,8      258:14 259:3,5        191:24 257:4       letters 203:11
  80:5 84:14,20       284:10 287:7,10     261:12 262:11       lawn 208:15          License 299:23
  86:4,14 89:17,21    288:13,20,23        262:19 263:18       lawsuit 43:19        lie 89:17
  89:24 91:22         289:11 290:12      Kyll's 46:10 48:18     45:18 215:9        Lies 89:18
  92:2,6,9,21 93:7    292:2               219:13 259:6          216:13,20          lieutenant 54:6
  93:11,17 95:18     knowledge 42:21      261:2,17 262:4        229:16                119:6 133:5
  96:6 98:14,16,23    51:15 79:1         Kyra 108:17          lawyers 7:4             135:16 138:16
  98:24 99:1          89:22 115:8         182:22 183:20       lay 71:11 124:19        161:16 223:21
  100:7,13 103:21     138:6 204:15       Kyra's 109:13          264:19                223:22 243:15
  106:14 108:15       205:13 209:10                           lead 196:5,8 283:1      243:17 258:22
  112:4 115:18,23     209:15 211:16               L           learned 64:4            258:23 264:3,5
  117:11 118:19       214:24 216:16      L 6:17,17              255:23                279:20,21 280:2
  119:4 120:13,22     216:24 218:4,14    Labor 205:9          leather 121:20          285:20
  122:13 123:9        218:24 220:14      lack 236:19 238:5    leather-ish 121:16   lieutenants 79:11
  124:13 125:7,11     221:8 223:6          248:21 250:7       leave 42:2,18           132:21 133:18
  125:12 127:23       224:5,12 225:14      253:16 256:8         43:13 121:13          134:5 135:7
  129:14 130:23       226:3 274:12         262:7 288:10         122:6 148:24          136:1,20,23
  133:17 134:16       281:2              ladder 50:22           151:1 162:12          137:4,22 239:24
  135:14 136:19      known 104:11        laid 212:2             217:21,23             243:10,13
  138:4 148:5         271:6              LANER 2:13             264:10 266:13      life 243:21
  154:23 155:4,7     knows 96:10,11      language 47:8        leaves 103:16        Life-long 14:16
  155:19 159:5        99:22 102:21         102:10 257:5       led 199:23           likable 95:11
  160:8 161:2,8       106:13 121:4,5     large 121:10         left 23:13 47:5      likes 244:5
  185:23,24 186:7     122:6 125:15       late 137:5,8 158:3     99:15 100:19       likewise 9:5
  191:5 200:13        136:15 185:19        183:7 254:15         161:20 227:6       liking 122:11
  202:11 204:16       192:6              laundry 197:24         239:8 254:6        limiting 156:8
  205:21,23          Kyll 43:22 44:1,4   Lavalais 43:22       left-handed 14:1     line 18:17,21 24:7
  207:13 209:21       44:8 45:12,23        44:1 87:4,10       legal 86:12 125:14      24:21 26:10
  210:11 211:15       46:14 49:10,24       102:23 103:3,10      134:19 135:10         27:2 35:19
  211:17 212:14       84:1,19 85:22        124:11 125:9         136:8 137:19          147:9 151:24
  214:13 216:1        86:5 87:1,3,5,9      130:21 140:4         138:1 159:17          203:15 212:3
  217:5,6 219:2,4     102:23 103:3,9       141:4 142:4,13       206:14                295:11,13,15,17
  219:24 220:6,8      103:15 120:19        143:9 144:13       legitimate 155:10       295:19,21
  222:5,16 225:4      124:11,18 125:9      255:24 257:7       lemon 224:15            296:11,13,15,17
  226:14 227:15       125:11 130:21        258:14 261:7,24    Lenny 96:15,17          296:19,21


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 92 of 371 PageID #:3666

                                    John Scatchell, Jr.
                                      August 5, 2020
                                                                                        Page 315

   297:11,13,15,17      208:12 210:4,12      71:14 82:3 83:8    251:10              218:8 219:22
   297:19,21            211:3 212:23         95:12 99:21       manager 134:13       220:3,4 244:5
lines 27:7 247:13       221:1 283:7          100:12 111:22      138:22 139:5,12     283:2 288:2,3
linger 112:12         Lodge 150:5            111:23 142:8,24    139:20 140:2        290:13
list 44:18 102:7      long 8:2 12:7          143:1 242:23       141:2 159:12       mayor's 216:18
   215:6 280:24         76:16 87:21          253:2 260:6        160:5               218:7
   281:3,7 282:16       96:16 101:23         264:23,24 265:4   managers 134:4      Maywood 195:11
   283:3,4,17 284:3     231:17 248:17        269:15            Manzel 51:5         mbersani@hcb...
   284:7 285:24         248:23 252:20      lots 252:18          90:20,21,23         2:20
   286:2,24 288:18      253:13 255:4       loud 56:23 57:10     95:18 96:7,14      McMillan 215:13
   290:6                287:14               57:11 67:18        97:6,11,15 98:10    217:2,20 218:15
listen 101:14         longer 154:7           84:4 85:1          99:9,13 102:16      219:20 221:3
   108:24 112:13        231:18             love 248:2           124:8 208:16       mean 43:8 54:19
   162:1              look 20:13 22:2      loving 62:18         214:4               57:21 61:19
listened 162:4          23:22 24:19        lower 23:13 77:4    Mario 215:6          62:1 63:10 82:6
literally 252:14        25:11,20 26:9,24     151:7 181:14       216:5 221:4,4,6     83:8,11 97:24
little 17:22 18:6       37:2 69:9 75:14    loyal 235:3         mark 125:7           107:22 113:15
   51:21 56:20          76:7 77:3,19       Luis 278:4           201:11 208:12       117:10 133:4
   63:21 64:7           89:22 90:2,10      lunch 111:21         210:4,12,13,20      135:15 138:6
   71:11 72:8 94:8      94:11 99:15        lungs 252:15         211:3 212:6         188:4 191:8
   117:13 119:20        100:9,11 122:21                         221:1,2 260:8       192:9 197:7
   160:24 197:1         125:18 146:23              M            283:7               203:18 208:7,11
   203:22 244:13        150:1 151:14       M 6:20 231:14       marked 4:9 5:1       216:2 220:1
live 51:2,6,8 83:9      152:7 181:13        272:20 285:10       20:7 21:22          235:6,7 243:22
   83:10 86:1,5,18      184:6,12,21         291:4               23:18 24:15         244:4,9 246:2
   89:15 96:3,20        187:16 190:12      M-80 57:3,18,20      25:7 26:20          249:22 251:1
   98:22,22 102:8       190:19 191:12       57:23 81:7          36:21 75:1,5        255:9 269:1,15
   208:15,17 214:5      193:6,18 200:14     110:22 123:3        77:4,20 146:19      277:16 284:9
   256:18               200:15,17          M-A-C 246:22         149:20 151:9        285:16 290:18
lived 86:3 90:6         202:15 207:15      M-E-N-O-L-A-...      152:3 163:1        meaning 161:7
   92:2,9 93:3,5,13     207:18 227:16       279:4               181:15 184:17       212:18
   93:23 94:18          228:5,22 232:19    MAC 246:12,14        190:15 193:2,14    means 44:16 62:2
   95:1 96:15,18        283:4,4,5           246:21 247:8        198:6 228:1,18      73:16 214:14
   97:6 102:9         looked 57:17          249:14 250:22      marks 22:15          235:12 299:2
   209:6,20,22          76:23 90:1         mad 103:15          matter 103:18       meant 234:23
   213:11 214:1         100:12 183:5       Madison 2:7          155:4 156:17       measure 53:14
lives 50:20 86:2        198:11 223:24      Maiello 26:4         226:24 291:15      medical 9:24
   89:16,18           looking 23:3          66:13 258:22,23    matters 22:10        153:8 156:14,15
livid 82:17             150:15 191:23       263:23 264:9       mayor 53:22 64:9     157:3
living 50:23 84:1     Looks 27:11          mail 103:12          88:13 99:3         medication 9:19
   93:4               Lori 1:15 31:15       252:17              131:21,24 132:4    meet 104:20
LLC 2:7 3:2             298:4 299:22       making 54:22         132:13 140:19       270:19
locked 60:16          lost 216:13,14       Male 259:24          210:8 213:4        meeting 61:18,22
Lockton 125:7         lot 50:19 66:19      man 67:20 251:7      215:9 216:9,9,13    122:14 141:11


                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 93 of 371 PageID #:3667

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                      Page 316

 141:13,17,19,21    met 183:2             263:24             298:17                143:8 144:12
 141:21 253:3       Mexico 17:2,5        Monday 108:17      municipality           279:15,17 280:5
 259:5 261:6,13     Meyerson 156:18       109:3              286:22                280:20
 261:16,19,20       Michael 1:8 2:20     moniker 246:6                           Negron 41:17
 262:4,5,12,14,17    3:16 233:14         monikers 247:23            N              42:1 43:1,12
 262:17,22,24        246:21 269:23       Monroe 3:9         N 1:18 2:1 3:1 4:1   neighbor 51:7
 263:2 277:21        270:5 271:16,24     month 95:7          6:17,20,20            95:21,23 209:24
 279:22              294:8 295:7          240:23 248:14      231:14,14             269:4
meetings 61:10,11    296:7 297:7          249:6,15 254:7     252:23 253:2,6      neighbors 268:21
 61:15,16 78:23      298:19               254:13 260:17      253:10,14,22        Nello 90:24
 79:4 80:1          mid-2000s 222:3       266:23 272:6       254:4 255:3         nephew 225:17
 112:18 118:23      middle 192:1          277:2              256:14 257:8,21       282:9
 119:5,8 143:1       201:23 202:1        monthly 239:1       258:6,11,13         nepotism 52:4
 262:18 277:2        266:22              months 19:24        261:15 262:1        never 36:19 51:7
Melrose 1:6,17,18   midnight 242:9        54:20 72:3 95:6    272:20,20             54:2 83:2 94:16
 11:1 13:13         Mike 199:10           116:16,18          284:22 285:10         95:24 96:2
 29:23 30:16         202:19,20,21,24      149:13,16          285:10 291:4,4        104:9,17 108:6
 31:3 95:19 96:8     236:17 293:2        Montino 49:20       298:9                 110:2 119:5
 98:10 101:21       mill 290:21           52:16             name 6:22 240:13       123:13 143:24
 106:7 197:24       milling 48:24        Montino's 49:19     287:9                 153:3 157:22
 198:1 201:17       million 48:24        Morales 55:17,22   names 208:5            187:5,17 190:4
 205:14 206:3       mind 127:24           81:22 110:17       216:1,3 279:13        195:8 203:20,24
 212:21 220:15       139:4 227:7          123:8,12,22        279:13                204:9,17 210:8
 233:1 240:22        230:6               Moss 90:14,18      narrative 72:14        224:16 226:5,5,8
 294:6 295:5        mine 23:14            208:8 209:16       107:2 126:15          226:8,14 234:22
 296:5 297:5         234:24,24            221:1              230:2                 239:9 240:3
 298:9,9,17         minor 117:18         mother 110:23      narratives 107:24      241:8 251:10
member 232:15       minute 47:5 214:6    mouth 65:16        Natale 71:21           279:19 280:1
members 11:9,10      261:6 277:7          110:7 113:12       120:15 204:18         284:18
 12:5 133:14,19     minutes 229:8         114:1 142:15       283:20              new 195:21
men 65:13           Mischaracterizes      252:14            naturally 57:23        217:13
mend 71:19           251:11              move 62:21 63:1    NAUGHT 293:14        news 61:4
Menolascino         misconduct 39:3       72:15 129:23      nauseam 108:19       nice 71:17,20
 278:24 280:6,14     41:2,9              moved 51:3 90:8    nearby 116:3           208:16
 284:17             misrepresentati...    96:21 121:8       necessary 154:11     nickname 52:15
mention 272:1        35:8                 274:9,13          neck 151:7             271:11
mentioned 192:17    missing 226:8        movie 57:8         need 8:1,4 27:15     nicknames 247:24
 220:24 232:2       misspoke 211:5       moving 72:12        30:20 33:9          nigger 46:18
 263:23 271:18      misstates 81:9       mows 208:15         35:24 48:14           49:11 106:16
 284:20             mistake 213:13       MUCHIN 2:13         100:10 143:14         255:6 257:2
mere 244:11         mock 252:1           muddled 129:12      183:12,15 197:4       259:7 263:12
mess 8:15 9:8       mockery 91:8         Municipal 1:7       198:15 199:17       night 10:12 41:8
message 269:15      mom 99:5              294:7 295:5        231:19                56:15,24 96:1
messages 184:9      moment 33:3           296:5 297:5       negative 142:12        245:4 260:6


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 94 of 371 PageID #:3668

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                      Page 317

 266:1              numbers 37:4         51:17 62:20        October/early        officer's 24:21
nodded 77:13         292:6               66:7 76:2,3 81:8     158:3                26:9 27:2
 92:1 214:9         numerous 56:7,9      121:17 128:24      odd 226:11           officers 17:9 19:2
 268:3               162:7               129:4,5,7 131:14   odometer 223:2,8       29:23 31:2 39:8
nodding 8:22        Nunzio 26:3 66:13    134:15,18,21         224:1 225:3,6        61:21 66:6
noise 57:10,12       137:2 258:23        135:9 136:7        off-duty 149:14        70:20 73:9
nonresponsive        263:23              137:24 140:7       offender 58:17         133:3,13 135:8
 72:17              Nurse 155:17         155:5,6,8 158:22   offense 9:18           145:16 227:14
nonsense 129:13                          159:14,16          offensive 105:24       234:1 235:24
 247:9                      O            162:15 182:2       office 3:8 62:7        236:2 237:10
Nope 11:21 26:19    O 6:17,20 231:14     186:22 195:2         67:17 68:2,22        238:1,16 239:4
 123:15 234:21        231:14 272:20      205:18 206:13        70:19 80:8,23        239:13,18,23
normal 8:19 71:23     285:10,10 291:4    208:2 230:1          85:1,3 94:3,11       245:1,6 257:9,14
North 2:14            291:4 298:2,2      235:18 236:9         103:18 104:18        260:1,12,16
Northern 1:1        o'clock 1:20 72:24   237:15 238:4         104:19 106:18        267:12 285:14
 294:2 298:14         103:12             274:14 292:13        111:18 112:5         289:21,24
notarial 299:20     oath 294:13        observation            120:3,10 121:1,4   offices 2:2 144:9
notary 1:15         obese 66:15          136:22               121:7,10 122:1,5     191:24
 294:23 298:4       object 30:4 31:9   obviously 63:23        124:14,21 125:6    official 138:18
 299:23               32:1 35:19 38:3    65:4 83:13           221:23 225:19        210:23 211:21
note 152:8 225:23     39:5,24 42:3       196:19 203:7         241:7 242:22       officially 211:6
noted 129:8           47:17 50:15        226:16 279:14        243:1,2,6 244:11   oh 13:5 59:21
 294:17               60:23 63:1 70:4 occasion 31:22          244:13 247:10        60:16 94:10,11
notes 207:14          70:4 72:12         56:22 57:1           252:15,17,18         94:12,14 100:3
notice 1:14 6:3       75:18 119:1      occasionally           254:6                128:18 212:12
 146:17 299:12        134:14 144:15      208:15             officer 10:24          225:13 227:16
noticed 224:1         145:23 146:6     occasions 74:14        13:14 24:7 28:3      289:19
November 31:6         149:2,4 186:17     74:19 80:20          28:22 30:15        okay 7:13 8:10,24
 31:20,22 32:10       194:23 205:17      103:20 162:8         31:24 32:9           12:11 13:6,10
 34:18 36:5           214:15 236:19    occupying 213:21       38:20 41:16          14:11,20 16:13
 38:16 158:3,6,20     248:20 250:7     occur 123:13           42:1 43:1,12         17:15 24:4,19
 159:10 160:4         251:9,18 253:15    138:9 255:22         45:20 71:16          25:15 27:9
 182:10,10,13,18      256:7 262:7        264:22               97:12 101:20         32:20 33:3,4,15
 182:21 183:7         273:11 288:10    occurred 47:23         106:7 109:12         33:20 37:11,14
 194:7,20 195:6       291:8              49:2 53:12           133:9,10 138:16      38:16 46:20
 196:17,17          objected 36:9        84:18,20 144:8       160:10,23            47:8 59:24
 197:13 249:4         37:17 292:16       161:21 211:2         194:21 226:24        64:23 68:16
Nowicki 223:21      objection 19:4       223:22 256:2         259:20,22,22         69:11 70:12
 223:22 224:13        27:18 28:5         285:3                260:2 264:3          71:12 78:6,16
nugget 252:13         30:19 32:13,21   occurs 255:17          265:9,15,20          84:10 91:12
number 8:20 24:9      34:9,13 35:5,13    260:18 264:24        267:10 272:23        96:16,19 97:22
 34:5 44:2 73:8       40:2 41:10 42:5 October 146:11          273:1 280:12         99:11 102:11
 108:19 232:1         42:19 45:5,13      146:15 147:12        283:11 286:23        103:1 106:14,15
numbered 220:22       47:24 50:2         158:3                288:17               107:8 110:5


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 95 of 371 PageID #:3669

                                 John Scatchell, Jr.
                                   August 5, 2020
                                                                                     Page 318

  125:23 126:22       160:17            overlooks 86:1     parameters 36:1      party 234:18
  129:18 132:7,18   ooOoo- 293:15       overseas 90:18     paraphrasing         party's 265:17
  133:7 139:10      open 98:7 103:16    oversee 284:11      203:9 256:22        pass 230:24
  140:21,24 143:2     104:9,10,16       overtime 94:12     parent's 57:8        passed 202:11
  145:1 149:12        288:21            owed 205:10        park 1:6,17,18        214:18 217:8
  150:18 156:21     opinion 59:16                           11:1 29:24           281:23 283:6
  191:21 192:12       90:16 97:9                 P          30:16 31:3          passes 290:14
  192:24 195:22       160:23 219:16     P 2:1,1 3:1,1       95:19 96:8          passing 43:2
  196:12 197:9      opportunity 7:4     P.C 2:17            98:11 101:21         119:15 142:7,21
  199:19 201:6        7:16 194:15       p.m 1:20 221:14     106:7 197:15,24     passionate 69:16
  204:13 206:7,23     195:11,20         pack 245:11,12,17   198:1 201:17        patrol 13:14 50:20
  207:1,10 210:16     197:14 198:4        245:20 246:3,10   205:14 206:3         82:20 272:23
  210:17 220:20       229:24              246:12,13,14,22   212:21 220:16        273:1 285:17,17
  226:23 227:11     oppose 219:14         246:22 247:2,7,8  233:2 240:22         285:18,18,19,22
  231:9 232:6       opposite 60:11        249:5,14,17,23    270:17 294:6         286:6,16
  240:6 247:11      opted 133:16          250:22,23 251:8   295:5 296:5         patrolman 136:16
  248:3,4,14        oral 281:23           251:16,23 252:2   297:5 298:9,10       136:19 273:16
  249:21 251:14       282:18,20           252:3 291:7,12    298:17               273:18
  253:5,9 254:18      286:21 288:21       291:14,18 292:1 parking 142:7         Paulette 155:17
  257:6,17 258:23     289:5,20 290:14     292:20 293:2,7    270:19              pause 32:19
  259:10,22         order 7:7 34:1      page 21:13 22:13 part 52:14 189:18      pay 44:12 123:18
  261:10,13           147:17 289:24       37:4,4,5,19 38:1  211:23 212:9         123:20 149:14
  262:24 263:8      ordered 148:3,10      75:15,24 76:8,15  281:16               204:22 234:19
  264:19 266:10       148:14,19           77:3,19 132:19   parte 69:20           259:8 263:13
  267:8 269:23      ordinance 66:10       150:14,15        participant          paying 202:22
  271:11 276:16     ordinances 66:12      181:13,16 184:7   265:18               233:11 243:21
  277:1,23 279:9    organization          184:12 191:13    participating 61:9   peak 260:10
  280:5 281:4         194:22              192:1,17 295:1    112:18 118:23       pending 8:8 37:12
  285:21 286:18     original 191:17       295:11,13,15,17 participation          156:17 298:13
  287:21 290:4        246:24              295:19,21 296:1   78:23               people 49:17
  291:13            originally 265:7      296:11,13,15,17 particular 16:11       50:22 68:23
old 64:3 212:1,2    originated 292:7      296:19,21 297:1   52:7 53:4,17         71:14,20 74:5
  216:21 259:22     outcome 299:18        297:11,13,15,17   55:14 62:11          92:15,17 93:2,15
  284:23            outed 227:9           297:19,21         68:23 122:17         102:8,15 116:2
on-duty 225:16      outside 57:14       pages 4:2 19:22     130:3 220:9          122:8,11,13,17
once 62:5 63:24       86:18 105:3         294:12            229:18 267:5         140:13 205:15
  93:19 136:7         112:13 183:20     paid 275:13         272:4,5              207:7,19 209:13
  161:1 195:4         242:24 293:2      panel 289:16,19    particularly          213:10,14,24
  217:14 239:8      overall 55:12       Paoletti 39:23      238:11               214:1 215:1,3
  244:9,12 258:17   overheard 111:6       40:18,21,24      particulars 56:14     217:12,15
  271:9               111:18 130:16     paper 192:9         256:23               218:17,18,23
one-on-one 71:20      212:11,12         papers 200:1       parties 6:3 92:13     220:16 222:12
ones 272:3          overhearing 83:24     211:12,16         189:11 299:14        226:22 234:17
ongoing 45:16       overlooked 235:1    paperwork 191:9     299:17               235:2 240:9


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 96 of 371 PageID #:3670

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                        Page 319

 252:19 258:21        60:14 79:1         phrase 110:5,8         112:8,17,20,23     planning 64:6
 268:3,9,12,16        113:24 155:14        159:18 206:14        113:8,22 115:4,9     231:21
 271:8,14 273:4       205:13 214:24        233:1,14,18,21       115:11 116:8,10    plans 62:13 63:6
 274:21 275:14        216:16,24            234:1 237:9          117:9 131:11         63:11
 276:9,11,22          218:14 221:8         238:2,17 239:14      134:11 140:11      play 94:5 201:18
 277:20 289:17        225:14 271:22        239:17,19 240:1      143:20,23 160:7      203:10
people's 60:15        274:12               240:4,16 245:24      160:15 203:20      players 106:1
perceive 89:11       personally 67:22      246:10 248:9,18      210:10 222:9,13    please 6:6,7,22
perceived 217:11      68:1,7,11,13         249:7 272:10         233:20 238:12        9:17 27:1 28:10
 217:12,14            69:24 70:7 97:8      285:13               239:20 245:21        31:13,15 33:15
 237:12 246:7         103:8 110:9,13     physical 66:16,18      251:6,22 252:5,6     39:14 45:1
 268:17               110:15,20 111:3    physically 138:8,8     252:23 253:6,10      63:16 67:5
perceives 250:19      112:16,22 113:7      253:21 266:2         253:14 254:4         83:19 101:14
 250:21               113:10,19,21       pick 92:18,19          255:5 256:14         107:1 126:10
percent 19:9          115:7 116:9,12       290:13               271:23 275:1         129:10 130:6
perfect 106:8         124:2,6 131:18     picks 290:21           277:6,18 284:6       158:12 160:3
perfectly 224:2       139:11,19 140:1    picture 95:8           284:21 294:8         190:19 193:6,18
performance           141:1,23 187:15      215:15 218:16        295:6 296:6          207:3 215:19
 260:10               233:16 245:23        267:19               297:6 298:18         228:6,22 236:16
performances          246:11 252:8       piece 192:9          Pitassi's 110:7        237:2 241:21
 105:21               253:1,5 298:8      Piemonte 219:22      pits 88:22             254:13 294:15
performed 105:22     personnel 286:13      220:7              pittance 91:7        pleased 141:10
 105:23              persons 71:15       Pierce 2:18          place 46:2 47:16     Plenty 53:1
period 16:1,14,19    perspective         pigeonholing           47:22 48:17        plus 287:3
 73:24 84:15,16       156:23               250:19               55:11,20 64:12     point 9:9 14:20
 114:18 161:2        pertains 154:17     pin 101:9              64:15 71:5,7         20:17 36:6
 182:9 183:7,19      Pesch 50:24 71:21   pinpointed             84:12,22 94:2        41:24 93:24
 194:14,19            89:13,15 90:3,19     114:16               111:13,17            96:21 99:8
 197:12 211:13        91:12,13,14,17     pit 77:22 78:1         115:15 120:7         102:4 108:17
 247:19,20 248:8      92:22 93:12,16     Pitassi 1:8 3:16       124:24 201:22        117:6 148:4
 248:12               94:18 95:10          17:19 20:3           210:19 265:4         154:1 157:8
periodically 19:15    96:12 99:18          46:16 48:20          276:14 280:23        158:7 160:21
periods 12:23         100:17 102:16        49:9 51:11           282:16 294:12        161:12 187:7
permission 27:16      104:6 120:13         53:24 54:9,13      placed 283:17          197:2 201:24
 28:3 29:16           124:8 208:14         59:9 60:1 69:5       286:23               202:2 203:24
perpetuated           214:4 283:20         70:23 79:14        places 283:3 284:3     211:17 264:13
 292:8               Phil 42:11 43:4       80:12 87:15          284:7                266:18 274:6
person 71:14         Phillip 41:17         92:24 97:18,20     plaintiff 1:4 2:11     287:16 288:14
 106:5 111:10        phone 117:9           98:9 99:18           43:19 195:18         290:22
 212:9,15 218:2       124:20,22            100:7 102:23         294:4 295:3        points 282:1
 255:11 264:2        photo 75:17 77:12     103:2,9 104:2        296:3 297:3        police 10:24 11:7
 269:16,17 277:3      181:22               105:11 106:11        298:16               12:5 17:7,9 18:9
 277:4 289:19        photograph            109:23 110:10      plan 63:19             18:18 19:1,2
personal 51:15        181:18               110:16,21 111:4    planned 63:20          28:3,22 29:22


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 97 of 371 PageID #:3671

                                 John Scatchell, Jr.
                                   August 5, 2020
                                                                                    Page 320

 30:15 31:2          272:22 283:22     presented 39:22      201:23 229:11      pronounce 41:19
 38:18 47:6,10       285:19             100:1 137:9         231:12              155:20
 66:6 67:13         positions 236:3    presidency 243:22   process 7:7 8:16    protected 206:1
 97:12 101:20       positive 142:15    president 204:18     12:4 204:6          209:3,17 210:3
 106:6,7,19,22       149:19 150:17      275:19              272:24 273:8        213:8,19 222:6
 113:13 134:12       206:20 261:21     pretty 49:8 69:16    281:5,16,17        protection 153:14
 144:22 148:23      possess 136:13      206:5 252:12        282:15 285:24       153:20 154:7,8
 149:13 152:9       posted 64:20        270:19 277:12       290:14             protects 206:19
 160:10 183:21       114:10             290:21             produce 189:15      provided 149:13
 189:5,8 190:11     posts 122:12       prevail 156:16       189:21             proxy 115:7
 191:4 194:3,9,21   pounds 162:22      previous 256:9      produced 185:10      269:14,15
 196:16 222:22       182:1             previously 190:4     187:6,23 188:2     prudent 154:9
 233:2 234:2        power 95:4         Prignano 88:15       189:4,7,9,11,14    psychological
 240:22 249:8       powers 44:12       prime 207:15        productive 160:10    10:1
 257:3,13 270:5      63:24 269:11      Principe 218:5      professional        public 1:15 89:22
 273:9 281:13       practice 220:15     221:3               230:19              288:21 289:1
 283:8 286:12,14     220:18 221:10     prior 11:3 63:17    promised 53:21       294:23 298:4
policeman 11:4      Practitioner        182:13,18,21        54:3 160:7          299:23
 90:15,15            155:17             225:22              162:7              pull 256:6
policemen 248:2     preempt 82:3       prison 88:15        promises 160:20     pulled 249:3
policy 104:10,16    prefer 108:23      pristine 137:9      promote 90:19       punching 69:13
 205:14,20 206:9    prepared 109:19    privy 79:3           143:11             punished 135:21
 207:7,10 214:7      153:4             probably 21:4       promoted 17:18      punishing 238:1
 214:11             preprinted 290:1    22:6 26:8 80:19     50:22 51:3,5       punishment 121:5
politics 99:1       presence 87:12      82:2 94:3 102:1     53:8 64:10          121:6
 201:17              132:4 144:1        111:23 116:15       91:15 95:10        purpose 7:3 37:16
poorly 232:20        239:5 258:18       117:6 121:13        102:15 110:11      purposely 67:17
 235:5,9,15          277:16 299:3       125:12 132:3        120:16 213:2,3,3    84:4 119:7
popped 90:3         present 3:14        138:11 160:17       234:20 241:8        227:4
portion 31:17        38:22 41:4 46:4    201:19 215:5        273:1,4 278:4,7    purposes 107:20
 39:16 40:13         47:1 49:3 56:15    234:3 249:9         279:20,21,23        109:9
 45:3 67:7 83:21     57:6,7 64:16,24    260:4,21 272:7      280:2 283:18       pursuant 1:14 6:2
 158:14 184:8        85:8 94:19         272:13 282:21       284:9,11,13         86:19 299:12
 200:1 215:21        97:14 99:4        probation 160:22    promoting 210:8     pursue 198:4
 237:4 241:23        111:19,24         probationary        promotion 44:8      purview 42:13
 250:15 274:2        115:20,21          161:2               44:10 55:7 64:1    pushes 204:11
Portland 183:24      120:21 125:5      problem 71:22        64:19 82:14        put 19:24 30:9
 184:2               142:22 146:4       204:20 223:22       105:12 109:24       44:2 51:23 54:4
posed 159:21         147:14 194:6      Procedure 6:3        124:1 161:1         66:24 81:24
 289:23              203:3 210:22      proceeding 108:7     273:14,16,20        90:20 95:4
position 37:22       242:19 252:7       195:15              285:13,16,16,22     108:20 121:12
 53:22 101:24        253:21 260:12     proceedings 73:4     286:15              122:19 142:19
 102:2 197:15        265:5,22 266:3     105:7 157:17       promotions 235:2     143:14 161:10
 221:22 271:9        299:13             185:16 188:22       286:6               161:10,14 162:1


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 98 of 371 PageID #:3672

                                 John Scatchell, Jr.
                                   August 5, 2020
                                                                                      Page 321

 195:8,16 202:10     195:14,24 197:5    quits 269:19            27:6 65:9,11       87:6 88:1 93:21
 211:11 224:2        197:7,11 199:23                            70:20,20 78:8      94:20,22 95:17
 225:23 227:4        206:17 207:11               R              86:14 94:6         96:5 97:17
 237:21 246:4,6      210:16 214:23      R 2:1 3:1 6:20          102:14 123:21      98:18 99:7,22
 248:14 249:6,14     222:15 223:17        231:14 272:20         127:23 137:18      102:19 103:23
 273:3,6,21 278:5    224:4 229:21         272:20 285:10         144:20 203:21      104:8 110:3,4,18
 281:6 283:11        230:8 235:13,19      285:10 291:4          234:17 239:9       110:23 111:2
puts 208:16          236:20 237:2,7     racial 60:22            246:4 256:22       112:6,21 113:2
putting 72:4         238:23 241:14      racially 263:19         259:8 263:12       114:22 116:5,22
 102:7 161:23        241:21 246:24      racist 60:2,3           273:6 278:1        117:2 118:7,20
 162:3 273:4         248:6 250:12         105:19              reanswer 257:16      120:18,20,23
                     256:9 258:5        rah-rah 247:9         reappoint 288:3      122:5,17 124:7
        Q            261:22 267:4       raise 6:7             reason 10:6 26:18    125:1 130:8,19
qualified 280:13     269:2 272:17       ran 54:16               54:7 65:12 68:8    130:22 131:4,9
qualify 160:21       280:3 289:23       random 234:10           73:20,22 83:14     131:19 132:5,9
 282:1               290:23 291:3       range 84:13 195:4       96:2 106:9         139:17,23 141:7
question 7:11,15    question-by-qu...     226:7,13 242:6        202:4 280:14       143:2,4,7 144:18
 7:19,21 8:7 9:4     36:4               rank 243:8 285:19       295:12,14,16,18    145:20 146:9,13
 9:7 16:2 17:12     questioning 35:20   ranks 19:9              295:20,22          147:13 154:4
 18:24 29:1,2,8      129:17 130:2       rants 252:15            296:12,14,16,18    159:6,7 160:13
 30:13,14 31:10     questions 7:5 9:4   rationale 115:12        296:20,22          185:19 194:4
 31:11,13 33:6       9:16,22 10:3,8     Raul 71:21 120:14       297:12,14,16,18    200:24 201:7
 35:2 37:12,16       15:3,11,17 16:3    Rauzi 11:24 38:23       297:20,22          204:24 205:1,4,5
 39:11 40:8 42:8     16:7,11 18:8,13      282:23 287:13       reasonably 106:14    205:12 213:6,16
 42:15 45:1 48:5     18:15,19,21 32:7     287:21 288:9        reasons 219:1        216:4 217:1
 63:4,15 67:5        34:2,5,17 35:1       290:5                 295:10 296:10      218:3,22 221:16
 68:4,9,13,16        37:23 58:4,6       raves 252:16            297:10             223:4,5 225:5,12
 72:13,17 77:6       69:3 76:5 82:3,4   read 19:19,21         recall 7:2 31:8,20   226:2 229:19
 78:11,14 81:16      101:14,17            31:14,18 36:19        31:22 33:17        230:11 233:22
 83:15,18 88:21      107:12 109:20        36:20 39:13,17        34:16 43:10        239:11,13,16,21
 88:24 97:22         117:12 132:12        40:14 44:24           46:3,13,16 47:20   244:20 251:17
 101:16 107:1,23     147:18 154:2,14      45:4 67:4,8           48:11,13,16        251:21 254:23
 108:18,24 109:1     156:9,13 157:10      83:18,22 158:11       49:23 50:8 52:8    255:21 257:10
 109:22 110:5,8      162:11 185:3         158:15 197:5          53:2,15,18,19,23   259:17,19,23
 125:21 126:5,7      195:14 214:7         215:19,22             54:12 55:5,14,23   263:21 264:11
 126:16 127:7        230:15 231:2         223:13 237:1,5        55:24 56:7,12,22   269:7 275:2
 128:9 129:2,24      272:19 289:7,11      241:20,24             57:1 59:4,19,21    276:20 279:12
 135:5 136:14        289:16 290:1         250:16 274:3          59:24 62:9,16      282:23 283:14
 138:3 139:8        quick 8:14 32:16      276:24 294:11         63:9 64:22 65:3    292:22 293:3,8
 140:19 142:17       72:22 291:2        reading 129:19          65:4,7 66:4      receive 23:15 26:4
 146:1 149:7,9      quickly 290:22        223:2 299:9           68:23 73:11        201:9 204:22
 153:22 154:16      quite 124:14        ready 60:8 247:8        79:17 80:6,20      205:2 228:12
 158:12 159:20       217:7 226:11         247:9                 81:19 82:7,10      229:4
 190:9 192:7,16      232:4 249:22       really 7:8 8:23 9:1     83:4 85:14,17    received 19:14,18


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 99 of 371 PageID #:3673

                                   John Scatchell, Jr.
                                     August 5, 2020
                                                                                       Page 322

  145:20 184:9         291:20,21          reimburse 137:11    Renew 30:18           158:13 215:20
  201:3              reference 35:6       reimbursed          repeat 9:10 32:5      237:3 241:22
receiving 205:10       99:2 191:24          135:21              39:12 40:10         250:14 274:1
recognize 23:10        246:11 254:4       related 39:2          195:4 227:11      requesting 187:24
  25:21 26:2           258:7,13 272:2       299:16              236:16,23         required 286:22
  27:10 75:16          272:11             relates 87:1          241:19 250:11     requirement
  77:20 184:8,13     references 67:10     relating 32:8       repeated 31:13        52:24 83:7
  184:22 191:2       referencing 293:2      37:24 39:3 81:5     129:11              104:3
  200:4              referred 49:10         87:3 113:8        repeating 108:18    requirements
recoil 185:4           58:21 80:11,15       123:2 132:12      rephrase 7:17         83:12
recollection 28:19     80:24 81:6 89:8    relationship 16:6     28:10 135:6       requiring 145:6
  48:2 58:20           97:3 100:21,24       87:20 88:18,19      149:6 160:3         145:16
  81:11 292:21         103:5 111:7          89:4,7 271:23       197:11 230:9      researched 73:17
recommend              119:15 121:1       relayed 105:16        237:7             reserve 293:12
  136:21               232:17,22          relays 260:3        replaced 150:24     reserved 299:10
recommendations        245:16,19 255:6    released 152:15       275:20            residency 50:13
  135:16 136:2         257:8 269:21       relevance 155:6,7   report 133:10         50:17 52:23
  138:7                270:6 275:12       relevant 156:22     reported 157:23       83:7,12 85:21,23
recommended            291:12 292:23        187:21,22           158:2               87:1 89:8 90:3
  41:24 42:16        referring 37:5,18      195:15 196:6      reporter 6:7,10       90:19 92:18
record 9:13 20:3       47:15 48:8           199:5 229:15        8:17 12:16          102:13 104:2
  31:17 32:22          52:13 73:7         remain 29:5           36:17 126:12        124:5 125:13
  39:16 40:13          84:11 87:14,15       154:10 155:11       129:19 153:15       208:9,10 214:2
  45:3 66:22 67:7      111:8,11 112:9       257:3               153:17 196:9,12     255:24
  69:4,15 83:21        133:14 150:10      remaining 106:6       202:13 236:15     resident 92:23
  129:6 140:6,9        198:10 218:8       remains 214:3         279:2               95:19 96:8
  152:23 156:3         237:10 251:3       remarks 212:13      reprehensible         97:16 98:10
  158:14 187:14        263:1,3,18         remember 12:7         47:6                99:9,13,19
  188:24 190:1         271:19 275:18        46:19 54:23       represent 126:19      100:18 102:3,4
  215:21 237:4         276:7 291:22         79:11 83:24         153:1               102:12
  241:23 250:15      refers 48:5 66:5       124:18,20         representative      resign 194:16
  274:2                66:10 119:16         125:10 130:18       38:5                195:20
records 157:3          232:14 236:1         210:15 212:16     representing        resignation 17:22
red 57:19              271:3                212:17 224:9        123:11 192:13     respect 15:3
Redirect 4:5         refuse 15:11 106:1     240:9,23 241:2    reprimand 158:23      220:23 257:19
reduced 150:24       refused 104:21         243:11 245:9      reprimanded           259:2 267:14
  299:2              refusing 15:13         247:7 255:5,10      158:19              271:9
refer 25:12 80:18    regard 227:15          255:13,18         reprimands 159:5    respectfully
  91:16 120:3        regarding 102:13       256:23 257:1        159:7               151:24
  232:12 235:14        123:8 225:3,10       260:17 267:13     request 29:15       respond 201:15
  247:1 251:7,22       225:15               272:6 282:22        72:22             responded 147:22
  261:24 263:8,17    regularly 106:18     reminded 146:16     requested 31:16     response 129:20
  269:24 285:14      Reiger 201:11        removed 106:2         39:15 40:12         154:18 203:13
  285:21 291:18        203:3                274:18 278:6        45:2 67:6 83:20     216:18 222:10


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 100 of 371 PageID #:3674

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                        Page 323

   244:18,22 245:7    17:9 19:3,16         233:11 235:23        144:19 233:17        27:15 207:12
 responses 200:11     21:10 23:3           236:6 241:10         239:6 277:6        ruling 86:12
   201:2,5,9 244:7    27:19 28:4,20        244:3 246:8,8,9      284:2 286:10         102:20 135:22
 responsive 127:18    29:5,11 31:8         246:23 247:21        294:9 295:7        rumblings 114:24
 rest 70:18 279:7     32:24 34:5 38:3      248:11 249:17        296:7 297:7        rumor 50:17
 restricted 258:10    38:24 39:4           253:13 254:2,23      298:19               51:20 52:5
 restrictions         40:19 41:5,9,19      256:17 259:1       Rogowski's             53:24 67:13
   152:16             44:23 47:23          260:20,21 261:5      161:20 239:8         86:16 218:6
 result 109:14        48:10,12,14          262:20 263:3,16    role 286:9 288:16      280:16 290:21
   162:21 236:3       49:13 50:9           263:22 264:2,8     roles 286:11         rumors 50:18
   237:12 280:21      55:15 62:17          265:5,9 266:2      roll 67:18 84:4,23     67:19 82:22
 results 282:15       63:22 65:10          267:11 269:18        85:8 227:6           86:22 116:18
 retaliate 207:7      66:14,23 71:6,18     270:4 272:18         240:20,21 241:5      117:24 139:6
 retaliated 45:18     72:3 73:15 74:6      275:14,22            241:11,16            218:4
 retaliating 205:15   74:12,17 75:14       276:20 284:5         242:12,22,23       run 60:12,15 68:1
   215:1 220:16       77:2,4 78:17         285:6                243:3 244:4          103:12
 retaliation 219:3    82:23 88:12        right-handed           245:2,6 247:14     running 219:15
   221:10             90:10 95:3           13:16                276:15,16            224:13 275:19
 retire 63:19 114:6   96:24 102:19       rights 32:11         RONALD 1:7           runs 60:13
 retired 62:17        115:20 121:16        205:16 207:9         294:7 295:6
   210:20 211:4,6,8   121:21 125:3         215:2 220:17         296:6 297:6                 S
   222:4              130:4,6,13,17      rise 148:11            298:18             S 2:1,16 3:1 4:8
 retirement 62:13     131:22 132:6,18    Road 2:18            Ronnie 53:21           5:1 6:17 231:14
   62:23,24 63:6,11   132:22 133:24      Robert 223:17          128:19               231:14 285:10
   63:17 65:22,23     134:9 135:3          224:23 225:18      room 12:15 85:9        285:10 291:4,4
   113:9 118:6        136:4,21 138:20      282:7                121:11,13,15       Sabater 3:15
   210:21 211:12      140:13 145:14      rode 201:16            148:15 223:18      safe 206:6
 retires 264:16       146:5 147:23       Rogowski 1:8           224:22 243:3,11    safety 70:20
   267:17 268:22      149:24 150:5,13      3:17 17:20,21        243:13 245:2,6     saith 6:19 293:14
 retiring 63:11       151:4 152:17,21      30:7 54:5,6 58:2     252:17 276:15      sake 127:4
 review 21:11         154:1,10 155:11      69:5 79:13           276:16,24 277:8    Salvi 224:21
   199:8              157:13,19 158:4      81:13 99:12,14       277:17,18          Sam 1:7 162:7
 reviewed 199:11      160:4 161:11         100:6,17 116:20    Rosa 51:10             221:13 257:2
   199:12 202:17      162:12 181:14        116:24 117:5,15    Rose 89:19             294:8 295:6
 revisit 280:3        182:16 183:16        117:22 118:5,10    rotating 19:20         296:6 297:6
 revoked 54:5         187:10,12 188:2      118:13,22            84:5                 298:18
 reword 38:10         188:5,18 189:12      119:12,24          roundabout           Sam's 252:13
 rid 67:11,24 68:19   192:4,14 194:7       120:24 123:2,7       156:16             Samuel 3:16
   114:3              198:4 199:14,15      123:17,24 124:4    RPR 1:15 299:22      Sandoval 155:14
 rifle 13:21          201:23 204:8,14      124:10,24 125:8    rude 22:8            sat 70:10
 right 6:8 7:14       206:1 208:17         130:11,17,21       rule 8:6 138:12      save 264:17
   8:14 11:1 13:6     211:11 214:7         131:2 132:17         145:16               267:17 268:23
   13:18,21 14:3,18   217:8 222:22         134:11 143:19      rules 6:2 7:9 17:8   saved 267:15
   15:1,3,14 16:10    229:20 230:10        143:20 144:14        17:17 19:1,11      saw 57:17 77:24


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 101 of 371 PageID #:3675

                                    John Scatchell, Jr.
                                      August 5, 2020
                                                                                          Page 324

   78:3 121:20          193:2,14 196:14    score 96:11          sees 101:11          Serpico 1:7 51:11
   202:9,19 209:22      198:6,22 199:4     screaming 103:13     segregating 20:19      53:23 64:9
   212:17               199:21 202:7       screams 252:14       sell 223:23,24         88:13 99:3
 saying 28:19           219:11 228:1,18    screw 227:15         sending 215:14,15      131:21,24 132:4
   54:17 69:1 84:1      229:14 231:16      screwed 96:13          218:16               132:13 219:23
   85:2 102:7           232:8,15,22        seal 299:21          senior 98:19 104:5     283:2 290:13
   106:16,16 113:5      233:1,10,11,14     seat 123:9 148:11      111:1 133:3,12       294:8 295:6
   114:5 115:9          234:2,19 235:7,9   seats 210:24           224:18 283:11        296:6 297:6
   128:4 132:14         235:23 237:9,18      211:21 212:3       seniority 281:1        298:18
   143:8 145:12         238:17 239:5,14    second 9:1 12:13     sense 21:5 73:23     served 30:7
   161:8 202:1,5        239:19 240:1,7       14:18 27:17          106:8 205:24         266:19
   206:8,12 211:11      240:16 241:7         32:18 62:18          251:24             Service 14:23 15:4
   212:11 217:17        243:21 245:10        74:20 76:7,14      sent 135:19 184:9      15:12,18
   218:12 219:11        247:22 248:9,18      108:14 136:6         219:10 269:16      serving 209:18
   221:17 224:14        254:19 264:16        138:18 160:18      sentence 38:10       set 299:20
   243:23 259:2         275:13 294:3,19      181:14 184:12      separate 78:13       seventeen 279:16
   263:10 273:19        295:2 296:2          196:10 228:15        135:17 154:19      Shaking 8:21
 says 85:24 86:5        297:2 298:11,16      231:8 279:12         156:24 164:10      shared 254:22
   111:23 118:1         298:22             secondary 27:16        165:10 166:10      SHEET 295:1
   147:10 252:19      Scatchell's 154:18     27:24 30:9           167:10 168:10        296:1 297:1
   256:14             Scatchells 236:4,7   secret 49:18 92:16     169:10 170:10      sheet(s) 294:16
 Scatchell 1:3,13       237:13,20            135:20 214:3         171:9 172:10       shhhh 71:1,1,1
   2:2,5 3:15 4:2     Scavo 14:5,13          276:17,19            173:10 174:10      shift 59:15,16
   6:23 20:7,21,23      15:22 16:4,8,16    secrets 214:3          175:10 176:10        61:9,11,15,16
   21:3,7,11,22         16:21 17:2,4,18    secured 96:12          177:10 178:10        85:18 92:12
   22:2 23:3,18,22      18:7,10,14 64:4    security 28:21         179:9 180:9          99:15 100:20
   24:15 25:7,14        74:2,6,10,15       see 7:5 21:17 22:3     181:2                119:7 135:17
   26:20 32:15          77:24 78:3           23:4 26:3 37:3     September 23:16        137:7 138:13
   33:11 36:21          87:16,21 88:3,18     37:20 51:7         sergeant 44:18         161:16,20
   43:17 44:13,14       88:20 89:2,4         54:13 57:16,22       50:24 51:4           221:14 233:7
   69:10,11 75:1        90:21 91:2           77:12 95:24          91:14,17 95:12       239:8 241:2,4
   108:24 128:23        182:14 184:15        96:2 106:20          133:5 138:15         242:3,11,13
   146:19,23            184:24 269:20        109:18 147:7         273:17,18 281:3      245:3 259:7,16
   147:10 149:20        270:6 271:6,19       151:21 156:22        281:6 283:10         260:7,22 263:15
   150:1 151:9,14       272:2,11 279:24      163:16 181:16        285:20               265:24 266:16
   152:3,24 153:1,5   Scavo's 52:17          183:20 191:23      sergeant's 280:23    shifts 19:20 84:6
   156:12,14,19       scenario 197:22        202:14 208:1,11      283:3,17 284:3,7     138:10
   157:1,4 163:1,7    scenes 72:8            225:22 277:13        286:2,23 288:18    ship 63:22 65:10
   183:12 184:17      schedule 98:7          277:15,18          sergeants 79:12      shipshape 66:19
   185:16 186:12        135:20 138:19      seek 156:7             132:21 133:18      shit 19:21
   186:18,20          scheduled 1:19       seen 26:6 121:7        136:1,20 137:22    shook 57:5
   190:10,15            119:7                123:13 132:10        239:24 243:10      shoot 13:18,24
   191:14,21 192:1    schedules 135:18       138:8,9,15           243:13             shooting 54:18
   192:13,16,18       school 104:15          198:21 199:2       series 16:3 132:12     77:24 78:3


                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 102 of 371 PageID #:3676

                                    John Scatchell, Jr.
                                      August 5, 2020
                                                                                          Page 325

   185:7 186:13         147:9 151:23       solemnly 6:10        speaking 123:11        200:1
 shoots 13:24           152:1              somebody 28:22         217:19             stacked 277:7
 short 73:2 105:5     Signed 295:23          70:24 78:13        specialty 118:16     staggered 288:5
   157:15 187:4         296:23 297:23        95:21 97:14          277:4 284:12       stain 58:11,13,21
   188:20 229:9       signing 299:9          137:5,23 209:5,6   specific 55:23       stairs 270:20
   231:10             silent 29:6 154:11     209:8 210:24         59:5 64:13 65:3    stairwell 271:1
 shorthand 299:2        155:12               213:21 215:13        110:3 150:9        stand 29:7 38:11
 shortly 210:20       similar 214:23         218:16 224:6         251:17,21            45:19 84:2
   215:16 224:22      Simpson 59:11          227:3 230:23       specifically 28:6      147:18 148:3,6
   249:9 254:14         81:1 221:11,18       259:16 281:6         65:24 80:21,22       148:10,14,19,20
   259:4 260:19         222:3,6              283:3,16 284:2,7     82:9 88:11         standing 122:21
 shotgun 13:20        single 48:5          son 104:14,15          92:14 130:9          266:5 267:9
   74:20              sir 147:3              255:12 284:12        143:3,7 186:5      stands 26:3
 shotguns 185:4,7     sister's 10:20       song 54:24 105:22      217:19               246:22 270:12
   186:13             sit 46:12 48:22        106:2              specifics 130:22     staring 69:4,6
 should've 95:2         50:1 53:2,15       songs 54:22            143:4 243:11       start 84:18 92:17
 shoulder 13:22         55:6 56:13 59:3    soon 18:18 254:6       247:4                182:12 248:8
   14:3                 62:8,15 63:8       SOP 145:6 206:18     speech 206:1,10        256:15
 show 208:16            130:20 143:3,6     SOPs 19:12,14          206:19 209:17      started 248:15
   271:8                203:16 242:23        72:4 144:23          210:5,6 218:7,12     249:7
 showed 44:7            278:14 279:11        206:5              spell 240:13         starting 38:1
   137:5,7 226:8,9    sits 82:24           sorry 22:20 37:12      265:13 279:2         154:1 184:7
   237:19 248:12      sitting 33:18          40:11 43:8         spending 96:1          241:5 242:14
   275:17 277:6         65:13 116:2          47:10 50:14        spiked 124:20,21     starts 37:5,19
   287:19               119:19 148:4         52:10 82:15        spoke 40:18,21         92:6
 shown 124:13           183:14 210:13        97:23 106:10         95:21 215:13       state 1:16 2:14
   250:21 283:21        210:24 212:6         112:12 130:12        224:6                52:13 91:4,6
 shows 11:16 76:15      241:5 258:21         139:2 152:20       spoken 42:24           136:10 185:14
   121:4 263:11       situation 106:20       153:15,18            43:11 44:1           264:15 267:23
 shuffled 71:1        situations 84:3        182:16 183:11      spot 54:2 288:8        298:1,5,10
 shut 65:17 113:4     six 19:23 149:13       195:1 196:11       spots 280:24         stated 252:21
 sic 221:2              260:15               202:21 211:5       spreads 67:19          259:13 267:20
 sick 42:1,17 43:12   size 57:23             221:6 233:5        squads 270:18          268:8
   144:24 148:24      sleep 10:12,13         241:19 250:4,13    Square 260:5         statement 48:20
   151:1 162:12       slip 94:12             255:15 265:11      Sr 1:3 3:15 69:11      60:3,20 84:21
   264:10             slippery 278:13        276:6                156:13 157:1         85:11 86:24
 side 67:12 194:10    slope 278:13         sound 244:13           221:11,18 224:7      106:4 115:17
   292:8              small 94:14          Sounds 7:24            224:20 264:16        118:10 241:17
 sign 21:19 24:11     smart 125:16         South 3:3              294:3 295:2          244:8,10,18
   25:4 26:15         snickering 245:10    spade 96:18,18         296:2 297:2          256:19 266:19
 signature 21:13      snowplow 68:2        spans 46:9             298:16             statements 35:16
   23:10 24:6,7,20    sold 223:3,9,16,20   spawn 54:19          SS 298:1               81:5,18,21 82:7
   24:21 26:10,11       223:24 224:14      speak 9:2 42:6       stabbed 55:8           82:13 83:6 87:3
   26:13 27:1,2       soldier 51:22          220:9,21 250:5     stack 198:24           103:2,4 117:16


                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 103 of 371 PageID #:3677

                                    John Scatchell, Jr.
                                      August 5, 2020
                                                                                         Page 326

   117:22 118:5,22      294:9 295:7          240:6 252:21        136:11 138:23        253:2
   119:12 123:2,7       296:7 297:7          258:1               139:5,12,20        sweat 187:11
   123:24 124:4,10      298:19             subjected 221:9       140:2,12 141:2     switch 22:18
   131:2,7,12 132:1   stick 57:3 129:23    subjective 83:13      159:12 160:5       sworn 6:15,19
   138:24 139:3,13    stickers 22:11,14    submit 29:15          201:12 220:5         69:15 294:20
   139:21 140:3         22:16,17,22        submitted 48:19       221:19 243:5         298:22
   141:3 142:3        sticks 57:18           151:24 152:9        258:3 289:10,12    systems 12:22
   143:23 144:12      stipend 66:17          192:4 200:11,17     289:13
   225:2 245:7        stipulate 76:10,19     200:19,22         supervisor's 241:6            T
   247:12,17          stop 127:17            211:17 294:16       242:21 243:1,2     T 2:10 4:8 5:1
 States 1:1 206:3       203:10             subordinate 133:8   supervisors 29:16      6:17,20,20
   294:1 298:14       stopped 161:22       subpoena 6:4          38:18 79:3,7,10      231:14 272:20
 station 30:9 52:6      162:3 253:19       subscribe 294:13      132:20 134:6         272:20 285:10
   59:1,8 60:10,13    stops 133:22         SUBSCRIBED            141:9 157:24         291:4
   61:10 62:5         story 70:17            294:20              220:2 244:14       tab 20:14 22:15
   67:13 78:24        Stream 51:2 89:18    subsequent 44:10    support 140:4        table 82:24 116:3
   79:20 80:4,9         90:9 91:19           268:6               141:4 142:4,13       128:20 148:5
   82:17 86:8,17,22   street 1:18 2:2,7    substance 9:20        143:9 144:13         211:23
   97:4 103:11          2:14 3:9 89:19     sudden 226:9          237:19 248:12      tact 44:19 95:4
   111:5 112:18         91:5 142:8           277:3               263:12 275:17        120:10 273:21
   113:1,4 118:24       234:4 249:1,3      sue 48:19 49:13     supported 61:21        274:5,9,13 278:5
   119:13 122:7         298:9              suffered 159:11     supports 259:7         278:8 280:13
   183:3,4 221:18     strike 14:21 16:15     278:18            supposed 104:10        284:13,17
   223:18 224:14        16:23 23:11        suggest 29:10         134:1 203:14,15      285:15,18,23
   232:18 233:2         41:21 55:20          38:8 130:5          250:24 288:5         286:7
   234:2,11 249:8       62:21 63:2         suggesting 109:6    sure 9:2,13 17:13    tactical 280:8
   252:11 257:7,13      72:16 116:8          189:19,23           18:16 30:9 33:7      286:16
   258:2 266:12         182:11 185:11      suggestion 76:24      36:16 59:23        take 8:1,4,8 9:17
   267:9 270:5          204:3 257:15         154:13              62:14 63:7           14:8 17:21
   276:15 290:20        272:17 278:10      suing 49:10           72:23 91:3 92:5      20:13 23:22
 stay 96:12,14        stripes 285:5        suit 299:17           103:14 105:4         24:19 32:15
   198:1 207:20       structure 220:8      Suite 2:3,8,14,18     111:2,21 112:3       33:8,8 34:20
 stayed 86:14         stuck 255:8            3:9                 113:6 114:9          35:10 36:2 37:2
 Steak 115:19         stuff 8:23 84:19     superior 133:10       138:18 142:23        46:1 47:16,22
 stems 106:22           100:12 111:22        133:13              192:10 207:12        51:21 55:10,19
 stepped 186:1          139:16 157:11      supervision 59:15     239:16 262:18        57:24 61:2
 Steve 50:24 89:13      201:20 216:3,22      118:14              267:22 273:18        64:11 71:5 76:7
   89:15 90:3           217:9 245:11       supervisor 59:1,8   surgeon 211:1          76:12,21 77:3,19
   92:22 93:12          251:16 252:19        60:11,13 61:10    surveillance 183:9     84:11,21 94:1
   95:8,10 99:18      stuffed 59:11          62:5 78:24        suspend 137:23         105:1 106:1
   102:16 124:13        221:13               79:20 80:10         138:16               111:12,16
   125:16 208:14      subdivided             111:5 112:19      suspended 227:20       115:14 120:7
   214:4                286:11               113:1 118:24      swear 6:5,11           124:24 137:8
 Steven 1:8 3:17      subject 41:9 196:4     119:14 133:9      swears 103:17          147:18 148:3,10


                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 104 of 371 PageID #:3678

                                     John Scatchell, Jr.
                                       August 5, 2020
                                                                                          Page 327

   148:14,19,20       talks 84:4            term 214:13 234:8      293:9             thorn 67:12
   151:14 183:13      TALON 2:7               234:9 239:5        theme 220:19        thought 108:21
   183:15 188:11      tangled 52:3            263:19 291:7,18    thereabouts           118:15 119:8
   190:19 193:6,18    tapes 189:4,13          292:1,6,20 293:1     162:10              124:16 149:16
   200:15,16            190:3                 293:7              thereof 299:18        149:18 197:22
   201:21 203:14      taste 94:13           terminate 156:20     they'd 122:20         199:7,7
   210:18 211:1       tax 44:13,14 232:8    terms 218:9            137:6,11 233:9    threaten 102:6
   228:5,15,22          232:15,23 233:1     test 281:8,10,12     thing 20:1 26:3     three 11:19 46:9
   229:7 276:14         233:10,11,15          281:15,21,22,22      50:18 59:9          58:15,22 64:14
   281:21,22 282:5      234:2,19 235:7        282:5,8,14 283:8     71:18 75:11         65:13 69:3,12
   282:8                235:24 237:10         283:10 287:2,3       86:12 87:12         84:6 103:22
 taken 1:14 6:2         237:18 238:18       testified 35:10        210:9 219:13        122:21 139:15
   8:17 9:19            239:5,14,19           40:19,22 41:4        227:17 248:1        140:18 149:16
 takes 281:5            240:2,7,16 241:7      261:5 269:20         249:5 269:18        280:24 281:18
 talk 18:7 31:6         243:21 245:10         274:10               279:15,17 280:5     287:9,14 288:4,6
   45:11 60:6           247:22 248:9,18     testify 40:6 41:7      280:20              288:15
   61:14,24 87:12       275:13                90:23 97:13        things 8:15,18      three-year-old
   94:15 99:16        technicians 57:24       111:23 298:23        43:4 44:20          203:7
   109:2 113:20       television 121:23     testimony 6:11         46:19 71:23       throw 60:15 93:3
   117:10 118:2         121:24 122:2          38:6 39:22 48:1      83:3 97:21          96:22 136:9
   119:24 126:9       tell 6:22 27:6 47:4     81:9 119:23          99:22 118:1       thrown 139:6
   143:24 157:14        49:1 64:14            157:2 164:9          195:17 207:20       235:24
   188:3 225:4          65:17 97:5,18         165:9 166:9          207:21 226:12     ticket 123:9
   231:7 234:23         98:9 109:18           167:9 168:9          232:1 271:2       tidbits 94:8
   248:2 259:6          136:14 163:5          169:9 170:9        think 11:18 17:11   tiger 285:4
   269:14               182:19 234:16         171:8 172:9          22:9 26:18        time 8:1 9:3 13:12
 talked 33:13           241:12 274:22         173:9 174:9          30:20 35:22         14:21,24 16:19
   45:22 126:2          275:1 287:18          175:9 176:9          44:20 48:4 71:8     33:1 40:11
   140:17,23            289:15                177:9 178:9          73:20,22 77:9       43:10 45:22
   145:19 146:3       telling 68:6,11         179:8 180:8          87:6 89:19 97:8     47:20 49:17
   153:2 189:1          72:6 73:16            181:1 206:8          107:22 109:5,11     52:9 53:11 54:6
   213:1 220:11         130:15                232:3 251:12         124:12 129:21       64:9,19 66:4
   229:16,22          temper 124:14           299:1,6,19           134:16 142:14       68:22 73:24
   230:24             ten 83:11 90:8        testing 273:8          143:10 144:19       79:12,17 80:6
 talking 17:23 46:8     92:3,10 182:1       Texas 60:1,4,6,9       161:3,24 186:5      82:11 84:8,13,15
   48:10,23 78:6        260:15 292:3          60:21 105:15,20      196:16,20           84:16,19 85:6,19
   103:22 106:5       tendered 20:15          105:24 106:12        198:17 212:5,8      86:10 87:5 88:1
   107:6,9,17 120:9     23:5 24:1,22          106:16 230:23        212:10 218:1        95:1,17 96:5,16
   120:11 125:24        25:22 27:3 75:8       230:24               221:4 227:13,14     97:17 99:8
   128:1 140:18         147:4 150:6         text 184:8             229:15 273:2        103:24 108:11
   143:15,16,17         151:16 152:10       thank 37:10 52:20      276:19 279:11       110:4,19 112:8
   194:2 210:7          163:9 190:20          181:9 188:9          284:14              114:18 116:5
   241:7 263:4          193:7,19 228:7        202:24 207:2       third 77:3            117:7 118:8,15
   272:8 275:10         228:23              Thanks 13:6 73:1     Thirty-one 284:24     119:18 120:5,22


                              L.A. Court Reporters, L.L.C.
                                      312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 105 of 371 PageID #:3679

                                   John Scatchell, Jr.
                                     August 5, 2020
                                                                                         Page 328

   122:5 123:10,19     283:14 284:21        93:1,8,15 94:17      119:9 207:19         209:7
   124:6,20 125:9      293:4,8 294:12       95:22 96:4           208:15,17 209:6    truck 58:16,18,19
   126:13 127:14     timeframe 54:20        97:15,20 98:16       209:20,22 214:5      58:22
   129:3 131:5,10      125:3 248:16         98:18,20 100:8       217:11,13,16       true 11:13 28:23
   131:19 136:23       249:16               100:10,19 103:5      218:5,6,18,20        40:24 74:21
   139:18,24 141:7   timeline 261:18        104:4,5 110:1        219:6,6 222:11       76:16 77:17
   143:5 144:19,24   times 40:19 56:1       113:16 114:15        256:18 268:13        148:7 149:1,15
   147:22 148:4        69:15 103:14         116:1,3 117:24       290:18,19,21         162:22 185:4,17
   154:6 158:2         108:20 124:14        122:15 209:5,6     traditional 214:19     194:17 206:11
   159:9 160:14        142:11,17,20         209:19 213:10      traditions 64:3        286:24 287:4
   161:15 182:9        160:8 201:14         214:1 224:6,8      traffic 160:9,16       294:13 299:5
   190:2,6 194:14      230:7,13 242:24      225:16,21 244:4      161:10,23          truly 200:18
   194:19 195:13       246:9,13,24          253:2 255:5          252:18 285:18      trust 94:15 222:13
   200:15,16 201:8     247:5,15 252:10      258:19 259:11      traits 289:10          271:5
   204:19 205:7,12     253:9,12 258:16      259:12,15          transcribed 299:4    Trustee 88:14
   208:10 209:14       269:15 270:8         263:11,14          transcript 36:10     trusting 213:13
   209:19 211:8,14     271:24 280:10        274:17,18,20         37:3 52:14         truth 6:12,12,13
   213:16 215:12       283:12 285:4         276:9 277:22,24      294:11,14 299:6      268:18 298:23
   216:4 217:1         291:17,24            278:2,4,6,11,17    transcripts 108:10     298:23,24
   218:22 219:15       292:10,19,22         279:5 280:17       transfer 285:22      truthful 9:21 10:2
   221:16 223:21     TIMOTHY 3:5            281:21,24 282:5    transferred            10:7 145:16
   224:10 225:16     title 221:20           283:6,7 286:8        282:12             truthfully 7:22
   226:2,23 227:3    to-wit 298:7           290:17,19 293:6    transfers 285:14       34:2 147:19
   229:19 230:5      to/from 227:5        tolerable 106:19     translate 8:23       try 8:5 9:5 94:8
   233:7 236:24        273:6              Tom's 115:19         transparency           182:17 207:5
   238:12,13         today 8:3 9:22       ton 281:1,2            226:17,19          trying 9:12
   239:22 241:10       10:4,9 35:3 38:6   Tony 182:14,20       travesty 59:14         154:21 155:1
   241:15,19           46:12 48:22          182:22 183:20      treat 232:20           256:6,16
   242:20 243:6,9      50:1 53:2,16       top 50:9 159:8       treated 222:13       tube 57:22
   243:14,19           55:6 56:13 59:3      200:24 201:7         235:5,8 237:11     turn 22:7 84:6
   244:20 245:2        62:9,15 63:8         202:16 252:15      treating 235:15        289:18
   247:19,20 248:8     98:1 130:20          263:21               236:2              turned 12:23
   248:11 250:12       143:3,6 192:14     topics 231:23        treatment 92:20        70:22,22 210:9
   251:24 252:11       192:18 198:16      torn 200:1             226:18 240:5       Twenty 216:12
   253:8,21,23         229:17,22          torture 119:22       tried 71:19,19       twilight 260:10
   255:4,21 257:11     232:13             touch 225:23           93:3 94:4 96:22    two 27:6 65:14
   257:24 259:19     today's 106:19       town 50:21,23          101:9 102:6          66:12 76:16
   259:23 260:6,21   told 41:1,8 44:18      51:7 65:17           104:20 132:16        90:7 92:6
   264:12,13           47:2 48:9 50:6       83:10,10 84:2        223:24               102:15 121:12
   266:14,16           51:7 54:10,11,16     86:2,3,6,18 93:3   trip 17:2,4 183:24     135:17 144:7,9
   267:24 269:7        60:1 64:9 68:21      93:5,5,13,23         184:14,23            204:19 210:24
   270:21,22 272:8     79:2,5,8,9 80:2      94:18 95:1         Trombetta 215:6        211:21 216:14
   272:13 279:12       80:3 82:16 86:7      96:16,18,21 97:7     216:5,17 221:2,5     267:7 284:14
   281:20 282:6        86:9,20 92:24        98:22,23 102:8     trouble 155:18       two-minute 105:1


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 106 of 371 PageID #:3680

                                 John Scatchell, Jr.
                                   August 5, 2020
                                                                                        Page 329

 two-thirds 26:10   263:2                 267:10,21           violating 85:23       148:15 270:21
 two-year-old      unit 284:17          vehicle 223:8         violation 35:18       270:22 281:4
   203:8           United 1:1 206:2     verbal 201:5,9        visit 122:8,9        walked 88:8 277:8
 type 61:23 91:1    294:1 298:13        verbally 201:15         209:24 218:19      walking 95:8
   105:21 246:6    University 105:20    verbiage 61:3         visited 88:15         98:19 111:1
                    106:12              versa 137:13          visiting 122:10       209:24 241:6
         U         unusual 8:16           227:21              Vito 14:5,13          244:11 270:13
 uh-huh 8:22       unwritten 138:12     versus 136:10           15:22 16:4,8        270:14,17
  101:4 199:21      207:12,14             207:19 208:20         17:18 18:7,10,14   walks 252:16
  245:13 246:15    upper 151:6            246:13 247:8          52:16 64:4 74:2    want 12:12 19:17
  248:7 262:2      upset 46:17 85:22      250:22                74:6,10 87:15,21    22:8,18 31:14
 uncle 115:19,24    222:9 243:24,24     vice 137:13             88:2,15,23 90:21    32:17 33:7
 undergo 289:2      244:2                 227:20                91:1 94:13          54:17 66:20
 underline 19:23   upstairs 120:9       Vice-President          269:20 270:2,6      68:9 69:10
 underlings 143:17 Urso 279:10,18,19      204:18                271:6,19 272:2      72:19 75:14
 understand 7:14   use 38:4 76:19       vicinity 239:10         272:11              83:15 92:19
  7:20 8:9,11 9:14  144:23 149:10         242:20              Vito's 274:10         94:12 97:24
  12:20 25:13       233:1,14,18,21      video 13:1,2,3,5      vocal 67:15 216:9     98:8 99:23
  28:7 31:10        234:18 238:17       videos 185:7,10       vocalized 268:5       122:22 126:3,15
  34:24 63:15       238:17 239:5,19       186:13,21 187:5     vote 44:7,10,11       127:3,6 132:19
  78:10,15 105:18   240:16 245:24         187:15,21 188:1       244:3,5 261:12      143:13 152:20
  135:5 149:9       252:23 253:6,10     videotapes 189:2        261:21 275:18       153:10 155:2
  153:11 154:21     253:14 257:4        village 1:6,17 11:1     276:7,14 277:9      161:13 187:16
  157:6,9,9 159:23  258:6 272:10          13:13 27:15         voted 235:3 241:9     188:10,13
  160:2 207:11      284:21 291:7,18       28:2,13 29:23         243:22,24 275:3     189:16 202:5
  230:9 232:4       292:1,11,20           30:16 31:3            275:6,14,15,16      217:10 231:18
  235:21 246:3     useful 7:8             92:11,23 101:21       276:8,10,12,21      232:1 248:3
  248:1 262:20     uses 47:7 106:4,18     114:9 138:23          276:23 277:21       250:5 254:2
 understanding      257:21                139:12,20 141:2       278:3,4,7,9,11      265:8 267:18,18
  13:8 15:7 88:16 usually 103:13          148:23 150:5          278:17 279:6        269:18 273:6,20
  89:1 127:19                             159:13 194:12       votes 279:16          289:11 291:14
  134:3 135:24              V             194:17 205:14       voting 120:19        wanted 33:4
  189:3 195:13     V-A-U-G-H-N            210:23 211:21         261:17 280:21       48:19 51:20
  206:17            265:19                212:20 215:1        vs 1:5 294:5 295:4    54:2 63:21 65:9
 understood 7:21   vacation 114:24        216:14 217:3          296:4 297:4         65:11 84:8
  127:21 128:4      116:13                219:14,17                                 100:2 115:13
  214:8 230:14     vague 27:7 238:5       220:15,22                   W             161:10 210:10
 undetermined       253:17                223:19 235:16       wait 47:4 59:21       213:22 246:5
  298:13           vaguely 27:11          269:13 294:6         67:10,11,23          273:19,21 280:7
 ungentlemanly      183:6                 295:5 296:5          68:18 114:1         wants 22:21 67:14
  109:7            vagueness 235:18       297:5 298:8,16       152:19,19 196:9      82:20 85:1
 uniform 95:9       251:19              village's 217:21       254:8,8 292:17       118:1 252:2,3,3
  138:11           Vance 136:9          VIN 224:3             waiting 266:12        271:2
 union 262:22,24   Vaughn 265:8,19      violated 66:13        walk 103:11          war 54:17,24 55:1


                           L.A. Court Reporters, L.L.C.
                                   312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 107 of 371 PageID #:3681

                                  John Scatchell, Jr.
                                    August 5, 2020
                                                                                      Page 330

 warning 35:17        47:9 48:9,23,24    white 90:13          151:17,18,19       word 38:4 76:19
  145:21              72:12 103:22        219:14              152:11,12,21        79:6,21 80:4
 warranted 284:15     106:5 108:1,12     wide 98:7            153:6 158:16        113:3,12 114:1
 wasn't 30:13         109:2 155:22       Williams 49:18       159:19 162:17       141:9 149:11
  35:22 79:13         190:9 197:2         50:11 51:16         163:10,11,12        158:23 219:5
  84:2 87:14 91:3     226:18 237:22       208:13 213:18       182:6 183:17        252:23 253:2,6
  92:16 95:7          244:4 247:8         221:2               185:24 186:9,23     253:10,12,14,22
  100:22 104:18       252:20 291:11      willing 18:7         188:10,14           254:4 255:3
  111:21 114:10       291:13             wish 295:9 296:9     190:14,21,22,23     256:14 257:8,21
  122:5 123:20       we've 53:4 140:17    297:9               191:7 192:8,21      258:6,11,13
  186:13 206:23       140:23 220:11      withdraw 29:2        193:8,9,10,20,21    261:15 262:1
  212:9 216:22       web 52:3            witness 4:2 6:4,9    193:22 195:3        267:16 273:24
  227:10 243:23      Wednesday 1:19       6:9,14,15,18        197:18 198:17       284:22
  243:23 258:10      weekly 238:21        14:11 17:15,16      200:7 205:19       word-of-mouth
  258:10 273:19       239:1               19:7 20:16,20       206:16 208:6        113:10 222:17
  279:22 280:15      weigh 182:4          22:13,24 23:6,7     214:9,17 228:8,9   worded 237:8
  282:5              weighs 181:24        24:2,3,23 25:1      228:10,16,24       words 8:21 35:6
 waste 127:16        welcome 40:9         25:23 26:1 27:4     229:1,2 230:24      60:21 76:20
 wasting 127:10,13    104:18              27:5,21 28:9,15     236:10,13 238:6     232:8,10 237:17
  129:2              well-aware 239:17    29:12,19 30:5,23    238:10 242:1        249:21 255:18
 watch 122:7         well-known 80:23     31:19 32:3          250:3,11,17         259:5 261:7
 watching 57:8        125:16 218:20       33:21 34:11,21      253:18 262:9        263:14 268:7
 waterfowl 14:2       222:10              35:14 36:14         273:13 274:16       286:12
 way 25:12 26:10     went 30:8 31:4       37:7 38:13 39:7     276:3 279:3        work 10:20 28:12
  29:3 30:22          44:9 57:13          39:18 40:6,10,15    289:13 291:10       28:21 29:16
  35:15 42:12         71:10,12 74:1,4     41:13 42:9,20       293:13 295:1        50:20 54:21
  57:5 60:2 64:2      74:8,19 104:15      45:8,15 47:19       296:1 297:1         58:1 68:3 72:8
  72:13,16 94:7       107:2 135:22        50:16 51:19         298:11,21 299:3     94:12 116:15
  109:18 156:16       150:13 198:19       52:13,15 58:5,6     299:10              137:6 152:15
  161:15 202:3        199:9 203:21        61:1 62:22 66:9    witness's 38:5       194:21 201:13
  205:5 212:1         204:14 216:10       66:23 67:9 75:9     48:1                218:18 219:7,17
  217:18 224:1        226:7,13 260:21     75:10,20 77:13     WOERNER 3:5          223:17 242:4,8
  235:4,4 276:21      263:14 282:22       81:10 83:23         231:3 285:9         266:21 268:12
  277:20 278:16      weren't 186:3        88:6 92:1 107:4    woerner@dgla...     work-related
  299:16,18           234:17              107:8,11 108:5      3:4                 157:23
 ways 64:3,3 66:19   west 2:2,7 3:9       109:7 119:3        wolf 245:11,12,17   worked 91:5
 we'll 7:20 8:5       208:20              125:20,23 126:6     245:20 246:2,10     117:5 183:3
  76:10,19 100:9     whatever's 244:15    126:9 127:15,23     246:13 247:2,7      217:3,5 223:11
  109:13 150:19      whatsoever           128:10,18 129:1     249:5,17,22         234:4 248:24
  189:21 199:19       117:16 119:21       129:7,10 131:17     250:23 251:7,7,9   working 30:17
  269:19 280:4        217:18              137:17,20 138:2     251:15,23 252:2     85:10,12 88:23
  293:12             whereof 299:19       138:5 144:17        252:3,3 291:7,12    133:5 223:19
 we're 9:12 17:23    whistled 122:8,11    145:2 146:12        291:14,18 292:1     233:6 238:16
  22:12 33:11         122:14              147:5 150:7,8       292:20 293:1,7      245:3 257:12


                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 108 of 371 PageID #:3682

                                   John Scatchell, Jr.
                                     August 5, 2020
                                                                                     Page 331

  265:24             year 102:16         1 4:11 117:17        178 5:5,6          182:11,14,18,21
 works 127:24          160:18 211:9,19     151:10,14,15,21    17th 73:14 114:17  183:8,20,23
 worried 91:7          216:20 218:1        294:12 295:1       18 5:4 11:11,20    184:3,10,24
 worries 221:7         234:4,5 240:24    1:00 1:20              104:13 267:6,6   194:20 195:6
 worse 207:21          248:15 249:6,13   10 4:19              184 5:13           196:17 197:13
 wouldn't 44:2         249:15 254:7,13   1000 1:18 298:9      18th 102:9         228:13 229:5
  64:22 87:11          260:18 272:6      105 2:7              19 5:5 150:5       248:16 261:1
  90:22 99:15        year-to-year        11 4:20 150:15       190 5:16           275:23,23
  123:4 160:20         281:18              216:21             193 5:14,15       2018 10:19 33:19
  220:6 292:4        years 46:10 48:24   11:00 103:12         195 2:18           111:15 146:12
 wrapping 57:19        64:14 69:12       12 4:21 104:12                          146:15 150:13
 write 100:8           80:16,19 83:11      216:21                      2         162:10 185:3
 writing 27:10         90:8 91:5 92:3    12:00 260:7          2 296:1            194:7,20 195:7
  203:10 299:2         92:10 94:4        1213 3:9             2:00 72:24         196:17 197:13
 written 184:14,23     98:15 101:9       13 4:22 160:21       20 5:6,7 34:18     201:24 202:1,2
  281:8,10,12,15       102:1 103:23      1350 2:8               102:1 215:9      205:2 233:7
  282:14               132:5,15 139:16   14 4:23 160:22       20-year 283:9      234:7 266:20,22
 wrong 63:23           154:3 215:9         253:24 284:22      2000 14:20 216:20  266:24 267:8
  127:22 128:4         216:12,21 258:3     289:4              2003 91:4         2018cv03989 1:6
  226:19               280:4 281:19,20   1404 2:3             2012 11:1 21:16    294:5 295:4
 wrote 85:16           282:3,3,11        142 37:5,9,19 38:1     21:20 23:16      296:4 297:4
  223:13               284:14 285:1,3    1441 3:3               287:20          2020 1:19 294:12
                       288:6             146 5:19             2013 160:19        294:21 298:7
         X           yesterday 198:23    149 5:17,18            249:13 289:3     299:21
 X 4:1,8 5:1 6:20    yield 51:14         15 4:24 148:5        2014 90:9 91:21   20th 31:6 36:5
  231:14 272:20      young 259:22          227:18               150:24           38:16
  285:10 291:4                           1500 89:16           2014-'15ish 272:8 21 5:7,8 20:8,14
                             Z           151 4:11             2015 24:12 151:4   20:14,21,21,23
          Y          zero 226:18                                152:16 157:22
                                         152 4:12                                21:3,11 24:12
 yeah 8:13 10:14                         16 161:20 276:3,5      161:13          21st 229:5
   15:8,8 22:7,19            0                                2016 25:5 117:6
                                           276:6                                22 5:8 21:23 22:3
   44:15 46:16       08/05/2020 20:9     163 4:13               161:6 163:17     23:4 146:11,15
   58:12 75:13        21:24 23:20        165 4:14,16            254:15          222-7000 3:4
   85:7 115:6         24:17 25:9         166 4:15             2016/'17 125:3    228 5:21,22
   117:19 120:2       26:22 36:23        17 5:3 161:21        2017 16:20 17:1,5 22nd 89:16
   128:13,18          75:3 146:21          260:23,24 276:2      31:7,23 32:10    147:13 186:6
   132:24 137:20      149:22 151:11        285:1                34:18 38:17      229:5
   140:14 161:12      152:5 163:3        170 4:17               71:8 73:14 74:1 23 5:9,9 23:19,23
   192:5 204:12       184:19 190:17      171 4:18               74:4,8,16,20     24:9 79:22
   208:7 220:18       193:4,16 198:8     172 4:19               77:22,24 78:3    144:10
   233:11 234:20      228:3,20           173 4:20               87:23 117:17    231 4:3,4
   245:10 247:7,14   084-002890          174 4:21,22            132:17 150:24   2368 147:2
   250:18 251:15      299:23             175 4:23,24            158:4,6,21      24 5:10,10 24:16
   276:6 281:10                          176 5:3,4              159:10 160:5     24:19
   291:11,23                 1

                            L.A. Court Reporters, L.L.C.
                                    312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 109 of 371 PageID #:3683

                                      John Scatchell, Jr.
                                        August 5, 2020
                                                                            Page 332

 248-3303 2:4         42 37:8 198:7,10     9 4:18 33:19 48:24
 24th 157:22            198:11 199:24        182:13,18,21
  299:21                200:4,23 201:4     90 19:9
 25 5:11,11 25:8,11   43 5:21 228:2,5      9th 158:6,21
  25:20               44 5:22 228:19,22      159:10 160:4
 25th 1:18 163:17       229:4                162:10 182:10
  298:9               466 77:4,7,8           185:3 197:13
 26 5:12,12 23:16     467-9800 2:15
  26:21,24            47 5:23 75:2,6,15
 272 4:4                75:24 76:8,15
 273 4:5                77:3
 2800 2:14            473-2968 3:10
 285 4:5,6            4th 225:19
 29 184:7
 291 4:6,7                     5
 293 4:7 294:12       5 1:19 4:14 294:12
 2nd 182:11           50 162:22
                      500 19:22
          3           515 2:14
 3 4:12 152:4,7       5th 298:7
   153:12 154:15
   157:4 297:1                6
 3/31/17 26:14,16     6 4:3,15
 30 5:13 184:18,21    60143 2:19
 31 21:15,19          60402 3:3
 312 2:4,9,15 3:10    60602 2:8
 33 5:14 193:3,6,12   60603 3:10
 333 2:18             60654 2:3,15
 34 5:15 193:15,18    62 66:2,5 114:2,7
   193:24             630 2:19
 35 5:16 190:12,16
                              7
   190:19
 36 5:17,18,20        7 4:16
   149:21 150:2,4     702-0627 2:9
 360 2:2              708 3:4
                      75 5:23
          4           773-4774 2:19
 4 4:13 163:2,8       79 3:9
 4:00 221:14 242:9
                             8
   260:7
 4:01 188:19        8 4:17 25:5
 40 5:19 146:20,24 8:00 221:14
   147:7            8th 228:13 253:20
 41 5:20 36:22 37:3          9
   37:6

                             L.A. Court Reporters, L.L.C.
                                     312-419-9292
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 110 of 371 PageID #:3684
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 111 of 371 PageID #:3685
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 112 of 371 PageID #:3686
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 113 of 371 PageID #:3687
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 114 of 371 PageID #:3688
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 115 of 371 PageID #:3689
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 116 of 371 PageID #:3690
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 117 of 371 PageID #:3691
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 118 of 371 PageID #:3692
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 119 of 371 PageID #:3693
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 120 of 371 PageID #:3694
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 121 of 371 PageID #:3695
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 122 of 371 PageID #:3696
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 123 of 371 PageID #:3697
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 124 of 371 PageID #:3698
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 125 of 371 PageID #:3699
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 126 of 371 PageID #:3700
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 127 of 371 PageID #:3701
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 128 of 371 PageID #:3702
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 129 of 371 PageID #:3703
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 130 of 371 PageID #:3704
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 131 of 371 PageID #:3705
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 132 of 371 PageID #:3706
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 133 of 371 PageID #:3707
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 134 of 371 PageID #:3708
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 135 of 371 PageID #:3709
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 136 of 371 PageID #:3710
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 137 of 371 PageID #:3711
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 138 of 371 PageID #:3712
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 139 of 371 PageID #:3713
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 140 of 371 PageID #:3714
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 141 of 371 PageID #:3715
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 142 of 371 PageID #:3716
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 143 of 371 PageID #:3717
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 144 of 371 PageID #:3718
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 145 of 371 PageID #:3719
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 146 of 371 PageID #:3720
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 147 of 371 PageID #:3721
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 148 of 371 PageID #:3722
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 149 of 371 PageID #:3723
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 150 of 371 PageID #:3724
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 151 of 371 PageID #:3725
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 152 of 371 PageID #:3726
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 153 of 371 PageID #:3727
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 154 of 371 PageID #:3728
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 155 of 371 PageID #:3729
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 156 of 371 PageID #:3730
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 157 of 371 PageID #:3731
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 158 of 371 PageID #:3732
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 159 of 371 PageID #:3733
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 160 of 371 PageID #:3734
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 161 of 371 PageID #:3735
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 162 of 371 PageID #:3736
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 163 of 371 PageID #:3737
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 164 of 371 PageID #:3738
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 165 of 371 PageID #:3739
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 166 of 371 PageID #:3740
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 167 of 371 PageID #:3741
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 168 of 371 PageID #:3742
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 169 of 371 PageID #:3743
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 170 of 371 PageID #:3744
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 171 of 371 PageID #:3745
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 172 of 371 PageID #:3746
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 173 of 371 PageID #:3747
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 174 of 371 PageID #:3748
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 175 of 371 PageID #:3749
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 176 of 371 PageID #:3750
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 177 of 371 PageID #:3751
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 178 of 371 PageID #:3752
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 179 of 371 PageID #:3753
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 180 of 371 PageID #:3754
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 181 of 371 PageID #:3755
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 182 of 371 PageID #:3756
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 183 of 371 PageID #:3757
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 184 of 371 PageID #:3758
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 185 of 371 PageID #:3759
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 186 of 371 PageID #:3760
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 187 of 371 PageID #:3761
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 188 of 371 PageID #:3762
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 189 of 371 PageID #:3763
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 190 of 371 PageID #:3764
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 191 of 371 PageID #:3765
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 192 of 371 PageID #:3766
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 193 of 371 PageID #:3767
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 194 of 371 PageID #:3768
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 195 of 371 PageID #:3769
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 196 of 371 PageID #:3770
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 197 of 371 PageID #:3771
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 198 of 371 PageID #:3772
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 199 of 371 PageID #:3773
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 200 of 371 PageID #:3774
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 201 of 371 PageID #:3775
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 202 of 371 PageID #:3776
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 203 of 371 PageID #:3777
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 204 of 371 PageID #:3778
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 205 of 371 PageID #:3779
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 206 of 371 PageID #:3780
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 207 of 371 PageID #:3781
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 208 of 371 PageID #:3782
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 209 of 371 PageID #:3783
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 210 of 371 PageID #:3784
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 211 of 371 PageID #:3785
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 212 of 371 PageID #:3786
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 213 of 371 PageID #:3787
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 214 of 371 PageID #:3788
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 215 of 371 PageID #:3789
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 216 of 371 PageID #:3790
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 217 of 371 PageID #:3791
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 218 of 371 PageID #:3792
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 219 of 371 PageID #:3793
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 220 of 371 PageID #:3794
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 221 of 371 PageID #:3795
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 222 of 371 PageID #:3796
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 223 of 371 PageID #:3797
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 224 of 371 PageID #:3798
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 225 of 371 PageID #:3799
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 226 of 371 PageID #:3800
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 227 of 371 PageID #:3801
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 228 of 371 PageID #:3802
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 229 of 371 PageID #:3803
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 230 of 371 PageID #:3804
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 231 of 371 PageID #:3805
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 232 of 371 PageID #:3806
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 233 of 371 PageID #:3807
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 234 of 371 PageID #:3808
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 235 of 371 PageID #:3809
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 236 of 371 PageID #:3810
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 237 of 371 PageID #:3811
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 238 of 371 PageID #:3812
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 239 of 371 PageID #:3813
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 240 of 371 PageID #:3814
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 241 of 371 PageID #:3815
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 242 of 371 PageID #:3816
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 243 of 371 PageID #:3817
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 244 of 371 PageID #:3818
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 245 of 371 PageID #:3819
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 246 of 371 PageID #:3820
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 247 of 371 PageID #:3821
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 248 of 371 PageID #:3822
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 249 of 371 PageID #:3823
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 250 of 371 PageID #:3824
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 251 of 371 PageID #:3825
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 252 of 371 PageID #:3826
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 253 of 371 PageID #:3827
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 254 of 371 PageID #:3828
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 255 of 371 PageID #:3829
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 256 of 371 PageID #:3830
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 257 of 371 PageID #:3831
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 258 of 371 PageID #:3832
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 259 of 371 PageID #:3833
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 260 of 371 PageID #:3834
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 261 of 371 PageID #:3835
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 262 of 371 PageID #:3836
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 263 of 371 PageID #:3837
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 264 of 371 PageID #:3838
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 265 of 371 PageID #:3839
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 266 of 371 PageID #:3840
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 267 of 371 PageID #:3841
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 268 of 371 PageID #:3842
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 269 of 371 PageID #:3843
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 270 of 371 PageID #:3844
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 271 of 371 PageID #:3845
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 272 of 371 PageID #:3846
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 273 of 371 PageID #:3847
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 274 of 371 PageID #:3848
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 275 of 371 PageID #:3849
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 276 of 371 PageID #:3850
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 277 of 371 PageID #:3851
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 278 of 371 PageID #:3852
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 279 of 371 PageID #:3853
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 280 of 371 PageID #:3854
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 281 of 371 PageID #:3855
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 282 of 371 PageID #:3856
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 283 of 371 PageID #:3857
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 284 of 371 PageID #:3858
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 285 of 371 PageID #:3859
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 286 of 371 PageID #:3860
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 287 of 371 PageID #:3861
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 288 of 371 PageID #:3862
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 289 of 371 PageID #:3863
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 290 of 371 PageID #:3864
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 291 of 371 PageID #:3865
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 292 of 371 PageID #:3866
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 293 of 371 PageID #:3867
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 294 of 371 PageID #:3868
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 295 of 371 PageID #:3869
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 296 of 371 PageID #:3870
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 297 of 371 PageID #:3871
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 298 of 371 PageID #:3872
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 299 of 371 PageID #:3873
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 300 of 371 PageID #:3874
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 301 of 371 PageID #:3875
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 302 of 371 PageID #:3876
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 303 of 371 PageID #:3877
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 304 of 371 PageID #:3878
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 305 of 371 PageID #:3879
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 306 of 371 PageID #:3880
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 307 of 371 PageID #:3881
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 308 of 371 PageID #:3882
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 309 of 371 PageID #:3883
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 310 of 371 PageID #:3884
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 311 of 371 PageID #:3885
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 312 of 371 PageID #:3886
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 313 of 371 PageID #:3887
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 314 of 371 PageID #:3888
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 315 of 371 PageID #:3889
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 316 of 371 PageID #:3890
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 317 of 371 PageID #:3891
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 318 of 371 PageID #:3892
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 319 of 371 PageID #:3893
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 320 of 371 PageID #:3894
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 321 of 371 PageID #:3895
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 322 of 371 PageID #:3896
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 323 of 371 PageID #:3897
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 324 of 371 PageID #:3898
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 325 of 371 PageID #:3899
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 326 of 371 PageID #:3900
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 327 of 371 PageID #:3901
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 328 of 371 PageID #:3902
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 329 of 371 PageID #:3903
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 330 of 371 PageID #:3904
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 331 of 371 PageID #:3905
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 332 of 371 PageID #:3906
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 333 of 371 PageID #:3907
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 334 of 371 PageID #:3908
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 335 of 371 PageID #:3909
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 336 of 371 PageID #:3910
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 337 of 371 PageID #:3911
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 338 of 371 PageID #:3912
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 339 of 371 PageID #:3913
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 340 of 371 PageID #:3914
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 341 of 371 PageID #:3915
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 342 of 371 PageID #:3916
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 343 of 371 PageID #:3917
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 344 of 371 PageID #:3918
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 345 of 371 PageID #:3919
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 346 of 371 PageID #:3920
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 347 of 371 PageID #:3921
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 348 of 371 PageID #:3922
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 349 of 371 PageID #:3923
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 350 of 371 PageID #:3924
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 351 of 371 PageID #:3925
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 352 of 371 PageID #:3926
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 353 of 371 PageID #:3927
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 354 of 371 PageID #:3928
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 355 of 371 PageID #:3929
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 356 of 371 PageID #:3930
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 357 of 371 PageID #:3931
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 358 of 371 PageID #:3932
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 359 of 371 PageID #:3933
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 360 of 371 PageID #:3934
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 361 of 371 PageID #:3935
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 362 of 371 PageID #:3936
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 363 of 371 PageID #:3937
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 364 of 371 PageID #:3938
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 365 of 371 PageID #:3939
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 366 of 371 PageID #:3940
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 367 of 371 PageID #:3941
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 368 of 371 PageID #:3942
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 369 of 371 PageID #:3943
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 370 of 371 PageID #:3944
Case: 1:18-cv-03989 Document #: 92-14 Filed: 01/04/21 Page 371 of 371 PageID #:3945
